Exhibit 10.1


Execution Copy


CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED BECAUSE IT BOTH (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO SEMPRA ENERGY IF
PUBLICLY DISCLOSED. INFORMATION THAT HAS BEEN OMITTED ON THAT BASIS IS DENOTED
IN THIS DOCUMENT AS “[***].”


CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED BECAUSE ITS DISCLOSURE
WOULD CONSTITUTE AN UNWARRANTED INVASION OF PERSONAL PRIVACY. INFORMATION THAT
HAS BEEN OMITTED ON THAT BASIS IS DENOTED IN THIS DOCUMENT AS [###].




ENGINEERING, PROCUREMENT AND CONSTRUCTION CONTRACT
NUMBER 4188P000092


BETWEEN


PORT ARTHUR LNG, LLC,


PALNG COMMON FACILITIES COMPANY, LLC
(FOR THE PURPOSES DESCRIBED HEREIN)


AND


BECHTEL OIL, GAS AND CHEMICALS, INC.


RELATING TO THE


PORT ARTHUR LIQUEFACTION PROJECT


Dated as of


February 28, 2020

















--------------------------------------------------------------------------------






ARTICLE 1 INTRODUCTION, DEFINITIONS AND INTERPRETATION
2
 
1.1
Agreement Structure
2
 
1.2
Definitions
2
 
1.3
Acronyms, Terms and Symbols
38
 
1.4
Interpretation
38
ARTICLE 2 CONTRACTOR’S RESPONSIBILITIES
41
 
2.1
Work
41
 
2.2
Independent Contractor
42
 
2.3
Performance Standards and Compliance with Applicable Laws
43
 
2.4
Contractor’s Acknowledgments
43
 
2.5
Appointment of Authorized Representatives; Periodic Meetings; Owner Access
46
 
2.6
Employees and Key Personnel
48
 
2.7
Supply Contracts and Suppliers
50
 
2.8
Construction Equipment
57
 
2.9
Liens
59
 
2.10
Contractor Permits; Owner Permits
61
 
2.11
Use of the Site
64
 
2.12
Roads; Shipping and Storage; Laydown Areas; Importing Equipment
68
 
2.13
Fuel, Utilities and Consumable Items
71
 
2.14
Spare Parts; Special Tools
72
 
2.15
Materials at the Site
74
 
2.16
Personnel Training
75
 
2.17
Environmental Compliance; Hazardous Materials and Explosives
75
 
2.18
HSSE Plans and Policies; Site Rules; Security
77
 
2.19
Emergencies
82
 
2.20
Quality Assurance/Quality Control Plan
83
 
2.21
Correction of Work in Progress
84
 
2.22
Reports
85
 
2.23
Books, Records and Audits
86
 
2.24
Inspections and Testing
87
 
2.25
Design and Engineering Work
90
 
2.26
Survey Control Points
92
 
2.27
Operation Prior to Substantial Completion
92
 
2.28
Coordination with Others Performing Work
93
 
2.29
Compliance with Lender Requirements
93
 
2.30
Geotechnical Field Testing Program
95
ARTICLE 3 OWNER’S RESPONSIBILITIES
95
 
3.1
Payment of the Contract Price
95
 
3.2
Owner Supply of Electricity during Pre-Commissioning, Commissioning, Start-up
and Testing
96
 
3.3
Owner-Furnished Information
96
 
3.4
Appointment of Authorized Representative
97
 
3.5
Access to the Site
97
 
3.6
Personnel Provided by Owner
97
 
3.7
Owner Permits
97
 
3.8
Feed Gas; Fuel Gas
98
 
3.9
Owner Provision of LNG Tankers; LNG Tanker Loading; Cool-Down Cargos
98



i

--------------------------------------------------------------------------------





 
3.10
Disposition and Title to Products
98
 
3.11
Pre-Existing Hazardous Materials and Archeological Finds
98
 
3.12
LNG Storage
98
 
3.13
Tipping Fees
99
 
3.14
Rights-of-Way
99
 
3.15
No Other Responsibilities
99
 
3.16
Owner’s Failure to Perform
99
ARTICLE 4 COMMENCEMENT OF WORK; PROJECT SCHEDULE
99
 
4.1
Commencement of Work
99
 
4.2
Project Schedule
102
 
4.3
Liquidated Damages
105
 
4.4
Critical Path Method Schedule; Acceleration and Schedule Recovery
107
ARTICLE 5 PROJECT PERFORMANCE
110
 
5.1
Guaranteed Performance Levels
110
 
5.2
Liquidated Damages
110
ARTICLE 6 COMPENSATION AND PAYMENT
111
 
6.1
Contract Price
111
 
6.2
Payments
112
 
6.3
Invoices and Supporting Documentation
114
 
6.4
Disputed Payments and No Waiver
117
 
6.5
Owner Right to Withhold and Set Off Payment
117
 
6.6
Final Payments
120
 
6.7
Late Payments    
120
 
6.8
Overpayments
120
 
6.9
Currency Conversions
121
 
6.10
Effect of Payment
121
 
6.11
Certain Conditions Precedent to Payment
121
 
6.12
Fixed Price Nature of Contract
121
ARTICLE 7 TAXES
122
 
7.1
Responsibility for Taxes
122
 
7.2
Withholding of Taxes
123
 
7.3
Foreign-Trade Zone
123
 
7.4
Exemptions
124
 
7.5
Texas Sales and Use Tax Matters
124
 
7.6
Fixed Asset Price Allocation Schedule
126
ARTICLE 8 CHANGE ORDERS
126
 
8.1
Changes to the Work
126
 
8.2
Change Orders Requested by Owner
126
 
8.3
Change Orders Requested by Contractor
128
 
8.4
Change Order Remedies
130
 
8.5
Change Request Logs; Contractor-Requested Change Order Procedures
133
 
8.6
Unilateral Change Orders
135
 
8.7
Subsequent Invoices
136
 
8.8
NO OBLIGATION OR PAYMENT WITHOUT EXECUTED CHANGE ORDER
136
 
8.9
Executed Change Order Form Final
136
 
8.10
No Suspension
137



ii

--------------------------------------------------------------------------------





 
8.11
Supplier Rates
137
 
8.12
SOLE AND EXCLUSIVE REMEDY 
137
ARTICLE 9 TESTING AND COMPLETION
137
 
9.1
Pre-Commissioning Plan; Completion Database
137
 
9.2
Mechanical Completion
138
 
9.3
Commissioning Activities
139
 
9.4
Ready for Start-Up
140
 
9.5
Notices of Initial Production Dates and Feed Gas Requirements
142
 
9.6
LNG Production From and After Start-Up
144
 
9.7
Performance Testing
147
 
9.8
Substantial Completion
149
 
9.9
Punch List
150
 
9.10
Achievement of Guaranteed Performance Levels
152
 
9.11
Final Acceptance
156
 
9.12
Final Completion
157
ARTICLE 10 WARRANTIES AND CORRECTION OF WORK
157
 
10.1
Contractor’s Warranties
157
 
10.2
Supplier Warranties
159
 
10.3
Warranty Repair Procedures
160
 
10.4
Structural Works Defects
162
 
10.5
Root Cause
162
 
10.6
EXCLUSIVE WARRANTY; EXCLUSIVE REMEDY
163
ARTICLE 11 TITLE TRANSFER; CUSTODY; RISK OF LOSS
163
 
11.1
Transfer of Title
163
 
11.2
Care, Custody and Control
164
 
11.3
Risk of Loss
164
ARTICLE 12 OWNERSHIP OF DOCUMENTATION AND INTELLECTUAL PROPERTY    
166
 
12.1
Ownership of Work Product by Owner
166
 
12.2
Delivery and Use of Work Product
167
 
12.3
Contractor Intellectual Property
168
 
12.4
Owner Intellectual Property
169
 
12.5
Limited License to Contractor
169
 
12.6
Technology
169
ARTICLE 13 REPRESENTATIONS AND WARRANTIES
170
 
13.1
Representations and Warranties of Contractor
170
 
13.2
Representations and Warranties of Owner and Common Facilities Owner
172
ARTICLE 14 CONFIDENTIALITY
173
 
14.1
Contractor’s Obligations
173
 
14.2
Owner’s Obligations
175
 
14.3
Exceptions
177
 
14.4
Remedies
177
 
14.5
Legal Demand for Information
178
 
14.6
Term
178
ARTICLE 15 INDEMNIFICATION
178
 
15.1
Contractor Indemnity and Release
178
 
15.2
Owner Indemnity and Release
181



iii

--------------------------------------------------------------------------------





 
15.3
Intellectual Property Infringement
184
 
15.4
Notice of Claims
185
 
15.5
Defense of Third Party Claims
185
 
15.6
Enforceability
186
ARTICLE 16 INSURANCE
187
 
16.1
Contractor Insurance Requirements
187
 
16.2
Costs
187
 
16.3
Rating and Form
187
 
16.4
Waiver and Subrogation
187
 
16.5
Loss Payees
188
 
16.6
Determination of Insurance Coverages
189
 
16.7
Additional Insured Coverage
190
 
16.8
Deductibles
190
 
16.9
Certificate of Insurance
190
 
16.10
Dividends and Refunds
191
 
16.11
No Waiver
191
 
16.12
No Limitation
191
 
16.13
Owner’s Property Insurance
191
 
16.14
Territorial Limits
192
 
16.15
Failure of Contractor to Maintain Policies
192
 
16.16
Unavailability of Insurance
192
 
16.17
Contractor’s Insurance is Primary
192
 
16.18
Severability
192
 
16.19
Copy of Policy
193
 
16.20
Reports
193
 
16.21
Control of Loss
193
 
16.22
Loss Survey
193
 
16.23
Miscellaneous Policy Provisions
193
 
16.24
Lender Requirements
193
 
16.25
No Limitation of Requirements
194
ARTICLE 17 FINANCIAL SECURITY
194
 
17.1
Contractor Guarantee
194
 
17.2
Contractor Letter of Credit
194
 
17.3
Further Assurances
196
ARTICLE 18 FORCE MAJEURE AND EXCUSABLE DELAY
197
 
18.1
Effect of Force Majeure or Excusable Event
197
 
18.2
Notice of Occurrence and Contractor Notice Regarding Impact
200
 
18.3
Suspension and Evacuation Due to Named Windstorms
202
 
18.4
Labor Impacts
202
ARTICLE 19 TERMINATION AND SUSPENSION
203
 
19.1
Owner’s Termination for Convenience
203
 
19.2
Owner Suspension for Convenience
205
 
19.3
Default by Contractor
205
 
19.4
Default by Owner
209
 
19.5
Cure Rights of Lenders
211
 
19.6
Contractor General Obligations Upon Suspension
211



iv

--------------------------------------------------------------------------------





 
19.7
Contractor General Obligations Upon Termination
211
 
19.8
Termination for Delay in FNTP Date
212
 
19.9
WAIVER OF CERTAIN RIGHTS
212
ARTICLE 20 DISPUTE RESOLUTION
212
 
20.1
Notice of Dispute
212
 
20.2
Informal Dispute Resolution
212
 
20.3
Mediation
213
 
20.4
Arbitration and Arbitration Procedures
214
 
20.5
Entry of Judgment
215
 
20.6
Fees and Expenses
215
 
20.7
Joinder; Consolidation
215
 
20.8
Confidentiality
216
 
20.9
Continuation of Work During Dispute
216
ARTICLE 21 LIMITATION ON LIABILITY
217
 
21.1
CONTRACTOR OVERALL LIMIT OF LIABILITY
217
 
21.2
LIMITATION ON CONSEQUENTIAL, PUNITIVE AND OTHER DAMAGES
217
 
21.3
APPLICABILITY OF LIABILITY LIMITATIONS
218
 
21.4
EXCLUSIVE REMEDIES
219
ARTICLE 22 NOTICES
219
 
22.1
Address Information
219
 
22.2
Deliveries of Notices; Revised Notice Information
221
 
22.3
Routine/Technical Correspondence
221
ARTICLE 23 MISCELLANEOUS
221
 
23.1
Entire Agreement
221
 
23.2
Amendments
221
 
23.3
Waiver
221
 
23.4
Effect of Review, Acceptance and Inspection
222
 
23.5
Governing Law
222
 
23.6
Severability
222
 
23.7
Assignment and Assumption of Obligations
222
 
23.8
Further Assurances
223
 
23.9
No Third Party Beneficiaries
223
 
23.10
Excluded Interests
223
 
23.11
No Advertising
223
 
23.12
Survivability
223
 
23.13
Ethical Business Considerations
224
 
23.14
Counterpart Execution
226
 
23.15
Expenses
226
 
23.16
Relationship of Parties
226
 
23.17
Drafting
226



v

--------------------------------------------------------------------------------






APPENDICES


Appendix A
Scope of Work

Attachment A-1
Contractor Design Deliverables

Attachment A-2
Port Arthur Liquefaction Project Environmental Plan

Attachment A-3
Master Document Index

Attachment A-4
Plan View of Limits of Pipeline and Highway 87 Removal

Appendix B
Basis of Design

Appendix C
Separated Contract Price

Attachment C-1
Form of Sales and Use Tax List

Attachment C-2
Foreign Currency Conversion

Appendix D
Payment Schedule

Attachment D-1
Milestone Payment Schedule

Attachment D-2
Estimated Progress Payment Schedule

Appendix E-1
Key Date Schedule

Appendix E-2
CPM Schedule and Detailed Resource Plan

Appendix F-1
Form of Mutual Change Order

Appendix F-2
Form of Unilateral Change Order

Appendix G
Emissions and Noise Testing, Functional Testing, Performance Testing,
Performance Guarantees and Performance Liquidated Damages

Appendix H
Contractor’s Organization Chart and Key Personnel

Appendix I
Acceptable Suppliers

Attachment I-1
Acceptable Sub-Suppliers for Certain Equipment

Attachment I-2
Application of Appendix I to Lower-Tier Suppliers

Appendix J-1
Owner-Acquired Permits

Appendix J-2
Contractor-Acquired Permits

Appendix J-3
Owner-Acquired Permit Clarifications

Appendix K
Glossary of Acronyms, Terms and Symbols

Appendix L
Liquefaction Project Site

Attachment L-1
Site Description

Attachment L-2
ALTA/NSPS Land Title Survey

Attachment L-3
Survey Control

Attachment L-4
Pipeline Crossing Locations

Attachment L-5
Limits of Construction Boundary Port Arthur LNG

Appendix M
Procedures for Planned and Unplanned Post-Substantial Completion Activities

Appendix N
Non-Verified Information

Appendix O
Applicable Tax Abatement Terms



vi

--------------------------------------------------------------------------------





Appendix P
Training Program

Appendix Q
Contractor HSSE Program

Attachment Q-1
Form of Contractor Permit to Work

Appendix R
Quality Assurance Plan

Appendix S
Project Controls Requirements

Attachment S-1
Work Breakdown Structure

Attachment S-2
Weekly Status Report and Monthly Status Report Requirements

Attachment S-3
Rules of Credit

Attachment S-4
Form of Storage Report

Appendix T-1
Required Equipment Shop Testing Notices; Owner Hold Points

Appendix T-2
Required Notices of On-Site Activities and Testing; Owner Hold Points

Appendix U
Contractor Deliverables Requirements

Attachment U-1
IT/IS and Document Control Requirements

Attachment U-2
Contractor Document Management Plan

Appendix V-1
Form of Invoice

Appendix V-2
Form of Final Payment Invoice

Appendix W
Project Execution Plan

Attachment W-1
Other Execution Plans

Appendix X
Form of Contractor Letter of Credit

Appendix Y
Form of Contractor Guarantee

Appendix Z
Form of Mechanical Completion Certificate

Appendix AA
Form of Ready for Start-Up Certificate

Appendix BB
Form of Substantial Completion Certificate

Appendix CC
Form of Final Acceptance Certificate

Appendix DD
Form of Final Completion Certificate

Appendix EE-1
Form of Contractor Interim Lien and Claim Waiver

Appendix EE-2
Form of Supplier Interim Lien and Claim Waiver

Appendix FF-1
Form of Contractor Unconditional Interim Lien and Claim Waiver

Appendix FF-2
Form of Supplier Unconditional Interim Lien and Claim Waiver

Appendix GG-1
Form of Contractor Final Lien and Claim Waiver

Appendix GG-2
Form of Supplier Final Lien and Claim Waiver

Appendix HH-1
Form of Contractor Unconditional Final Lien and Claim Waiver

Appendix HH-2
Form of Supplier Unconditional Final Lien and Claim Waiver

Appendix II
Information Management Plan

Appendix JJ
Form of Full Notice to Proceed

Appendix KK
Unit Rates, Unit Pricing and Time and Materials Rates

Appendix LL
Owner’s Real Property Leases, Easements and Other Rights



vii

--------------------------------------------------------------------------------





Appendix MM
Contractor-Provided Insurance

Appendix NN
Form of Limited Notice To Proceed (Bridging and Non-Bridging)

Attachment NN-1
Bridging LNTP Scope and Pricing

Attachment NN-2
Non-Bridging LNTP Scope and Pricing

Appendix OO-1
Form of Consent and Agreement – Owner

Appendix OO-2
Form of Consent and Agreement – Common Facilities Owner

Appendix PP
Form of Fixed Asset Price Allocation Schedule

Appendix QQ
Owner HSSE Plans and Procedures

Appendix RR
Contractor Bank and Account Information

Appendix SS
Common Facilities Assets

Appendix TT
Capital Spare Parts

Appendix UU
Contractor Notice

Appendix VV
Contractor Mitigation Plan

Appendix WW
Local Engagement Performance Requirements and Key Performance Indicators

Appendix XX
Designated Claim Procedure







viii

--------------------------------------------------------------------------------






ENGINEERING, PROCUREMENT AND CONSTRUCTION CONTRACT
This ENGINEERING, PROCUREMENT AND CONSTRUCTION CONTRACT is entered into as of
February 28, 2020 (the “Effective Date”), between PORT ARTHUR LNG, LLC, a
Delaware limited liability company (“Owner”), PALNG COMMON FACILITIES COMPANY,
LLC, a Delaware limited liability company (“Common Facilities Owner”), but only
for the limited purposes set forth herein, and BECHTEL OIL, GAS AND CHEMICALS,
INC., a Delaware corporation (“Contractor”). Contractor, Owner and Common
Facilities Owner are each referred to herein from time to time as a “Party” and
together as the “Parties”.
RECITALS
WHEREAS, Owner and the Common Facilities Owner desire to develop and construct a
large-scale natural gas treatment, gas processing and liquefaction facility,
including two (2) LNG Trains, two (2) LNG Tanks, with an option for a third LNG
Tank, two (2) marine Berths and associated loading facilities, NGL extraction,
storage and delivery facilities, cryogenic pipelines and infrastructure,
utilities and facilities necessary to provide liquefaction services (the “LNG
Facility”).
WHEREAS, Owner, Common Facilities Owner and Contractor have previously entered
into the Engineering and Design Services Agreement dated as of August 6, 2018
(together with any Work Authorizations issued thereunder, the “EDSA”), whereby
Contractor has provided and will provide the engineering and other services
described therein, and pursuant to which Contractor has, among other things,
developed the Contract Price and the Baseline CPM Schedule.
WHEREAS, Owner, Common Facilities Owner and Contractor have previously entered
into the Site Works Services Agreement dated as of December 20, 2019 (together
with any Work Authorizations issued thereunder, the “SWSA”), whereby Contractor
has provided and will provide certain Site preparation and other on-Site
services described therein, and pursuant to which Contractor has, among other
things, developed the Contract Price and the Baseline CPM Schedule.
WHEREAS, Owner and Common Facilities Owner desire to engage Contractor to, and
Contractor, itself and through its Suppliers, desires to, provide the
engineering, procurement, construction, pre-commissioning, commissioning,
start-up, testing and operating services for the LNG Facility, subject to terms
and conditions set forth herein. as described herein on a fixed, separated price
basis.
NOW, THEREFORE, in consideration of the premises and the agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Owner, Common Facilities Owner and Contractor
hereby agree as follows:


1

--------------------------------------------------------------------------------






Article 1

INTRODUCTION, DEFINITIONS AND INTERPRETATION



1.1    Agreement Structure. This Agreement consists of the Terms and Conditions
(Articles ‎1 through 23) and the Appendices attached hereto (Appendix A through
Appendix TT) and the Attachments thereto, each of which is incorporated herein
by this reference.

1.2    Definitions. The following capitalized terms have the respective meanings
set forth below, unless the context requires otherwise:“313 Agreement” means the
Agreement for Limitation on Appraised Value of Property for School District
Maintenance and Operations Taxes, dated as of October 24, 2016 (as modified,
supplemented, or amended from time to time, the), by and among Sabine Pass
Independent School District, Owner and the Common Facilities Owner (as successor
in interest to Port Arthur LNG Holdings, LLC), together with the related
approval of the 313 Agreement by the Texas Comptroller of Public Accounts, dated
October 13, 2016, and the related Certificate for a Limitation on Appraised
Value issued by the Texas Comptroller of Public Accounts to Owner and the Common
Facilities Owner (as successor in interest to Port Arthur LNG Holdings, LLC) on
May 16, 2016 under the provisions of Texas Tax Code Chapter 313.
“AAA” means the American Arbitration Association.
“AAA Rules” means the Construction Industry Arbitration Rules and Mediation
Procedures (Including Procedures for Large, Complex Construction Disputes) of
the AAA.
“Abandonment” means prior to Substantial Completion, Contractor has at any time
stopped, suspended, or refused to perform all or substantially all of the
remaining Work under this Agreement (including a significant reduction in
Contractor Personnel performing Work to such a degree that objectively evidences
the intent not to complete the Work) if such stoppage, suspension or refusal
continues for five (5) consecutive Days or longer and, after notice from
Company, Contractor fails to confirm, within five (5) Days of such notice, its
intent to resume performance of the Work within a period of time reasonably
acceptable to Owner, and Contractor fails to resume such performance within such
agreed time; provided that Abandonment shall not include stoppage, suspension or
refusal to perform the Work for which Contractor has the express right to do so
under the Agreement.
“Acceleration Plan” has the meaning set forth in Section 4.4.4.
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise. Without limiting the foregoing,
ownership of fifty percent (50%) or more of the equity interests of each class
holding voting rights shall be deemed


2

--------------------------------------------------------------------------------





to be control of a Person. Notwithstanding the foregoing, Parent, the members of
Parent and their respective Affiliates shall be considered Affiliates of Owner
and Common Facilities Owner for purposes of this Agreement.
“Agreement” means this Engineering, Procurement and Construction Contract, and
all Appendices and Attachments hereto and thereto, as amended from time to time
in accordance with the terms of this Agreement.
“Applicable Codes and Standards” means those codes and standards that are
applicable to the Liquefaction Project, the LNG Facility or the Work, under
Applicable Laws and as set forth in Appendix A, Appendix B or the Deliverables.
“Applicable Laws” means (a) all laws, statutes, rules, regulations, ordinances,
codes, Applicable Codes and Standards required under Applicable Laws, and
executive orders or proclamations by the U.S. President that are enforceable by
Governmental Authorities against the Parties; (b) rules of common law, and
judgments, decisions, interpretations, orders, directives; (c) all Permits and
requirements or conditions contained in any Permit, including any condition on
or with respect to the issuance, maintenance, renewal or transfer of any Permit;
(d) all Import Laws; and (e) any injunctions, writs, decrees, stipulations, or
awards of any applicable Governmental Authority or duly authorized official,
court or arbitrator thereof, in each case, now existing or, without limiting
what may constitute a Change In Law, which may be enacted or issued after the
Effective Date, and that are applicable to the Parties, the Liquefaction
Project, the LNG Facility, the Site, any other location where the Work is
performed, or this Agreement or the performance or enforcement hereof.
“Archeological Finds” means discoveries of subsurface fossils, antiquities,
biofacts, cultural artifacts, cultural landscapes, or other archaeological
materials or similar items, required to be reported to any Governmental
Authority or protected under Applicable Laws, and which are not disclosed by
Owner (including the location thereof) or otherwise known to Contractor prior to
[***].
“As-Built Drawings” means redlined Drawings as prepared in the field that show
all current “as-built” conditions, as required under Attachment A-1 to
Appendix A and Appendix U.
“Audit Period” has the meaning set forth in Section 2.23.2(a).
[***].
“Baseline CPM Schedule” means the Level III detailed resource work-hour loaded
critical path method schedule that incorporates all of the Key Date Items and
reflects the Milestones, as attached hereto as Appendix E-2.
“Basis of Design” means the basis of design and parameters of the Liquefaction
Project and the Work as set forth in Appendix B.
“Books and Records” has the meaning set forth in Section 2.23.1.


3

--------------------------------------------------------------------------------





“Berth” means each berth at the LNG Facility for the berthing and Loading of LNG
Tankers.
“Bridging LNTP” means the Limited Notice to Proceed authorizing Contractor to
proceed with performance of the scope of the Work as set forth in
Attachment NN-1 to Appendix NN.
“Bridging LNTP Date” means the date on which Owner issues the Bridging LNTP.
“British Thermal Unit” and “Btu” means a unit of thermal energy equal to the
amount of heat required to raise one (1) pound of pure water one (1) degree
Fahrenheit at Standard Conditions for LNG, or Standard Conditions for Natural
Gas, as the case may be.
“Business Day” means each calendar day, Monday through Friday, excluding U.S.
federal banking holidays.
“CAD” has the meaning set forth in Section 2.25.7.
“Capital Spare Parts” has the meaning set forth in Section 2.14.3.
“Cargo” means a quantity of LNG expressed in MMBtu to be Loaded onto an LNG
Tanker at the LNG Facility.
“Central Time” means U.S. Central Standard Time, as may be adjusted for daylight
savings.
“Change in Law” means the enactment, adoption, promulgation or imposition of any
new Applicable Laws with different terms, or the repeal, amendment, or change
to, including the binding interpretation, enforcement or application by any
Governmental Authority of, any Applicable Laws that occurs after the date that
is [***], which, for purposes of this Agreement with respect to Taxes, shall
include only newly enacted or increases or decreases in Taxes for which
Contractor is responsible for under this Agreement and that are not otherwise
excluded below. Notwithstanding the foregoing, a Change in Law shall not include
any such enactment, adoption, promulgation, imposition or repeal, amendment, or
change in binding interpretation, enforcement or application: (a) in accordance
with a proposed regulatory change that was published prior to the date that is
sixty (60) Days prior to [***] but not yet made effective; (b) that
(i) increases or decreases any Taxes, or establishes, imposes or assesses any
new Taxes, on corporate income or profits/losses, or on Construction Equipment;
[***]; (iv) any increase or decrease in, or the establishment, imposition or
assessment of new, Texas Sales and Use Taxes, Customs Duties or property Taxes
for which Contractor is not entitled to reimbursement, in each case either
because (A) with respect to property Taxes only, title has not passed to Owner
pursuant to Section 11.1.1; or (B) as described in Sections 2.12.4, 7.1, 7.3.2,
7.4 or 7.5.2, including Taxes on (1) the real property of Owner; and
(2) Equipment and materials to be incorporated into, affixed to, or installed
into the LNG Facility; (c) with respect to any purported change in enforcement
or application by a Governmental Authority which is within the discretionary
authority of such Governmental Authority where such change in enforcement or


4

--------------------------------------------------------------------------------





application is triggered by or is in reaction to the fault, act or omission of a
member of the Contractor Group; or (d) to the extent such enactment, adoption,
promulgation, imposition or repeal, amendment, or change in binding
interpretation, enforcement or application results wholly or partially from the
act or omission of the Party or Affiliates of the Party claiming the Change in
Law, or the affected Party’s or its Affiliates’ noncompliance with any
Applicable Laws (other than such non-compliance resulting from a separate
Excusable Event or event of Force Majeure).
“Change Order” means a written order authorizing a change in the Work, or an
adjustment to the Contract Price, the Milestones, the Payment Schedule, the Key
Date Schedule, including the Guaranteed Substantial Completion Dates, or the
Guaranteed Performance Levels, as applicable, as a result of the occurrence of
one of the events described in Section 8.2.1 or 8.3.1, as agreed in a document
substantially in the form of either Appendix F-1, if required to be signed by
both of the Parties, or Appendix F-2, if signed solely by Owner in accordance
with Section 8.6.
“CIMTAS” means Cimtas Boru Imalatlari ve Ticaret Limited Sirke.
“Claim” or “Claims” means any and all claims or actions, threatened or filed,
that directly or indirectly relate to the matters in question, including all
Losses, whether incurred by settlement or otherwise, and whether such claims or
actions are threatened or filed prior to or after the expiration or earlier
termination of this Agreement, subject to any applicable statutes of limitation.
“Claim Submission Deadline” means with respect to the occurrence of any Claim
Submission Event, the date that is [***] Days after Contractor first became
aware, or should have become aware, of the occurrence of the applicable Claim
Submission Event; provided, that in the case of the occurrence of any such
event, if Contractor submits a preliminary Claim to Owner within such [***] Day
period, together with an explanation for why Contractor requires additional time
to prepare a final Claim submission, the Claim Submission Deadline shall be
extended for the period of time that Contractor reasonably demonstrates is
necessary to prepare the final Claim submission, but in any event to no more
than [***] Days after Contractor first became aware, or should have become
aware, of the occurrence of the Claim Submission Event; provided, however, that
notwithstanding anything to the contrary in the foregoing:
(a)    [***]; and
(b)    [***].
“Claim Submission Event” has the meaning set forth in Section 8.3.1.
“CO Cost Threshold” means [***].
“Commission” and “FERC” means the U.S. Federal Energy Regulatory Commission, or
any successor agency having jurisdiction over the LNG Facility and the provision
of services by Owner from such LNG Facility.


5

--------------------------------------------------------------------------------





“Common Facilities” means those portions of the Work that are used or are
constructed to be used by more than one (1) LNG Train, including the Equipment
and facilities described in Appendix SS.
“Common Facilities Owner” has the meaning set forth in the Preamble.
“Comparable Facilities” means domestic or international LNG facilities of a
size, type and design comparable to the LNG Facility.
“Competitors” means any of the following, including their Affiliates, [***];
provided, however, that notwithstanding that a Person is included in the
foregoing list, Competitors shall not include (a) any such Person or its
Affiliates that the Parties have agreed will act as Owner’s Engineer, subject to
such Persons entering into a confidentiality agreement with Owner with
substantially similar terms to those stated in Section 14.2; (b) any Person who
has an equity interest in the Liquefaction Project; and (c) any individual who
serves on the governing body of Owner or any of its Affiliates.
“Completions Database” has the meaning set forth in Section 9.1.3.
“Confidential Information” means either or both of Contractor Confidential
Information and Owner Confidential Information, as the context requires.
“Construction Equipment” means the equipment, machinery, structures,
scaffolding, materials, tools, supplies, consumables, systems and temporary
buildings, in each case owned, rented or leased by Contractor or its
Subcontractors for use in accomplishing the Work, but not intended for
incorporation into the LNG Facility.
“Contract Price” means the fixed, separated price for all Stages of the Work as
indicated in Appendix C, including any Work performed under a Limited Notice to
Proceed, in each case as adjusted from time to time under the provisions of this
Agreement.
“Contractor” has the meaning set forth in the Preamble.
“Contractor Confidential Information” means: (a) data and information disclosed
by Contractor or another member of the Contractor Group in the course of
performing the Work and that has clearly been identified in writing by the
Disclosing Party as being confidential; provided, however, that in no event
shall Contractor Confidential Information include any of the Work Product (other
than Non-Technical Documents) even if marked as confidential; (b) the
Non-Technical Documents; or (c) financial information of Contractor or any other
member of the Contractor Group, whether or not marked and identified in writing
as confidential.
“Contractor Event of Default” has the meaning set forth in Section 19.3.1.
“Contractor Group” means Contractor, its Affiliates, its Suppliers, and its and
their respective directors, officers, employees (including agency personnel),
consultants, agents and Invitees, but does not include any Owner Group member.


6

--------------------------------------------------------------------------------





“Contractor Guarantee” means a guarantee executed by the Contractor Guarantor in
favor of Owner and the Common Facilities Owner in the form attached hereto as
Appendix Y.
“Contractor Guarantor” means Bechtel Global Energy, Inc., a Delaware
corporation.
“Contractor Guarantor Letter of Credit” has the meaning set forth in
Section 17.3.
“Contractor Guarantor Minimum Net Worth” has the meaning set forth in
Section 17.3.
“Contractor HSSE Program” has the meaning set forth in Section 2.18.2.
“Contractor Indemnified Parties” means Contractor and its Affiliates and each of
their respective officers, directors, shareholders, employees, agents and
advisers.
“Contractor Intellectual Property” has the meaning set forth in Section 12.3.
“Contractor Key Dates” means the Key Date Items that are obligations of
Contractor hereunder and are identified as “Contractor Key Dates” on
Appendix E-1.
“Contractor Lien” means any Lien on the Work, the Site, the LNG Facility, the
Liquefaction Project or other property of Owner or the Common Facilities Owner
or any part thereof or interest therein, created by any member of Contractor
Group or otherwise arising as a consequence of Contractor’s performance of the
Work.
“Contractor-Furnished Items” means all the Equipment, including spare parts,
furnished by or on behalf of Contractor and its Suppliers to perform the Work
and intended to be incorporated into the LNG Facility.
“Contractor Mitigation Plan” means the mitigation plan implemented by Contractor
as described in Appendix VV.
“Contractor Permits” means each and every Permit other than the Owner Permits
that is required by any Applicable Laws or that is otherwise necessary for the
performance of the Work, including all Permits listed as Contractor Permits on
Appendix J-2 and all:
(a)    Permits required to be maintained in Contractor’s or a Supplier’s name;
(b)    building Permits required for the construction of the LNG Facility;
(c)    labor or health standard Permits and approvals reasonably related to
construction of the LNG Facility;
(d)    business Permits reasonably related to the conduct of the operations of
Contractor and all Subcontractors in the State of Texas and any other location
where such Permits may be required;


7

--------------------------------------------------------------------------------





(e)    Permits, approvals, consents or agreements from or with any Person
necessary (including all contractors’ licenses, engineering licenses and related
documents) (i) for the performance by Contractor of the Work or its warranty
obligations hereunder; (ii) for the transportation or importation of Equipment;
or (iii) for the transportation or importation of Construction Equipment;
(f)    Permits for the temporary Work, disposal Permits necessary to perform
Contractor’s Scope of Work, road use Permits necessary to perform Contractor’s
Scope of Work, Permits related to the use, storage and disposal of Hazardous
Materials brought onto the Site by or on behalf of any member of Contractor
Group, and Permits issued pursuant to any building, mechanical, electrical,
plumbing or similar Applicable Codes and Standards; and
(g)    Permits, visas, approvals and certifications necessary for Contractor’s
employees to legally perform the Work in the State of Texas (including
documentation of citizenship or legal residency in the U.S.).
“Contractor Representative” means that Person or Persons designated by
Contractor as the Senior Project Manager on Appendix H or in accordance with
Section 2.6.1.
“Corrective Work” has the meaning set forth in Section 10.3.1.
“CPM Schedule” means the most recent Level III critical path method schedule
provided by Contractor that meets the requirements of Section 4.4.1 and
Appendix S.
“Credit Rating” means for any Person the senior unsecured long term Dollar debt
rating of such Person (without any form of credit enhancement), as determined by
Moody’s or Standard & Poor’s.
“Creditworthy Bank” means a commercial bank having at the applicable time:
(a) combined total assets of at least [***]; and (b) a Credit Rating of: (i) A-
or better from Standard & Poor’s; or (ii) A3 or better from Moody’s; or (iii) if
such bank has a Credit Rating at such time from both Standard & Poor’s and
Moody’s, A- or better from Standard & Poor’s and A3 or better from Moody’s.
“Critical Path Item(s)” means the items identified as critical path items on the
CPM Schedule.
“Customs Duties” means U.S. import Taxes, customs duties, antidumping duties,
countervailing duties, quotas, tariff-rate quotas, quantitative restrictions and
other tariffs, duties, or restrictions imposed under any statutory authority,
including Section 232 of the Trade Expansion Act of 1962 (as amended),
Section 301 of the Trade Act of 1974 (as amended), Section 201 of the Trade Act
of 1974 (as amended), and any additional or different tariffs or quotas on
certain imported products and materials imposed by executive orders or
proclamations by the U.S. President that constitute Applicable Laws.
“Daily Quantity” has the meaning set forth in Section 9.5.3(d).


8

--------------------------------------------------------------------------------





“Day” means a period of twenty-four (24) consecutive hours commencing at
midnight Central Time on any calendar day.
“Defect” means any failure of the Work to comply with the standards set out in
Section 10.1.1.
“Defective” means that the applicable Work contains a Defect.
“Delay LD Cap” means an amount equal to [***] for Stage I, and an amount equal
to [***] for Stage II.
“Delay Liquidated Damages” means any or all of the: (a) Stage I Delay Liquidated
Damages; or (b) Stage II Delay Liquidated Damages.
“Deliverable” means any documentation or written information required to be
delivered to Owner pursuant to this Agreement, including the Drawings and
Specifications and design Deliverables as described in Attachment A-1 to
Appendix A, the Plans, and the reports, manuals, schedules and related
information, logs, data books, calculations, models, simulations, manufacturers’
drawings and data as described herein.
“Direct Agreement” has the meaning set forth in Section 2.29.1.
“Disclosing Party” means the Party that has disclosed Confidential Information
hereunder in accordance with Article 14, or on whose behalf Confidential
Information has been disclosed, and to whom confidentiality obligations are owed
with respect to such Confidential Information pursuant to Article 14.
“Dispute” has the meaning set forth in Article 20.
“Dispute Notice” has the meaning set forth in Section 20.1.
“Disputing Parties” has the meaning set forth in Article 20.
“DOE” means the U.S. Department of Energy (or a successor regulatory agency).
“Dollars” and “$” means the lawful currency of the U.S.
“Drawings” means the graphic and pictorial documents (in written or electronic
format) showing the design, location and dimensions of the Work, generally
including plans, elevations, sections, details, lists, data sheets and diagrams,
which are prepared as a part of and during the performance of the Work.
“EDSA” has the meaning set forth in the Recitals.
“EDSA/SWSA Funding” means funding to (a) maintain staffing in the home office
and at the Site through [***] consistent with the staffing level as of [***], or
consistent with the staffing level as of [***] if after such date; and
(b) maintain the delivery dates of the [***]


9

--------------------------------------------------------------------------------





assuming the FNTP Date occurs on or before [***], or [***], as applicable under
Attachment NN-1 or NN-2 to Appendix NN.
“Effective Date” means the date identified in the opening Preamble of this
Agreement and upon which this Agreement shall become effective and the Parties
shall be bound.
“Emissions Guarantee” means the guarantee with respect to emissions as described
in Section 3.1 of Appendix G.
“Entergy” means Entergy Texas, Inc. and its successors or assigns.
“Environmental Plan” shall mean the Port Arthur Liquefaction Project
Environmental Plan as set forth in Attachment A-2 to Appendix A, to the extent
applicable to the Work, and the policies and procedures described therein with
respect to discoveries of Archeological Finds or Pre-Existing Hazardous
Materials.
“Equipment” means any and all materials, supplies, equipment and facilities, of
whatever nature, including each LNG Tank, intended to become a permanent part of
the LNG Facility.
“Event of Default” means either a Contractor Event of Default or an Owner Event
of Default.
“Exchange Rate” means the last published rate expressed in terms of foreign
currency units per one (1) Dollar as quoted by Bloomberg FX Fixings, as
applicable, for the last Business Day immediately preceding the Day on which the
conversion is deemed to be made.
“Extended Bid Validity Date” has the meaning set forth in Section 4.1.4(b).
“Excepted Risk” means (i) war (whether declared or undeclared), civil war, act
of terrorism, blockade, insurrection; or (ii) ionizing radiation, or
contamination by radioactivity from nuclear fuel, or from any nuclear waste from
the combustion of nuclear fuel properties of any explosive nuclear assembly or
nuclear component thereof; or (iii) Named Windstorms which result in loss or
damage in excess of the sublimits with respect to Named Windstorms under the
Contractor’s All Risk property insurance policy(ies) obtained by Contractor
pursuant to and in accordance with Article 16 and Appendix MM, and then only to
the extent of such excess.
“Excusable Event” means the occurrence of: (a) an Owner-Caused Delay; (b) a
Change In Law; or (c) an Unforeseen Excused Site Condition; provided, that
Excusable Event shall not include any event of Force Majeure.
“Extended Warranty Items” has the meaning set forth in Section 10.2.2.
“Feed Gas” means Natural Gas that is provided to be used for processing to
produce LNG, not including Fuel Gas.


10

--------------------------------------------------------------------------------





“Feed Gas Specifications” means the pressure, temperature and quality
specifications for Feed Gas set forth in Table 6 of Appendix B, and the Process
Basis of Design (PAL-T-PRO-BOD-00-GEN-0002) as referenced in Appendix B.
“FEIS” means the final environmental impact statement for the Liquefaction
Project.
“FERC Order” means Order No. 167 FERC ¶ 61,052 issued by the FERC on April 18,
2019 with respect to the FERC Construction and Operating Authorization issued
under Section 3 of the Natural Gas Act, as set forth in Appendix J-1.
“Final Acceptance” means, with respect to a Stage, that the following conditions
have been satisfied for the applicable Stage:
(a)    Substantial Completion of such Stage shall have occurred;
(b)    such Stage shall have satisfied the Noise Guarantee, or if the
Performance Tests for such Stage failed to demonstrate that such Stage satisfied
the Noise Guarantee, FERC shall have agreed that Contractor has demonstrated to
FERC’s satisfaction through the Noise Model or other information that such Stage
satisfies the Noise Guarantee;
(c)    Contractor shall have completed all Punch List Items with respect to such
Stage in accordance with this Agreement, unless Owner has notified Contractor in
accordance with Section 9.9.4 that Owner has elected to complete the Punch List
Items with respect to such Stage;
(d)    Contractor shall have satisfied each of the Guaranteed Performance
Levels, except to the extent that a Guaranteed Performance Levels Correction
Period and a GPL Correction Plan is in effect in accordance with Section 9.10.2;
provided that with respect to any Guaranteed Performance Levels for which a
Guaranteed Performance Levels Correction Period and GPL Correction Plan is in
effect, such Stage shall meet the Emissions Guarantees and the Minimum
Performance Standards for such Guaranteed Performance Levels based on the last
Performance Test conducted with respect to such Guaranteed Performance Levels;
(e)    Contractor shall have fully complied with its obligations under
Section 2.11.10 following Substantial Completion of a Stage, including the
removal of all of Contractor’s and Suppliers’ personnel, supplies, equipment,
Hazardous Materials for which Contractor is responsible under Section 2.17.2 or
2.17.3, waste materials, rubbish and temporary facilities from the areas of the
Site related to that Stage, except for such personnel and Construction Equipment
needed to fulfill Contractor’s obligations during the Warranty Period, as agreed
to by Owner;
(f)    all warranty Work identified prior to the date of Final Acceptance shall
have been completed, or the Parties shall have agreed on a plan for completion
of such warranty Work in accordance with Article 10;


11

--------------------------------------------------------------------------------





(g)    to the extent that the Warranty Period, as extended, has expired,
Contractor shall have assigned to Owner all Supplier warranties required to be
assigned to Owner as of such date pursuant to Section 10.2.1;
(h)    all Record As-Built Drawings for such Stage shall have been completed and
issued by Contractor, and delivered to Owner;
(i)    with respect to such Stage, Owner shall have received: (i) all
Deliverables required by Appendix A; and (ii) all test data and other technical
information and Deliverables required under this Agreement;
(j)    with respect to such Stage, Owner shall have received final O&M Manuals
and instruction books as are necessary to operate the LNG Facility with respect
to such Stage in a safe, efficient and effective manner, including as specified
in Appendix U;
(k)    Owner shall have received from Contractor each Contractor Permit, if any,
that is required for continuous use and operation of such Stage (all such
Permits to be in Owner’s name or to have been assigned to Owner, in accordance
with Applicable Laws) and, to the extent any Contractor Permit is required to be
“closed out” or a similar process is required by the applicable Governmental
Authority, Contractor shall have complied with all such requirements for such
Contractor Permits;
(l)    no Contractor Event of Default shall exist; and
(m)    all of Contractor’s representations and warranties contained in
Sections 13.1.6, 13.1.7, 13.1.10 and 23.13 shall be true and correct, or shall
be cured to be true and correct, and Contractor shall have performed its
obligations under its covenants and agreements in Section 23.13.
“Final Acceptance Certificate” means a certificate substantially in the form of
Appendix CC.
“Final Acceptance Date” means, with respect to a Stage, the date on which Final
Acceptance of such Stage occurs: (a) as set forth on a Final Acceptance
Certificate that has been countersigned by Owner; (b) as determined in
accordance with Article 20; or (c) as otherwise agreed by the Parties.
“Final Completion” means that the following conditions have been satisfied:
(a)    Final Acceptance of each of Stage I and Stage II shall have occurred;
(b)    if a Guaranteed Performance Levels Correction Period was in effect for a
Stage, such Guaranteed Performance Levels Correction Period shall have expired
as to such Stage, and, based on the results of the last Performance Tests
conducted with respect to such Stage, such Stage shall have either (i)(A) met
the Emissions Guarantees and all of the Guaranteed Performance Levels applicable
to such Stage pursuant to Appendix G; or (B) met the Emissions Guarantees and
satisfied at least the Minimum Performance Standard with respect to


12

--------------------------------------------------------------------------------





all Guaranteed Performance Levels for which Contractor has not achieved the
Guaranteed Performance Levels; and (ii) Contractor shall have paid all
applicable Performance Liquidated Damages in accordance with Section 9.10.6;
(c)    all warranty Work identified prior to the date of Final Completion shall
have been completed, or the Parties shall have agreed on a plan for completion
of such warranty Work in accordance with Article 10;
(d)    to the extent that the Warranty Period, as extended, has expired,
Contractor shall have delivered to Owner for its acceptance a copy of the
assignment of all Supplier warranties required to be assigned to Owner, assigned
by Contractor, as of such date pursuant to Section 10.2.1;
(e)    Owner shall have received from Contractor the final statement with
respect to Texas Sales and Use Taxes in accordance with Section 7.5.3;
(f)    Owner shall have received a statement from Contractor summarizing and
reconciling all invoices submitted prior to the date of this Final Completion
Certificate, payments and Change Orders;
(g)    Contractor shall have fully complied with its obligations under
Section 2.11.10, including the removal of all of Contractor’s and Suppliers’
personnel, supplies, equipment, Hazardous Materials for which Contractor is
responsible under Section 2.17.2 or 2.17.3, waste materials, rubbish and
temporary facilities from the Site, except for such personnel and Construction
Equipment needed to fulfill Contractor’s obligations during the Warranty Period,
as agreed to by Owner;
(h)    Owner shall have received from Contractor and each Major Supplier a Final
Lien and Claim Waiver, or a Final Unconditional Lien and Claim Waiver, as
applicable, covering all of the Work in accordance with Section 6.3.5 or 6.6;
(i)    an affidavit of completion of the Work that complies with the
requirements of Texas Prop. Code Section 53.106 and is otherwise in form and
substance acceptable to Owner shall have been filed in the records of Jefferson
County of the State of Texas no later than ten (10) Days after the Final
Acceptance Date of the last Stage to achieve Final Acceptance, and Contractor
shall have provided Owner with a copy of such recorded affidavit;
(j)    no Contractor Event of Default shall exist; and
(k)    all of Contractor’s representations and warranties contained in
Sections 13.1.6, 13.1.7, 13.1.10 and 23.13 shall be true and correct, or shall
have been cured to be true and correct, and Contractor shall have performed its
obligations under its covenants and agreements in Section 23.13.
“Final Completion Certificate” means a certificate substantially in the form of
Appendix DD.


13

--------------------------------------------------------------------------------





“Final Completion Date” means the date on which Final Completion occurs: (a) as
set forth on a Final Completion Certificate that has been countersigned by
Owner; (b) as determined in accordance with Article 20; or (c) as otherwise
agreed by the Parties.
“Final Invoice” has the meaning set forth in Section 6.6.
“Final Lien and Claim Waiver” means the waiver and release provided to Owner by
Contractor or a Major Supplier in accordance with the requirements of
Section 6.6, which shall be in the form of Appendix GG-1 for Contractor and in
the form of Appendix GG-2 for such Major Supplier, or, if another form is
required under Applicable Law for a final lien and claim waiver to accomplish
the waivers and releases contemplated by Appendix GG-1 or Appendix GG-2, as
applicable, in the form required under Applicable Law.
“Final Loading Window” has the meaning set forth in Section 9.6.3.
“Final Unconditional Lien and Claim Waiver” means the unconditional waiver and
release provided to Owner by Contractor or a Major Supplier in accordance with
the requirements of Section 6.6, which shall be in the form of Appendix HH-1 for
Contractor and in the form of Appendix HH-2 for such Major Supplier, or, if
another form is required under Applicable Law for a final unconditional lien and
claim waiver to accomplish the waivers and releases contemplated by
Appendix HH-1 or Appendix HH-2, as applicable, in the form required under
Applicable Law.
“First Source Referral Agreement” means the First Source Referral Agreement
dated June 12, 2019 between Owner and the City of Port Arthur.
“First-Tier Supply Contract” has the meaning set forth in Section 2.7.3(b).
“Fixed Asset Schedule” has the meaning set forth in Section 7.6.
“FNTP Date” means the date, subject to Section 6.2.6, on which the Full Notice
to Proceed as issued by Owner becomes effective in accordance with its terms,
which effective date shall be set forth in the Full Notice to Proceed when
issued by Owner and which date shall in any event shall not be any sooner than
five (5) Business Days after the date on which Owner issues the Full Notice to
Proceed.
“Force Majeure” means any event that meets all of the following criteria:
(a) the event and its effects are not within the reasonable control, directly or
indirectly, of the Party affected, and, in the case of Contractor, is beyond the
reasonable control of the Contractor Group (it being understood that if an event
is within the reasonable control of an affected Person, the direct consequences
thereof shall also deemed to be within such Person’s reasonable control);
(b) the event and its effects are unavoidable or could not be prevented,
overcome or removed by the commercially reasonable efforts and due diligence of
the Party claiming the Force Majeure event (and, in the case of Contractor, the
Suppliers), including the expenditure of reasonable sums of money or the pursuit
of alternative means of performance; and (c) the event and its effects do not


14

--------------------------------------------------------------------------------





result from such Party’s negligence or fault (or, in the case of Contractor, the
negligence or fault of the Suppliers);
provided that and subject to the event meeting all of the criteria described
above, Force Majeure events include:
(i)    Unusually Severe Weather, earthquake, landslide, or other acts of God;
(ii)    fire, explosion, accident, destruction of facilities, plant or
Equipment, structural collapse or chemical contamination, in each case in the
case of Contractor or any Supplier not being due to:
(A)    Defects in the LNG Facility or any Equipment;
(B)    the failure to construct the LNG Facility in accordance with this
Agreement; or
(C)    damage to or destruction of the LNG Facility due to the actions or
omissions of Contractor or any Supplier;
(iii)    act of war (whether declared or undeclared), invasion, armed conflict,
revolution, sabotage, terrorism or threat thereof, piracy on the high seas,
perils of the sea which could not be reasonably foreseen and guarded against, in
each case, as probable incidents of the intended voyage, riot, civil war,
blockade, embargo, expropriation or confiscation by a Governmental Authority
(other than as a result of any violation of Applicable Law), insurrection, acts
of public enemies, civil disturbances, epidemics or pandemics;
(iv)    national or regional strikes, lockouts or other industrial disturbances
that are not solely directed at Contractor or a Supplier(s), or both; and
(v)    delays by a Governmental Authority in issuing a Permit, but only to the
extent such delay was not due to the acts or omissions of Contractor or its
Suppliers;
provided, however, that the Parties expressly agree that the following shall not
constitute Force Majeure:
(1)    the non-availability or lack of funds or failure to pay money when due;
(2)    economic hardship, including Contractor’s ability to sell its services at
a higher or more advantageous price than the Contract Price;
(3)    the cost, shortage or unavailability of labor;


15

--------------------------------------------------------------------------------





(4)    the mere shortage of Equipment (including delays of Vendors in supplying
same) and commodities or materials or normal wear and tear or flaws in materials
or breakdowns in equipment, unless caused by circumstances that are themselves
Force Majeure events;
(5)    strikes, lockouts or other industrial disturbances other than those
described in subclause (iv) above;
(6)    all weather conditions and events caused by or resulting from any weather
conditions, including due to acts of God, other than Unusually Severe Weather;
(7)    the condition of the Site or any Site Conditions encountered by
Contractor or a Supplier, but without limiting the rights of Contractor
hereunder with respect to Unforeseen Excused Site Conditions and excluding
physical conditions of the Site created as a result of a Force Majeure Event;
(8)    general economic or industry conditions that increase the cost of the
Work or otherwise impact the performance of the Work;
(9)    the mere declaration of an emergency or disaster by any Governmental
Authority; provided that the underlying circumstance or event that led to such
declaration may itself constitute a Force Majeure event if the event satisfies
the definition of a Force Majeure event;
(10)    late delivery of Equipment, unless caused by circumstances that are
themselves Force Majeure events;
(11)    failure of any of Contractor’s Suppliers to perform, unless caused by
circumstances that are themselves Force Majeure events; and
(12)    any matter reviewed and deemed accepted by Contractor pursuant to
Section 2.4, but without limiting the rights of Contractor hereunder with
respect to Unforeseen Excused Site Conditions.
“Foreign Currency Amount” has the meaning set forth in Section 6.9.
“Foreign-Trade Zone” or “FTZ” means a foreign-trade zone under the Foreign-Trade
Zones Act of 1934 (19 U.S.C. 81a-81u), as amended to date.
“Fuel Gas” means Natural Gas to be used in connection with the performance of
the Work that is intended to be consumed by Equipment.
“Full Cargo” has the meaning set forth in Section 9.6.1.
“Full Notice to Proceed” means a notice to be delivered by Owner to Contractor
that Contractor may commence the performance of all of the Work, in the form
provided in Appendix JJ.


16

--------------------------------------------------------------------------------





“Fully Functional” means native electronic files prepared using the software as
described in Appendix U that has not been corrupted, is virus-free and
malware-free, and is not password protected.
“GAAP” means generally accepted accounting principles, consistently applied.
“General Services Subcontracts” means (a) Subcontracts under which the relevant
Subcontractor: (i) does not supply Equipment or other Contractor-Furnished
Items; (ii) does not provide services or perform any part of the Work that is a
necessary precursor (including Subcontracts for grading or welding services) to
successfully install the Equipment or other Contractor-Furnished Items; and
(iii) is not an Affiliate of Contractor; and (b) such Subcontract: (i) is fully
assignable to Owner without the consent of the Subcontractor that is a party to
such Subcontract in the event Contractor is terminated pursuant to this
Agreement for any reason; and (ii) the value of such Subcontract, in the
aggregate based on all Supply Contracts with each such Subcontractor and its
Affiliates, is less than [***].
“Geotechnical Reports” means the geotechnical data described in Table 3 of
Appendix B.
“Good Engineering and Construction Practices” or “GECP” means the generally
accepted practices, methods, skills, care, techniques and standards employed in
the LNG industry, that are commonly used by a skilled and experienced Person
exercising that degree of professional skill, diligence and judgment that would
ordinarily be expected to be used in prudent engineering, procurement and
construction to safely design, construct, pre-commission, commission, start-up
and test Comparable Facilities, in accordance with Applicable Laws and
Applicable Codes and Standards, as such practices and methods are appropriate in
the circumstances for the LNG Facility and the Liquefaction Project.
“Governmental Authority” means: (a) any governmental body, or any subdivision,
agency, court, commission (including the Commission) or authority thereof, of
any nation or state, region or local jurisdiction, or any quasi-governmental
body exercising any regulatory or taxing authority thereunder, including with
respect to the United States, the United States Coast Guard, U.S. Citizenship
and Immigration Services, U.S. Immigration and Customs Enforcement,
Transportation Safety Administration, including PHMSA, U.S. Customs and Border
Protection and the U.S. Department of Homeland Security; and (b) the Sabine
Neches Navigation District.
“Government Official” means an official of a Governmental Authority, a candidate
for political office, an official of a political party, a political party and an
employee of a public international organization.
“GPL Correction Plan” has the meaning set forth in Section 9.10.2.
“Guaranteed Performance Levels” means for each Stage the guaranteed performance
levels for the LNG Production Rate, the Fuel Consumption Rate, Specific Power
Consumption, Electric Power Consumption Rate and the Ship Loading Rate, each as
described in Appendix G.


17

--------------------------------------------------------------------------------





“Guaranteed Performance Levels Correction Period” has the meaning set forth in
Section 9.10.2.
“Guaranteed Stage I Substantial Completion Date” has the meaning set forth in
Section 4.2.1(a).
“Guaranteed Stage II Substantial Completion Date” has the meaning set forth in
Section 4.2.1(b).
“Guaranteed Substantial Completion Date” means, as the context provides, either
the Guaranteed Stage I Substantial Completion Date, or the Guaranteed Stage II
Substantial Completion Date, and “Guaranteed Substantial Completion Dates” means
the Guaranteed Stage I Substantial Completion Date and the Guaranteed Stage II
Substantial Completion Date, collectively.
“Hazardous Materials” means any substance that under Applicable Laws is
considered to be hazardous or toxic or is or may be required to be remediated,
including: (a) any petroleum or petroleum products, radioactive materials,
asbestos in any form that is or could become friable, transformers or other
equipment that contain dielectric fluid containing polychlorinated biphenyls and
processes and certain cooling systems that use chlorofluorocarbons; (b) any
chemicals, materials or substances which are now or hereafter become defined as
or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” or any words of similar import
pursuant to Applicable Laws; or (c) any other chemical, material, substance or
waste, exposure to which is now or hereafter prohibited, limited or regulated by
any Governmental Authority, or which may be the subject of liability for
damages, costs or remediation.
“HAZOP” means hazardous operations.
“HUB/DBE Suppliers” has the meaning set forth in Section 2.7.10.
“Impact Notice” has the meaning set forth in Section 18.2.2.
“Import Law” means all U.S. import laws, regulations, tariffs, duties and
restrictions, that impose additional or different Customs Duties from those
Customs Duties in effect [***], and all other such measures adopted by
Governmental Authorities with jurisdiction over such matters.
“Indemnitee” means an Owner Indemnified Party or a Contractor Indemnified Party,
as the case may be.
“Indemnitor” means a Party required to provide indemnification to an Indemnitee
under this Agreement.
“Independent Engineer” means any technical consultant, environmental consultant
or engineering firm appointed to represent the Lenders.


18

--------------------------------------------------------------------------------





“Infrastructure Relocation” means the relocation of the portion of Texas State
Highway 87 which is presently located on part of the Site.
“Initial Production Date” means, for each LNG Train, the first Day that LNG is
produced by such LNG Train and delivered to an LNG storage tank during the
commissioning and start-up of such LNG Train under this Agreement.
“Initial Tanker” has the meaning set forth in Section 9.6.5.
“Integrated Digital Asset Management System” means the digital asset management
system that Owner will implement and Contractor will support as part of the Work
in accordance with the requirements of Appendix II.
“Intellectual Property” means patents, trademarks, service marks, copyrights,
applications for any of the preceding, any foreign counterparts to and
divisionals, provisionals, reversions, continuations, continuations-in-part,
reissues, reexaminations, renewals and extensions of any of the foregoing, trade
secrets and other forms of comparable property rights protected by any
Applicable Laws.
“Interim Lien and Claim Waiver” means the waiver and release provided to Owner
by Contractor or a Major Supplier in accordance with the requirements of
Section 6.3.5, which shall be in the form of Appendix EE-1 for Contractor and in
the form of Appendix EE-2 for such Major Supplier, or, if another form is
required under Applicable Law for an interim lien and claim waiver to accomplish
the waivers and releases contemplated by Appendix EE-1 or Appendix EE-2, as
applicable, in the form required under Applicable Law.
“Interim Unconditional Lien and Claim Waiver” means the unconditional waiver and
release provided to Owner by Contractor or a Major Supplier in accordance with
the requirements of Section 6.3.5, which shall be in the form of Appendix FF-1
for Contractor and in the form of Appendix FF-2 for such Major Supplier, or, if
another form is required under Applicable Law for an interim unconditional lien
and claim waiver to accomplish the waivers and releases contemplated by
Appendix FF-1 or Appendix FF-2, as applicable, in the form required under
Applicable Law.
“Invitee” means a third party invited to the Site by a Party in connection with
the Work. Owner’s Invitees shall not include any Contractor Group members and
the Other Contractors. Contractor’s Invitees shall not include any Owner Group
members.
“Invoice” means Contractor’s request for a payment pursuant to Section 6.3.1 and
pursuant to Section 6.6 for final payment, which invoice shall be in the form of
Appendix V-1 for Milestone Payments and Progress Payments, and Appendix V-2 for
final payment.
“ISO” means the International Organization for Standardization and the standards
developed by such organization, as applicable.


19

--------------------------------------------------------------------------------





“Key Date Item(s)” means a discrete portion of the Work to be completed by the
applicable date set forth in the Key Date Schedule.
“Key Date Schedule” means the listing of dates attached as Appendix E-1,
including the Guaranteed Substantial Completion Dates, describing the dates of
completion of each Key Date Item and for completion of the Work by Contractor,
as amended from time to time in accordance with this Agreement.
“Key Personnel” has the meaning set forth in Section 2.6.1.
“KPIs” means the key performance indicators associated with compliance with
Contractor’s obligations under the Local Engagement Program and Section 2.7.10,
as developed by the Parties in accordance with Appendix WW.
“Late Payment Rate” means, with respect to any payment due hereunder, the lesser
of: (a) the sum of (i) the rate of interest published as the “prime rate” for
Dollars in The Wall Street Journal, on the payment due date, and then on the
first Business Day of each Month thereafter in which such Late Payment Rate
applies until the applicable payment is made, plus (ii) two hundred (200) basis
points; and (b) the maximum rate of interest allowed by Applicable Laws.
“Lenders” means the lenders, export credit agencies, multilateral institutions,
bond investors, noteholders, underwriters, hedge providers and other entities or
institutions who provide or commit to provide any portion of any financing to
develop and construct the LNG Facility or any portion or Stage thereof, and any
Lenders’ Agent acting on behalf of such lenders, export credit agencies,
multilateral institutions, bond investors, noteholders, underwriters, hedge
providers and other entities or institutions.
“Lenders’ Agent” means any representative, collateral agent, trustee, agent or
other designee acting on behalf of any Lender in connection with any financing
of the LNG Facility or any portion or Stage thereof.
“Letter of Credit” has the meaning set forth in Section 17.2.
“License” means the Liquefaction Technology License and a sublicense of BASF SE
technology.
“Licensor” means each of the Liquefaction Technology Licensor and BASF SE.
“Lien” means any mortgage, pledge, lien, charge, adverse claim, proprietary
right, collateral assignment, security interest, title retention, preferential
right or trust arrangement or any other security agreement or arrangement having
the effect of security, including worker’s, mechanic’s, vendor’s, materialmen’s,
laborers’, subcontractors’ and vendors’ liens.
“Limited Notice to Proceed” or “LNTP” means a notice issued by Owner and signed
by Contractor authorizing Contractor to commence performing the Work as
described in the notice, in the form as set forth in Appendix NN.


20

--------------------------------------------------------------------------------





“Liquefaction Project” means the development, construction and completion of the
LNG Facility.
“Liquefaction Technology License” means the license agreement contained within
the purchase agreement between Contractor and the Liquefaction Technology
Licensor with respect to the process technology utilized in the LNG Trains.
“Liquefaction Technology Licensor” means Air Products and Chemicals, Inc.
“Liquefied Natural Gas” and “LNG” means Natural Gas in a liquid state at a
temperature that is at or below its point of boiling and at or near atmospheric
pressure.
“LNG Production Schedule” has the meaning set forth in Section 9.6.1.
“LNG Specifications” means those Specifications for LNG set forth in Appendix B.
“LNG Tank” means each of the LNG storage tanks that will be procured and
installed as part of the Work.
“LNG Tanker” means any ocean-going vessel used by Owner, a customer of the LNG
Facility or their respective designees for the transportation of LNG.
“LNG Facility” has the meaning set forth in the Recitals.
“LNG Train” means a Natural Gas pre-treatment and LNG liquefaction unit.
“Load” or other derivatives means the receipt, loading or transport of a
quantity of LNG from the LNG Facility, utilizing LNG Tankers.
“Loading Window” has the meaning set forth in Section 9.6.1.
“Local Engagement Program” has the meaning set forth in Section 2.7.10.
“Local Labor” has the meaning set forth in Section 2.7.10.
“Local Suppliers” has the meaning set forth in Section 2.7.10.
“Losses” means, without limiting the application of Article 21, any and all
liabilities (including liabilities arising out of the application of the
doctrine of strict liability), obligations, losses, damages, penalties, claims,
actions, suits, judgments, costs, expenses and disbursements, whether any of the
foregoing be founded or unfounded (including legal fees and expenses, costs of
investigation, and experts’ fees and court costs), and whether arising in
equity, at common law, or by statute, or under the law of contracts, torts or
property, of whatsoever kind and nature, including claims for property damage,
personal injury (including emotional distress) and economic loss, and whether or
not involving damage to the Equipment, the LNG Facility or the Site.


21

--------------------------------------------------------------------------------





“Major Purchase Order” means any Purchase Order entered into with any Person
that is either: (a) a Purchase Order having an aggregate value in excess of
[***]; or (b) one (1) of multiple Purchase Orders with one (1) Vendor that have
an aggregate value in excess of [***].
“Major Subcontract” means any Subcontract with any Person that is either: (a) a
Subcontract having an aggregate value in excess of [***]; or (b) one (1) of
multiple Subcontracts with one (1) Subcontractor that have an aggregate value in
excess of [***].
“Major Subcontractor” means any Subcontractor with whom Contractor or another
Subcontractor enters, or intends to enter, into a Major Subcontract.
“Major Supplier” means any Major Subcontractor or Major Vendor.
“Major Supply Contract” means any Major Subcontract or Major Purchase Order.
“Major Vendor” means any Vendor with whom Contractor enters, or intends to
enter, into a Major Purchase Order.
“Material Adverse Change” has the meaning set forth in Section 17.3.
“Maximum Liability Cap” means an amount equal to [***], which amount shall be
increased by [***] of the amount of the related adjustment to the Contract Price
in connection with the exercise of any Scope Options.
“Maximum LNTP Payment Amount” means the maximum amount that Owner may be
obligated to pay to Contractor for the performance of Work pursuant to a Limited
Notice to Proceed, as set forth in the Limited Notice to Proceed, and which, if
this Agreement is terminated prior to the FNTP Date, shall include the
cancellation costs as set forth in the Limited Notice to Proceed.
“Mechanical Completion” or “Mechanically Complete” means with respect to a
System that:
(a)    the construction Work with respect to such System shall have been
completed except for Punch List Items that are permitted to be completed
subsequently in accordance with Section 9.9.1, such System shall have been
pre-commissioned in accordance with the pre-commissioning plan as agreed
pursuant to Section 9.1.1, and such System shall have been turned over from
Contractor's construction group to Contractor's commissioning and start-up
group;
(b)    all Punch List A Items with respect to such System shall have been
completed;
(c)    installation of all Equipment that is part of such System, including
piping and instruments, shall have been completed such that commissioning and
start-up operations will not be adversely affected, and (i) insurance
requirements; and (ii) requirements of


22

--------------------------------------------------------------------------------





Applicable Laws and in accordance with GECP, in each case with respect to
commissioning and start-up of such System, shall have been satisfied;
(d)    all mechanical seals, permanent packing and accessories with respect to
such System shall have been installed as required, except as restricted by
commissioning activities;
(e)    all temporary supports, bracing or other foreign objects that were
installed in Equipment that is part of such System to prevent damage during
shipment, storage or erection shall have been removed;
(f)    the System shall have been (i) cleared and available for commissioning
and start-up activities; and (ii) chemically cleaned and flushed where required;
(g)    all temporary filters, strainers, blinds and screens shall have been
removed and Equipment that is part of such System shall have been restored,
except in each case where such items are necessary for commissioning and
start-up activities;
(h)    all inner packing materials (such as sand, gravel, balls and saddles)
shall have been properly installed with respect to such System as specified by
the relevant Supplier’s recommendations;
(i)    all mixed bed containing chemicals, resins, desiccants, catalysts or
other operating materials with respect to such System shall have been properly
installed as specified by the relevant Supplier’s recommendations;
(j)    all Equipment and subsystems that are part of such System shall have been
hydro or pneumatically tested, lubricated and all preservation requirements
shall have been performed, maintained and recorded, and continuity and loop
checks for all instrumentation and controls, including hazard controls and
security components, shall have been completed, to verify that they have been
correctly installed;
(k)    construction completion turnover packages for such System shall have been
prepared with sign-offs from Contractor's construction group and Contractor's
commissioning and start-up group and shall contemporaneously have been made
available to Owner; and
(l)    commissioning procedures for such System shall have been finalized in
accordance with Section 9.3.4(a) and are ready for use by Contractor.
“Mechanical Completion Certificate” means a certificate in the form of
Appendix Z.
“Mechanical Completion Date” means, with respect to a Stage, the date on which
the last System has achieved Mechanical Completion in accordance with
Section 9.2.2.
“Milestone” means a discrete portion of the Work identified as a Milestone on
the Payment Schedule.


23

--------------------------------------------------------------------------------





“Milestone Payment” means the portion of the Contract Price allocated to
achievement of each Milestone on the Payment Schedule.
“Minimum Performance Standards” means for each Stage the performance levels for
the LNG Production Rate, Fuel Consumption Rate, Specific Power Consumption,
Electric Power Consumption Rate and the Ship Loading Rate set out in Appendix G.
“MMBtu” means one million (1,000,000) Btu.
“Month” means the period beginning on the first calendar day of a calendar month
and ending immediately prior to the beginning of the first calendar day of the
next succeeding calendar month.
“Month Look-Ahead Schedule” has the meaning set forth in Appendix S.
“Monthly Status Reports” has the meaning set forth in Section 2.22.1(d).
“Moody’s” means Moody’s Investor Services, Inc. or any successor rating agency
thereof.
“Named Windstorms” means an atmospheric disturbance marked by high winds, with
or without precipitation, including such events as hurricanes, typhoons,
monsoons, cyclones, rainstorms, tempests, hailstorms, tornados, or any
combination of the foregoing events, which in each case is identified by name by
any meteorological Governmental Authority, such as the U.S. National Weather
Service, National Hurricane Center or the National Oceanic and Atmospheric
Administration, including any resulting flood, tidal, wave action or water
damage.
“Natural Gas” means any hydrocarbon or mixture of hydrocarbons consisting
primarily of methane and other paraffinic hydrocarbons and non-combustible gases
in a gaseous state.
“Natural Gas Transfer Point” means any point of interconnection between any
Natural Gas pipeline and the LNG Facility.
“NGL” means liquid and liquefied heavy hydrocarbons, consisting primarily of
pentane and heavier hydrocarbons, separated from the Feed Gas and delivered as a
separate product from the LNG produced by the LNG Trains.
“Noise Guarantee” means the guarantee with respect to noise levels as described
in Section 3.2 of Appendix G.
“Noise Model” means the model and methodology developed by Contractor, to
demonstrate that the noise contributed from Stage I or the LNG Facility, as
applicable, does not exceed the Noise Guarantee, as part of Contractor’s noise
test procedures in accordance with Appendix G.


24

--------------------------------------------------------------------------------





“Non-Bridging LNTP” means the Limited Notice to Proceed authorizing Contractor
to proceed with performance of the scope of the Work as set forth in
Attachment NN-2 to Appendix NN.
“Non-Bridging LNTP Date” means the date on which Owner issues the Non-Bridging
LNTP.
“Non-Technical Documents” means (a) the Project Execution Plan; (b) the
Information Management Plan as set forth in Appendix II (including the
Attachments thereto); (c) any estimating or pricing methodologies or estimating
or pricing information of Contractor or its Subcontractors relating to the Work,
including the Contract Price; (d) inspection and test plans (ITPs); and
(e) native files of the Baseline CPM Schedule and CPM Schedule; provided that
native files shall not mean PDF format copies of the Baseline CPM Schedule or
CPM Schedule.
“Non-Verified Information” means the information as described in Appendix N.
“O&M Manuals” means the operation and maintenance and procedures manuals to be
developed by Contractor or an Affiliate thereof in respect of each Stage as set
forth in Appendix U.
“Operating Personnel” has the meaning set forth in Section 2.16.1.
[***].
“Other Contractors” means all other Persons (including contractors and
subcontractors) with whom Owner or any Owner Group member, or any of Owner
Group’s Other Contractors, enters into a contract or agreement for the
acquisition of goods, services, utilities or technology, (but not including
Contractor Group members or Owner) that perform any physical work or activities
at the Site.
“Owner” has the meaning set forth in the Preamble.
“Owner Change Order Review Period” has the meaning set forth in Section 8.5.4.
“Owner Confidential Information” has the meaning set forth in Section 14.1.
“Owner Event of Default” has the meaning set forth in Section 19.4.1.
“Owner Group” means Owner, the Common Facilities Owner, Parent and the immediate
shareholders or members of Parent, the Affiliates of each of the preceding
Persons, the Owner’s Engineer, the Lenders, the Independent Engineer, and the
Other Contractors and its and their respective directors, officers, managers,
employees (including any individuals other than Competitors engaged by Owner as
part of its staff augmentation plans, subject to such Persons entering into a
confidentiality agreement with Owner), consultants, agents and Invitees, but in
no event shall Owner Group include any Contractor Group member.


25

--------------------------------------------------------------------------------





“Owner HSSE Program” means those health, safety, security and environmental
plans and procedures of Owner as described in Appendix QQ, as those plans and
procedures may be updated from time to time in accordance with this Agreement.
“Owner Indemnified Parties” means Owner, the Common Facilities Owner, Parent and
the immediate shareholders or members of Parent, the Affiliates of each of the
preceding Persons, Owner’s Engineer, the Lenders and the Independent Engineer,
and such Persons’ respective directors, officers, managers, employees (including
agency personnel), consultants, agents and Invitees.
“Owner Intellectual Property” has the meaning set forth in Section 12.4.
“Owner Permits” means each and every Permit listed a on Appendix J-1, together
with such other Permits as Owner shall obtain in accordance with Section 2.10.2.
“Owner Representative” means the individual appointed by Owner under Section 3.4
or any substitute appointed in accordance with Section 3.4.
“Owner-Caused Delay” means the occurrence of any of the following, other than as
a result of or due to the acts or omissions of Contractor or any other member of
the Contractor Group: (a) Owner’s failure to perform any of the obligations of
Owner set forth in the Key Date Schedule by the date specified therein;
provided, however, that if Contractor’s notice delivered to Owner pursuant to
Section 9.5.3 does not require delivery of Feed Gas (including for use as Fuel
Gas) until after the date by which Owner is scheduled to deliver the first Feed
Gas under the Key Date Schedule, the date set forth in the Key Date Schedule
shall automatically be adjusted to the latest date on which Contractor requests
the first delivery of such Feed Gas; (b) Owner’s request under Section 2.24.5(b)
for Contractor to uncover Work that has been properly covered, if the covered
Work is found to be in accordance with the terms of this Agreement upon
inspection; (c) Owner’s failure to witness inspections and tests that have been
expressly designated as hold points where Contractor may not proceed with the
inspection or test unless Owner is present; provided that Contractor has
provided notice to Owner of such inspections and tests in accordance with
Section 2.24; (d) Owner’s refusal to submit an application pursuant to
Section 2.10.2(c) within thirty (30) days after Contractor’s submission to Owner
of documentation or information or Owner’s unreasonable rejection of, such
submission for a modification or amendment to an Owner Permit prepared by
Contractor in accordance with Section 2.10.2; provided that such submission for
modification or amendment (i) is complete, includes all supporting documentation
required by the applicable Governmental Authority and otherwise complies with
the requirements of Applicable Laws; and (ii) amends or modifies only those
aspects of the Owner Permit as Owner had previously agreed; (e) Owner’s failure
to allow Contractor to perform Work on a Stage which has achieved Substantial
Completion in accordance with a schedule and plan for performance of such Work
that has been accepted by Owner pursuant to Section 2.11.2; (f) Owner’s failure
to respond to a Mechanical Completion Certificate for a Stage, a Ready for
Start-Up Certificate for a Stage, or a Substantial Completion Certificate for a
Stage, within the period provided in Section 9.2.2, 9.4.2 or 9.8, respectively;
(g) Owner’s suspension of the Work under Section 19.2 or Section 4.1.1; (h) any
change to or errors or inaccuracies in any Non-Verified Information; (i) subject
to Contractor having


26

--------------------------------------------------------------------------------





identified its off-Site laydown area within Jefferson County, Texas prior to the
Bridging LNTP Date, Owner’s failure to designate Contractor’s off-Site laydown
area within Jefferson County, Texas as part of the FTZ or the FTZ, once
activated, does not include Contractor’s selected laydown yard(s) in Jefferson
County, Texas; (j) subject to Contractor’s compliance with the requirements of
Section 2.28, delays to the performance of the Work caused by Other Contractors
performing work on the Site; provided that Contractor has promptly notified
Owner of such delay in accordance with Section 2.28, Owner has had a reasonable
opportunity to attempt to resolve the situation with the Other Contractor, and
the Other Contractor continues to interfere with Contractor’s performance of the
Work; (k) the circumstances set forth in Sections 2.8.5, 2.17.5, 2.18.4 and
2.18.7; (l) Contractor’s correction of Work in connection with Section 2.21.1 at
Owner’s request that is subsequently determined not to have been Defective; and
(m) [***].
“Owner-Furnished Information” has the meaning set forth in Section 3.3.1.
“Owner’s Engineer” means Wood Group, Moffatt and Nichols, Burns and McDonnell,
WorleyParsons Limited (or its Affiliate), Faithful and Gould, and KBR, Inc. (or
its Affiliate); provided that KBR, Inc. (or its Affiliate) shall only be an
Owner’s Engineer with respect to information management matters (including with
respect to the matters discussed in Appendices U and II (including any
Attachments thereto)), and other technical consultation, but not including
construction support, and shall not have access to the Non-Technical Documents
other than Contractor’s information management plan.
“Parent” means Port Arthur Liquefaction Holdings, LLC, a Delaware limited
liability company, the direct owner of 100% of the equity interests in Owner.
“Party” and “Parties” has the meaning set forth in the Preamble.
“Payment Schedule” means the schedule that sets out the payments to be made to
Contractor upon the completion of various Milestones and progress of the Work,
as set forth in Appendix D.
“Performance Conditions” means the “average gas” and “average ambient
temperature” conditions as set forth in Appendix B.
“Performance Liquidated Damages” has the meaning set forth in Appendix G.
“Performance LD Cap” means for Stage I, an amount equal to [***], and for
Stage II, an amount equal to [***], in each case as adjusted in connection with
any Change Orders that adjust the Guaranteed Performance Levels, as applicable.
“Performance Test” means each test (including any repetition thereof) to be
performed by Contractor to demonstrate the ability of a Stage to satisfy the
Emissions Guarantee, the Noise Guarantee and the Guaranteed Performance Levels
as set forth in Sections 3 and 5 of Appendix G.


27

--------------------------------------------------------------------------------





“Performance Test Procedures” has the meaning set forth in Section 9.7.1.
“Permits” means all permits, authorizations, variances, approvals,
registrations, certificates of legal status, certificates of occupancy, orders
or other approvals or licenses granted or issued by any Governmental Authority
having jurisdiction over the LNG Facility or matters covered by this Agreement,
including the Contractor Permits and the Owner Permits and any conditions
thereof or thereto. “Permits” shall also include (a) the Permit application;
(b) supporting and technical information replied upon by the relevant
Governmental Authority to issue a Permit; (c) the environmental impact statement
regarding the LNG Facility and the Liquefaction Project; and (d) other records
and reports reviewed by the relevant Governmental Authority, in each case to the
extent that a Permit or order granting or issuing such Permit includes a
condition requiring compliance with such application, information, statement or
records or reports.
“Person” means any individual, firm, corporation, trust, partnership, limited
liability company, association, joint venture, other business enterprise or any
Governmental Authority.
“PHMSA” means the Pipeline and Hazardous Materials Safety Administration.
“Pipeline” means any Natural Gas pipeline that interconnects with any Natural
Gas Transfer Point.
“Piping Special Supports” has the meaning set forth in Section 12.2.3.
“Plans” means the Project Execution Plan, the Contractor HSSE Program, the
Quality Assurance Plan, the plans for performance of the Work as described in
Attachment W-1 to Appendix W, and any other plan required pursuant to this
Agreement with respect to the execution of the Work and Contractor’s performance
of its obligations hereunder.
“Pre-Existing Hazardous Materials” means any Hazardous Materials present on the
Site, including those portions of the Sabine Neches Waterway where Work is
performed, prior to Contractor’s entry thereupon.
“Pre-FNTP Claim Notice” has the meaning set forth in Section 18.2.5(b).
“Pre-FNTP Claim Period” has the meaning set forth in Section 18.2.5(b).
“Pre-FNTP Claims” has the meaning set forth in Section 18.2.5(b).
[***].
[***].
[***].
“Project Execution Plan” means the plan and each component plan thereof prepared
by Contractor and set forth in Appendix W for the execution of the Work and
Contractor’s


28

--------------------------------------------------------------------------------





performance of its obligations under this Agreement throughout the performance
of the Work, as amended from time to time in accordance with Section 2.4.6.
“Project Schedule” means the Key Date Schedule and the CPM Schedule.
[***].
“psia” means a unit of pressure equal to pounds per square inch absolute.
“Punch List” means a list of all Punch List Items.
“Punch List A Items” has the meaning set forth in Section 9.9.1(a).
“Punch List B Items” has the meaning set forth in Section 9.9.1(b).
“Punch List C Items” has the meaning set forth in Section 9.9.1(c).
“Punch List D Items” has the meaning set forth in Section 9.9.1(d).
“Punch List Items” means those items or components of the Work identified in
accordance with Section 9.9, which are Punch List A Items, Punch List B Items,
Punch List C Items and Punch List D Items, as applicable.
“Purchase Order” means any contract entered into by Contractor or a Supplier
with a Vendor for the supply of Contractor-Furnished Items.
“Qualifying Job” means a permanent full-time job maintained by Contractor or a
Major Subcontractor that: (a) requires at least 1,600 hours of work a year;
(b) is not transferred from one area in Texas to another area in Texas; (c) is
not created to replace a previous employee; (d) is covered by a group health
benefit plan for which the Contractor or Major Subcontractor offers to pay at
least eighty percent (80%) of the premiums or other charges assessed for
employee-only coverage under the plan, regardless of whether an employee may
voluntarily waive the coverage;  and (e) pays at least one hundred ten percent
(110%) of the average weekly wage for manufacturing jobs in Jefferson County,
Texas.
“Quality Assurance Plan” has the meaning set forth in Section 2.20.1.
“Ready for Start-Up of a Stage” or “RFSU of a Stage” means, with respect to all
of the Systems of an applicable Stage, that the following conditions have been
satisfied for such Stage:
(a)    the Mechanical Completion Date for such Stage shall have occurred;
(b)    Contractor and Owner have agreed on the Punch List Items that may be
completed following Ready for Start-Up of such Stage in accordance with
Section 9.9.1;
(c)    all pre-commissioning and commissioning activities for the Systems within
such Stage, as set forth in the commissioning and start-up plan as finalized
pursuant to


29

--------------------------------------------------------------------------------





Section 9.3.4, shall have been successfully completed, and the control system
for such Stage shall have been tested and shall be operational in accordance
with the commissioning and start-up plan as finalized pursuant to Section 9.3.4;
(d)    all applicable safety and fire protection requirements shall have been
met, and all applicable safety and fire protection systems with respect to such
Stage shall have been installed and shall be operable pursuant to all Applicable
Laws and in accordance with GECP;
(e)    all field test and inspection records applicable to the Systems within
such Stage, including electrical and instrumentation test and inspection
records, and those relating to relay settings and instrument calibration, shall
have been made available to Owner as and when prepared;
(f)    all mechanical and electrical safety devices with respect to the Stage
shall have been field tested, adjusted and sealed where necessary;
(g)    all Equipment that is part of the Systems within such Stage shall have
been cleaned, leak checked, lubricated and functional tests for all
instrumentation and controls, including hazard controls, security components,
and cause and effects tests, shall have been completed, to verify that they have
been correctly installed;
(h)    all Systems within such Stage into which hydrocarbons are to be
introduced shall have been purged;
(i)    painting shall have been sufficiently completed with respect to such
Stage to support LNG production without interference and all portions of such
Stage that will be inaccessible during operation shall have been painted;
(j)    insulation of the Systems within such Stage shall have been sufficiently
completed so that (i) start-up operations will not be adversely affected; and
(ii) the Stage is in compliance with all insurance requirements, Applicable Laws
and GECP;
(k)    no temporary lighting shall remain standing in areas where operators must
work to start-up and operate the Stage, except as agreed to by Contractor’s and
Owner’s operations teams, taking into consideration safe operation of the plant,
GECP and compliance with Applicable Laws; scaffolding shall have been removed
except for such scaffolding that is specifically required for safe operation;
(l)    a pre start-up and safety review with respect to the Systems or groups of
Systems within such Stage shall have been performed in accordance with the
requirements set forth in Appendix Q;
(m)    Performance Test protocols, including with respect to commissioning
demonstration tests, emissions tests and other Performance Tests shall have been
prepared by Contractor and accepted by Owner in accordance with Section 9.7.1;


30

--------------------------------------------------------------------------------





(n)    the Operating Personnel shall have completed the training program as
required to be completed prior to Ready for Start-Up pursuant to Appendix P, and
records verifying the completion of the training program and related testing of
such Operating Personnel in accordance with Section 2.16.2 shall have been
delivered to Owner;
(o)    Owner shall have received the O&M Manuals for the Systems within such
Stage required to be delivered at or prior to Ready for Start-Up pursuant to
Appendix U;
(p)    all procedures, plans and reviews that are required pursuant to this
Agreement for the introduction of hydrocarbons and start-up of the Systems
within such Stage shall have been finalized or conducted, as applicable, in
accordance with this Agreement, and all Permits that are required for the
introduction of hydrocarbons and start-up of the Systems within such Stage in
accordance with Applicable Laws have been obtained;
(q)    all turnover packages and all Vendors’ and other manufacturers’
instructions and drawings relating to Equipment that is included in the Stage,
including Equipment preservation and records, shall have been transmitted to
Owner as per the agreed format and numbers in accordance with Appendix U; and
(r)    all requirements of Applicable Laws that must be completed or satisfied
prior to the introduction of hydrocarbons and the start-up of the Systems within
such Stage shall have been fulfilled, including the installation of security
fencing in accordance with Appendix QQ.
“Ready for Start-Up Certificate” means a certificate in the form of Appendix AA.
“Ready for Start-Up Date” means, with respect to a Stage, the date on which
Ready for Start-Up of such Stage occurs: (a) as set forth on a Ready for
Start-Up Certificate that has been countersigned by Owner; (b) as determined in
accordance with Article 20; or (c) as otherwise agreed by the Parties.
“Receiving Party” means any Party that receives Confidential Information
hereunder in accordance with Article 14 and is subject to an obligation to hold
such Confidential Information confidential pursuant to Article 14.
“Record As-Built Drawings” means, with respect to a Stage, final, record
As-Built Drawings the Stage, as required under Attachment A-1 to Appendix A and
Appendix U.
“Recovery Plan” has the meaning set forth in Section 4.4.2.
“Region” has the meaning set forth in Section 2.7.10.
“Release” means the release, “threatened release” (as contemplated by the
Comprehensive Environmental Response, Compensation, and Liabilities Act -
CERCLA) discharge, deposit, injection, dumping, spilling, leaking or placing of
any solid or Hazardous Material into the environment so that such solid or
Hazardous Material or any constituent thereof


31

--------------------------------------------------------------------------------





may enter the environment, or be emitted into the air or discharged into any
waters, including ground waters under Applicable Laws.
“Request for Arbitration” has the meaning set forth in Section 20.4.1.
“Required Plan Provisions” means the provisions in each Plan that have been
identified therein as those provisions that Contractor shall not change, adjust,
alter, modify or amend without Owner’s prior written approval.
“Sabine Neches Waterway” means that deep water navigable waterway, located in
southeast Texas and Calcasieu Parish, Louisiana and including parts of the
Neches River, Sabine River, Sabine Lake, and Taylor Bayou, administered by the
Sabine Neches Navigation District.
“Scope of Work” means the description of the Work to be performed as set forth
in Appendix A, and as modified from time to time by Change Orders or executed
amendments to this Agreement.
“Scope Option” shall mean each option for additional Work as described in
Appendix C, and as more particularly described in the related attachments to
Appendix C as specified therein.
“Site” means those areas where the LNG Facility will be located and where
Contractor may perform Work, including for use as laydown areas, as shown in
greater detail in Appendix L, as it shall be updated pursuant to Section 2.11.7.
“Site Conditions” means the physical and other conditions at the Site and the
surrounding area as a whole, including the Sabine Neches Waterway, and including
conditions relating to the environment, transportation, access, waste disposal,
handling and storage of materials, the availability and quality of electric
power, the availability and quality of water, the availability and quality of
roads, the availability and quality of labor personnel and local work and labor
rules, climatic conditions and seasons, topography, air and water quality
conditions, raw water conditions, ground surface conditions, surface soil
conditions, sound attenuation, subsurface geology, nature and quantity of
surface and subsurface materials that are encountered (including, without
limiting Contractor’s rights with respect to Unforeseen Excused Site Conditions,
Hazardous Materials, and the subsurface conditions of the Sabine Neches Waterway
and the nature and quantity of subsurface materials that may be encountered
during the performance of the Work, including during dredging and construction
of the marine berths and material offloading facility that are part of the Work
or in connection with any temporary docks that Contractor otherwise utilizes
during performance of the Work), the geological and subsurface conditions of the
Site, all other local and other conditions which may be material to Contractor’s
performance of its obligations under this Agreement, and the location of
underground utilities, equipment and facilities.
“Specifications” means those documents consisting of the written requirements
and philosophies for Equipment, standards and workmanship for the Work and
performance of related services as referenced in Appendix B or to be developed
by Contractor as part of the Work in accordance with Attachment A-1 to
Appendix A.


32

--------------------------------------------------------------------------------





“Stage” means any or both of Stage I or Stage II, as the context requires.
“Stage I” means the first phase of the Work to be designed, procured and
constructed and to achieve Substantial Completion under this Agreement (or,
before it achieves Substantial Completion, the first such phase of the Work
scheduled to achieve Substantial Completion according to the Project Schedule),
and includes a Natural Gas liquefaction unit, a comparably-sized Natural Gas
pretreatment unit and the Common Facilities, all as further set forth in this
Agreement.
“Stage I Delay Liquidated Damages” has the meaning set forth in
Section 4.3.1(a).
“Stage II” means the second phase of the Work to be designed, procured and
constructed and to achieve Substantial Completion under this Agreement (or,
before it achieves Substantial Completion, the second such phase of Work
scheduled to achieve Substantial Completion according to the Project Schedule),
and includes a Natural Gas liquefaction unit and a comparably-sized Natural Gas
pretreatment unit, all as further set forth in this Agreement.
“Stage II Delay Liquidated Damages” has the meaning set forth in
Section 4.3.1(b).
“Standard & Poor’s” means Standard & Poor’s Corporation or any successor rating
agency thereof.
“Standard Conditions for LNG” means a pressure base of fourteen point six nine
six (14.696) psia at a base temperature of sixty degrees Fahrenheit (60ºF) under
ideal gas conditions.
“Standard Conditions for Natural Gas” means a pressure base of fourteen point
seven three (14.73) psia at a base temperature of sixty degrees Fahrenheit
(60ºF) under real gas conditions.
“Structural Works Defect” means, for the purpose of the extended Warranty Period
as described in Section 10.4, any Defect in the engineering, procurement or
construction of the LNG Facility, or components thereof, relating to the
structural capacity, integrity or suitability of any load-bearing Equipment,
buildings, structures, roads, jetties, Berths, or other foundations or
underlying civil work for any portion of the LNG Facility that are part of the
Work which: (a) materially and adversely affects the structural integrity of all
or a part of any load bearing structures; or (b) results in the partial or total
collapse of any portion of the LNG Facility.
“Subcontract” means any subcontract (including any Purchase Order) of any tier
entered into between Contractor and a Subcontractor, or a Subcontractor and a
Subcontractor.
“Subcontractor” means any Person (including any Licensor) engaged by Contractor,
or any of Contractor’s Suppliers of any tier, to perform any of the Work or to
whom Contractor otherwise delegates performance of any of the Work, but
excluding Vendors.
“Substantial Completion” means, with respect to a Stage, that the following
conditions have been satisfied with respect to the applicable Stage:


33

--------------------------------------------------------------------------------





(a)    Mechanical Completion and Ready for Start-Up of all of the Systems within
such Stage shall have occurred and the requirements of Sections 9.9.2(a),
9.9.2(b) and 9.9.2(e) shall have been satisfied;
(b)    all of the Work for such Stage shall have been completed without Defects,
except for Punch List D Items included on the Punch List as accepted by Owner in
accordance with Section 9.9.1, and with respect to the Noise Guarantee,
Contractor’s obligations under Section 9.10.3;
(c)    each Performance Test of such Stage shall have been Successfully Run
during the last attempt of that Performance Test commenced by Contractor,
including any Performance Tests required under Section 9.7.4(b), and all
temporary filters, fine mesh strainers, piping systems, blinds and screens and
other items temporarily installed to facilitate commissioning or start-up of
such Stage shall have been removed and such Stage shall have been returned to
full operation;
(d)    Contractor shall have Successfully Run the Performance Test to
demonstrate that such Stage satisfies the Noise Guarantee, and such Stage shall
satisfy the Noise Guarantee or, if the Performance Test fails to demonstrate
that such Stage satisfies the Noise Guarantee, Contractor, using Contractor’s
Noise Model, shall demonstrate to Owner that such Stage satisfies the Noise
Guarantee;
(e)    such Stage shall satisfy the Emissions Guarantees and either: (i) such
Stage shall satisfy all of the Guaranteed Performance Levels applicable to such
Stage in accordance with Appendix G; or (ii) (A) such Stage shall satisfy at
least the Minimum Performance Standard with respect to all Guaranteed
Performance Levels for which such Stage has not achieved the Guaranteed
Performance Levels; and (B) Contractor shall have posted a Letter of Credit in
an amount, or increased the existing Letter of Credit by an amount, covering all
applicable Performance Liquidated Damages in accordance with Section 9.10.1;
(f)    with respect to Stage II only, Contractor shall have demonstrated by
appropriate surveys or other means reasonably acceptable to Owner, that the berm
height, and the depth of the underwater material offloading facilities and Berth
and jetty, as applicable, meets the requirements of the Basis of Design;
(g)    Contractor shall have paid all Delay Liquidated Damages that have accrued
in accordance with this Agreement;
(h)    special tools and other items to be provided by Contractor under this
Agreement that are necessary for the operation of such Stage shall have been
turned over to Owner;
(i)    a complete set of As-Built Drawings for such Stage in the form and format
and as otherwise required pursuant to Attachment A-1 to Appendix A and
Appendix U shall have been turned-over to Owner, except for modifications to
those As-Built Drawings required to reflect Punch List D Items to be completed
after Substantial Completion;


34

--------------------------------------------------------------------------------





(j)    the final Fixed Asset Schedule completed with respect to such Stage shall
have been delivered to Owner in accordance with Section 7.6;
(k)    the Operating Personnel have completed all aspects of the training
program as described in Appendix P, and records verifying the completion of the
training program and testing of such Operating Personnel in accordance with
Section 2.16.2 shall have been delivered to Owner;
(l)    a first fill of all applicable consumables for the Equipment that is part
of such Stage shall have been provided, together with refills of applicable
consumables for such Equipment as necessary to meet requirements of the
applicable Suppliers of the Equipment;
(m)    Contractor shall have obtained the release of all Liens relating to the
LNG Facility that have been recorded as of such date in accordance with
Section 2.9, and Interim Lien and Claim Waivers, Interim Unconditional Lien and
Claim Waivers, Final Lien and Claim Waivers and Final Unconditional Lien and
Claim Waivers, as applicable, shall have been delivered by Contractor and all
Major Suppliers in accordance with Section 6.3.5;
(n)    Owner shall have received the operating spare parts as required under
Section 2.14.2 and the Capital Spare Parts as required under Section 2.14.3;
(o)    Owner shall have received the O&M Manuals, as redlined, prepared by
Contractor or a Vendor, as applicable, as required to be delivered to Owner on
or before Substantial Completion of such Stage pursuant to Appendix U;
(p)    Owner shall have received from Contractor each Contractor Permit, if any,
that is required to be obtained by Contractor that is necessary for Owner to
operate the LNG Facility with respect to such Stage in accordance with all
Applicable Laws, and such Permits shall be in Owner’s name or shall have been
assigned to Owner, in accordance with Applicable Laws; and
(q)    Contractor shall have delivered a copy of the assignment of the
Liquefaction Technology License and the License with BASF, SE with respect to
such Stage, signed by the respective Licensor and Contractor, to Owner (and
Owner’s designees), Owner (and its designees) shall hold such Licenses in their
respective names, and the Licenses shall be in full force and effect.
“Substantial Completion Certificate” means a certificate substantially in the
form of Appendix BB.
“Substantial Completion Date” means, with respect to a Stage, the date on which
Substantial Completion of such Stage occurs: (a) as set forth on a Substantial
Completion Certificate that has been countersigned by Owner; (b) as determined
in accordance with Article 20; (c) the date on which Owner declares Substantial
Completion has occurred in accordance with Section 11.2.3; or (d) as otherwise
agreed by the Parties; provided, however, that, subject to Contractor’s rights
under Article 20, for purposes of Sections 10.1.3 and 11.3, the


35

--------------------------------------------------------------------------------





Substantial Completion Date of a Stage shall be deemed to have occurred on the
date on which Owner countersigns the Substantial Completion Certificate for such
Stage, notwithstanding the date of Substantial Completion set forth in such
certificate.
“Successfully Run” means:
(a)    that the Performance Test was completed in accordance with the conditions
and requirements for the proper performance of such Performance Test set forth
in Appendix G, the Performance Test Procedures, and the other provisions of this
Agreement applicable to such Performance Test; and
(b)    the requirements of Section 9.9.2(d) have been satisfied.
“Supplier” means any Subcontractor or Vendor.
“Supply Contract” means any Subcontract or Purchase Order.
“Suspension Notice” has the meaning set forth in Section 19.4.2(a).
“SWSA” has the meaning set forth in the Recitals.
“System” means a part of the LNG Facility that is encompassed in specific
boundaries as defined on P&IDs or other Drawings to distinguish it from the LNG
Facility as a whole, as determined in accordance with Section 9.1.2.
“Target Substantial Completion Date” means with respect to each Stage, the date
on which Contractor is scheduled to achieve Substantial Completion of such
Stage, as shown on the CPM Schedule as the “Target Substantial Completion Date.”
[***].
“Taxes” means:
(a)    income tax, gross receipts tax, profits tax, employment tax, unemployment
tax, withholding tax, social security tax, contractor tax, sales tax, property
tax, consumption tax, value added tax, use tax, excise tax, turnover tax,
capital tax, occupational tax, works tax, import tax, export tax, license tax,
personnel tax, services tax and any and all other taxes (including taxes
measured by wages earned by employees of Contractor or any Supplier); and
(b)    import and export taxes other than Customs Duties, Customs Duties, port
charges or taxes on barge deliveries (or similar maritime transport deliveries
via water vessel), fees and contributions payable to any Governmental Authority
on any item or service that is part of the Work or the LNG Facility,
in each of case (a) or (b) whether such tax, duty, fee or contribution is
normally included in the price of such item or service or is normally stated
separately, together with any and all penalties, interest and additions thereto.


36

--------------------------------------------------------------------------------





“Tax Abatements” mean, collectively, the following (as each may be extended or
amended from time to time): (a) that certain Abatement Agreement for Property
Located in the Reinvestment Zone entered into among Jefferson County, Owner and
the Common Facilities Owner pursuant to Section 312.401 of the Texas Tax Code,
dated March 25, 2019; (b) that certain Abatement Agreement for Property Located
in the Reinvestment Zone entered into among Sabine Pass Port Authority, Owner
and the Common Facilities Owner pursuant to Section 312.401 of the Texas Tax
Code, dated April 3, 2019; (c) that certain Abatement Agreement for Property
Located in the Reinvestment Zone entered into among Sabine Neches Navigation
District, Owner and the Common Facilities Owner pursuant to Section 312.401 of
the Texas Tax Code, dated August 13, 2019; (d) that certain Industrial District
Agreement entered among the City of Port Arthur, Owner and the Common Facilities
Owner dated June 4, 2019; (e) the First Source Referral Agreement; and (f) the
313 Agreement.
“Technical Licensor Information” means the data and information provided by a
Licensor with respect to the Technology provided by such Licensee.
“Technology” means the technology covered by each License, respectively.
“Termination Notice” has the meaning set forth in Section 19.4.2(b).
“Texas Sales and Use Taxes” means all sales and use taxes imposed by the State
of Texas, its counties or political subdivisions.
“Third Party Claim” has the meaning set forth in Section 15.5.1.
“Third Party Proprietary Work Product” has the meaning set forth in
Section 12.3.
“Three Week Look-Ahead Schedule” has the meaning set forth in Appendix S.
[***].
“Train 1 First Production Window” has the meaning set forth in Section 9.5.1(a).
“Train 1 Second Production Window” has the meaning set forth in
Section 9.5.1(b).
“Train 1 Third Production Window” has the meaning set forth in Section 9.5.1(c).
“Tribunal” has the meaning set forth in Section 20.4.2.
“TWIC Card” has the meaning set forth in Section 2.18.6(c).
“Unforeseen Excused Site Condition” means an Archaeological Find or Pre-Existing
Hazardous Materials discovered on the Site after the Effective Date, or
subsurface man-made objects not identified in the Owner-Furnished Information or
the Geotechnical Reports.
“Unusually Severe Weather” means: (a) tornadoes (as identified in the Storm
Events Database maintained by the National Oceanic and Atmospheric
Administration’s National


37

--------------------------------------------------------------------------------





Centers for Environmental Information); (b) Named Windstorms or catastrophic
flooding that shut down access to the Site or directly impact the Site or other
locations, if any, where fabrication Work is being performed; or (c) any other
weather event for which local officials call for mandatory public evacuations at
the Site.
“U.S.” means the United States of America.
“Vendors” means the suppliers of any tier of Contractor-Furnished Items, as
applicable, pursuant to a Purchase Order, that do not perform a significant
component of any of the Work that they are performing at the Site.
“Warranty Manager” means the Person who has been designated by Contractor in a
written notice to Owner to serve as Contractor’s Warranty Manager for the
purposes of Section 10.3.3.
“Warranty Period” has the meaning set forth in Section 10.1.3.
“Warranty Work” means the Work performed during any Warranty Period pursuant to
Article 10.
“Week” means a seven (7) Day period beginning on a Sunday and ending at the end
of the immediately following Saturday.
“Weekly Status Reports” has the meaning set forth in Section 2.22.1(c).
“Work” has the meaning set forth in Section 2.1.1.
“Work Product” has the meaning set forth in Section 12.1.1.

1.3    Acronyms, Terms and Symbols. Certain acronyms, terms and symbols used in
this Agreement are defined in Appendix K.

1.4    Interpretation.
1.4.1    Precedence. The provisions of this Agreement, including the Appendices,
shall be construed as consistent rather than conflicting to the extent possible.
In the event of an irresolvable conflict between the main body of this Agreement
or any Appendix and a provision contained within the main body of this Agreement
or another Appendix, the following order of precedence shall govern (multiple
items in a priority shall have equal order of precedence):
(a)    the main body of this Agreement;
(b)    Appendices C (and all Attachments thereto), D (and all Attachments
thereto), E-1, E-2, KK and NN (and all Attachments thereto);
(c)    Appendix G;


38

--------------------------------------------------------------------------------





(d)    Appendix B;
(e)    Appendix A (and all Attachments thereto);
(f)    Appendices J-1, J-2, J-3, MM and TT;
(g)    Appendices I (and all Attachments thereto), O, S (and all Attachments
thereto), U (and all Attachments thereto), VV and WW;
(h)    Appendices F-1, F-2, L (and all Attachments thereto), M, N, T-1, T-2,
V-1, V-2, W, X, Y, Z, AA, BB, CC, DD, EE-1, EE-2, FF-1, FF-2, GG-1, GG-2, HH-1,
HH-2, OO-1, OO-2, PP, SS and UU;
(i)    Appendices H, II, JJ, LL and QQ;
(j)    Appendices P, Q, R, RR; and
(k)    Appendix K.
1.4.2    Precedence of Technical Documents. The order of precedence governing
the Deliverables and other technical documentation shall be:
(a)    Permits
(b)    Project Specifications
(c)    Project Data Sheets and Drawings
(d)    Purchase Orders
In the event of a conflict between any part of the Agreement and any Technical
Document, or among any of the Technical Documents, Contractor shall notify Owner
of such conflict using a written request for information and the Parties shall
meet to resolve the conflict. If any ambiguities, discrepancies or
inconsistencies are identified among any of the Appendices, the Technical
Documents or any of the attachments thereto, that cannot be resolved pursuant to
the order of precedence set forth in this Section 1.4, then the more specific
obligation that is consistent with the order of precedence set forth in this
Section 1.4 shall control.
1.4.3    Headings and Subheadings. All headings and subheadings are for
reference only and shall not be used to construe any provision of this
Agreement.
1.4.4    Undefined Terms. If a term is used in this Agreement but it is not
defined herein, such term should be ascribed: (a) its meaning as used in the
international LNG industry, if there is a generally accepted usage in that
industry; and (b) otherwise, it’s generally accepted English language meaning.


39

--------------------------------------------------------------------------------





1.4.5    References to Lenders, Lenders’ Agent and Independent Engineer. This
Agreement shall be construed so as to allow the Lenders, the Lenders’ Agent and
any Independent Engineer access to all aspects of the Work and Confidential
Information (not including Contractor’s financial information, pricing
information or proprietary cost data; provided that the foregoing shall not
limit the rights of such Persons to access the Contract Price or any pricing
information contained in any Change Order Request or Change Order) that Owner
has the right to witness, inspect, observe, access or review hereunder. Subject
to Section 23.9 and the rights of the Lenders, the Lenders’ Agent and the
Independent Engineer pursuant to the Direct Agreement and any similar agreement
to be entered into by Contractor directly with Lenders or Lenders’ Agent, and
Owner in accordance with Section 2.29, the provisions in this Agreement that
permit the Lenders, the Lenders’ Agent and the Independent Engineer access to
the Site and any other location where the Work is performed, and, among other
things, to witness tests, attend meetings, receive reports and be present during
testing and inspections of the Work wherever such inspections or tests take
place, shall not be deemed or construed to impose an obligation on Contractor to
delay any Work, including any inspections or tests, or to grant any of the
Lenders, the Lenders’ Agent or the Independent Engineer the right to make any
decision with respect to the Work on behalf of Owner. Contractor acknowledges
that the Lenders may appoint more than one Independent Engineer and that
references to “Independent Engineer” throughout this Agreement are understood to
mean more than one.
1.4.6    Other Principles of Interpretation. Unless the context requires
otherwise: (a) the gender (or lack of gender) of all words used in this
Agreement includes the masculine, feminine, and neuter; (b) words used or
defined in the singular include the plural and vice versa; (c) references to the
Preamble, any Recitals, Articles and Sections refer to the Preamble, Recitals,
Articles and Sections of this Agreement, as same may be amended from time to
time pursuant to an amendment entered into in accordance with the terms hereof;
(d) references to Applicable Laws or any Applicable Codes and Standards refer to
such Applicable Laws or Applicable Codes and Standards as may be amended from
time to time and, with respect to Applicable Laws, all rules and regulations
promulgated thereunder, and references to particular provisions of Applicable
Laws or Applicable Codes and Standards include any corresponding provisions of
any succeeding Applicable Laws or Applicable Codes and Standards; (e) references
to any other agreement are to that agreement as amended or supplemented from
time to time; (f) references to “include”, “includes” and “including” means
include, includes or including without limitation to the matters described;
(g) terms defined in this Agreement are used throughout this Agreement and in
any Appendices hereto as so defined; (h) “shall” and “will” have equal force and
effect; (i) the reservation of a right by a Party herein in any correspondence
or other communication between the Parties shall not constitute a denial of any
Claim made or position taken by the other Party; (j) unless expressly provided
to the contrary, references in this Agreement containing terms such as “hereof”,
“herein”, “hereto”, “hereby”, “hereinafter”, and other terms of like import are
not limited in applicability to the specific provision within which such
references are set forth but instead refer to this Agreement taken as a whole;
and (k) except to the extent expressly stated otherwise in this Agreement,
Owner’s right to review, inspect and comment on the Work shall not require
Contractor to delay the Work beyond the period allowed for review, inspection
and comment.


40

--------------------------------------------------------------------------------






ARTICLE 2    

CONTRACTOR’S RESPONSIBILITIES

2.1    Work.
2.1.1    General. Contractor shall, in consideration of the Contract Price
payable in accordance with this Agreement, provide or perform the Work, or cause
the Work to be provided or performed, in accordance with the terms of this
Agreement. The “Work” means all of the work, duties, responsibilities, jobs,
services, engineering, design, procurement services and other activities
previously performed or provided by or on behalf of Contractor under the EDSA or
the SWSA, and all obligations, work, duties, responsibilities, jobs, services,
goods, Equipment, Deliverables, engineering, and activities to be performed or
provided by, or on behalf of, Contractor under this Agreement, without regard to
whether the Work is performed under a Limited Notice to Proceed or after
issuance of the Full Notice to Proceed, as follows:
(a)    the further development and completion of the engineering and design of
the LNG Facility, including the preparation of all Drawings and Specifications
in accordance with the engineering and design as reflected in the Scope of Work
and Basis of Design, as approved by Owner pursuant to the EDSA;
(b)    the complete fabrication and construction of the LNG Facility, all
erection and installation of Equipment, and all commissioning, start-up
(including calibration, inspection, and start-up operation) and testing included
in or required for the LNG Facility;
(c)    the interconnection of the LNG Facility with applicable Pipelines and
permanent utilities, including interconnections with any new or upgraded
facilities to be constructed by Entergy;
(d)    all construction activities and services necessary to fully construct the
LNG Facility, including construction utilities and necessary preparation of the
Site (and any other location where any part of the Work is performed), including
soil stabilization of the Site, Site preparation, including design and
construction of suitable drainage systems during construction, construction of a
pioneer construction dock and a permanent materials offloading facilities dock
(which Contractor may use during construction), construction of a heavy haul
road, excavation and grading and proper disposal of all excavated materials and
furnishing of fill materials if and as required in connection with performance
of the Work;
(e)    procurement and supply of all supplies, materials, goods, consumables,
tools, temporary facilities, including offices and warehouses, vehicles,
equipment and machinery, for incorporation into the LNG Facility, or necessary
to conduct the Work but which do not form a permanent part of the LNG Facility;
(f)    supply of all work forces, including all skilled and unskilled labor,
supervisory, quality assurance and support service personnel required to perform
the Work, other than the Operating Personnel to be furnished pursuant to
Section 3.6 for use in Contractor’s pre-


41

--------------------------------------------------------------------------------





commissioning, commissioning, testing and start-up efforts, and the training of
Operating Personnel;
(g)    all activities and services necessary to permit the receipt at the tie-in
points as described in the EPC Interface Management Plan as set forth in
Appendix W, including the Drawings referenced therein, with respect to Fuel Gas,
Feed Gas and utilities for the Work;
(h)    procurement, rental or lease of any lay-down areas, easements, access
rights or other real estate necessary or desirable for Contractor to perform its
obligations hereunder that Contractor determines it requires in addition to the
Site; and
(i)    all activities, services and items specifically described in, or
reasonably inferable from, Appendix A, Appendix B or elsewhere in this
Agreement;
in each case in accordance with the requirements of this Agreement, including
the Project Schedule and the Project Execution Plan, and whether or not such
activities, services or items are specifically identified in Appendix A or the
other portions of this Agreement, such that the LNG Facility is fully functional
and capable of being operated in accordance with Applicable Laws, GECP and the
terms of this Agreement, but in any case excluding the items and activities that
Owner is expressly required to provide under Article 3.
2.1.2    Simultaneous Operation Requirement. Without limiting the foregoing,
Contractor shall perform the Work such that the LNG Facility and the Equipment
satisfy the applicable provisions of the Scope of Work and Basis of Design,
including designing, procuring and constructing the Common Facilities such that
all LNG Trains installed in the LNG Facility may be operated simultaneously and
independently at the design conditions set forth in this Agreement.

2.2    Independent Contractor. In the performance of this Agreement, Contractor
is an independent contractor and none of Contractor, Suppliers or their
employees or Invitees are agents, employees or Invitees of Owner. The entire
performance, operation, management and direction of the Work and, except to the
extent this Agreement expressly provides otherwise (including pursuant to
Sections 2.6 and 2.7), all staffing, Supplier selection, means, methods,
techniques, sequencing and procedures for coordinating all portions of the Work
shall be under the exclusive control, command and direction of Contractor;
nonetheless, Contractor shall comply with all provisions, terms and conditions
of this Agreement, including the Specifications and Plans, and the fact that
Contractor is an independent contractor shall not relieve it from its
responsibility to fully, completely and safely perform and deliver the Work and
cause the Suppliers and its and their respective personnel to safely perform and
deliver the Work in compliance with this Agreement. Contractor shall be solely
responsible for the payment of labor employed or hired by Contractor, whether on
contract or other status, including all social benefits, compensation,
termination payments, and all benefits of whatever description required by
Contractor’s employment policies or practices.


42

--------------------------------------------------------------------------------






2.3    Performance Standards and Compliance with Applicable Laws. Contractor
shall perform the Work in accordance with: (a) all Applicable Laws; (b) the
terms of this Agreement; (c) the plans and policies established pursuant to
Sections 2.18 and 2.20; and (d) GECP (except to the extent such Good Engineering
and Construction Practices are in conflict with any of clauses (a), (b) or (c),
in which case such clause (a), (b) or (c) shall prevail).

2.4    Contractor’s Acknowledgments.
2.4.1    Site. Prior to the Effective Date, Contractor has inspected the Site
and reviewed the Geotechnical Reports, and acknowledges and agrees that it:
(a)    has assessed all Site Conditions at and around the Site that will affect
Contractor’s conduct of the Work thereupon, including natural and man-made
conditions;
(b)    has satisfied itself that the Site is sufficient for Contractor to
engineer, procure, construct, pre-commission, commission, start-up, test and
operate the LNG Facility for the Contract Price, in accordance with GECP and the
requirements of this Agreement, including Applicable Laws, the Emissions
Guarantee, the Noise Guarantee and the Guaranteed Performance Levels (subject to
Section 9.10), and so as to achieve Substantial Completion of each Stage by the
applicable Guaranteed Substantial Completion Date, including, without limiting
the generality of the foregoing, that:
(i)    the size, shape, location and condition of the Site are adequate for
Contractor’s performance of the Work;
(ii)    the Site includes additional space that is adequate for Contractor’s
temporary office, including temporary offices of Owner (in accordance with
Section 2.5.3(c)), warehouse, craft change rooms and shop buildings, storage of
Equipment, employee parking and other Work lay-down and staging purposes;
(iii)    there is sufficient access to the Site to transport personnel and all
necessary Equipment and Construction Equipment; and
(iv)    sufficient labor force (both in quantity and quality) and professional
services will be available for Contractor’s performance of the Work in
accordance with the requirements of this Agreement.
(c)    is solely responsible for design and construction of suitable drainage
systems during performance of the Work on the Site to avoid flooding at the Site
which could interrupt the construction activities and cause damage to the
Equipment, including piping and other material, stored or installed at the Site,
and including proper Site preparation construction planning to minimize water
entrapment, ponding, and flooding in some areas which could interrupt the
construction activities, or damage stored Equipment.
Accordingly, with the exception of Unforeseen Excused Site Conditions or events
of Force Majeure that impact the Site (or the area around the Site), and subject
to


43

--------------------------------------------------------------------------------





Contractor’s rights to a Change Order pursuant to Sections 8.3.1(r) and
8.3.1(s), Contractor hereby agrees that it shall have no right to claim or seek
an increase in the Contract Price or an adjustment to the Key Date Schedule with
respect to physical conditions at or around the Site, including the Site
Conditions, and hereby waives and releases Owner from and against such claims.
Contractor affirms that it has the skills and experience necessary to review and
assess the Site, the Site Conditions and the Site in light of the different
aspects of the Work. OWNER MAKES NO GUARANTY OR WARRANTY, EXPRESS OR IMPLIED, AS
TO THE SITE. CONTRACTOR EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE INFORMATION
SET FORTH IN THE BASIS OF DESIGN WITH RESPECT TO THE SITE IS PROVIDED FOR
PURPOSES OF THE DESIGN AND ENGINEERING OF THE LIQUEFACTION PROJECT, AND IN NO
WAY CONSTITUTES A REPRESENTATION, WARRANTY OR GUARANTY AS TO CONDITIONS THAT
CONTRACTOR MAY ENCOUNTER DURING THE PERFORMANCE OF THE WORK. THIS SECTION 2.4.1
SHALL NOT LIMIT CONTRACTOR’S RIGHTS TO MAKE CLAIMS FOR RELIEF UNDER SECTION 8.3
AND ARTICLE 18 IN CONNECTION WITH UNFORESEEN EXCUSED SITE CONDITIONS, OR IN THE
CASE OF THE OCCURENCE OF AN EVENT OR CIRCUMSTANCE GIVING RISE TO A CHANGE ORDER
UNDER SECTIONS 8.3.1(r) AND 8.3.1(s), OTHER EXCUSABLE EVENTS OR EVENTS OF FORCE
MAJEURE THAT OCCUR DURING THE PERFORMANCE OF THE WORK.
2.4.2    Owner-Furnished Information. CONTRACTOR ACKNOWLEDGES, AND SHALL CAUSE
ITS SUPPLIERS TO AGREE, THAT: (a) WITHOUT LIMITING WHAT CONSTITUTES AN
OWNER-CAUSED DELAY, OWNER MAKES NO WARRANTIES, EXPRESS OR IMPLIED, TO CONTRACTOR
OR SUCH SUPPLIER OR ANY OTHER PERSON, AS TO THE ACCURACY, SUFFICIENCY OR CONTENT
OF THE OWNER-FURNISHED INFORMATION OR THE OPINIONS THEREIN CONTAINED OR
EXPRESSED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE; AND (b) NEITHER CONTRACTOR, THE SUPPLIERS NOR ANY OTHER
PERSON MAY RELY ON THE OWNER-FURNISHED INFORMATION, AND THAT NONE OF SUCH
PERSONS SHALL HAVE A CLAIM AGAINST OWNER WITH RESPECT TO THE OWNER-FURNISHED
INFORMATION, EXCEPT FOR SUCH INFORMATION THAT HAS BEEN SPECIFICALLY DESIGNATED
AS NON-VERIFIED INFORMATION IN APPENDIX N. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, CONTRACTOR SHALL NOT BE REQUIRED TO VERIFY OR BE DEEMED TO HAVE
VERIFIED ANY OF THE NON-VERIFIED INFORMATION.
2.4.3    Scope of Work and Basis of Design. Contractor has drafted and prepared
the Scope of Work and Basis of Design with care and hereby acknowledges and
agrees that, the attached Scope of Work and the Basis of Design in Appendix A
and Appendix B and all documents referenced therein and attachments thereto, are
accurate, adequate and complete for Contractor to conduct the Work for the
Contract Price, by the Guaranteed Substantial Completion Date for each Stage set
forth in the Baseline CPM Schedule, and in accordance with GECP and all
requirements of this Agreement, including Applicable Laws, and subject to
Section 9.10, the Emission Guarantee, the Noise Guarantee, and the Guaranteed
Performance


44

--------------------------------------------------------------------------------





Levels. Notwithstanding anything to the contrary herein, Contractor has not
verified and shall not verify the Non-Verified Information.
2.4.4    Incorporation of the EDSA and SWSA Work. Contractor acknowledges and
agrees that upon Owner’s issuance of the Full Notice to Proceed hereunder, or if
issued the issuance of the Bridging LNTP, all of the work, duties,
responsibilities, jobs, services, engineering, design, procurement services and
other activities previously performed or provided by or on behalf of Contractor
under the EDSA or the SWSA shall be part of the Work for all purposes of this
Agreement, and that therefore Contractor is fully responsible under this
Agreement for all such work, duties, responsibilities, jobs, services and other
activities performed under the EDSA or the SWSA as if it had been performed
under this Agreement. Notwithstanding the foregoing, until earlier of the date
of issuance of the Bridging LNTP or the FNTP Date, any work, duties,
responsibilities, jobs, services, engineering, design, procurement services and
other activities performed or provided by or on behalf of Contractor under the
EDSA or the SWSA shall be governed by the terms of the EDSA or the SWSA, as
applicable.
2.4.5    Applicable Laws and GECP. Contractor acknowledges and agrees that,
subject to Contractor’s rights in connection with a Change in Law, it can
conduct the Work for the Contract Price, in accordance with the Project
Execution Plan and by the Guaranteed Substantial Completion Date for each Stage,
and in accordance with GECP and all requirements of this Agreement, including
Applicable Laws, the Emissions Guarantee, the Noise Guarantee and the Guaranteed
Performance Levels (subject to Section 9.10). Without limiting Contractor’s
rights under Section 8.3, Contractor shall perform the Work using GECP and in
accordance with Applicable Laws, whether or not such Applicable Laws or GECP
came into effect before or after the Effective Date or during the performance of
the Work.
2.4.6    Plans; Required Plan Provisions. Contractor shall perform the Work in
accordance with the Project Execution Plan and the other Plans as described
herein. Contractor may update the Project Execution Plan and the other Plans
from time to time to reflect updates or modifications or amendments or other
changes that Contractor determines are desirable or necessary in connection with
the Work; provided, however, that (a) Contractor shall furnish such updates,
modifications, amendments or other changes to Owner clearly showing the
revisions made to such Plan; and (b) Contractor shall not implement any update,
modification, amendment or other change to the Required Plan Provisions of any
Plan without Owner’s prior written approval, not to be unreasonably withheld or
delayed. Within fifteen (15) Business Days after Owner receives any proposed
updates, modifications, amendments or other changes to any Required Plan
Provisions, Owner shall accept or reject and provide any comments to such
updates, modifications, amendments or other changes to the Required Plan
Provisions. Contractor shall promptly respond to Owner’s comments to any
proposed updated, modified, amended or otherwise changed Required Plan
Provisions, and resubmit such updates, modifications, amendments or other
changes to Owner for acceptance. If Owner provides comments to any other
provisions of the updated, modified, amended or changed Plan that are not
Required Plan Provisions, Contractor shall consider such comments in good faith.
Owner’s review of and any comments provided to the Plans and the Required Plan
Provisions pursuant to


45

--------------------------------------------------------------------------------





this Section 2.4.6 shall not in any way relieve Contractor of its responsibility
regarding the execution of the Work and the performance of Contractor’s
obligations hereunder.

2.5    Appointment of Authorized Representatives; Periodic Meetings; Owner
Access.
2.5.1    Contractor Representative. Contractor hereby appoints Bhupesh Thakkar
to be the Contractor Representative. At all times hereunder, the Contractor
Representative shall simultaneously serve as Contractor’s Senior Project
Manager. The Contractor Representative shall have full authority to act on
Contractor’s behalf under this Agreement; provided, that Contractor
Representative shall not be entitled to amend this Agreement without further
written authorization from Contractor. Contractor may from time to time by
notice to Owner remove any person from his appointment as Contractor
Representative and appoint another person in his or her place with effect from a
date to be specified in the notice in accordance with Section 2.6.1. Contractor
shall ensure that there is an individual appointed to act as Contractor
Representative in accordance with Section 2.5.1 at all times until it has fully
performed its warranty obligations as described in Article 10.
2.5.2    Periodic Meetings. Contractor shall hold periodic progress and schedule
monitoring meetings as described in Appendix S and as Owner may reasonably
request, including meetings in connection with Disputes, Change Order requests
or claims made by Suppliers. The Contractor Representative or the individual
designated by the Contractor Representative to attend the meeting, the
Contractor planning and scheduling representative, and as appropriate or
necessary, other Contractor employees and Suppliers, shall attend such meetings.
At Owner’s election, the meetings may be attended by the Owner Representative or
the individual designated by the Owner Representative to attend the meeting, the
Owner planning and scheduling representative, representatives of Owner’s
Engineer, and any equity participant in Owner or Common Facilities Owner. The
meetings may also be attended by any authorized representative or agent of the
Lenders, the Independent Engineer and, subject to Contractor’s consent, not to
be unreasonably withheld or delayed, any other Invitees of Owner (including,
where invited by Owner, its customers).
2.5.3    Owner Access. The respective employees, consultants and representatives
of Owner, including Owner’s Engineer, equity investors in Owner or the Common
Facilities Owner, the Other Contractors (subject to Section 2.28), the
Independent Engineer and any Lender shall (a) at all times have a right of
access to the Site; and (b) have a right of access during normal business hours
and upon reasonable advance notice to Contractor, to any Supplier location off
of the Site where Work is being conducted, including locations where Equipment
is being manufactured or such materials are being prepared for incorporation
into the LNG Facility, so that representatives of such Persons, as applicable,
may inspect production and observe tests, subject to such Persons complying with
the applicable policies and procedures of Contractor (or the applicable
Supplier) with respect to safety and security while at such location. Other
Persons, including Competitors, invited by Owner shall be provided the access as
described in this Section 2.5.3, subject to compliance with such policies and
procedures, and upon reasonable advance notice to Contractor.


46

--------------------------------------------------------------------------------





(a)    Contractor shall provide the accommodations in accordance with
Section 2.5.3(b). Contractor shall also cause its Major Suppliers to provide
reasonable accommodations as are necessary for Owner’s representatives to
exercise Owner’s rights and responsibilities under this Agreement, and to the
Independent Engineer and any Lenders, including reasonable temporary work
spaces. With respect to Suppliers that are not Major Suppliers, Contractor shall
use commercially reasonable efforts to cause such Suppliers to make work space
available for one (1) to two (2) individuals upon Owner’s reasonable request. If
a Supplier requests payment of additional costs to provide such temporary
accommodations, Contractor shall notify Owner. If Owner nevertheless requires
Contractor to obtain such temporary accommodations for Owner, the additional
costs, if any, charged by the Suppliers with respect to such accommodations
shall be an Owner cost.
(b)    From and after the issuance of a Limited Notice to Proceed, or the Full
Notice to Proceed, as applicable, until the completion of engineering activities
for Stage II, Contractor shall provide in Contractor’s office at 3000 Post Oak
Blvd., Houston, Texas, up to eleven (11) furnished offices and fifty eight (58)
furnished cubicles, parking spaces, access to kitchen/break area and rest rooms,
one (1) dedicated conference room with projection capabilities to accommodate up
to twenty (20) people, access to at least one (1) other conference room that
will accommodate up to eight (8) people, telephones for each office, cubicle and
conference room and secure paper disposal. Contractor will also provide up to
nine (9) furnished offices and one (1) furnished cubicle for twelve (12) Months
after completion of engineering activities for Stage II. Upon Owner’s request,
Contractor shall provide additional furnished offices and furnished cubicles at
a rate of [***] per Month and [***] per Month, respectively. The office space
and facilities shall be available for use by Owner’s and personnel of Owner’s
Engineer’s and Lender’s representatives, as designated by Owner. Contractor
shall provide equivalent office space and support for up to five (5) of Owner’s
and Owner’s Engineer’s personnel at such other offices or locations of
Contractor and its Affiliates described in the Project Execution Plan where the
Work will be performed when such personnel are present at those locations. All
costs for furnishing such office space and supplies and otherwise complying with
the requirements of this Section 2.5.3(b) are included in the Contract Price.
(c)    From and after the Bridging LNTP Date, Contractor shall, or shall cause
its Suppliers that establish temporary furnished offices at the Site to, allow
Owner to utilize up to three (3) furnished work spaces in such Suppliers’
temporary facilities. From and after the FNTP Date, Contractor shall provide
temporary furnished office facilities at the Site to accommodate up to ninety
five (95) of Owner’s personnel. Such temporary facilities will include a main
temporary office facility sized to accommodate up to sixty (60) individuals,
including offices for twenty five (25) individuals, four (4) bull pen offices
(each sized to accommodate six (6) individuals), two (2) cubicles for Owner’s
document management and control and storage, access to kitchen/break area (with
dining space for twenty (20) individuals) and rest rooms, and two (2) conference
rooms to accommodate up to forty (40) people. The temporary furnished office
facilities shall also include three (3) standard double-wide trailers,
consisting of two (2) offices, one conference room on each end of the trailer
and open cubicle space in between the conference rooms. Contractor shall install
electrical distribution lines and T-1 internet line to each temporary office.
These temporary facilities shall be available for use by Owner’s and


47

--------------------------------------------------------------------------------





personnel of Owner’s Engineer’s and Lender’s representatives, as designated by
Owner. Once Owner’s administration building is completed and Owner’s personnel
have moved out of the temporary office facilities, Contractor shall no longer
have any obligation to maintain such temporary office facilities but shall
provide Owner with sufficient space at the Site so that Owner may install its
own temporary office facilities at that location. Contractor will provide all
necessary utilities for such temporary office facilities, regardless of whether
Contractor or Owner is furnishing the temporary office facilities. Contractor
shall also provide two (2) twenty foot (20”) Conex storage units for Owner’s use
near the main Owner’s temporary offices, and shall provide parking spaces for
Owner vehicles, including twenty five (25) parking spaces located at the main
Owner temporary office building that are signed as being reserved for Owner, and
additional parking in the parking lot for such temporary office facilities area.
The obligation to maintain such temporary office facilities or the space for
Owner to locate its own temporary office facilities at the Site, as applicable,
as contemplated in this Section 2.5.3 shall continue until Substantial
Completion of Stage II.
(d)    Contractor shall maintain at the Site and at Contractor’s office at 3000
Post Oak Blvd., Houston, Texas 77056, a complete and current collection of all
issued for construction (IFC) drawings and related technical documentation
prepared in connection with the Work, which shall be available for inspection by
Owner, the Independent Engineer and the Lenders.
(e)    Owner’s inspection or failure to inspect any aspect of the performance of
the Work shall not be deemed to constitute acceptance or approval of the Work or
excuse or limit any of Contractor’s obligations under this Agreement, including
those under Article 10.

2.6    Employees and Key Personnel.
2.6.1    Key Personnel. Appendix H sets forth an organization chart with respect
to Contractor’s personnel working on the Liquefaction Project and identifies the
key personnel from Contractor’s organization who will be assigned to the Work
(“Key Personnel”). Key Personnel shall be devoted to the Liquefaction Project
for all of the time which is necessary to perform the Work and in any event
during the periods of time specified in Appendix H, with the performance of the
Work being a first priority of such Key Personnel. Contractor shall not remove
any of the Key Personnel and if Contractor does so without obtaining Owner’s
prior written approval and none of the circumstances for resignations, death,
illness or disability set forth in the penultimate sentence of this
Section 2.6.1 apply, Contractor shall: (a) pay Owner an amount equal to [***].
Except with respect to replacement of the Senior Project Manager, Owner shall
have the right to consent to the individual that will replace the removed Key
Personnel, which acceptance shall not be unreasonably withheld. All requests for
the substitution of Key Personnel shall include an explanation and reason for
the request and the resumes of professional education and experience, which
shall include a minimum of two (2) candidates of suitable qualifications and
experience for any Key Personnel position other than the Senior Project Manager.
Should Owner accept the replacement Key Personnel, Contractor shall, to the
extent reasonably possible, allow for an overlap of at least two (2) Weeks
during


48

--------------------------------------------------------------------------------





which both the Key Personnel to be replaced and the new Key Personnel shall work
together. If any Key Personnel resigns or is no longer available to perform the
Work due to illness, death or disability, or is terminated and no longer
employed or engaged in any capacity by Contractor or its Affiliates, Contractor
shall nominate replacements for such Key Personnel within five (5) Business
Days. For the avoidance of doubt, acceptance of new Key Personnel shall not
constitute approval for removal of such Key Personnel, and the requirements of
this Section 2.6.1 shall apply with respect to individuals identified as Key
Personnel under all circumstances, including removal or reassignment of
individuals under the circumstances as described in Section 2.6.2. WITHOUT
OTHERWISE LIMITING OWNER’S RIGHTS UNDER THIS AGREEMENT WITH RESPECT TO
CONTRACTOR’S PERFORMANCE OF THE WORK, PAYMENTS MADE BY CONTRACTOR PURSUANT TO
THIS SECTION 2.6.1 SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF OWNER AND COMMON
FACILITIES OWNER FOR CONTRACTOR’S REMOVAL OF KEY PERSONNEL IN VIOLATION OF THIS
SECTION 2.6.1.
2.6.2    All Personnel. Contractor’s personnel assigned to perform any of the
Work shall be skilled and qualified to perform the work assigned to such Person,
and Contractor shall require that its Suppliers assign the Work to personnel
that are skilled and qualified to perform the work assigned to such Person.
Contractor agrees to promptly remove or reassign (or to require any
Subcontractor to remove or reassign) from its services in connection with the
Work any Person performing Work who does not meet the foregoing requirements. In
addition, Owner may request that Contractor remove from the Work or the Site any
personnel of Contractor or any of its Suppliers (including Key Personnel) who,
in the reasonable opinion of Owner are unsafe or incompetent in the performance
of his or her duties. In such event, Contractor shall, and shall cause its
Suppliers to, immediately upon receipt of such a request, remove such personnel
from Owner’s property and from performance of the Work or the Site. Such
personnel shall not thereafter be allowed on Owner’s property, the Site or to
perform any of the Work, without the prior written acceptance of Owner.
CONTRACTOR HEREBY RELEASES THE OWNER INDEMNIFIED PARTIES FROM AND AGAINST ANY
AND ALL CLAIMS, CAUSES OF ACTION, DAMAGES, LOSSES, COST AND EXPENSES (INCLUDING
ALL ATTORNEYS’ FEES AND LITIGATION EXPENSES) AND LIABILITIES, OF WHATSOEVER KIND
OR NATURE, WHICH MAY DIRECTLY OR INDIRECTLY ARISE OR RESULT FROM CONTRACTOR OR
ANY SUPPLIER TERMINATING THE EMPLOYMENT OF OR REMOVING FROM THE WORK ANY SUCH
PERSON FOLLOWING A REQUEST BY OWNER TO HAVE SUCH PERSON REMOVED FROM THE WORK.
Contractor shall promptly replace such discharged Person with a suitably
qualified and experienced Person, at Contractor’s expense.
2.6.3    Mandatory Briefings. In addition to such meetings as Contractor
determines are necessary, Contractor shall, in formal briefings designed by
Contractor for such purpose, instruct Contractor personnel, all Subcontractors
and their respective personnel that are performing Work at the Site, on the
terms and requirements of the Environmental Plan (including the role and
authority of environmental inspectors as may be appointed by Owner pursuant to
the Environmental Plan), safety and environmental protection policies and
procedures for Work at


49

--------------------------------------------------------------------------------





the Site, and the terms and requirements of the Permits and Applicable Laws, and
all Contractor personnel shall comply with such policies and procedures, Permits
and Applicable Laws.
2.6.4    Videos and Photographs. Contractor and Owner will regularly utilize
drones or other means to take aerial photographs or videos of the Site during
the performance of the Work. The Parties may also from time to time take other
photographs or videos of the Work, the Site using other means. All use of drones
and photography shall be in compliance with Applicable Law. To the maximum
extent possible under Applicable Law, Contractor shall require each of its
employees, and shall require its Subcontractors to require each of their
respective employees, to acknowledge and agree that to the extent such employee
is present at the Site and is included in any video or photograph taken by Owner
or Contractor or their representatives or Invitees of the activities at the
Site, such employee grants and releases to Contractor and Owner the right to
record or photograph such employee while at the Site and to use and reproduce
such recordings or photographs as Owner and Contractor (to the extent permitted
under this Agreement) may determine is appropriate in connection with the Work
and the Liquefaction Project, including posting such videos and photographs on
the internet or other electronic media. Notwithstanding anything to the contrary
in the foregoing, any photographs posted by Contractor on the internet or other
electronic media shall not be identifiable as related to the Liquefaction
Project unless permitted to do so in writing by Owner.

2.7    Supply Contracts and Suppliers.
2.7.1    Suppliers. Owner acknowledges and agrees that Contractor intends to
have portions of the Work accomplished by Suppliers pursuant to written Supply
Contracts between Contractor and such Suppliers, and that such Suppliers may
have certain portions of the Work performed by other Suppliers. The provisions
of any Supply Contract shall not relieve Contractor of any obligations to
perform the Work or of its responsibility for each Supplier. Contractor shall be
fully responsible to Owner for the acts and omissions of all Suppliers and of
Persons directly or indirectly used by any of them in the performance of the
Work to the same extent that Contractor is responsible to Owner under this
Agreement for its own acts or omissions. NO SUPPLIER IS INTENDED TO BE OR SHALL
BE DEEMED TO BE A THIRD-PARTY BENEFICIARY OF THIS AGREEMENT.
(a)    All Suppliers shall be reputable, qualified firms with an established
safety record and a record of successful performance in their respective trades
performing identical or substantially similar work. To the extent necessary to
perform the Work, Owner agrees that Contractor may allow the Suppliers to access
the Site pursuant to the access rights granted to Contractor under this
Agreement.
(b)    Contractor shall and shall cause all of its Suppliers to comply with the
International Labour Organization’s conventions regarding forced labor and child
labor, including the International Labour Organization Minimum Age Convention
and Forced Labour Convention (and any Applicable Laws promulgated under either
of these conventions). Forced, bonded (including debt bondage) or indentured
labor, involuntary prison labor, slavery or trafficking of individuals shall not
be used by Contractor or any of its Suppliers that perform any part of the Work.
Child labor as defined by the International Labour Organization shall not be


50

--------------------------------------------------------------------------------





used by Contractor or any Supplier. Compensation paid to Contractor’s and its
Supplier’s personnel shall comply with all Applicable Laws regarding employment
and labor, including those relating to minimum wages, overtime hours and legally
mandated benefits. Contractor and each of the Suppliers shall maintain a safe
and healthy work environment at any location where the Work is performed, in
accordance with the International Labour Organization Guidelines on Occupational
Safety and Health and all Applicable Laws regarding the safety of the work
environment, and shall operate their facilities where the Work is performed in
compliance with all local Applicable Laws regarding the environment, health and
safety. Without limiting the foregoing, Contractor shall, and shall cause all of
its Suppliers that perform any part of the Work in the United States to, comply
with all Applicable Laws of the United States with regards to labor and
employment when employing labor in connection with the Work. If there is a
conflict between any Applicable Laws or any of the other standards or guidelines
described in this Section 2.7.1(b), Contractor and the Suppliers shall be
required to meet the highest of the performance standards that are in conflict.
(c)    Contractor shall, and shall use commercially reasonable efforts to
require each Supplier (including CIMTAS, but excluding other Affiliates of
Contractor and Suppliers that are only party to General Services Subcontracts
with respect to the Work), to permit Contractor to monitor compliance by such
Suppliers with the requirements of Section 2.7.1(b), and to allow Contractor to
conduct unannounced audits to verify compliance with the requirements of
Section 2.7.1(b) of each such Supplier that performs any part of the Work.
Contractor shall perform audits to verify compliance with the requirements of
Section 2.7.1(b) of such Suppliers at Owner’s reasonable request. With respect
to Suppliers performing any part of the Work on the Site, Owner shall also have
the right to request Contractor to conduct unannounced audits of such Suppliers
to verify compliance with the requirements of Section 2.7.1(b), and Owner and
the Lenders’ representatives (including the Independent Engineer) may
participate in such audit with Contractor. Such monitoring and audit activities
may include inspection of facilities, gathering information from such Person’s
personnel, and reviewing relevant documentation and records.
2.7.2    Award of Supply Contracts for Portions of the Work; Copies of Major
Supply Contracts.
(a)    Without the prior written consent of Owner:
(i)    Neither Contractor nor any of its Affiliates shall enter into Supply
Contracts with respect to the portions of the Work identified on Appendix I with
any Supplier other than the accepted Suppliers for such Work as identified
therein;
(ii)    Contractor shall not allow its specified Suppliers for the Scope of Work
as described on Attachment I-1 to Appendix I to procure any Equipment listed on
Attachment I-1 to Appendix I from any Supplier except from the accepted
Suppliers of such Equipment as identified thereon;
(iii)    Neither Contractor nor any of its Affiliates shall, and Contractor
shall not allow any Supplier that procures any of the Equipment packages
identified


51

--------------------------------------------------------------------------------





on Attachment I-2 to Appendix I to, procure any of the Equipment packages listed
on Attachment I-2 to Appendix I, or any of the components of such Equipment
packages as identified on Attachment I-2 to Appendix I, from any Supplier except
the accepted Suppliers of such Equipment as identified in Appendix I; or
(iv)    Neither Contractor nor any of its Affiliates shall allow Suppliers to
enter into or issue Supply Contracts with or to lower tier Suppliers to a
First-Tier Supply Contract that is a Major Supply Contract if the value of the
Supply Contracts with such lower tier Suppliers (in the aggregate based on all
Supply Contracts with each such lower tier Supplier and its Affiliates) is equal
to or exceeds twenty five percent (25%) of the value of such First-Tier Supply
Contract; provided, that the prior written consent of Owner shall not be
required with respect to a Supply Contract with a lower tier Supplier that is
identified as an accepted Supplier on Appendix I for the portion of the Work to
be performed pursuant to that lower tier Supply Contract.
Notwithstanding anything to the contrary in the foregoing, the prior written
consent of Owner shall not be required with respect to General Services
Subcontracts. In determining the value of a First-Tier Supply Contract and any
lower tier Supply Contracts for the purposes of this Section 2.7.2, the value of
any raw materials or consumables procured under any such Supply Contracts shall
be included in the calculation of the value of such Supply Contracts, and the
value of any Supply Contracts that are solely for the supply of raw materials or
consumables shall be included when calculating the aggregate value of multiple
Supply Contracts with a Supplier and its Affiliates.
(b)    Notwithstanding anything to the contrary herein, Contractor shall,
provide Owner with drafts of: (i) the Licenses; and (ii) Supply Contracts with
Baker Hughes, while Contractor is negotiating the terms and conditions of such
Supply Contracts and Licenses with the respective Supplier or Licensor (provided
that the actual price and payment terms, and other commercial terms related to
liquidated damages provisions, performance security and limits of liability may
be redacted from such copies except to the extent such terms are or will be
applicable to Owner following assignment of such Supply Contract or License at
Substantial Completion). Without limiting the foregoing, Contractor shall not
redact any License fees that are or may be owed following Substantial Completion
or any payment terms related thereto. With respect to the Licenses and Supply
Contracts referenced in this Section 2.7.2(b), Contractor shall provide Owner
with a full and complete Fully Functional PDF copy of the proposed final Supply
Contract or License, including all attachments, specifications and performance
guarantees, redacted only as permitted in this Section 2.7.2(b), of each such
Supply Contract or License no less than ten (10) Business Days before Contractor
expects to award, issue or sign such Supply Contract or License. Owner shall use
commercially reasonable efforts to respond to Contractor as soon as practically
possible and in any event within ten (10) Business Days after receiving such
copy. Contractor shall not issue, award or sign the Licenses and Supply
Contracts referenced in this Section 2.7.2(b) with any such Vendor during such
ten (10) Business Day period without Owner’s prior written consent. Once signed,
Contractor shall not amend the Licenses to adversely affect or limit the
Technology License provided thereunder without Owner’s prior written consent.


52

--------------------------------------------------------------------------------





(c)    When issuing any requests for quotations or similar documents to
potential Suppliers for the procurement of Contractor-Furnished Items or any
Equipment that include any seismic requirements, and when issuing any Supply
Contracts for the procurement for such items, Contractor shall include only
those seismic requirements referenced in the Design Criteria for Structures and
Foundations (Document No. PAL-PJT-CIV-DEC-00-X-0002) and Basic Engineering
Design Data (Document No. PAL-PJT-PRO-BOD-00-GEN-0002), and shall not include
any other conflicting seismic requirements in any such requests for quotation or
Supply Contracts.
2.7.3    Terms of Certain Supply Contracts.
(a)    Except for (i) Supply Contracts between Contractor and [***], and
(ii) with respect to any other Supply Contracts with a value of less than [***]
(as calculated based on the aggregate value of all Supply Contracts to which a
Supplier or any of its Affiliates is a party), Contractor shall, and shall cause
its Affiliates that enter into First-Tier Supply Contracts to, include the
following ((i) through (x) below) in all such First-Tier Supply Contracts, and
shall cause its other Suppliers to include the following ((i) through (x) below)
in each Supply Contract entered into in connection with the Work by such
Supplier; provided that Contractor shall only be required to use commercially
reasonable efforts to include the provisions as stated in subclauses (i), (ii),
(iii), (viii) and (ix) of this Section 2.7.3(a):
(i)    provisions to preserve and protect the rights of Owner under this
Agreement and to the Work to be performed to the extent applicable to such
Supply Contract;
(ii)    require the Supplier to agree, and to cause its Suppliers of all tiers
to agree, to provisions consistent with Section 2.23 and Section 2.24, and
require such Supplier to agree, and to cause its Suppliers of all tiers to
agree, that Owner may audit, inspect and copy documents and interview personnel,
in the presence of Contractor’s representatives, to the same extent as Owner may
do so as to Contractor under Section 2.23.2;
(iii)    require such Supplier to comply with requirements consistent with
Section 2.7.10 and Section 2.29;
(iv)    require such Supplier to provide lien subordinations and lien releases
in accordance with Sections 2.9.1, 6.3.5 and 6.6‎;
(v)    require such Supplier to cooperate with the FTZ requirements in
accordance with Section 7.3;
(vi)    require such Supplier to agree to suspension and termination rights
consistent with Sections 19.1, 19.2 and 19.3;
(vii)    require such Supplier to agree to terms consistent with Section 23.13,
and to terms consistent with Section 11.1 and Article 12 to the extent
applicable to such Supply Contract;


53

--------------------------------------------------------------------------------





(viii)    provide that Owner or any Lender (or its designee) may, by written
notice to the other parties thereto but without their consent, take-over such
Supply Contract in the event of a termination of this Agreement in accordance
with Article 19, and, following any such termination and prior to any such
take-over, shall be entitled at their option to step-in and cure a default of
Contractor under such Supply Contract;
(ix)    include provisions in form and substance similar to those set forth in
Section 20.4 (except Section 20.4.5), and require such Supplier to agree to
arbitration and consolidation of disputes in accordance with Section 20.7; and
(x)    in the case of BASF SE: (A) Owner may by written notice and without
consent, take assignment of such License in the event of the termination of this
Agreement; and (B) such License shall not terminate notwithstanding any breach
or termination of the applicable Master License Agreement between Contractor or
its Affiliate and BASF SE, whether such breach occurs before or after assignment
of such License to Owner.
In determining the value of any Supply Contract for the purposes of this
Section 2.7.3, the value of any raw materials or consumables procured under such
Supply Contract shall be included in the calculation of the value of such Supply
Contract, and the value of any Supply Contract with the same Supplier that is
solely for the supply of raw materials or consumables, shall be included when
calculating the aggregate value of multiple Supply Contracts with a Supplier and
its Affiliates.
(b)    Contractor shall cause all Supply Contracts (i) between (A) Contractor
and any Supplier; or (B)  any Affiliate of Contractor and any Supplier (each, a
“First-Tier Supply Contract”), to include warranties consistent with the
warranties provided by Contractor hereunder (to the extent appropriate for the
scope of supply) that shall be assignable to Owner in accordance with
Section 10.2.1; and (ii) with respect to the Extended Warranty Items, to provide
a Warranty Period that meets the requirements of Section 10.2.2.
2.7.4    Supply Contracts with Affiliates. With respect to any and all Work
performed by an Affiliate of Contractor, Contractor hereby agrees that
Contractor shall be fully responsible for such Affiliate and the performance of
such Work by such Affiliate as if the Affiliate were the Contractor hereunder.
Notwithstanding anything to the contrary in Section 2.7.2, 2.7.3, 2.7.5 or
2.7.6, Supply Contracts between Contractor and Affiliates of Contractor that are
wholly (one hundred percent (100%)) directly or indirectly owned by Contractor,
the Contractor Guarantor, or any Person that directly or indirectly owns the
equity interests of the Contractor Guarantor, need not comply with the
requirements of Section 2.7.2(a)(iv), 2.7.3, 2.7.5 or 2.7.6 and which shall not
be assignable to Owner upon termination of this Agreement; provided, that with
respect to Work identified on Appendix I, the Supply Contract with such
Affiliate is for performance of Work for which such Affiliate is identified as
an acceptable Supplier on Appendix I; provided, further, that the foregoing
shall not limit the application of Sections 2.7.2, 2.7.3, 2.7.5 and 2.7.6 to
CIMTAS or to Supply Contracts between Affiliates of Contractor (including
CIMTAS) and other Suppliers. Accordingly, if during the performance of the Work,
an Affiliate of Contractor that is performing the Work changes its circumstances
such that it is no longer wholly (one hundred percent (100%)) directly or


54

--------------------------------------------------------------------------------





indirectly owned by Contractor, the Contractor Guarantor or any Person that
directly or indirectly owns the equity interests of the Contractor Guarantor,
Contractor shall enter into a Supply Contract with such non-Affiliate that
complies with the requirements of Sections 2.7.2, 2.7.3 and 2.7.5, which shall
be assignable to Owner upon termination of this Agreement, and shall comply with
the requirements of Section 2.7.6 with respect to such Supply Contract.
2.7.5    Terms of All Supply Contracts. All Work performed by any Supplier is to
be performed in accordance with the requirements of this Agreement pertaining to
conduct of the applicable Work. Subcontracted Work shall be accomplished
pursuant to a written agreement between Contractor and the relevant Supplier, or
between a Supplier and another Supplier. Contractor shall not, and shall not
permit any of the Suppliers to, include pay-if-paid or pay-when-paid type
provisions in any Supply Contract. Each Supply Contract shall, so far as
reasonably practicable and as applicable to the scope of the Work to be
performed under such Supply Contract, be consistent with the provisions of this
Agreement, and shall, in addition to the requirements of Section 2.7.3 and where
applicable to the scope of the Work to be performed under such Supply Contract,
contain provisions that:
(a)    require the Subcontractor to comply with the terms consistent with
Section 2.3 and Section 2.17;
(b)    require such Subcontractor to comply with the requirements consistent
with Section 2.28;
(c)    require such Subcontractor to agree to the provisions consistent with
Section 2.8.3;
(d)    require such Subcontractor to either enroll in the Contractor-provided
insurance program or provide and maintain adequate insurance in accordance with
the requirements of Article 16;
(e)    require such Subcontractor to comply with the policies and rules set
forth in or produced pursuant to Section 2.18 and Section 2.20; and
(f)    obligate such Subcontractor specifically to consent to terms consistent
with this Section 2.7.5 and Section 2.7.6.
2.7.6    Copies of Supply Contracts. Contractor shall provide to Owner in
downloadable (by Owner in its offices), read-only, but otherwise Fully
Functional files, PDF copies of each Supply Contract for Equipment intended to
be incorporated into the LNG Facility with a value greater than [***]; provided
that Contractor may redact the actual price and payment terms, and other
commercial terms related to liquidated damages provisions, performance security
and limits of liability, before making such copies available to Owner. In
addition, in accordance with Appendix U, Contractor shall provide to Owner
downloadable (by Owner in its offices), read-only, but otherwise in Fully
Functional files, PDF copies of the technical requirements sections (including
specifications, descriptions and tag numbers/stock code) of all other Supply
Contracts for the provision of Contractor-Furnished Items.


55

--------------------------------------------------------------------------------





2.7.7    Relationship with Suppliers. Nothing contained herein shall create any
contractual relationship between any Supplier and Owner. Owner shall have no
obligation to pay, or to cause the payment of, any monies to any Supplier or any
other Person acting through, under or on behalf of Contractor.
2.7.8    Misconduct by Suppliers. If Owner notifies Contractor that a Supplier
is failing to comply in any material respect with Applicable Laws, GECP, or the
policies and procedures produced pursuant to Section 2.18 or Section 2.20, or
that a Supplier otherwise persists in any conduct which is prejudicial to
safety, health or the protection of the environment, Contractor shall consult
with Owner in good faith regarding the actions that Contractor will take to
cause such Supplier to comply with such policies or procedures or cease such
conduct. Nothing herein shall be deemed to limit Contractor’s responsibility
under this Agreement as a result of the acts or omissions of Suppliers.
2.7.9    Ethical Business Dealings. Contractor shall not, and shall provide that
its Suppliers and agents or employees of any of them shall not: (a) pay any
commissions or fees, or grant any rebates, to any employee, officer or
consultant of Owner or its Affiliates, or to immediate family members of any of
them; (b) favor employees, officers or consultants of Owner or its Affiliates or
their immediate family members with gifts or entertainment of any significant
cost or value; or (c) without Owner’s prior written acceptance, enter into any
business arrangements with employees, officers or consultants of Owner or its
Affiliates, or their immediate family members.
2.7.10    Use of Local Suppliers and Labor. Contractor understands the
importance of utilizing Suppliers, located in Jefferson County, Texas, the City
of Port Arthur, Texas and otherwise from the local region comprised of Orange,
Hardin, Jasper, Newton, Liberty, Tyler and Chambers Counties, as well as the
Bolivar Peninsula area of Galveston County, Texas, (the “Region”), including any
such Suppliers that are Minority or Women Owned Businesses, Historically Under
Utilized Businesses or Disadvantaged Business Enterprises (“HUB/DBE Suppliers”)
as described in the Tax Abatements (collectively, “Local Suppliers”), and
employing qualified craft labor and other qualified personnel from County, City,
and otherwise from the Region (“Local Labor”). Contractor has read the Tax
Abatements, and agrees to comply with the provisions of the Tax Abatements to
the extent applicable to Contractor with respect to the use of Local Suppliers
and Local Labor. Owner will provide Contractor with any extensions or amendments
to the Tax Abatements that Owner enters into from time to time. Contractor shall
use commercially reasonable efforts to utilize Local Suppliers, and employ Local
Labor in the performance of the Work at the Site (or related thereto), and shall
require its Major Subcontractors that perform Work at the Site to use
commercially reasonable efforts to do the same. In using commercially reasonable
efforts, Contractor shall not be required to award a Subcontract to a Local
Supplier if, in Contractor’s reasonable judgment, such Local Supplier’s bid is
significantly more expensive than other bids received or if awarding a
Subcontract to a Local Supplier would result in significant added expense,
substantial inconvenience or sacrifice of operating efficiency. In each case
where a Local Supplier has bid for, but was not awarded a Subcontract for any of
the foregoing reasons and such Subcontract is in excess of [***], then
Contractor shall list such Subcontract in its Monthly Status Report, indicating
the date of the


56

--------------------------------------------------------------------------------





latest update, but such list shall only be updated on a quarterly basis, in
accordance with Attachment S-2 to Appendix S, together with the applicable
reason for not awarding the Subcontract to the Local Supplier. In connection
therewith, Contractor shall prepare and implement a program (the “Local
Engagement Program”) to encourage the utilization of Local Suppliers and Local
Labor, including by: (a) setting goals for identifying opportunities for
involvement of Local Suppliers and Local Labor; (b) developing and implementing
an outreach process with businesses and trade organizations based in the Region,
to identify and attract possible business interest of Local Suppliers;
(c) working with Owner to provide job listing information to the City of Port
Arthur in accordance with the First Source Referral Agreement; (d) a
pre-qualification process to enable Contractor to assess the suitability,
qualifications and financial capability of Persons resident within the Region to
become a Local Supplier or provide Local Labor; (e) a bidding process inclusive
of qualified Local Suppliers on subcontract bid lists early in the procurement
process; (f) a monitoring process to provide statistical reporting as and in the
format reasonably requested by Owner on opportunities and utilization; and
(g) identifying opportunities to collaborate on apprenticeship or other training
programs with local educational institutions within the Region. Contractor shall
provide the Local Engagement Plan to Owner for review and acceptance (not to be
unreasonably withheld) as soon as practicable after the Bridging LNTP Date or
the FNTP Date, whichever is earlier, and in any event by the earlier of
(i) thirty (30) Days after such date. The Local Engagement Program will include
KPIs with associated liability of up to [***] in the aggregate as determined and
calculated in accordance with Appendix WW. Notwithstanding anything to the
contrary in this Agreement, Owner’s sole and exclusive remedy, and Contractor’s
sole and exclusive liability, for Contractor’s failure to comply with the Tax
Abatements, this Section 2.7.10, the Local Engagement Program or the KPIs shall
be the payment of liquidated damages as set forth in Appendix WW and Owner’s
withholding rights under Section 6.2.2(b), and Contractor shall not be liable
for any Tax Abatement benefit that either Owner or Common Facilities Owner did
not obtain from the applicable Governmental Authorities or any Tax Abatements
fines or assessments.

2.8    Construction Equipment.
2.8.1    Responsibility for Construction Equipment. Contractor shall furnish all
Construction Equipment necessary and appropriate for the completion of the Work
in compliance with this Agreement. Contractor shall only bring Construction
Equipment onto the Site that is in good operating condition, with all safety
gear in good working order, and shall maintain such Construction Equipment in
good and safe working order, and repair and replace such Construction Equipment,
as necessary to keep such Construction Equipment in good and safe working order,
in accordance with Applicable Laws, manufacturers’ recommendations and GECP.
Contractor shall and shall cause its Subcontractors to maintain inspection
reports and maintenance logs at the Site for all Construction Equipment, in each
case for which it is customary under GECP or recommended or required by the
manufacturer of such Construction Equipment for Contractor to obtain such
inspection reports and maintain such logs, and all such reports and logs shall
be available for Owner’s review at any time. Notwithstanding anything to the
contrary contained in this Agreement, Contractor shall be responsible for damage
to or destruction or loss of, from any cause whatsoever, all such Construction
Equipment.


57

--------------------------------------------------------------------------------





2.8.2    Use of Affiliate Construction Equipment Upon Termination. If Owner
terminates this Agreement pursuant to Article 19, all Construction Equipment
that is (i) owned by Contractor or any Affiliate of Contractor that is wholly
(one hundred percent (100%)) directly or indirectly owned by Contractor, the
Contractor Guarantor, or any Person that directly or indirectly owns the equity
interests of the Contractor Guarantor; or (ii) after such termination, remains
under contract with, Contractor or by any Affiliate of Contractor and is not
assigned to Owner in accordance with Section 2.8.3 or 19.7, and is then located
(or at the time of any Contractor Event of Default was located) at the Site, in
each case, shall be removed from the Site by Contractor.
2.8.3    Terms in Lease Agreements for Construction Equipment. Contractor shall
require all lease agreements for Construction Equipment (other than lease
agreements with its Affiliates) to permit assignment of any such lease agreement
to Owner pursuant to the requirements of this Section 2.8.3 if Owner terminates
this Agreement pursuant to Section 19.3. Any such lease agreement shall provide
for the following:
(a)    Within seven (7) Days after the date on which a termination of this
Agreement by Owner pursuant to Section 19.3 has become effective, Owner may:
(i)    notify the Supplier of any such Construction Equipment that such lease is
assigned to Owner pursuant to this Section; and
(ii)    undertake to pay all lease or hire charges in respect thereof from such
date on the same terms in all respects as the same was leased to Contractor or
its Subcontractor except that Owner shall be entitled to permit the use thereof
by any other contractor employed by Owner for the purpose of completing the
Work.
(b)    Upon receipt of Owner’s notice and agreement described in
Section 2.8.3(a), the owner of such Construction Equipment shall lease to Owner
such Construction Equipment on the terms described in Section 2.8.3(a)(ii).
(i)    If Owner enters into any agreement for the lease of any Construction
Equipment pursuant to Section 2.8.3, all sums properly paid by Owner under the
provisions of any such agreement and all expenses properly incurred by Owner
(including stamp duties) in entering into such an agreement shall be deemed to
be part of the cost of completing the Work in the event of the termination of
this Agreement pursuant to Section 19.3.
(ii)    Contractor, upon request made by Owner at any time in relation to any
item of Construction Equipment (other than lease agreements with its
Affiliates), shall promptly provide Owner with the name and address of the owner
thereof and certify that the agreement for the hire of such Construction
Equipment contains a provision in accordance with the requirements of
Section 2.8.3.
2.8.4    Failure to Remove Construction Equipment. If any item of Construction
Equipment that Owner does not rent or lease under this Agreement, including
Construction


58

--------------------------------------------------------------------------------





Equipment described in Section 2.8.2, remains at the Site after the termination
of this Agreement, or after Final Completion, then Owner may:
(a)    return any such items that are the property of Contractor or its
Affiliates to such Person at Contractor’s expense;
(b)    return any such items that are not the property of Contractor or its
Affiliates to the Supplier thereof at Contractor’s expense;
(c)    move such Construction Equipment to a location which does not interfere
with the performance of the Work by others;
and all charges and expenses of and in connection with the return or movement
(including the reasonable storage costs) of such Construction Equipment shall be
a debt due from Contractor to Owner and Contractor shall reimburse Owner for
such charges and expenses within thirty (30) Days after receipt of Owner’s
request for reimbursement.
2.8.5    Certain Owner Rights with Respect to Equipment Safety. Should Owner at
any time observe any Construction Equipment that is unsafe or being operated in
an unsafe manner, or in a manner that may, if continued, become unsafe, then
Owner shall have the right (but not the obligation) to require Contractor to
stop operating such Construction Equipment until such time as the Construction
Equipment has been rendered safe to the reasonable satisfaction of Owner;
provided, however, that at no time shall Contractor be entitled to an adjustment
of the Contract Price or Key Date Schedule based on such work stoppage.
Notwithstanding anything to the contrary in the foregoing, if Contractor
disagrees with any order to stop operation of Construction Equipment that it
receives from Owner, and Contractor notifies Owner of such disagreement, Owner
and Contractor shall each promptly escalate such disagreement to a higher
supervisory level, up to the level of the Contractor Representative and Owner
Representative, as applicable. If after such escalation, Owner continues to
enforce the stop order and it is later determined that the Construction
Equipment was safe to operate and such stop order delayed the performance of the
Work by more than four (4) hours, such stop order shall constitute an
Owner-Caused Delay for the purposes of this Agreement.

2.9    Liens.
2.9.1    Contractor Liens. Contractor hereby, to the extent permitted by
Applicable Laws, subordinates any mechanics’ and materialmen’s or other Liens
that may be brought by Contractor against any or all of the Work, the Site, the
LNG Facility or any other property of Owner or the Common Facilities Owner to
any Liens granted in favor of any Lender or its representative, whether such
Lien in favor of such Person is created, attached or perfected prior to or after
any such Contractor Liens, and shall require its Suppliers to similarly
subordinate their Lien rights. Contractor agrees to comply with reasonable
requests of Owner for supporting documentation required by any Lender or Lender
representative, including any necessary Lien subordination agreements,
affidavits or other documents that may be required to demonstrate that Owner’s
property, the Common Facilities Owner’s property, the LNG Facility


59

--------------------------------------------------------------------------------





and the Site are free from Liens arising out of the furnishing of Work under
this Agreement (including any Subcontract).
2.9.2    Supplier Liens. Contractor shall be solely responsible for payment of
all its obligations and the payment by its Suppliers of their obligations.
Contractor shall keep Owner’s property, the Common Facilities Owner’s property,
the LNG Facility and the Site free of Liens filed by its Affiliates, and,
subject to Owner having paid undisputed amounts due hereunder to Contractor as
of such date, Contractor shall keep Owner’s property, the Common Facilities
Owner’s property, the LNG Facility and the Site free of Liens filed by its other
Suppliers. If a Lien is filed against Owner’s property, the Common Facilities
Owner’s property, the LNG Facility or the Site by an Affiliate of Contractor or
another Supplier, Contractor will (in the case of Suppliers other than an
Affiliate of Contractor, subject to Owner having paid undisputed amounts due
hereunder to Contractor as of such date), promptly commence appropriate action
to remove such Lien, and shall thereafter diligently pursue the release of such
Lien in accordance with this Section 2.9.
2.9.3    Release or Discharge of Lien. Subject to Owner having paid undisputed
amounts due hereunder to Contractor as of such date, if any Contractor Lien that
is filed against the Owner’s property, the Common Facilities Owner’s property,
the LNG Facility or the Site as a result of the Work is not removed within
fifteen (15) Business Days after it is filed, Contractor shall (a) furnish a
bond in accordance with Tex. Property Code Ann. Chapter 53, Subchapter H
(§53.171, et. seq.) to obtain the release of such Lien; and (b) defend any
action (i) based on any theory that Contractor or any of its Suppliers or any of
Contractor’s Affiliates failed to properly pay its applicable employees as
agreed or otherwise in accordance with Applicable Law; or (ii) which may result
in the assertion of a Contractor Lien or other similar remedy in connection with
the performance of the Work. Owner may audit Contractor’s relevant Books and
Records if a Contractor Lien or other similar remedy is asserted and Contractor
does not as soon as practicable secure the release of the same, whether by
posting a bond or otherwise. If Contractor fails to remove or discharge any Lien
within the required fifteen (15) Business Day period, then Owner may, in its
sole and absolute discretion and in addition to any other rights that it has
under this Agreement, remove or discharge such Contractor Lien using whatever
means Owner, in its sole and absolute discretion, deems appropriate, including
posting of a bond or payment of settlement amounts that Owner in its sole and
absolute discretion deems appropriate. Subject to Owner having paid undisputed
amounts due hereunder to Contractor as of such date, Contractor shall reimburse
Owner, or Owner may withhold sufficient amounts to reimburse Owner, for all
Claims and expenses (including court costs, attorneys’ fees and other litigation
costs), and including contractual liability to any Person for any of the above,
on account of or which may be incurred by any member of the Owner Group in
connection with the removal or discharge of such Contractor Lien.
2.9.4    Affidavit of Completion. No later than thirty (30) Days prior to the
scheduled Substantial Completion Date of Stage II, Contractor shall prepare and
submit to Owner for review and acceptance, an affidavit of completion of the
Work that complies with the requirements of Texas Prop. Code §53.106 and is
otherwise in form and substance acceptable to Owner. Contractor shall respond to
any comments that Owner may provide within ten (10) Days


60

--------------------------------------------------------------------------------





after Contractor receives such comments. Once Owner accepts the proposed
affidavit, Owner shall sign such affidavit and Contractor shall file such
affidavit of completion in the records of Jefferson County of the State of Texas
no later than ten (10) Days after the Final Acceptance Date of the last Stage to
achieve Final Acceptance, and shall on the same date as the affidavit is filed
(but subject to Owner having provided Contractor with a list of Persons that
have sent a notice of Lien liability to Owner or requested a copy of the
affidavit of completion), send a copy of the affidavit to any Supplier that is
or Person on the list provided by Owner and provide Owner with a copy of such
recorded affidavit no later than five (5) Days after such filing.

2.10    Contractor Permits; Owner Permits.
2.10.1    Contractor Permits. Contractor shall obtain and maintain all
Contractor Permits, including those identified or described in Appendix J-2, on
or before the date that they are required for performance of the Work in
accordance with the Project Schedule.
2.10.2    Owner Permits.
(a)    Without limiting Contractor’s rights under Section 8.3.1, Contractor
shall cooperate with and shall provide reasonable assistance to Owner in
obtaining and maintaining any Owner Permits, including preparing and developing
supporting drawings, models, documentation and other information requested by
the FERC, PHMSA or other Governmental Authorities (such as in connection with
the FERC-approved Implementation Plan) pursuant to or in connection with any
Owner Permit, consistent with, or reasonably inferable from, Contractor’s
Permitting Plan. Contractor shall collect and provide data and other information
reasonably available to Contractor required for any applications for the Owner
Permits and any amendments or modifications to such Permits that Owner
determines has become necessary during the performance of the Work or are
requested by the FERC, PHMSA or other Governmental Authorities.
(b)    With respect to any clarifications to the Owner Permits, including any
applicable amendments, modifications or variances to the Owner Permits, as
described on Appendix J-3, Owner shall obtain such amendment, modification or
variance as Owner determines is necessary or appropriate.
(c)    Where any amendments or modifications to an Owner Permit is required due
to a Contractor-initiated change or modification to the engineering and design
of the LNG Facility after [***], Contractor shall promptly notify Owner in
writing at the time that such change to the engineering or design is proposed.
To the extent that Owner agrees to such change and agrees to obtain the
necessary amendment or modification of the relevant Owner Permits in connection
with such change, Contractor shall prepare the necessary engineering and other
technical documentation for such amendments or modifications, and submit the
same to Owner for review and comment. Once Owner has no further comments to the
proposed documentation, Owner shall submit an application to amend or modify the
relevant Owner Permit to the applicable Governmental Authority. Any delays in
issuance of such Permits shall not constitute an Owner-Caused Delay except to
the extent expressly provided in clause (d) of the definition of Owner Caused
Delay, or otherwise serve as the basis for a Change Order (but without limiting


61

--------------------------------------------------------------------------------





Contractor’s rights with respect to a Change in Law). Contractor may request
that Owner request expedited reviews of modifications or amendments to Owner
Permits. To the extent that Contractor makes such a request and other Owner
Permit applications, or amendments or modifications of Owner Permits, are
delayed as a result of the applicable Governmental Authority expediting its
review as requested, any delays related to issuance of such delayed Owner Permit
or amendment or modification shall not constitute an Owner-Caused Delay or serve
as the basis of a Change Order.
(d)    Contractor understands that the Owner Permits may require the
satisfaction of conditions for the continuing performance of the Work, and that
Owner’s ability to maintain such Permits and satisfy such conditions, including
obtaining further approvals or authorizations from Governmental Authorities such
as FERC and PHMSA for the performance of the Work, is in part dependent on
Contractor’s reasonable assistance and cooperation. Contractor acknowledges and
agrees that the Baseline CPM Schedule includes customary time for FERC and PHMSA
reviews and inspections and that the requirements of Governmental Authorities
with respect to the Owner Permits shall not serve as the basis for a Change
Order, unless such approvals or authorizations from such Governmental
Authorities are received more than sixty (60) Days after Contractor’s submission
of complete and accurate supporting documentation to Owner. Contractor shall be
responsible for providing the necessary engineering and technical information
and preparing supporting documentation for Owner to demonstrate that the Owner
Permit conditions are satisfied. The Parties intend that the supporting
documentation to be provided by Contractor will be consistent with or reasonably
inferable from the documentation that is contemplated in Contractor’s Permitting
Plan as of the Effective Date, but acknowledge that the relevant Governmental
Authority may require additional or different documentation. In such case,
Contractor shall provide such documentation as is reasonably available to
Contract, and Contractor’s Permitting Plan may be updated accordingly from time
to time as the Parties agree. Contractor shall submit to Owner a complete and
accurate package of engineering and technical documentation in accordance with
the relevant Owner Permit for each such further approval or authorization, no
less than sixty (60) Days prior to the date receipt of such approval or
authorization is required in order to avoid delays to the performance of the
Work, or such shorter period of time as Owner and Contractor agree are
appropriate under the circumstances of the required approval or authorization.
Owner shall endeavor to submit such package for approval or authorization within
fourteen (14) Business Days after Contractor’s submission of same to Owner.
Notwithstanding anything to the contrary in the foregoing, the Parties
acknowledge and agree that the sixty (60) Day requirement in the foregoing does
not apply in the case of engineering and technical documentation that is
submitted in response to Condition No. 30(b) of the FERC Order. Contractor shall
respond to any Owner comments, provide additional documentation reasonably
available to Contractor requested by an applicable Governmental Authority,
assist Owner in responding to questions or requests for further information from
the applicable Governmental Authorities, and coordinate with Owner so that any
such further approvals or authorizations are obtained in time so as to not delay
performance of the Work in accordance with this Agreement. Any delay by Owner in
obtaining any such further approval or authorization due to Contractor’s failure
to provide such assistance or to reasonably cooperate with Owner with respect to
the permitting process shall not constitute an Owner-Caused Delay for the
purposes of this Agreement.


62

--------------------------------------------------------------------------------





(i)    Contractor shall promptly notify Owner of any conflict or discrepancy
between or among the Owner Permits, the Basis of Design, the Scope of Work and
the design of the LNG Facility (other than as identified on Appendix J-3) as and
when such conflicts or discrepancies are identified, and confer with Owner to
determine how Owner desires to resolve such conflicts. If Owner elects to
resolve the conflict by amending or modifying an Owner Permit, Contractor will
provide assistance in accordance with the applicable provisions of this
Section 2.10.2.
(e)    Contractor and Owner shall regularly schedule meetings to review the
schedule for submission of Permit applications, establish priorities, and
monitor progress on the preparation of Permit applications and issuance of
Permits. Both Parties shall use commercially reasonable efforts to provide the
other Party with relevant information and Permit applications at least thirty
(30) Days prior to the submission date of a Permit application.
(f)    During the course of obtaining the Contractor Permits, Contractor and
Owner shall meet as mutually agreed to determine which, if any, of the
Contractor Permits will be necessary for Owner to operate each Stage of the LNG
Facility following Substantial Completion. If any such Contractor Permits are
identified, such Contractor Permits shall be obtained in Owner’s name, where
applicable and subject to the other provisions of this Section 2.10, or assigned
or transferred to Owner at Substantial Completion of the relevant Stage. Any
necessary modification or amendment to such Contractor Permits that must be made
following Substantial Completion with respect to Owner’s operation of the LNG
Facility after Substantial Completion shall be Owner’s responsibility.
(g)    To the extent a Permit that is identified following the Effective Date as
being required for operation of the LNG Facility is not listed as a Contractor
Permit or Owner Permit on Appendix J-2 or Appendix J-1, respectively, and such
Permit is legally required to be issued in Owner’s name, such Permit shall be an
Owner Permit for purposes of this Section 2.10 and Contractor shall cooperate
with and shall provide reasonable assistance to Owner until Substantial
Completion of the applicable Stage in obtaining and maintaining such Permits,
including preparing and developing supporting documentation and other
information reasonably available to Contractor that is requested by the
Governmental Authorities, in a timely manner so as to not delay the review or
issuance of such Permit by the applicable Governmental Authority.
2.10.3    Interactions with Governmental Authorities. Contractor shall at all
times cooperate and coordinate with Owner with respect to all interactions with
Governmental Authorities related to the Work or the Liquefaction Project.
Specifically, without limiting the foregoing, Contractor shall:
(a)    dedicate an individual to coordinate with Owner to expedite the
development of responses to technical queries from Governmental Authorities such
as FERC and PHMSA, and the submission of supporting documentation necessary to
satisfy Permit conditions so that Owner can obtain further approvals or
authorizations for the continued performance of the Work;


63

--------------------------------------------------------------------------------





(b)    notify Owner of Contractor’s intent to obtain or renew any Contractor
Permit at least five (5) Business Days in advance of such filing wherever
practicable or otherwise as soon as practicable;
(c)    copy Owner on all filings, applications and written correspondence with
any Governmental Authority as such relates to Contractor’s execution of the
Work;
(d)    invite Owner to attend and participate in each meeting between Contractor
and any Governmental Authority relating to the Work;
(e)    if Contractor encounters any issue or problem with any Governmental
Authority in connection with the Work or any of Contractor’s obligations
hereunder, (i) promptly notify Owner thereof; and (ii) coordinate and cooperate
fully with Owner to solve such issue or problem; and
(f)    promptly notify Owner (which notice shall include a copy of the relevant
correspondence from the applicable Governmental Authority) if Contractor or any
Supplier receives any notice of violation or similar notification from a
Governmental Authority which asserts or alleges any breach or violation of any
Permit.
Notwithstanding the foregoing, Contractor acknowledges and agrees that:
(g)    inspections or reviews by Governmental Authorities may extend for a
number of days and Contractor and the relevant Suppliers of Work being inspected
or reviewed must be available to and reasonably cooperate with Owner and
representatives of such Governmental Authorities during the period of the
inspection or review, and respond promptly to requests of representatives of
Governmental Authorities that relate to the Work, so as to facilitate such
inspection or review;
(h)    no such cooperation or coordination nor provision of any assistance or
advice by Owner shall reduce, diminish or otherwise affect any obligation of
Contractor hereunder; and
(i)    Without limiting Contractor’s rights with respect to an Excusable Delay,
Contractor shall not be entitled to a Change Order as a result of any such
cooperation or coordination or provision of assistance or advice provided in
accordance with this Section 2.10.3, regardless of whether Owner is successful
in addressing any issue or problem.

2.11    Use of the Site.
2.11.1    Use of the Site. From and after the FNTP Date and until Substantial
Completion of Stage II, Contractor shall, subject to the other provisions of
this Section 2.11, Section 2.28 and Appendix M, be entitled to full use of the
Site for the conduct of the Work in compliance with the terms of this Agreement
such that Contractor may progress with construction on a continuous basis
without material interruption or interference. Subject to Sections 2.5.3 and
14.1, Contractor shall not allow any Persons (other than Contractor’s or any


64

--------------------------------------------------------------------------------





Supplier’s employees or officers) to access the Site except directly in
connection with the performance of the Work, without providing prior written
notice to Owner of the identity of such Persons. Thereafter, Contractor shall be
entitled to use the Site as reasonably necessary to fulfill its obligations
under Section 2.11.10, but in any event for no longer than thirty (30) Days
after the Final Acceptance Date of Stage II, after which Contractor shall have
no further right to access or use the Site except in accordance with Article 10.
Contractor acknowledges and agrees that (a) following the initial introduction
of hydrocarbons in Stage I, access to Stage I and the Common Facilities may be
further restricted in accordance with Permit requirements; (b) following
Substantial Completion of Stage I, access to the controlled areas related to
Stage I and the Common Facilities: (i) for the purpose of completing any
unfinished and planned Work, shall be on the terms set forth in
Section 2.11.2(a); and (ii) for the purpose of performing unplanned Work,
including Punch List Items and any Corrective Work, shall be on the terms set
forth in Section 2.11.2(b); and (c) after Substantial Completion of a Stage,
Owner’s operating procedures and the Owner HSSE Program shall apply to all Work
performed on the areas of the Site and the LNG Facility that are controlled by
Owner following Substantial Completion of that Stage, in addition to any further
procedures adopted by Contractor.
2.11.2    Use of the Site After Stage I Has Achieved Substantial Completion.
(a)    Planned Activities. Contractor shall provide Owner with notice in writing
of the expected dates for performance of Work on a Stage after such Stage has
achieved Substantial Completion in accordance with Appendix M, including
providing the updates as described therein. Contractor shall submit a detailed
written plan to Owner for Owner’s review and comment or acceptance at such time
as described in Appendix M, for the performance of Work that may interfere with
operation of a Stage that has achieved Substantial Completion. Contractor’s plan
shall minimize, to the greatest extent reasonably possible, interference with
the operation of any Stage that has achieved Substantial Completion, and shall
identify any such interference that may occur. Once Contractor’s plan is
accepted by Owner, Contractor shall perform such Work in accordance with such
plan. Owner shall permit Contractor with access when and as set forth in such
approved plan.
(b)    Unplanned Activities. No Work shall be performed on any part of a Stage
that has already achieved Substantial Completion except in accordance with
Appendix M. During the performance of the Work, if a situation arises that
requires Work to be performed on a Stage that has achieved Substantial
Completion in addition to that planned pursuant to Section 2.11.2(a), or if
Contractor intends or desires to perform any aspect of the Work which Contractor
reasonably believes has the potential of interfering with the operation of a
Stage that has achieved Substantial Completion, in each case other than the Work
planned in accordance with Section 2.11.2(a) and Appendix M, Contractor shall
follow the procedures for preparation and submission of a plan for unplanned
activities set forth in Appendix M. Such plans shall provide for the performance
of such Work in a manner that minimizes, to the greatest extent reasonably
possible, interference with the operation of any Stage that has achieved
Substantial Completion, and shall identify any such interference that may occur.
Contractor shall submit such plan to Owner for review and comment or acceptance,
and once such plan is accepted by Owner, Contractor shall perform such Work in
accordance with such plan.


65

--------------------------------------------------------------------------------





Notwithstanding Owner’s agreement to the schedule and the plan for the
performance of such Work, Owner may, in its sole and absolute discretion,
subsequently prohibit the performance of such Work on such scheduled date, and
Contractor shall work with Owner to develop a new plan and date for performing
such Work in accordance with this Section 2.11.2(b).
(c)    Plan Requirements. In addition to the requirements set forth in
Section 2.11.2(a), Section 2.11.2(b) or Appendix M, as applicable, Contractor
shall specifically note in each plan prepared pursuant to Section 2.11.2(a) or
Section 2.11.2(b), any interconnection activities or other portions of the Work
that would involve shutting down or curtailing production of LNG or NGLs for any
Stage that has achieved Substantial Completion, or would diminish the capacity
or performance of the Common Facilities in any manner.
2.11.3    Other Locations. Contractor shall carry out the Work so as not to
interfere unnecessarily or improperly with, or damage, any access to, use or
occupation of, public or private roads and footpaths or properties whether in
the possession of Owner or of any other Person. Contractor shall liaise with,
and ascertain the requirements of, all Governmental Authorities in relation to
vehicular access to and egress from the Site and access via waterways, and shall
comply with those requirements. Contractor shall so organize the Work as to
minimize, and if required by any Governmental Authorities having jurisdiction
over such roads or footpaths, avoid, vehicular travel during peak travel time on
public roads, such as (but not limited to) school start and finish times.
Contractor shall use commercially reasonable efforts, in accordance with GECP,
to prevent damage to any highway or bridge by any traffic of Contractor or any
Supplier and in particular, but without limitation, shall: (a) select routes,
obtain all Contractor Permits from, and post any and all bonds for potential
damage required by, relevant Governmental Authorities; and (b) choose and use
vehicles and restrict and distribute loads so that any traffic interference or
damage to roads and bridges which may arise from the moving of equipment and
materials to and from the Site shall be limited as far as reasonably possible,
consistent with those standards. Contractor shall maintain all access routes so
as to minimize dust and dirt accumulation on public roads adjacent to the Site,
as well as within the Site. Contractor shall be deemed to have satisfied itself
as to and shall be fully responsible for the routing for delivery of heavy or
large loads to the Site. Contractor shall implement appropriate traffic control
measures with respect to the performance and delivery of the Work, including
those required under Applicable Laws. As between Owner and Contractor,
Contractor shall be fully responsible for all Claims made by third parties for
damages, losses, costs, expenses and charges arising out of damage to roads,
bridges and other third-party property caused by Contractor or any Supplier
during performance of the Work and shall promptly restore at its own cost and
expense such property to the condition it was in before such damage to the
extent required by such third-party Claim. Contractor shall and shall cause its
Suppliers to coordinate and conduct the performance of the Work so as to not
interfere with or disrupt the use and peaceful enjoyment of any property
adjacent to the Site. For the avoidance of doubt, Contractor and Suppliers
conducting the Work in accordance with Applicable Laws and Permits shall not be
deemed to disrupt the use and peaceful enjoyment of any property adjacent to the
Site. Where the nature of the Work is such as to require the use by Contractor
of waterborne transport or Contractor’s or any Supplier’s use any of the
waterways, Contractor shall and shall cause its Suppliers to, coordinate with
the applicable Governmental Authorities so as to avoid, or


66

--------------------------------------------------------------------------------





minimize to the extent possible, any interference by Contractor or its Suppliers
with the access by and use of the waterways by other Persons, and shall comply
with all Applicable Laws during use of waterborne transport or any other use of
waterways in connection with the performance of the Work. Contractor shall
promptly address any complaints from the local communities and harbors and
waterways arising from any such damage or interference described in this
Section 2.11.3 in an expedient and professional manner. Contractor shall ensure
that the construction dock complies with the terms of the Owner Permits, as
applicable, and all other Applicable Laws. Contractor acknowledges that busy
harbors, waterways and jetties and the use of such facilities by other Persons
shall not constitute a Force Majeure event or an Owner-Caused Delay.
2.11.4    Owner Agreements. At all times during the performance of the Work at
the Site, Contractor shall comply, and shall cause all Subcontractors performing
Work at the Site to comply, with the requirements of the leases, easement and
other rights affecting Owner’s or the Common Facilities Owner’s real property as
set forth in Appendix LL, including allowing third parties to access the Site in
accordance with such rights.
2.11.5    Pipeline Crossings Rights-of-Way. Contractor shall provide Owner with
the design of the pipeline crossings in the locations as depicted on
Attachment L-4 to Appendix L as Owner reasonably requires in order to obtain the
necessary rights-of-way for such pipeline crossings in accordance with Section
 3.14. In designing the crossings, Contractor shall design the crossing such
that it would not cause any adverse effect on the utilities, and such design
shall be subject to approval by the utilities.
2.11.6    Off-Site Laydown Yard Lease. Contractor’s lease agreement with respect
to its selected off-Site laydown yard in Jefferson County, Texas shall be
assignable to Owner at Owner’s request without the consent of the landlord upon
a termination of this Agreement. If Owner requests assignment of such lease in
connection with the termination of this Agreement, Contractor shall provide
Owner with a true, correct and complete copy of such lease.
2.11.7    Location of Site Boundaries. Prior to issuance of the Full Notice to
Proceed, Contractor shall physically locate in the field the coordinates and the
boundaries of the areas of the Site as shown on Attachment L-1 and
Attachment L-5. Once such coordinates and boundaries are physically located in
the field, Contractor shall notify Owner so that Owner may review the staked
locations. If any of the boundaries of the areas of the Site as shown on
Attachment L-1, as located by Contractor in the field, encroach or infringe on
any easements, rights-of-way or other property interests used or held by third
parties, or areas of the Owner Property reserved for other uses by Owner, and
Owner determines that the boundaries of the areas of the Site as shown on
Attachment L-1 must be moved, Owner and Contractor shall cooperate to re-locate
the applicable boundaries of the areas of the Site as shown on Attachment L-1.
Once the Parties have agreed on the physical locations of the boundaries of the
areas of the Site depicted on Attachment L-1, Contractor shall survey such
boundaries and prepare a survey depicting all boundaries of the areas of the
Site and submit the same to Owner for review and approval. Once Owner approves
the survey, the Parties shall amend the


67

--------------------------------------------------------------------------------





Agreement by revising Attachment L-1 by replacing it with the agreed survey
which shall thereafter define the Site for all purposes under this Agreement.
2.11.8    No Commercial Activities. Neither Contractor nor its Subcontractors
nor its or their employees shall establish any commercial activity or issue
concessions or permits of any kind to third parties for establishing commercial
activities on the Site or any other lands owned, leased or otherwise controlled
by Owner; provided, that lunch wagons and vending machines may be permitted upon
prior written acceptance by Owner.
2.11.9    Hunting, Fishing and Firearms. Contractor shall cause its personnel
not to, and shall cause each member of Contractor Group to cause its personnel
not to, hunt, fish or carry any weapons, firearms or other similar items at the
Site or any other property owned, leased or controlled by Owner or any of its
Affiliates, including the Common Affiliates Owner. Owner may inspect the
personnel of any member of Contractor Group to confirm compliance with this
Section 2.11.9. Contractor shall notify its personnel and shall require each
member of Contractor Group to notify its personnel that a violation of this
Section 2.11.9 may result in prosecution under Applicable Laws, including
Applicable Laws related to trespassing or the possession of weapons, firearms
and other similar items.
2.11.10    Clean-Up. Contractor shall, to Owner’s reasonable satisfaction, at
all times and in a professional manner in accordance with all Applicable Laws,
appropriately manage and remove and dispose of all waste materials or rubbish
caused by the activities of Contractor or any of its Subcontractors. Without
limitation of the foregoing or limiting Contractor’s obligations, Contractor
shall clean up all such waste materials or rubbish at Owner’s request with
reasonable notice. As soon as practicable following Substantial Completion of a
Stage, Contractor shall remove, at its own cost, all of its equipment, materials
and other items not constituting part of the LNG Facility and remove all waste
material and rubbish (but not including Pre-Existing Hazardous Materials) from
the areas of the Site related to that Stage. As soon as practicable after
completion of all of the Punch List Items with respect to both Stages, or upon
Owner’s election to complete the Punch List Items under Section 9.9.4,
Contractor shall, and shall cause the Suppliers to, remove, at Contractor’s
cost, all waste material and rubbish (but not including Pre-Existing Hazardous
Materials) and all of Contractor’s or such Supplier’s equipment, materials and
other items not constituting part of the LNG Facility, and restore the Site (to
the extent applicable) in accordance with all Permits and this Agreement. In the
event of Contractor’s failure to comply with any of the foregoing, Owner, having
given Contractor five (5) Days’ notice and Contractor having failed to commence
and thereafter diligence pursue a cure for such failure to comply, may
accomplish the same at Contractor’s expense.

2.12    Roads; Shipping and Storage; Laydown Areas; Importing Equipment.
2.12.1    Roads and Site Access Infrastructure. Contractor shall be responsible
for providing or constructing any access roads, haul roads, docks, or other site
access infrastructure necessary for Contractor to transport materials, including
Equipment and Construction Equipment, to the Site. Contractor shall use the
locations of entrances onto the Site as identified in the Owner Permits. Any
activities of Contractor in connection with the foregoing that require
Contractor to access to, or that may cause interference with the operation of,
any Stage that has


68

--------------------------------------------------------------------------------





achieved Substantial Completion, including any potential interference with
traffic in the Sabine Neches Waterway, shall be subject to the requirements of
Section 2.11.2.
2.12.2    Shipping and Storage.
(a)    Contractor shall, as part of the Work: (i) arrange for complete handling
of all Equipment, including inspection, expediting, quality assurance, shipping,
loading, unloading, FTZ admission, customs clearance, receiving, and storage;
(ii) make all necessary arrangements for tugs, escort services and any other
arrangements necessary for the use of waterborne transport of any items,
including Equipment, to the Site; and (iii) construct and maintain the heavy
haul road for use in transporting items delivered to the materials offloading
facility as described in Appendix A, until Substantial Completion of Stage II
occurs and care, custody and control of Stage II has been transferred to Owner.
Contractor has provided Owner with a shipping Plan as part of the Project
Execution Plan that lays out the methodology and logistics of transporting the
Equipment, the Construction Equipment and all other items and materials
incorporated into the LNG Facility as part of the Work or used in connection
with or necessary to conduct the Work but which do not form a permanent part of
the LNG Facility, which Contractor shall follow in shipping all Equipment to the
Site. If Contractor determines that any access roads over which it will
transport items, including Equipment, to the Site, must be widened or otherwise
improved under applicable requirements of the Department of Transportation, FERC
or other Governmental Authorities in connection with Contractor’s proposed use,
Contractor shall be responsible to obtain any Permit or prepare any applications
to modify any Owner Permit and, subject to Owner’s rights with respect to the
Owner Permits, submit such application and obtain the necessary modifications to
such Owner Permit, and subject to Contractor’s rights with respect to a Change
in Law, shall bear the risk of delay with respect to issuance of any such Permit
or modification.
(b)    All Equipment, including operating spare parts and Capital Spare Parts,
and other items comprising part of the Work stored at a location other than the
Site or with respect to which title has passed to Owner under this Agreement
shall be segregated from other goods and shall be clearly marked as “Property of
Port Arthur LNG, LLC” or “Property of PALNG Common Facilities Company, LLC,” as
applicable. Contractor shall be solely responsible for the preservation and
maintenance of all Equipment, including operating spare parts and Capital Spare
Parts, Construction Equipment and any other items of the Work, whether stored in
any warehouse, stored on or off the Site, or installed in the LNG Facility,
until transfer of care, custody and control of the respective Stage to Owner in
accordance with Section 11.2, as applicable. Without limiting the generality of
the foregoing or the requirements of the Quality Assurance Plan, Contractor
shall store all Equipment, including operating spare parts and Capital Spare
Parts, and shall maintain all Equipment while in storage, in accordance with the
requirements of the applicable Supplier’s requirements for the preservation and
maintenance of the relevant Equipment, and the requirements of the Scope of
Work, Applicable Laws, if any, and any insurance programs related to such
Equipment.
(c)    Contractor shall not store any imported Equipment which is imported
through the FTZ and for which Owner is responsible for Customs Duties in
accordance


69

--------------------------------------------------------------------------------





with Section 7.3 in any location other than a location designated as part of a
FTZ. Notwithstanding the foregoing, Equipment that is not imported or is not
eligible to be imported through the FTZ, or which is necessary for fabrication
of modular components and must be stored at the modularization yards utilized by
Contractor in Louisiana, notwithstanding that such modularization yards are not
designated as a FTZ, may be stored off the Site at such modularization yards or
other locations as may be permissible under the Owner Permits.
(d)    In any event, if Contractor elects to store any component or item of
Equipment at any location other than the Site, Contractor shall: (i) prior to or
concurrently with placing any component or item of Equipment into storage at any
location other than the Site, tag the Equipment as provided in
Section 2.12.2(b); (ii) on a quarterly basis (as of the end of each calendar
quarter), provide written notice of the storage location of any component or
item of Equipment where the value of the item of Equipment, or the item of
Equipment of which such component is a part of, exceeds [***], specifying in
such notice the components or items of Equipment currently stored at such
location; (iii) provide a quarterly inventory (as of the end of each calendar
quarter) to Owner of all components or items of Equipment in storage with values
as described in subclause (ii) of this Section 2.12.2(d), specifying the
location of each such component and item of Equipment; and (iv) provide Owner
with reasonable access to each such storage location and such components or
items of Equipment to allow Owner or its designee to inspect such components or
items of Equipment for the purpose of verifying Contractor’s compliance with the
requirements of Section 2.12.2(b) and this Section 2.12.2(d). The notices and
quarterly inventories provided by Contractor pursuant to this Section 2.12.2(d)
shall be provided in the form and format as described in Attachment S-4 to
Appendix S.
(e)    References to the Equipment or any component or item thereof in this
Section 2.12.2 shall in all cases include operating spare parts and Capital
Spare Parts.
2.12.3    Laydown Areas. All of the off-Site laydown areas that Contractor will
utilize during performance of the Work are defined in Contractor’s Project
Execution Plan. Contractor shall not utilize any other off-Site laydown areas in
connection with the performance of the Work without obtaining Owner’s prior
written approval to the use of such laydown area; provided, however, if a
proposed off-Site laydown area complies with the Owner Permits and complies with
the requirements of Section 7.3, then Contractor shall notify Owner in advance
in writing of the use of such other off-Site laydown area, but need not obtain
Owner’s prior written approval.
2.12.4    Importing Equipment. Contractor shall make all arrangements, including
the processing of all documentation, necessary to import Equipment and any other
equipment and other items necessary to perform the Work into the U.S., and shall
coordinate with the applicable Governmental Authorities in achieving clearance
of U.S. customs for all such Equipment and other items. Equipment and other
Contractor-Furnished Items for which Owner is responsible for Customs Duties
pursuant to this Agreement shall be imported through a FTZ in accordance with
Section 7.3. If the FTZ is not designated as of the date on which Contractor is
importing the relevant Equipment, then Contractor shall import the relevant
Equipment and Customs Duties will be paid by the Parties in accordance with
Section 7.3 regardless of the fact


70

--------------------------------------------------------------------------------





that the FTZ has not been designated. If the designated FTZ for the Liquefaction
Project does not include Contractor’s selected off-Site laydown yard in
Jefferson County, Texas, Contractor may nevertheless import the Equipment and
store it at the selected off-Site laydown yard as may be permissible under the
Owner Permits and, subject to Contractor having notified Owner in writing that
it has entered into an option to lease such selected off-Site laydown yard on or
prior to March 31, 2020, Owner will reimburse Contractor for Customs Duties. If
Equipment or any Contractor-Furnished Items for which Owner is responsible for
Customs Duties pursuant to this Agreement are imported through a FTZ location
other than the FTZ for the Site, Contractor shall comply with Applicable Laws
when transporting such Equipment or Contractor-Furnished Items to the Site so
that such Equipment or Contractor-Furnished Items are still eligible to utilize
the FTZ for the Site. Without limiting the requirements of Section 2.12.2(a) or
this Section 2.12.4, Contractor shall as part of its shipping plan identify the
proposed locations and other relevant logistics and timing of the importation of
any Equipment into the U.S. and shall notify Owner of any changes in the
location of import or other relevant logistics or timing of the importation of
any Equipment as promptly as practicable.

2.13    Fuel, Utilities and Consumable Items.
2.13.1    Fuel. Contractor shall provide all fuel, including installation of all
connections, necessary for the performance of the Work, and including costs of
Permits and usage (other than the Fuel Gas and Feed Gas to be provided by Owner
under Section 3.8).
2.13.2    Utilities. Contractor shall provide all utilities (e.g., electricity,
water, communication, cable, telephone, waste and sewer), including installation
of all connections and substations, necessary for the performance of the Work
and as necessary for all office trailers to be provided by Contractor hereunder
as part of its Work (whether for use by Contractor, Owner or any Subcontractor),
and including costs of Permits and usage, except that Owner shall provide
electricity to the extent specifically set forth in Section 3.2. Contractor
shall not, and shall prohibit its Subcontractors from, utilizing any electricity
provided by Owner pursuant to Section 3.2 for any purposes other than to supply
permanent power to Equipment, substation buildings and other parts of the LNG
Facility as necessary during pre-commissioning, commissioning, start-up and
testing of each Stage. Contractor affirms that it has reviewed and familiarized
itself with the quality and quantity of electrical power to be supplied by
Entergy as described in Appendix B, and the LNG Facility shall be designed such
that the LNG Facility shall be capable of producing LNG as contemplated under
this Agreement, including Appendix A and Appendix B.
2.13.3    Consumable Items. Contractor shall provide or cause to be provided all
necessary consumables (other than the Feed Gas to be provided by Owner under
Section 3.8) as required in connection with construction, commissioning and
start-up of the LNG Facility. A “first fill” schedule that sets forth the amount
of consumables to be supplied by Contractor to provide a complete or full first
fill, and the name of the Suppliers providing such consumables, shall be
proposed by Contractor and submitted to Owner on or before three hundred sixty
five (365) Days before the scheduled date of Ready for Start-Up of Stage I, for
Owner’s review. At all times while Contractor maintains a diesel vehicle fueling
station on the Site, Contractor shall


71

--------------------------------------------------------------------------------





allow Owner to gas-up up to twelve (12) of Owner’s ATV vehicles at Contractor’s
vehicle fueling station, as part of the Contract Price.
2.13.4    Minimizing Feed Gas Flaring, Venting and Loss. Without limiting the
provisions of Appendix M, during the performance of the Work, Contractor shall
use safe and reasonable efforts to minimize the amount of LNG lost and to
minimize the amount of Feed Gas used prior to Substantial Completion of each
Stage that is consumed by flaring, venting or loss, giving consideration,
however, to completion of the Work, including Performance Tests, by the
Guaranteed Substantial Completion Date of such Stage.

2.14    Spare Parts; Special Tools.
2.14.1    Commissioning Spare Parts. Contractor shall provide all
pre-commissioning, commissioning, testing and start-up spare parts necessary for
each Stage to achieve Substantial Completion in accordance with this Agreement.
The cost associated with all Work related to such pre-commissioning,
commissioning, testing and start-up spare parts is included in the Contract
Price, including the cost to procure and furnish such spare parts and the actual
purchase price of such spare parts.
2.14.2    Operating Spare Parts. With respect to operating spare parts for the
Equipment for use after Substantial Completion, no later than five hundred fifty
(550) Days after the FNTP Date, Contractor shall deliver to Owner for Owner’s
review and comment a detailed list of the manufacturer- and
Contractor-recommended operating spare parts for each applicable item of
Equipment necessary for operating such Equipment (including components and
systems of such Equipment). If Contractor is not able to obtain the necessary
information with respect to the recommended operating spare parts from a
Supplier by such date due to the Supplier’s inability to identify the
recommended operating spare parts based on the progress of the relevant Purchase
Order, Contractor shall notify Owner as to the date by which such operating
spare parts shall be identified. In any event, Contractor shall deliver the
required information with respect to the recommended operating spare parts from
such Suppliers by no later than seven hundred (700) Days after the FNTP Date.
The list shall consist of spare parts to support two (2) years of normal
operation, and shall include details of each proposed operating spare part to
fully enable its procurement (including the manufacturer, ordering contact
information, pricing, lead-time for ordering such part, complete item
description, part number, quantity to order based on manufacturer’s
recommendation and a separate column indicating the quantity recommended by
Contractor based on its experience for each part necessary for operating such
Equipment (including components and systems of such Equipment)). The list shall
contain an interchangeability matrix for the operating spare parts indicating
which operating spare parts may be used across different items of Equipment.
Owner shall have forty-five (45) Business Days to comment on such operating
spare parts list. Contractor shall update such list and provide a revised list
to Owner within thirty (30) Business Days after receipt of comments from Owner
to such list. Owner shall then have ten (10) Business Days to respond to
Contractor identifying the operating spare parts, if any, that Owner wishes
Contractor to procure as part of its execution of a Purchase Order. Prior to
execution of the applicable Purchase Orders, or addendums or releases to
Purchase Orders that were previously placed, under which such


72

--------------------------------------------------------------------------------





operating spare parts will be ordered, Contractor shall deliver the pricing and
schedule for the operating spare parts to be ordered under each such Purchase
Order to Owner (but Contractor may redact the other commercial terms related to
liquidated damages provisions, performance security and limits of liability,
before making such copies available to Owner). The cost associated with all Work
related to the two (2) years’ operating spare parts is included in the Contract
Price, except for the actual purchase price, property taxes associated with
storage if Owner agrees in the applicable Change Order that such operating spare
parts will not be delivered directly to the Site, and delivery costs of such
operating spare parts (which, subject to Contractor’s compliance with the timely
preparation and delivery of the list of operating spare parts in accordance with
this Section 2.14.2, and timely placement of the Purchase Order, may include
costs to expedite delivery so that the operating spare parts are delivered prior
to Substantial Completion of the Stage for which such operating spare parts are
being procured). In the event Owner requests in writing that Contractor procure
any operating spare parts for Owner, Contractor shall be entitled to a Change
Order to the extent provided in Section 8.3.1(a). The operating spare parts so
requested by Owner shall be delivered to the Site (or to another location
reasonably requested by Owner) as a condition of Substantial Completion of the
relevant Stage. Contractor shall maintain, and update as necessary, a
spreadsheet listing all of the operating spare parts ordered and delivered, that
includes detailed information regarding the operating spare parts delivered,
including the manufacturer, complete item description, part number, quantity
ordered, and amount paid for such operating spare parts, in a format mutually
agreed by the Parties to allow Owner to upload such list into Owner’s inventory
management system in advance of delivery of such operating spare parts.
2.14.3    Capital Spare Parts. Contractor shall, as part of the Work, procure
the spare parts identified on Appendix TT (the “Capital Spare Parts”). If during
further development of the design and engineering of the project and during
procurement, Contractor or Owner determines that additional, fewer or different
Capital Spare Parts would be appropriate or are necessary, the Parties shall
notify each other, discuss the reasons for the change and update the list of
Capital Spare Parts as agreed by Owner. In no event shall Contractor update,
modify or change the list of Capital Spare Parts except as agreed in writing by
Owner. At FNTP, Contractor shall deliver to Owner detailed information regarding
each proposed Capital Spare Part with respect to its procurement (including the
manufacturer, ordering contact information, complete item description, pricing,
part number, quantity ordered or to be ordered, including components and systems
of such Equipment). Contractor shall notify Owner no less than ten (10) Days in
advance of when Contractor will place Purchase Orders for the procurement of any
Capital Spare Parts, identifying which Capital Spare Parts are being ordered and
quantities, and the date on which such Purchase Order is scheduled to be issued.
If Owner notifies Contractor that Owner does not want to purchase a Capital
Spare Part no later than three (3) Business Days before such Purchase Order is
scheduled to be issued, Contractor shall not include such Capital Spare Parts in
its applicable Purchase Orders. The cost associated with all Work related to the
procurement of the Capital Spare Parts is included in the Contract Price, along
with a provisional sum for the estimated purchase price and delivery costs of
such Capital Spare Parts as set forth in Appendix C. In the event the actual
purchase price and delivery costs of the Capital Spare Parts differs from the
provisional sum set forth in Appendix C, Contractor shall submit a Change Order
request to Owner in accordance with Section 8.3.1(b). The Capital Spare Parts
shall be


73

--------------------------------------------------------------------------------





delivered to the Site (or to another location reasonably requested by Owner) as
a condition of Substantial Completion, but in any event no earlier than sixty
(60) Days before the scheduled Substantial Completion Date. Contractor shall
maintain, and update as necessary, a spreadsheet listing all of the Capital
Spare Parts ordered and delivered, that includes detailed information regarding
the Capital Spare Parts delivered, including the manufacturer, complete item
description, part number, quantity ordered, and amount paid for such Capital
Spare Parts, in a format mutually agreed by the Parties to allow Owner to upload
such list into Owner’s inventory management system in advance of delivery of
such Capital Spare Parts.
2.14.4    Contractor Use of Owner Spare Parts. Contractor shall not utilize any
of the operating spare parts procured by Contractor pursuant to Section 2.14.2
or otherwise procured by Owner, or any Capital Spare Parts, in the course of
performing the Work without Owner’s prior written consent. In the event
Contractor utilizes any such spare parts, Contractor shall supply Owner free of
charge with spare parts equivalent in quality and quantity of such spare parts
used by Contractor (which shall be new except as otherwise agreed by Owner),
from the original manufacturer of the spare parts used, or otherwise as agreed
to be Owner, soon as possible following Contractor’s use of such spare parts, or
shall reimburse Owner for the complete replacement costs incurred by Owner to
replace such spare parts.
2.14.5    Special Tools. No later than the date that is seven hundred thirty
(730) Days prior to the Guaranteed Substantial Completion Date for Stage I,
Contractor shall deliver to Owner a list of the special tools, based on
Suppliers’ recommendations, that Contractor intends to acquire in connection
with the Liquefaction Project, for Owner’s review, comment and acceptance, such
acceptance not to be unreasonably withheld. Such list shall include only one set
of such special tools for the Liquefaction Project. Owner shall have the right
to use the special tools for the operation of Stage I, but shall return the
special tools to Contractor and Contractor will maintain possession of the
special tools until Substantial Completion of Stage II. Contractor shall
maintain a tracking system that identifies the special tools being used by Owner
for operation of Stage I following Substantial Completion of Stage I.

2.15    Materials at the Site. Contractor shall dispose of water, soil, rock,
gravel, sand, minerals, timber, and any other materials developed or obtained in
the excavation or other operations of Contractor or any Supplier on the Site in
accordance with Applicable Laws, except for Pre-Existing Hazardous Materials,
and except that Owner may take title to, use or dispose of any minerals
developed or obtained by Contractor on the Site. Contractor may use in the Work
soil developed or obtained on the Site for fill purposes. Contractor may only
use any such materials if Contractor determines that they comply with the
requirements of this Agreement and are suitable for the purposes for which
Contractor is using them. OWNER HEREBY EXPRESSLY DISCLAIMS, AND CONTRACTOR
ACKNOWLEDGES THAT OWNER IS NOT MAKING, ANY REPRESENTATION OR WARRANTY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH
RESPECT TO ANY SUCH MATERIALS.


74

--------------------------------------------------------------------------------






2.16    Personnel Training.
2.16.1    Contractor’s Obligation. As part of the Work, operating personnel
engaged by Owner or an Affiliate of Owner (including operators, maintenance
personnel, safety, engineering and other operating support personnel), as
designated by Owner in its sole and absolute discretion (“Operating Personnel”)
shall be given training designed and administered by Contractor at its expense,
which shall be based on the program requirements contained in Appendix P. The
anticipated number of Operating Personnel that will be trained by Contractor is
set forth in Appendix P. Owner will update the number of Operating Personnel
that will be available for training by notice to Contractor in accordance with
Section 3.6.1; provided that the number of Operating Personnel to be trained
shall not exceed the anticipated number set forth in Appendix P. The training
provided by Contractor shall include instruction for the Operating Personnel in
the operation and routine maintenance of each item of Equipment in accordance
with Appendix P. As part of the training, Contractor shall provide the Operating
Personnel with full access to the LNG Facility during commissioning, testing and
start-up of each item of Equipment, including each LNG Train. Training shall be
provided by personnel who have actual experience in the subject area and who, in
Contractor’s and the relevant Supplier’s reasonable judgment, as applicable, are
otherwise qualified to provide such training, subject to Owner’s review and
acceptance. Training shall take place at such locations and at such times as
agreed upon by the Parties. Contractor shall provide Owner and the Operating
Personnel with the training materials as described in Appendix P.
2.16.2    Implementation of Training Program. Contractor shall complete the
training of the Operating Personnel on or before the date as described in
Section 2.5 of Appendix P. Contractor’s training program shall include testing
of the Operating Personnel to verify that each of the Operating Personnel:
(a) (i) has completed the training program and passed the tests administered as
part of that program; and (ii) is fully qualified to perform the work covered
under the training program; or (b) has failed to complete the training program
or failed the tests administered as part of the program and is not qualified to
perform the work covered under the training program. Contractor shall provide
Owner with the evaluations, test results and other information to be provided to
Owner in accordance with Appendix P.

2.17    Environmental Compliance; Hazardous Materials and Explosives.
2.17.1    Environmental Compliance. Without limitation of Section 2.3,
Contractor is responsible for ensuring that the Work is performed using GECP and
in compliance with all provisions of this Agreement, all Applicable Laws
regarding the environment, and in compliance with the Contractor HSSE Program
policies and procedures regarding the environment; provided that if there is a
conflict between Applicable Laws and GECP, Applicable Laws shall govern.
Contractor shall, and shall cause each of its Suppliers to, cause its and their
respective personnel to comply with the Environmental Plan, the Owner Permits,
Applicable Laws and such policies and procedures. Contractor shall follow the
requirements of the Environmental Plan, the Owner Permits, Applicable Laws and
such policies and procedures pursuant to Section 2.18 in performing any Work on
the Site in areas in which Owner has disclosed to Contractor that Archeological
Finds or Pre-Existing Hazardous Materials have been identified, if any.


75

--------------------------------------------------------------------------------





2.17.2    Limitation on Hazardous Materials. Contractor shall not, nor shall it
permit or allow any Supplier to, bring any Hazardous Materials on the Site
except as provided in this Section 2.17.2. Contractor and its Suppliers may
bring onto the Site such Hazardous Materials as are necessary to perform the
Work using GECP so long as Contractor and its Suppliers do so in compliance with
all provisions of this Agreement, Applicable Laws regarding the environment, and
the Contractor HSSE Program policies and procedures regarding the environment,
including those policies and procedures related to the transportation, storage
and disposal of Hazardous Materials. Contractor shall bear all responsibility
and liability for Hazardous Materials brought onto the Site by or on behalf of
Contractor or its Suppliers.
2.17.3    Handling of Hazardous Materials. Contractor shall, at its sole cost
and expense, safely store, use and dispose of all non-hazardous wastes and
Hazardous Materials that Contractor or any of its Suppliers bring onto the Site,
including non-hazardous wastes that Contractor generates during performance of
the Work and Hazardous Materials that Contractor generates during performance of
the Work from Hazardous Materials brought onto the Site by Contractor or any of
its Suppliers. All such non-hazardous waste and Hazardous Materials shall be
disposed at disposal facilities not located on the Site and that are permitted
to receive such non-hazardous waste and Hazardous Materials, as applicable, in
compliance with all Applicable Laws regarding the environment, and the
Contractor HSSE Program policies and procedures regarding the environment.
Contractor shall keep accurate records of the disposal of non-hazardous waste
from the Site. Contractor shall also keep accurate records of Hazardous
Materials disposed from the Site, and provide Owner with copies of all
transportation and disposal records of all Hazardous Materials disposed of by
Contractor. Contractor shall report to Owner any violation of or failure to
comply with the requirements of Section 2.17 by Contractor or any other member
of the Contractor Group, as soon as reasonably possible after having knowledge
thereof and in no event later than twenty-four (24) hours thereafter. Contractor
shall promptly, and in accordance with all Applicable Laws, remediate any
Release of any Hazardous Materials that Contractor or any of its Suppliers bring
onto the Site, including any Release of Hazardous Materials generated during
performance of the Work from such Hazardous Materials.
2.17.4    Discovery of Archeological Finds or Pre-Existing Hazardous Materials.
Contractor shall not disturb any Archeological Find or Pre-Existing Hazardous
Materials the presence of which was disclosed by Owner or otherwise known to
Contractor pursuant to the FERC resource report or the Geotechnical Reports or
otherwise known to Contractor prior to the Effective Date pursuant to work
conducted under the EDSA or the SWSA. If Contractor should encounter or Release
any Archeological Find or Pre-Existing Hazardous Materials on the Site,
Contractor shall promptly cease working in the affected area, notify Owner of
such occurrence or encounter and take such other actions as described in the
Environmental Plan with respect to any such discovery (except that Contractor
shall not handle test, treat, transport, dispose of or remediate Pre-Existing
Hazardous Materials). Contractor shall proceed, to the extent reasonably
possible in the event of such discovery of an Archeological Find or Pre-Existing
Hazardous Materials, with other portions of the Work unless otherwise directed
by Owner. Work in the affected area shall be resumed after the Archeological
Find has been addressed or the Pre-Existing Hazardous Materials have been
removed or rendered harmless or appropriate safety measures have been taken, as
applicable, by Owner in accordance with Applicable Laws.


76

--------------------------------------------------------------------------------





2.17.5    Right to Stop Work. Should Owner at any time observe Contractor, or
any of its Subcontractors, performing any part of the Work in a manner that does
not comply with the Environmental Plan or the environmental requirements of
Appendix Q, or in a manner that may, if continued, fail to comply with the
Environmental Plan or the environmental requirements of Appendix Q, Owner shall
have the right (but not the obligation) to require Contractor to stop such
portion of the Work, as applicable, until such time as the manner of performing
the Work complies with the Environmental Plan or the environmental requirements
of Appendix Q to the reasonable satisfaction of Owner; provided, however, that
at no time shall Contractor be entitled to an adjustment of the Contract Price
or Key Date Schedule based on such work stoppage. Notwithstanding anything to
the contrary in the foregoing, if Contractor disagrees with any order to stop
the Work due to failure to comply with the Environmental Plan or the
environmental requirements of Appendix Q that it receives from Owner, and
Contractor notifies Owner of such disagreement, Owner and Contractor shall each
promptly escalate such disagreement to a higher supervisory level, up to the
level of the Contractor Representative and Owner Representative, as applicable.
If after such escalation, Owner continues to enforce the stop order and it is
later determined that the Work was being performed in accordance with the
Environmental Plan and the environmental requirements of Appendix Q, as
applicable, and such stop order delayed the performance of the Work by more than
four (4) hours, such stop order shall constitute an Owner-Caused Delay for the
purposes of this Agreement.
2.17.6    Explosives. Contractor acknowledges and agrees that the use of
explosives is not necessary or desirable for the performance of the Work, and as
a result thereof Contractor shall not, and shall not permit any of its
Subcontractors to, utilize explosives in any part of the Work, with the
exception of the use of powder-actuated tools or similar devices where, by
design, the tool is powered from an explosive charge, in accordance with GECP.

2.18    HSSE Plans and Policies; Site Rules; Security.
2.18.1    Safety. Contractor shall take all necessary safety and other
precautions to protect persons and property from injury, illness or damage
arising out of the performance of the Work. Without limitation of Section 2.3,
Contractor is solely responsible for ensuring that the Work is performed using
GECP in a safe manner and in compliance with all provisions of this Agreement,
and Applicable Laws, regarding worker health and safety, including the
Occupational Safety and Health Act of 1970 (84 U.S. §§ 1590 et seq.) and any
state plans approved thereunder, and regulations thereunder, to the extent
applicable. In addition, when Contractor conducts operations on any portion of
the Site over which Owner has care, custody and control pursuant to this
Agreement, Contractor shall comply with the Owner HSSE Program. Contractor shall
comply at all times with all of Owner’s Site-specific orientation and training
requirements, which shall be made available to Contractor upon request.
Contractor shall inspect the places where any of its employees, contract
workers, agents, or Subcontractors are or may be present on the Site, and shall
promptly take action to correct conditions which are or may become an unsafe
place of employment.


77

--------------------------------------------------------------------------------





2.18.2    HSSE Plan and Program.
(a)    Attached as Appendix Q is Contractor’s health, safety, security and
environmental plan and program (the “Contractor HSSE Program”). The Contractor
HSSE Program is consistent with GECP and complies with Applicable Laws and the
other requirements of this Section 2.18, and includes, among other things: (i) a
drug testing program that meets U.S. Department of Transportation drug and
alcohol testing requirements applicable to Contractor’s personnel performing
Work on any Stage which has achieved Substantial Completion; (ii) policies and
procedures regarding the transportation, storage and disposal of Hazardous
Material for which Contractor is responsible under this Agreement; (iii) an
environmental and social management plan that is consistent with the
Environmental Plan, including any Permit conditions regarding mitigation of any
biodiversity impacts or other environmental impacts; (iv) a water and waste
management plan, including a management strategy for contaminated land; (v) an
emergency response plan covering Contractor’s response to emergencies during
performance of the Work on the Site; (vi) policies and procedures to maintain
compliance with applicable Permits during dredging and construction of the
marine berths and the materials offloading facility, including, if applicable,
establishing any monitoring programs that may be required by applicable Permits
or otherwise under Applicable Laws; (vii) compliance with the requirements of
any insurers that provide any of the coverage maintained by Contractor;
(viii) Contractor perform a root cause analysis of any reportable incident or
series of accidents, injuries or lost time incidents, whether similar in type or
not, that indicate the Site is becoming less safe; and (ix) security policies
and procedures, including with regard to the security of the Site, the Work, and
as otherwise described in Section 2.18.5.
(b)    Contractor shall prepare and provide Owner with a copy of a labor and
working conditions policy with respect to on-Site labor and the Site, and set
standards for the design and operation of temporary housing, if any, for
Contractor’s labor force, in each case that complies with all Applicable Laws.
Contractor’s labor policy shall also include a plan to mitigate the impacts and
effects of the influx of a sizeable temporary workforce on the local communities
and the area around the Site. Contractor shall provide Owner with such labor
policy prior to the date on which construction activities, other than site
preparation activities, commence at the Site.
(c)    Contractor shall implement the Contractor HSSE Program and such other
Plans and programs as contemplated under this Section 2.18 and shall assume all
costs associated with compliance therewith. Any updates, modifications,
amendments or other changes to the Contractor HSSE Program shall be furnished to
Owner and shall be subject to review and approval in accordance with
Section 2.4.6.
(d)    In addition to the Contractor HSSE Program and such other Plans and
programs, when working on any portion of the Site over which Owner has care,
custody and control in accordance with this Agreement, Contractor shall comply
with the Owner HSSE Program. Owner may update the Owner HSSE Program by
providing written notice to Contractor to address any health, safety, security
and environmental requirements that Owner deems necessary, including by adding
requirements to the Owner HSSE Program to address


78

--------------------------------------------------------------------------------





areas of the LNG Facility after Substantial Completion of each Stage. If Owner
modifies the Owner HSSE Program prior to Substantial Completion of a Stage and
such modification adversely impacts Contractor’s costs or schedule to perform
the Work, Contractor shall, subject to Section 8.4, have the right to a Change
Order in accordance with Section 8.3.1(o).
(e)    In the event of any conflict between any of Contractor’s applicable
health, safety and environmental plans and programs, the more specific
requirement will prevail. When Contractor is performing Work that is subject to
Owner HSSE Program, in the event of a conflict between any of Contractor’s
applicable Plans and the Owner HSSE Program, the requirement containing the
stricter performance standard will prevail. Contractor shall promptly notify
Owner if it determines that there is a conflict between any of Contractor’s
Plans and Owner’s health, safety, security and environmental plans and programs.
2.18.3    Implementation of HSSE Practices. Contractor shall appoint one (1) or
more (as appropriate) safety and environmental representative(s) acceptable to
Owner who shall be stationed at the Site during any period in which Work is
being performed at the Site, and shall have responsibility to correct unsafe
conditions or unsafe acts associated with the Work and the LNG Facility as soon
as possible, act on behalf of Contractor on safety, health, security and
environmental matters, and participate in periodic health, safety, security and
environmental meetings with Owner after Work has commenced at the Site.
Contractor further agrees to provide or cause to be provided necessary training
and safety equipment to its employees, contract workers and Subcontractors, and
to the employees, contract workers and subcontractors of Owner or the Other
Contractors entering the Site, to ensure their compliance with the foregoing
health, safety, security and environmental rules and standards, and enforce the
use of such training and equipment. Contractor shall maintain accident, injury
and any other Books and Records with respect to safety, health, security and
environmental matters as required by Applicable Laws or any additional Books and
Records with respect thereto as may be required under this Agreement.
Contractor’s classification of any accidents, injuries or lost time incidents
shall comply with OSHA and other applicable Governmental Authorities reporting
practices and policies.
2.18.4    Certain Owner Rights with Respect to Safety. Should Owner at any time
observe Contractor, or any of its Subcontractors, performing the Work in an
unsafe manner, or in a manner that may, if continued, become unsafe, then Owner
shall have the right (but not the obligation) to require Contractor to stop the
affected Work activity and coordinate with Contractor until such time as the
manner of performing such Work has been rendered safe, to the reasonable
satisfaction of Owner; provided, however, that at no time shall Contractor be
entitled to an adjustment of the Contract Price or Key Date Schedule based on
such work stoppage. Notwithstanding anything to the contrary in the foregoing,
if Contractor disagrees with any order to stop the Work due to safety concerns
that it receives from Owner, and Contractor notifies Owner of such disagreement,
Owner and Contractor shall each promptly escalate such disagreement to a higher
supervisory level, up to the level of the Contractor Representative and Owner
Representative, as applicable. If after such escalation, Owner continues to
enforce the stop order and it is later determined that the Work was being
performed safely or was rendered


79

--------------------------------------------------------------------------------





safe, and such stop order delayed the performance of the Work by more than four
(4) hours, such stop order shall constitute an Owner-Caused Delay for the
purposes of this Agreement.
2.18.5    Security.
(a)    Contractor shall be responsible for the security, fencing, guarding and
lighting of the Site until Substantial Completion of Stage II, and shall hire
guards and watchmen as reasonably required to control access and egress to and
from the Site, and to watch and guard the Site so as to prevent loss or damage
to the LNG Facility and Equipment and prevent unauthorized personnel from
entering the Site for those portions for which Contractor is responsible;
provided, however, that following the transfer, care, custody and control of
Stage I to Owner in accordance with this Agreement, Owner shall be responsible
for security within those portion of the Site for which care, custody and
control has been transferred to Owner. Prior to commencing any Work on the Site,
as part of the Work, Contractor shall have completed the training of its
security personnel, including training on the use of force, and implemented its
security Plan with respect to the Site as agreed to as part of the Contractor
HSSE Program. Contractor’s security Plan shall comply with the requirements of
this Agreement, requires the coordination of Contractor’s security program with
Owner’s security requirements and policies, including coordination with Owner’s
security team, and complies with the safety and security requirements of all
Applicable Laws, including, as applicable, 33 C.F.R. Part 127, 49 C.F.R.
193.2905(a), 49 C.F.R. 193.2913, 33 C.F.R. Part 105, and 33 C.F.R. 127.709;
provided that Contractor shall not be required to make material modifications to
its security Plan except for those reasonably necessary to address imminent
threats to safety or security.
(b)    As part of the Work, Contractor shall furnish, construct and install the
permanent security system for the LNG Facility. Upon Substantial Completion of
Stage I, Owner shall take over the permanent security system and shall implement
the Owner HSSE Program with respect to accessing and performing Work on Stage I,
while Contractor retains responsibility for security with respect to other areas
of the Site. Upon Substantial Completion of Stage II, the Site shall be fully
incorporated into the security perimeter maintained by Owner and thereafter
access thereto, and Work therein, will be subject to Owner’s site safety and
security requirements and other obligations under this Agreement with respect to
performing Work at the Site.
2.18.6    Compliance with Federal Regulatory Requirements.
(a)    All Work performed hereunder shall comply with the minimum federal safety
standards for the design, installation, inspection, testing, construction,
extension, operation, replacement, and maintenance of facilities contained in
Title 49 of the Code of Federal Regulations (C.F.R.), Parts 192 (to the extent
applicable) and 193 and in 33 C.F.R. Part 127. Contractor shall comply with
requirements of the Operator Qualification Program that are outlined in 49
C.F.R. Part 193 Subpart H and 49 C.F.R. Part 195 Sub-Part G of C.F.R. Part 195,
where applicable.
(b)    Without limiting the generality of Section 2.18.6(a), Contractor shall
participate in inspections and reviews required by Governmental Authorities,
including


80

--------------------------------------------------------------------------------





FERC and PHMSA, from time to time during performance of the Work. Contractor
shall appoint an individual to coordinate with Owner and to serve as a single
point of contact with Contractor with respect to all such matters, and
acknowledges and agrees that it shall provide personnel from the appropriate
disciplines as requested by Owner or a Governmental Authority to participate in
such inspections and reviews.
(c)    Contractor shall implement and utilize a permit to work system during
construction, pre-commissioning, commissioning and start-up of the LNG Facility
utilizing forms and procedures as specified in the Contractor HSSE Program.
Contractor shall administer the permit to work system under the Contractor HSSE
program until Substantial Completion, and Contractor shall allow for a
reasonable transition to incorporate Owner’s requirements for permits to work
used in an operating plant under the Owner HSSE Program for use once
hydrocarbons are introduced into a Stage for LNG production (which, for purposes
of clarity, will occur after RFSU and prior to Substantial Completion). Each
Contractor or Supplier employee, contract worker or representative needing
access to a “secure area” (as that term is defined in the regulations of the
U.S. Coast Guard and Transportation Security Administration) of the Site shall
have valid Transportation Worker Identification Credentials (“TWIC Card”). In
addition, each such employee, contract worker or representative performing Work
on the Site shall have a valid TWIC Card when, and to the extent, all or
portions of the Site become regulated by the Transportation Security
Administration, which, in any event, shall be no later than when such portion of
the Site is incorporated into the security perimeter pursuant to Section 2.18.5.
Contractor acknowledges that it has fully investigated such Owner’s access
requirements and procedures, as well as its site safety and security rules and
procedures, and has taken such requirements, rules and procedures into account
in preparing the Project Execution Plan and planning the Work to be performed in
accordance with the Project Schedule. As such, Contractor shall not be entitled
to a Change Order as a result of its and its Suppliers’ personnel’s compliance
(or failure to comply) with such access, safety and security requirements, rules
and procedures.
(d)    Contractor shall, and shall cause its Suppliers to, attend training by
Owner as required by Applicable Laws, including such training as is required by
the Commission.
2.18.7    Certain Owner Rights with Respect to Security. Should Owner at any
time observe Contractor, or any of its Suppliers, failing to comply with
Contractor’s security plan, as accepted by Owner as part of the Contractor HSSE
Program, or if Contractor or its Suppliers are acting or omitting to act in a
manner that may, if it continued, fail to comply with such security plan, then
Owner shall have the right (but not the obligation) to require Contractor to
comply with such security plan and to stop the affected Work activity until such
time as Contractor has corrected its implementation of such security plan and
Contractor and its Suppliers, as applicable, are once again in compliance with
such security plan; provided, that at no time shall Contractor be entitled to an
adjustment of the Contract Price or Key Date Schedule based on such work
stoppage. Notwithstanding anything to the contrary in the foregoing, if
Contractor disagrees with any order that it receives from Owner to stop the Work
for failure to comply with such security plan, and Contractor notifies Owner of
such disagreement, Owner and


81

--------------------------------------------------------------------------------





Contractor shall each promptly escalate such disagreement to a higher
supervisory level, up to the level of the Contractor Representative and Owner
Representative, as applicable. If after such escalation, Owner continues to
enforce the stop order and it is later determined that the Contractor was in
compliance with, and would be in compliance with, such security plan, and such
stop order delayed the performance of the Work by more than four (4) hours, such
stop order shall constitute an Owner-Caused Delay for the purposes of this
Agreement.
2.18.8    Local Community Relations. Contractor understands the importance of
maintaining good relations with the communities located near the Site and the
LNG Facility, and shall endeavor to emphasize the importance of good community
relations to its Subcontractors, and its and their respective employees and
other Persons under Contractor’s supervision on the Site. Contractor shall
cooperate and coordinate with Owner in Owner’s outreach efforts to the local
communities and the State of Texas, including, as requested by Owner, by
participating in public meetings, meetings with Governmental Authorities and
Owner’s other outreach activities; provided that Contractor’s personnel shall
not, without Contractor’s prior consent, be asked by Owner to provide testimony
at any such meetings. Among other things, Contractor shall establish a grievance
and complaint mechanism for use by the local communities around the Site, and
shall maintain a log at the Site of any grievances or complaints received by
Contractor from whatever source and promptly notify Owner of same. Owner shall
have the right to review Contractor’s grievance and complaint logs at any time
upon request. Contractor shall coordinate and cooperate with Owner in resolving
any grievances or complaints as soon as reasonably possible and in a manner that
does not delay or adversely impact performance of the Work, whether submitted to
Contractor or to Owner.
2.18.9    HSSE Monitoring and Audit Rights. Without limiting any of its other
rights of inspection, review, acceptance or audit hereunder, Owner and its
designees (but not including Competitors), including representatives of any of
Owner’s insurers, shall have the right to from time to time as determined in
Owner’s sole and absolute discretion, monitor Contractor’s performance of the
Work, and review, inspect and audit Contractor’s Books and Records related to
Contractor’s or Subcontractor’s compliance with the Contractor HSSE Program,
Owner’s HSSE Program, as applicable, Applicable Laws and any other requirements
of this Section 2.18. Without limiting Owner’s rights to stop work in accordance
with Section 2.18.4 and Section 2.18.7, Owner shall minimize interference with
the performance of the Work during such inspections, reviews and audits to the
extent reasonably possible. Contractor shall and shall cause its Subcontractors
to cooperate with Owner and its designees when engaged in a monitoring program
or during any such inspections, reviews or audits, and shall develop and
implement a corrective action plan, in the event such inspections, reviews or
audits indicate the Contractor HSSE Program, Contractor or its Subcontractors
are not in compliance with the Contractor HSSE Program or the requirements of
this Section 2.18, as applicable. Owner’s monitoring, review, inspection or
audit, or Owner’s failure to monitor or to conduct a review, inspection or audit
Contractor’s compliance with the requirements of this Section 2.18, shall in no
way affect Contractor’s obligations hereunder.

2.19    Emergencies. In the event of any emergency endangering life or property
or the environment in any way relating to the Work, the LNG Facility, the Site
or otherwise, Contractor


82

--------------------------------------------------------------------------------





shall: (a) take such action as may be reasonable and necessary to prevent, avoid
or mitigate injury, damage or loss; and (b) as soon as possible, report any such
incidents, including Contractor’s response thereto, in writing to Owner. If
Contractor has not taken reasonable precautions for the safety of the public or
the protection of the Work, the LNG Facility or the Site, and such failure
creates an emergency requiring immediate action, then Owner, with or without
notice to Contractor may, but shall be under no obligation to, take reasonable
action as required to address such emergency. All reasonable costs of taking of
any such action by Owner shall be reimbursed by Contractor. Owner’s taking of,
or failure to take any action, or providing any directions with respect to an
emergency, shall not alter Contractor’s obligations, responsibilities or
liability hereunder.

2.20    Quality Assurance/Quality Control Plan.
2.20.1    Implementation of Quality Assurance Plan. Attached as Appendix R is a
quality assurance/quality control procedure and plan and Supplier source
inspection plan detailing Contractor’s system, including quality plans and
procedures, to direct and control its organization with regard to quality (the
“Quality Assurance Plan”). Contractor’s Quality Assurance Plan as set forth in
Appendix R shall be consistent with Applicable Laws, ISO 9001 criteria,
Applicable Codes and Standards and GECP. Contractor shall perform the Work in
compliance with the Quality Assurance Plan and assume all costs associated with
compliance therewith. Contractor shall cause each of its Suppliers to implement
a quality assurance program that complies with the Quality Assurance Plan as
applicable to the Work that such Supplier performs, including the implementation
and maintenance of a rigorous inspection program, maintaining daily logs of
inspections performed in compliance therewith, and the implementation and
adherence to the “build it clean, build it tight” requirements of the Quality
Assurance Plan.
2.20.2    Modifications. Any updates, modifications, amendments or other changes
to the Quality Assurance Plan shall be furnished to Owner and shall be subject
to review and approval in accordance with Section 2.4.6.
2.20.3    Records. As part of the Quality Assurance Plan (including the Supplier
source inspection plan contained therein), Contractor agrees that it shall keep
a daily log of inspections that it or any Supplier subject to such inspection
plan performs. Contractor shall make a copy of Books and Records related to the
Quality Assurance Plan, including the daily logs of inspections performed,
available at the Site for Owner’s and any Lender’s (including the Independent
Engineer’s) review.
2.20.4    Quality of Equipment. Contractor shall only use Equipment for the Work
as specified in or as is otherwise consistent with this Agreement. All Equipment
shall be fabricated, applied, installed, connected, operated (during start-up
and testing), cleaned and conditioned in a manner that meets or exceeds the
written instructions of the applicable Vendor.


83

--------------------------------------------------------------------------------






2.21    Correction of Work in Progress.
2.21.1    Correction of Work in Progress. Upon Contractor becoming aware of a
Defect, Contractor shall, as part of the Work, correct such Defective Work,
whether by repair, replacement or otherwise. If during the course of conduct of
the Work, Owner reasonably believes that any Work is Defective, Owner may
provide written notice to Contractor identifying and describing with reasonable
specificity that portion of the Work that Owner believes is Defective. If
Contractor believes the Work is not Defective, Contractor shall notify Owner,
including notice as to when a final determination as to whether the Work is
Defective must be made so as to avoid impacting the scheduled performance of the
Work. During the period before such determination must be made, the Parties
shall work together in good faith to resolve any disagreements or reach
resolution regarding such Work. Contractor shall determine when Defects are
corrected; provided, however, that (a) Contractor shall promptly correct Defects
(i) as necessary to prevent voiding or limiting of any Supplier warranties,
including correction of Defects related to the preservation of Equipment as
required by the manufacturer’s specifications or written recommendations,
(ii) if such Defective Work presents an imminent threat to safety, health or the
environment, or the structural integrity of an item or component of a Stage or
the LNG Facility; (iii) if such Defective Work directly impacts any Other
Contractor’s work to tie-in to the LNG Facility; and (b) correction of Defective
Work identified prior to Substantial Completion of a Stage will be completed
before Substantial Completion of the applicable Stage unless such Defective Work
is included on the agreed Punch List as a Punch List D Item. If there is a
disagreement about whether the Work is Defective and the Parties have not
reached resolution, without limiting Contractor’s right to Dispute whether the
Work is Defective, Contractor shall correct such Defect if requested by Owner
while pursuing any such Dispute in accordance with the timing set forth in the
foregoing sentence as applicable to such Defect. Contractor shall implement a
management of change process and track rework to correct Defects during the
courses of the Work in accordance with Appendix S. If Contractor fails to
correct Defective Work in accordance with subclause (a) above, Owner may, it its
sole and absolute discretion, upon no less than ten (10) Business Days prior
written notice to Contractor, either correct or remove and replace such
Defective Work and Contractor shall pay Owner the costs to correct such
Defective Work within thirty (30) Days after receipt of Owner’s invoice for such
costs and expenses.
2.21.2    Deviations. If Contractor or Owner determines that any of the Work is
Defective, and would if completed be Defective, and such Defect or potential
Defect: (a) does not or is not reasonably likely to result in the Work or the
LNG Facility failing to satisfy any Applicable Laws or the conditions of any
Permits; and (b) would otherwise satisfy the requirements to be a Punch List D
Item, the Parties shall meet within seven (7) Days of when such Defect is
identified or proposed to find a remedy for such deviation or non-conformance.
If the Parties agree on a remedy for such Defective Work that modifies the scope
of the Work or includes any adjustments to the Contract Price or the Key Date
Schedule, Owner shall issue a Change Order, which shall be in the form of
Appendix F-1, and such Change Order shall become binding on the Parties as part
of this Agreement upon execution thereof by the Parties. Agreed remedies for
such Defects or potential Defects shall constitute a waiver of the relevant
requirements of this Agreement only so far as mutually agreed and in no event
shall such agreed


84

--------------------------------------------------------------------------------





remedies constitute an adjustment or change or modification of any relevant
Specification, the Basis of Design or any other requirement of this Agreement.

2.22    Reports.
2.22.1    Contractor Reports. Contractor shall provide Owner and, if so
requested by Owner, Lenders’ Agent, with an electronic copy of progress reports
and such other information as reasonably requested by Owner, including the
following:
(a)    formal minutes and any action items for all status and other
Project-related meetings within four (4) Business Days following such meeting;
(b)    safety or environmental incident reports within twenty-four (24) hours
after the occurrence of any such incident (including “near miss” incidents where
no individual was injured or property was damaged), except for any safety or
environmental incident involving a significant non-scheduled event such as LNG
or Natural Gas releases, fires, explosions, mechanical failures (not including
minor or insignificant failures), unusual over-pressurizations or major injuries
which shall be provided to Owner within two (2) hours of the occurrence of such
incident where possible and if not possible, within twenty-four (24) hours and
in any event no later than notices are provided to any Governmental Authority;
provided, however, notification shall be provided to Owner as promptly as
practicable by all reasonably practical methods if any safety or environmental
incident threatens public or employee safety, causes significant property
damage, or interrupts the Work; provided, further, that Contractor shall not be
required to provide Owner with any attorney-client privileged reports;
(c)    Weekly status reports generally reporting on the progress of the Work
(“Weekly Status Reports”) containing the information described in Attachment S-2
to Appendix S, which shall be provided one (1) Day prior to the Weekly status
meeting and shall cover all activities up to the cutoff date as described in
Appendix S. Contractor shall arrange for the electronic distribution of the
Weekly Status Report as Owner may reasonably request;
(d)    Monthly status reports generally reporting on the progress of the Work
(“Monthly Status Reports”) containing the information described in
Attachment S-2 to Appendix S. Contractor shall provide the Monthly Status Report
no later than five (5) Days after the end of each Month, and the Monthly Status
Report shall cover activities up through the end of the previous Month (which
for the purposes of this Section 2.22.1(d) shall end as of the second to last
Friday of each Month). Contractor shall arrange for the electronic distribution
of the Monthly Status Report as Owner may reasonably request; and
(e)    promptly upon completion of the last foundation for Stage II, Contractor
shall send Owner a written notice stating that the last foundation for Stage II
has been completed.
2.22.2    Access to Site Records. Without limiting Owner’s rights under
Section 2.23, during the performance of the Work at the Site, Owner shall have
the right to have access to and to review all of Contractor’s daily reports,
logs and records that Contractor


85

--------------------------------------------------------------------------------





maintains at the Site, for purposes of Owner’s reviews related to HSSE, quality
and Equipment inventory and preservation.
2.22.3    No Notice; Owner Not Bound by Reports. Notwithstanding anything to the
contrary in any minutes, reports or other documentation delivered by Contractor
under Section 2.22.1, Owner shall not be bound by any such documents, shall not
be required to take any actions based on any such documents, and shall not be
deemed to have consented to or accepted the contents of any such documents. In
no event shall any such minutes, reports or other documentation, or any comments
or statements made by the Contractor Representative or other Contractor
personnel, or any Supplier personnel, during any meeting or otherwise in
connection with any such minutes, reports or documentation, constitute notice to
Owner for any purpose under this Agreement.

2.23    Books, Records and Audits.
2.23.1    Maintenance of Books and Records. Contractor shall keep full and
detailed books, construction logs, records, daily reports, accounts, schedules,
payroll records, receipts, statements, correspondence, vouchers, memoranda,
electronic files, job cost reports, accounting records, written policies and
procedures, Supplier or sub-consultant files, external correspondence, change
order files (including non-privileged documentation covering negotiated
settlements), and other pertinent documents related to the Work and as may be
required under Applicable Laws or this Agreement (collectively “Books and
Records”). Contractor shall maintain all such Books and Records in accordance
with GAAP applicable in the U.S. and shall retain all such Books and Records for
a minimum period of four (4) years after the Final Completion Date, or such
greater period of time as may be required under Applicable Laws. To the extent
Contractor does not have any of the foregoing information (if audited by Owner),
Contractor shall certify the same in writing to the extent requested by Owner.
2.23.2    Audit.
(a)    Upon reasonable notice, until the fourth anniversary of the Final
Completion Date, and with respect to any matters related to Taxes (including the
Tax Abatements) until the expiration of the constitutional or statutory period
in which an applicable Governmental Authority may audit Owner (each such period,
an “Audit Period”), Owner, any Lender, and any of their representatives and
consultants (excluding any Competitors), including the Independent Engineer,
shall have the right to audit or to have audited the Books and Records with
respect to: (i) ensuring that Contractor is using GECP and acting in compliance
with any and all Applicable Laws, including any documents relating to safety (in
accordance with Section 2.18.9), security, quality or Permits relating to the
Liquefaction Project, the LNG Facility or the Work; (ii) any amounts billed on a
provisional basis and later reconciled to actual amounts, or billed under cost
reimbursable or unit price Change Orders, or that are otherwise reimbursed or
are reimbursable under this Agreement, such as certain Taxes, Customs Duties and
hedging costs; provided that such other reimbursable items do not include the
fixed price components of the Contract Price or disputed amounts subject to
Appendix XX; (iii) claims for amounts due and payable under Section 19.1.1or
otherwise due to any suspension or termination of the Work or this Agreement;
(iv) Contractor’s information submitted in the Monthly Status Reports with


86

--------------------------------------------------------------------------------





respect to Local Labor, Local Suppliers and Qualifying Jobs, information in
connection with the Tax Abatements as set forth in Section 2.7.10; or (v) Taxes
pursuant to Section 7.5.4; provided, however, notwithstanding anything herein to
the contrary, such Persons shall not have the right to audit or have audited the
Books and Records in connection with the internal composition of any
compensation that is fixed in amount hereunder (including the composition of any
markups, unit rates or fixed percentages or multipliers specified in this
Agreement). Any Owner consultant or other contractor performing any such audit
shall be required to enter into a reasonable and customary non-disclosure
agreement with Contractor before such consultant or contractor may audit any of
the Books and Records, and any such Person shall be governed by the provisions
in Section 14.2.1 (including entering into confidentiality agreements with Owner
to the extent required under Section 14.2.1) before such other Person may audit
any of the Books and Records.
(b)    When requested by Owner during any applicable Audit Period, Contractor
shall provide the auditors permitted to audit pursuant to Section 2.23 with
reasonable access to all of the Books and Records, including providing such
Persons with copies of all such Books and Records in the format as maintained or
as required under this Agreement to be maintained by Contractor (including
scanned versions of hardcopy documents and electronic copies of native
electronic data files), organized in a manner consistent with Contractor’s
records, during normal business hours, and Contractor’s personnel shall
reasonably cooperate with such auditors to effectuate the audit or audits
hereunder. The auditors shall have the right to copy all such Books and Records
(including hard copy and electronic data), subject to the use and disclosure
rights under the applicable confidentiality agreements required in
Section 2.23.2, at Owner’s expense. Contractor shall bear at its own cost and
expense all costs incurred by it in assisting Owner with audits performed
pursuant to this Section 2.23.2.
(c)    Except as otherwise provided in Article 20, the restrictions in this
Section 2.23.2 to the audit rights of Owner, the Lenders or their consultants or
representatives (excluding Competitors), including the Independent Engineer,
shall not limit or restrict any rights such Persons have under Applicable Laws
with respect to discovery in any arbitration or litigation arising out of or
related to this Agreement or the Contractor Guarantee.
(d)    Owner shall conduct any such audit at its own cost and expense. In all
events, Contractor shall reimburse Owner for overpayments made to Contractor.
(e)    Nothing in this Section 2.23 shall be deemed to limit or otherwise affect
Owner’s rights to have access to and to review Contractor’s reports, logs and
records in connection with the safety and quality of the Work performed or as
otherwise permitted under this Agreement.

2.24    Inspections and Testing.
2.24.1    Generally. Contractor shall conduct all inspections of the Work in
accordance with the inspection and testing plan prepared by Contractor or
Suppliers in accordance with Appendix R. Contractor shall provide notices or
status updates to Owner of testing and inspections in accordance with
Section 2.24.3 and Section 2.24.4, as applicable


87

--------------------------------------------------------------------------------





depending on whether such test or inspection will be conducted on the Site or
off-Site. Owner shall have the opportunity to witness any such inspection.
Owner’s Engineer and any equity participant in Owner or Common Facilities Owner
shall also have the opportunity to witness any such inspection. Other Persons,
including customers, that are Invitees of Owner may observe or witness any such
testing or inspections, on Site or off-Site, subject to Contractor’s prior
consent, not to be unreasonably withheld or delayed. Owner will be entitled to
monitor all aspects of the Work, including the fabrication shops and
construction means, methods, techniques, sequences and procedures for
coordinating all portions of the Work. Inspection or failure to inspect any or
all of the Work by Owner shall not constitute acceptance of the same or act in
any way to release Contractor from any or all of its obligations and liabilities
hereunder, it being the intent of the Parties that Contractor shall remain
responsible for performance of the Work in accordance with the requirements of
this Agreement, including attainment of the Guaranteed Performance Levels.
2.24.2    Inspection and Test Plans. In addition to conducting the Performance
Tests, the Performance Test Procedures and requirements that are described in
Section 9.7, Contractor shall, during the course of performing the Work,
perform, or cooperate and assist in the performance of, all tests and
inspections of the Work or portions thereof that are: (a) required under any
Applicable Laws or by any Vendor in writing; (b) in accordance with the
Specifications; or (c) in accordance with GECP. Contractor shall develop
detailed inspection and test plans, by discipline, with respect to off-site
(factory) and on-Site inspections and tests, including with respect to Work
performed at fabrication or module yards. Such plans shall include all
notifications required to be provided to Owner, including notifications with
respecting the activities and testing described in Appendix T-1 and the
activities and testing described in Appendix T-2. Such plans shall be provided
to Owner for information. Contractor shall implement and follow the inspection
and test plan in connection with the performance of the Work. The tests,
inspections or activities that shall be hold points where Contractor may not
proceed unless Owner is present, or Owner has waived the requirement to be
present in writing, are designated on Appendix T-1 and Appendix T-2, as
applicable.
2.24.3    On-Site Testing and Activities. Contractor shall provide Owner with
weekly inspection and testing tracker of anticipated on-Site inspections and
testing, including anticipated on-Site activities and tests as described on
Appendix T-2, and Owner shall be included in Contractor’s standard distribution
method to be notified of any updates or schedule modifications of such
activities, inspections or tests; provided that Owner shall be provided notice
at least twenty four (24) hours in advance of any schedule modification. Owner,
Lenders’ Agent and the Independent Engineer, as well as Owner’s Engineer and any
equity participant in Owner or Common Facilities Owner, may observe the
performance of any such test and activity or inspection, and review the results
of such tests and inspections. Such Persons, as well as Owner’s Engineer and any
equity participant in Owner or Common Facilities Owner may also observe the
performance of any other on-Site test and inspection. Contractor shall not be
required to delay any such test or inspection in the event any such Persons are
not present at the notified time and location unless such test or inspection has
been expressly designated as a hold point in connection with the inspection and
test plan covering such Work.


88

--------------------------------------------------------------------------------





2.24.4    Off-Site Testing and Inspections. Contractor shall provide Owner,
Lenders’ Agent and the Independent Engineer with no less than ten (10) Business
Days written notice (or such other advance written notice as provided in
Appendix T-1) of the scheduled dates for the conduct of, and opportunity to
witness, the off-site (factory acceptance and other) tests as described on
Appendix T-1. Once Contractor notifies Owner of the scheduled date for the
conduct of a tests as described on Appendix T-1, Contractor shall not conduct
such test on an earlier date or re-schedule the test to an earlier date without
prior agreement of Owner, and if Contractor delays conduct of a test, Contractor
shall notify Owner as soon as practicable of the re-scheduled date. If the
schedule for the conduct of any such tests changes or re-testing is required,
Contractor shall provide Owner, Lenders’ Agent and the Independent Engineer with
written notice of the revised schedule, or the schedule for re-testing, as
applicable, as promptly as practicable. Contractor shall not be required to
delay any such test or inspection in the event any such Persons are not present
at the notified time and location unless such test or inspection has been
expressly designated as a hold point in connection with the inspection and test
plan covering such Work. With respect to the tests identified on Appendix T-1,
Contractor shall provide Owner with copies of all off-site test results once
each Month, or earlier upon Owner’s reasonable request, whether or not any Owner
Group member witnesses such test. With respect to any off-site testing of
Equipment or components thereof not listed on Appendix T-1, Contractor shall
provide Owner with copies of off-site test results upon Owner’s reasonable
request. Owner’s Engineer and any equity participant in Owner or Common
Facilities Owner, shall also have the right to witness off-site tests and
receive copies of all off-site test results to the same extent as Owner. Owner
shall communicate any questions or comments relating to such off-site testing or
inspections to Contractor rather than directly to Vendors.
2.24.5    Uncovering.
(a)    No portion of the Work that has been designed as a hold point pursuant to
the inspection and test plan agreed to by the Parties shall be covered contrary
to the requirements of this Agreement and prior to giving Owner reasonable
opportunity to inspect such portion of the Work, subject where applicable to the
provisions of Section 2.24.3 or 2.24.4. If any such portion of the Work should
be covered contrary to the foregoing sentence, it must, if required in writing
by Owner, be uncovered for inspection and subsequently be recovered, all at
Contractor’s expense.
(b)    At any time prior to Substantial Completion if Owner reasonably believes
that a portion of the Work is Defective, Owner may request that Owner or the
Independent Engineer be afforded the opportunity to inspect a portion of the
Work which has been properly covered (i.e., Owner has been given a reasonably
opportunity to inspect such portion of the Work before it was covered, subject
where applicable to the provisions of Section 2.24.3 or 2.24.4), and Contractor
shall uncover the same. If the Work that is uncovered is determined to be
Defective, Contractor shall bear the costs of such covering and uncovering and
the costs to bring the applicable portion of the Work into conformance with the
terms of this Agreement. If the Work that is uncovered as a result of Owner’s
request is not Defective, Owner’s request shall be an Owner-Caused Delay.


89

--------------------------------------------------------------------------------





2.24.6    No Obligation to Inspect. Neither Owner’s, Lender’s Agent’s nor the
Independent Engineer’s right to conduct inspections under this Section 2.24
obligates Owner, Lender’s Agent or the Independent Engineer to do so. Neither
the exercise by Owner, Lender’s Agent or the Independent Engineer of any such
right, nor any failure on the part of Owner, Lender’s Agent or the Independent
Engineer to discover or reject Defective Work, shall be construed to imply an
acceptance of such Defective Work or a waiver of such Defect.

2.25    Design and Engineering Work.
2.25.1    General. Contractor shall, as part of the Work, perform, or cause to
be performed, all design and engineering Work necessary so that the Work meets
the requirements of this Agreement and is otherwise capable of achieving the
Guaranteed Performance Levels while meeting the Emission Guarantees and the
Noise Guarantee. All design Work shall be performed by Persons who are
(a) engineers or other professionals qualified, experienced and competent in the
disciplines of the design for which they are responsible; and (b) hold the
professional licenses required under Applicable Laws to design the Work.
2.25.2    Drawings and Specifications. The Drawings and Specifications shall be
delivered to Owner in Fully Functional files and shall conform and comply with
the requirements of this Agreement, including the Scope of Work, Basis of
Design, Applicable Laws, and GECP.
2.25.3    Review Process.
(a)    Periodic Reviews. During the development of the Drawings and
Specifications, Contractor shall periodically conduct reviews of the design and
engineering in progress with Owner in accordance with Appendix A, Attachment A-1
to Appendix A, and Appendix U, and provide Owner with the opportunity to provide
comments during such reviews. Such reviews may be conducted at Contractor’s
office located in Houston, Texas, at any of its Supplier’s offices, or remotely
by electronic internet access, as the Parties agree.
(b)    Submission by Contractor. Contractor shall submit copies of the Drawings
and Specifications and other Deliverables to Owner for formal review, comment,
or acceptance in accordance with Attachment A-1 to Appendix A and Appendix U.
(c)    Review Periods. Owner shall have up to ten (10) Business Days from its
receipt of Drawings and Specifications and other Deliverables submitted in
accordance with Section 2.25.3(b) or Section 2.25.3(e) to issue written comments
(which may include mark-ups of Drawings) or written acceptances of such Drawings
and Specifications to Contractor.
(d)    No Owner Response. If Owner does not issue any comments, proposed changes
or written acceptance or rejections within such time periods, Contractor may
proceed with the development of such Drawings and Specifications and any
construction relating thereto, but Owner’s lack of comments or acceptance, if
applicable, shall in no event constitute an acceptance, approval or waiver by
Owner with respect to the Drawings and Specifications received.


90

--------------------------------------------------------------------------------





(e)    Rejection by Owner. In the event that Owner rejects the Drawings or
Specifications, Owner shall provide Contractor with a written statement of the
reasons why such Drawing or Specification does not comply with this Agreement or
does not comply with the version of the applicable Drawing last accepted by
Owner (except as modified in accordance with Section 2.25.4), within the time
period required for Owner’s response under Section 2.25.3(c). Contractor shall
respond to Owner’s statement and, as applicable, shall provide Owner with
revised and corrected Drawings and Specifications as soon as possible
thereafter. Owner’s rights with respect to the issuing of comments, proposed
changes or acceptances or rejections of such revised and corrected Drawings or
Specifications shall be governed by the procedures specified in this
Section 2.25.3; provided, that Contractor shall not be entitled to any
extensions of time to the Key Date Schedule, an adjustment to the Contract Price
or any other adjustment as a result of the need for such revisions and
corrections. If Contractor disagrees that such Drawing or Specification fails to
comply with the Agreement, or does not comply with the version of the applicable
Drawing last accepted by Owner (except as modified in accordance with
Section 2.25.4), contrary to Owner’s rejection, then in accordance with
Section 8.5.1, Contractor shall identify any resulting change in the Change
Request Log.
(f)    Acceptance or Non-Response by Owner. Upon Owner’s written acceptance of
the Drawings and Specifications, or if Owner does not issue any comments,
proposed changes or written acceptances or rejections of such Drawings and
Specifications pursuant to Section 2.25.3(c), such Drawings and Specifications
shall be the Drawings and Specifications that Contractor shall use to construct
the Work; provided, that Owner’s review or acceptance of any Drawings and
Specifications (or Owner’s lack of comments or written rejection thereof) shall
not in any way be deemed to limit or in any way alter Contractor’s
responsibility to perform and complete the Work in accordance with the
requirements of this Agreement.
2.25.4    Technical Deviations. During the performance of the Work, Contractor
shall utilize a technical deviation protocol to address any modifications or
changes to any Specifications, which shall provide for notice to and prior
approval of Owner of any such pending modifications or changes (not to be
unreasonably withheld) before such modification or change is utilized in the
Liquefaction Project, and shall be subject to Section 2.21.2, as applicable.
2.25.5    Management of Change. Contractor shall prepare a management of change
procedure (“MOC”) for Owner review and approval. Any changes to piping and
instrument diagrams (P&IDs) following completion of the hazard and operability
analysis shall be managed through implementation of Contractor’s MOC procedure.
HAZOP reviews for any changes which have safety or operability implications will
be conducted with Owner participation and documented in the HAZOP LOPA Reports
as MOC addendums.
2.25.6    Design Licenses. Contractor shall perform, or cause to be performed,
all design and engineering Work using GECP and in accordance with Applicable
Laws, and all Drawings and Specifications and design and engineering Work shall
be signed and stamped by design professionals licensed in accordance with
Applicable Laws.


91

--------------------------------------------------------------------------------





2.25.7    CAD Drawings. Unless otherwise expressly provided under this
Agreement, all Drawings and Record As-Built Drawings prepared by Contractor or
its Suppliers under this Agreement shall be prepared using computer aided design
(“CAD”), in such formats and delivered in accordance with Appendix U.
2.25.8    As-Built Drawings. During construction, Contractor shall keep a
redlined, marked, up-to-date set of As-Built Drawings on the Site as required
under Appendix U. Contractor shall deliver to Owner the As-Built Drawings for
each Stage in accordance with Appendix U. The Record As-Built Drawings shall be
delivered by Contractor for each Stage no later than one hundred twenty (120)
Days after the Substantial Completion Date of such Stage, but in any event, no
later than Final Acceptance.
2.25.9    3D Model. Contractor shall develop and deliver to Owner a 3D model
that complies with the applicable requirements of Appendix U. Contractor shall
coordinate and cooperate with Owner to update such 3D model during performance
of the Work.
2.25.10 Deliverables. Contractor shall deliver copies of all Deliverables in
Fully Functional files, and in the formats and in accordance with timing and
other requirements set forth in Appendix U and Attachment U-1.

2.26    Survey Control Points. Contractor shall establish all survey control
points and layout the entire Work in accordance with the requirements of this
Agreement. If Contractor or any of its Subcontractors or any of the
representatives or employees of any of them move or destroy or render inaccurate
the survey control point provided by Owner, such control point shall be replaced
by Contractor at Contractor’s own expense and Contractor shall be liable to
Owner for all other damages, costs, losses and expenses arising out of such
relocation or destruction.

2.27    Operation Prior to Substantial Completion.
2.27.1    Use of Operating Personnel. Contractor shall provide all labor,
administrative personnel, materials, supplies and other items which may be
required in connection with operation of each Stage prior to Substantial
Completion except for the Operating Personnel. Training of Operating Personnel
for the operation and maintenance of the LNG Facility shall be in accordance
with Section 2.16. Until Substantial Completion of the applicable Stage, the
Operating Personnel providing support to such Stage, including during
Contractor’s pre-commissioning, commissioning, start-up and operation of such
Stage and the conduct of Performance Tests and any other tests for such Stage,
shall be under the control of and supervised by Contractor; provided, that,
notwithstanding the foregoing, such Operating Personnel shall remain employees
or agents of Owner and shall not be considered employees of Contractor for any
reason; provided, further, that the foregoing shall not be deemed or construed
to limit Contractor’s obligation to provide personnel during commissioning and
Performance Testing, and Contractor agrees that it shall remain responsible for
direct supervision of Operating Personnel that perform such activities.
2.27.2    Plan for Utilization of Operating Personnel. Contractor shall, no
later than two hundred seventy (270) Days before the date on which the first
tranche of Operating


92

--------------------------------------------------------------------------------





Personnel are scheduled to complete training in accordance with Appendix P,
prepare for Owner’s review a proposed plan regarding the utilization of the
Operating Personnel and the interface with Contractor’s personnel during
pre-commissioning, commissioning, start-up and operation of such Stage, and the
conduct of Performance Tests and any other tests for such Stage. Each such
utilization plan shall, among other things, be prepared (a) so as to minimize,
to the extent reasonably possible under the circumstances (considering the
obligation to keep any Stage which has achieved Substantial Completion
operable), any impact on the operation of any Stage that has achieved
Substantial Completion; (b) to take into account Owner’s operating and
maintenance procedures; (c) based on the number of the Operating Personnel
available for participation in pre-commissioning, commissioning, start-up and
Performance Testing, and taking into consideration that after commissioning of
Stage I is completed, all Operating Personnel assigned to maintenance and all
other Operating Personnel that were part of the first tranche of training, shall
be assigned to work on Stage I; (d) with consideration of any specific safety
issues for such Stage; and (e) taking into account the type of activities to be
performed. Such utilization plan shall be mutually agreed-upon by the Parties no
later than forty-five (45) Days after Owner’s receipt of Contractor’s proposed
plan.
2.27.3    No Relationship with Operating Personnel. Nothing in this Agreement,
including this Section 2.27, shall be interpreted to create a principal-agent
relationship between Contractor and any of the Operating Personnel.
Notwithstanding anything in this Agreement to the contrary, Contractor will not
be entitled to a Change Order or any adjustment to its obligations hereunder as
a result of the performance, skill or actions of the Operating Personnel.

2.28    Coordination with Others Performing Work. Contractor acknowledges that
Persons (including the Other Contractors), contracting with Owner, other Owner
Group members or subcontracting with Other Contractors, may perform certain work
on or near the Site. Contractor shall: (a) in accordance with the Interface
Management Plan, coordinate the Work with the work of such Persons and cooperate
with such Persons to minimize the impact of any interference; (b) attend any
meeting reasonably requested by Owner or the Other Contractors (whether or not
Owner is an attendee of such meeting) for the purpose of coordinating
performance of the Work or to resolve concerns relating to the Work, either
Person’s employees, or either Person’s subcontractors; and (c) use its
commercially reasonable efforts, and cause its Subcontractors to use
commercially reasonable efforts to, maintain good working relationships with
Other Contractors and their employees and such Other Contractors’ subcontractors
and their employees. If any Other Contractor that is performing any work on the
Site fails to reasonably cooperate or coordinate with Contractor and interferes
with Contractor in the performance of the Work, Contractor shall promptly notify
Owner, reasonably explaining the facts and circumstances surrounding such delay,
and Owner shall use reasonable efforts to cause the Other Contractor to avoid
interfering with Contractor and to cooperate and coordinate their activities
with Contractor.

2.29    Compliance with Lender Requirements.
2.29.1    Financing of Liquefaction Project; Agreements with Lenders. Contractor
acknowledges that the Liquefaction Project will be financed with assistance
provided by


93

--------------------------------------------------------------------------------





Lenders. Contractor agrees to deliver, at its expense and as a condition to any
such financing or refinancing, such documentation and information as is
customary for a financing or refinancing of such type. Without limitation on the
preceding sentence, Contractor agrees, when so requested by Owner, to: (a) enter
into, and cause Contractor’s Guarantor to enter into, direct agreements with any
such Lender or Lenders’ Agent substantially in the form attached hereto as
Appendix OO-1 and Appendix OO-2, respectively (each, a “Direct Agreement”), with
such modifications thereto as required by such Lender or Lenders’ Agent but that
do not increase Contractor’s liability or obligations to Owner or the Common
Facilities Owner, or limit Contractor’s rights with respect to Owner under this
Agreement; (b) deliver to Lenders or Lenders’ Agent certified copies of
Contractor’s and any Contractor Guarantor’s corporate charter and by-laws,
resolutions, incumbency certificates, legal opinions (covering, without
limitation, such items as the validity and enforceability of this Agreement and
any Contractor Guarantee, Letter of Credit or other credit support provided
hereunder, the due organization and existence of Contractor and any Contractor
Guarantor, that Contractor and any Contractor Guarantor has obtained all
necessary governmental consents, and that no material litigation exists),
financial information that is customarily provided to Lenders (in a form and
format to be reasonably acceptable to Contractor), evidence of insurance, a
consent to receive service of process in New York, New York and such other items
as Lenders or Lenders’ Agent may reasonably request, or that Owner may request
in order to meet the reasonable information requests of rating agencies that are
rating debt to be issued by Owner for the purposes of financing the Liquefaction
Project (subject to customary rating agency confidentiality terms); (c) deliver
such other information, documents or data as customarily required by Lenders for
purposes of preparing an offering memorandum, prospectus or similar sales
document for a financing or capital markets offering, including by providing
reasonable access to management for due diligence discussions in connection with
any capital markets offering; and (d) fulfill all obligations and comply with
all procedures, and require Suppliers, to the extent applicable, to fulfill all
obligations and comply with all procedures, that may reasonably result from
Owner’s financing arrangements, including providing all information and reports
reasonably requested by Lenders or Lenders’ Agent to facilitate the financing or
refinancing of the LNG Facility and the Liquefaction Project, including lien
waivers in accordance with Sections 6.3.5 and 6.6. Contractor acknowledges that
Owner will from time to time seek the consent of the Lenders, Lenders’ Agent or
the Independent Engineer in connection with actions that Owner may take under
this Agreement as necessary or appropriate under the terms of Owner’s agreements
with Lenders, and that seeking such consent shall not be deemed or construed to
be unreasonable.
2.29.2    Lender Requirements. Contractor agrees, as part of the Work:
(a)    to make available financing expertise within its organization to work
with and assist Owner’s financial advisors;
(b)    to promptly advise Owner of any significant change in financial position
or rating;
(c)    to allow Lenders, their representatives and designees (including any
advisors and consultants) access to the Site, any other location where the Work
is performed,


94

--------------------------------------------------------------------------------





and the Work, upon prior request, during normal working hours and in a manner
that does not delay or disrupt construction of the LNG Facility in any respect,
subject to Contractor and the Lenders having agreed on reasonably satisfactory
confidentiality arrangements;
(d)    to allow Lenders, their representatives and designees (including any
advisors and consultants) to witness any Performance Tests conducted in
connection with the Work, subject to Contractor and the Lenders having agreed on
reasonably satisfactory confidentiality arrangements;
(e)    to cooperate with Owner and its Affiliates in providing such
documentation and information as is required by any of the Lenders with respect
to the proper and ethical operation of Contractor’s businesses, including
assurances to the effect that Contractor, and to the extent required by
Applicable Law or Lender requirements, Contractor’s Affiliates, are in
compliance with Section 23.13;
(f)    to provide certificates, notices and other information reasonably
requested by Lenders as necessary to reasonably demonstrate to the Lenders that
Contractor has achieved Mechanical Completion for a Stage, Ready for Start-Up
for a Stage, Substantial Completion of a Stage, Final Acceptance of a Stage, and
Final Completion; and
(g)    to execute promptly any reasonable amendment or modification of this
Agreement required by any Lender that does not increase Contractor’s liability
or obligations to Owner or the Common Facilities Owner, or limit Contractor’s
rights with respect to Owner under this Agreement.

2.30    Geotechnical Field Testing Program. Prior to the FNTP Date, Contractor
shall conduct field tests of piles, soil mixing and settlement wick drains to
confirm Contractor’s design of piles, soil mixing and settlement wick drains
based on the geotechnical conditions of the Site as determined from the
Geotechnical Reports. Contractor shall deliver the results of all such tests to
Owner, including Contractor’s good faith analysis of the results and any
resulting impact on Contractor’s pile design, settlement wick drain design or
quantities of lime, cement and fill material.

ARTICLE 3    

OWNER’S RESPONSIBILITIES

3.1    Payment of the Contract Price.
3.1.1    Owner Obligation. Owner shall timely pay the Contract Price in
accordance with the provisions of Article 6.
3.1.2    NO OBLIGATION OF COMMON FACILITIES OWNER. CONTRACTOR ACKNOWLEDGES AND
AGREES THAT NOTWITHSTANDING THAT THE COMMON FACILITIES OWNER IS A PARTY HERETO,
THE COMMON FACILITIES OWNER SHALL NOT HAVE ANY OBLIGATION OR LIABILITY
WHATSOEVER FOR


95

--------------------------------------------------------------------------------





THE PAYMENT OF ANY AMOUNTS DUE TO CONTRACTOR HEREUNDER, WHETHER ARISING UNDER
CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION, AND CONTRACTOR HEREBY
WAIVES AND RELEASES THE COMMON FACILITIES OWNER FROM ANY AND ALL CLAIMS FOR
COMPENSATION OR PAYMENT OF ANY OTHER AMOUNTS DUE HEREUNDER, AND AGREES TO LOOK
SOLELY TO OWNER WITH RESPECT TO PAYMENT OF ANY AMOUNTS OWED TO CONTRACTOR
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT.
3.1.3    [***].

3.2    Owner Supply of Electricity during Pre-Commissioning, Commissioning,
Start-up and Testing. Subject to Contractor’s performance of the Work in
accordance with Appendix A and Appendix B and otherwise in accordance with this
Agreement, that is required to interconnect the LNG Facility with the new
facilities to be constructed by Entergy, Owner shall supply electricity to each
Stage of the LNG Facility for use during pre-commissioning, commissioning,
start-up and testing of such Stage at such dates and in the amount identified in
Appendix E-1. During such periods, Contractor shall remain responsible for
obtaining electrical power as otherwise required for performance of the Work in
accordance with Section 2.13.2. The electricity supplied by Owner pursuant to
this Section 3.2 shall be used only for operation of Equipment installed in each
Stage during pre-commissioning, commissioning, start-up and testing, and shall
not be used by Contractor for any other purpose.

3.3    Owner-Furnished Information.
3.3.1    Owner has provided, and may from time to time provide, Contractor with
certain information relative to the LNG Facility, the Work, other aspects of the
Liquefaction Project or related matters (such information, the “Owner-Furnished
Information”). Contractor acknowledges that the Owner-Furnished Information has
been provided as background information and as an accommodation to Contractor.
In addition, Owner has provided Contractor with certain Non-Verified Information
as identified in Appendix N. Owner acknowledges that Contractor is relying upon
such information and has not verified and shall not verify the Non-Verified
Information.
3.3.2    OWNER MAKES NO WARRANTIES, EXPRESS OR IMPLIED, TO CONTRACTOR OR ANY
OTHER PERSON, AS TO THE ACCURACY, SUFFICIENCY OR CONTENT OF THE OWNER-FURNISHED
INFORMATION OR THE OPINIONS THEREIN CONTAINED OR EXPRESSED, INCLUDING ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. ANY
ERROR IDENTIFIED IN ANY SUCH OWNER-FURNISHED INFORMATION SHALL NOT BE A BREACH
OF ANY COVENANT, CONDITION, REPRESENTATION OR WARRANTY OF OWNER, SHALL NOT FORM
A BASIS FOR AN OWNER EVENT OF DEFAULT, SHALL NOT BE AN EVENT OF FORCE MAJEURE,
AND SHALL NOT BE AN EXCUSABLE EVENT (EXCEPT WITH RESPECT TO ERRORS OR
INACCURACIES IN THE NON-VERIFIED INFORMATION WHICH SHALL BE AN OWNER-CAUSED
DELAY).


96

--------------------------------------------------------------------------------






3.4    Appointment of Authorized Representative. Owner hereby appoints Karim El
Kheiashy to be the Owner Representative. The Owner Representative shall have
full authority to act on Owner’s behalf under this Agreement; provided, however,
that the Owner Representative shall not be entitled to amend or terminate this
Agreement without further written authorization from Owner; provided, further,
that Owner may from time to time by notice to Contractor limit the authority of
the Owner Representative to take certain actions on Owner’s behalf under this
Agreement, which notices will be effective only prospectively from and after the
date that the notices are deemed to have been given under Article 22. Owner may
from time to time by notice to Contractor remove any person from his appointment
as the Owner Representative and appoint another person in his place with effect
from a future date to be specified in the notice. Owner shall at all times
throughout the term of this Agreement ensure that some person continues to act
as the Owner Representative.

3.5    Access to the Site. Subject to Contractor obtaining and maintaining any
applicable Permits, Owner shall provide Contractor with such access to the Site
as agreed by the Parties pursuant to a Limited Notice to Proceed issued by Owner
and signed by Contractor in accordance with this Agreement, and shall provide
Contractor with access to the Site following the FNTP Date in accordance with
Sections 2.11.1 and 2.11.4 as of the FNTP Date.

3.6    Personnel Provided by Owner.
3.6.1    Personnel for Operations. Owner shall provide, or contract for, between
eighty (80) and one hundred (100) Operating Personnel as Owner determines
necessary for the operation and maintenance of the LNG Facility. Owner shall
notify Contractor by no later than three hundred sixty five (365) Days after the
FNTP Date of the number of Operating Personnel and the job disciplines of such
Persons that Owner will make available for training. Owner will make Operating
Personnel available in accordance with Section 3.6.2 to complete field training
and work under the direction of Contractor during pre-commissioning,
commissioning, start-up and operation of a Stage until Substantial Completion of
such Stage in accordance with the utilization plan agreed to by Owner and
Contractor as described in Section 2.27.2. For the avoidance of doubt, Owner
shall be responsible for payment of all wages, fringe benefits, taxes and
insurance for the Operating Personnel, and the provision of any computers or
tablet devices as Owner determines necessary for the Operating Personnel.
3.6.2    Personnel for Training. Owner shall ensure that, subject to Owner’s
sick leave and other employee policies, the Operating Personnel are available
for training at the times required under the training schedule agreed to by
Owner and Contractor in accordance with Appendix P.

3.7    Owner Permits. Owner shall confer with Contractor upon receipt of a
notice of a proposed modification or amendment or extension of an Owner Permit,
and shall sign such applications for the amendment or modification or extension
of any Owner Permit as Owner reasonably agrees are desirable and appropriate and
in a form reasonably acceptable to Owner. Owner shall have the right to, at
Owner’s request, submit any proposed modification, amendment or extension of an
Owner Permit to the relevant Governmental Authority and participate in any
meetings with Governmental Authorities regarding any Owner Permit. Owner


97

--------------------------------------------------------------------------------





shall provide such information as reasonably requested by Contractor and
otherwise provide reasonable assistance to Contractor in obtaining the
Contractor Permits. Owner shall obtain and maintain the Owner Permits. In
connection with the FERC Order, Owner shall: (a) provide the turning lanes as
and when required under Condition No. 81; (b) provide the hazard analysis
reports and studies as and when required under Condition No. 88; (c) provide the
operational plans and programs for each Stage as and when required under
Condition No. 123, other than the O&M Manuals to be provided by Contractor as
part of the Work; and (d) provide procedures for management of off-Site
contractors following Substantial Completion of Stage II as and when required
under Condition No. 124, other than with respect to management of Suppliers
performing Warranty Work.

3.8    Feed Gas; Fuel Gas. On or before the dates set forth on the Key Date
Schedule, Owner shall procure and make Fuel Gas and Feed Gas available for
commissioning, start-up, cool down and testing of the LNG Facility as required
for Contractor to achieve Substantial Completion of each Stage (including
Natural Gas or LNG utilized in the initial cool down of the LNG Facility). Such
Fuel Gas and Feed Gas shall be made available by Owner at the outlet of the
applicable meter stations to be constructed by Other Contractors. When made
available to Contractor, the Fuel Gas and Feed Gas will meet the Feed Gas
Specifications. Fuel Gas and Feed Gas to be provided by Owner in accordance with
this Section 3.8 shall be nominated and scheduled in accordance with
Section 9.5.3.

3.9    Owner Provision of LNG Tankers; LNG Tanker Loading; Cool-Down Cargos.
Subject to Contractor’s having provided the notices and information required
under Section 9.6.1, on or before the dates set forth on the Key Date Schedule,
Owner shall cause LNG Tankers to be available for Loading of LNG, including for
purposes of the Ship Loading Rate Performance Test. Subject to Contractor’s
having provided the notices and information required under Section 9.6.7; Owner
shall use commercially reasonable efforts to provide a LNG Tanker carrying at
least the volume of LNG and at such time as requested by Contractor under
Section 9.6.7 for use in the cool-down of applicable Stage I components.

3.10    Disposition and Title to Products. As between Contractor and Owner,
Owner shall be responsible for the disposition of the produced LNG and NGLs,
including LNG and NGLs produced during the commissioning, start-up, cool down
and testing of the LNG Facility. As between Contractor and Owner, Owner (or its
customers) shall have title to, and be entitled to retain, all revenues received
from the sale of LNG, NGLs and other products.

3.11    Pre-Existing Hazardous Materials and Archeological Finds. Owner shall,
as promptly as practicable following receipt of notice from Contractor in
accordance with Section 2.17, and to the extent required by any Applicable Law
or any Governmental Authority, remediate, or cause the remediation of, any
Pre-Existing Hazardous Materials present at the Site and address Archeological
Finds with the appropriate Governmental Authority, as applicable.

3.12    LNG Storage. Following Substantial Completion of Stage I and subject to
Contractor providing the notices and information required in accordance with
Sections 9.5.1 and 9.6, Owner shall provide sufficient storage volume for
Contractor to perform the commissioning activities for Stage II.


98

--------------------------------------------------------------------------------






3.13    Tipping Fees. Owner shall pay any tipping fees related to disposal of
dredge material into area 9A-9B of the Sabine Naches Navigation District
disposal site or area 8 of the U.S. Army Corp of Engineers site.

3.14    Rights-of-Way. Owner shall obtain rights-of-way from utility owners to
allow Contractor to cross over existing and relocated utilities in the locations
as depicted on Attachment L-4 to Appendix L by the dates set forth in the Key
Date Schedule, subject to Contractor having provided the design of the
cross-overs in accordance with Section 2.11.5 and approval of the proposed
design by the applicable utilities.

3.15    No Other Responsibilities. Without limiting its obligations under this
Article 3, Owner shall have no responsibilities with respect to the engineering,
construction, pre-commissioning, commissioning, start-up or testing of the LNG
Facility, any Stage, or operation of any Stage prior to Substantial Completion
of such Stage.

3.16    Owner’s Failure to Perform. A failure of Owner to perform any obligation
or covenant in accordance with this Article 3 (other than Section 3.1) shall not
be considered a breach of any covenant, condition, representation or warranty of
Owner, and shall not be construed as an Owner Event of Default, it being
understood that any such failure may constitute an Owner-Caused Delay, the sole
and exclusive remedy for which is set forth in Article 8 and Article 18.

ARTICLE 4    

COMMENCEMENT OF WORK; PROJECT SCHEDULE

4.1    Commencement of Work.
4.1.1    Limited Notice to Proceed. At any time on or before [***], Owner, in
its sole discretion, may issue the Bridging LNTP, or the Bridging LNTP and
Non-Bridging LNTP, authorizing Contractor to commence performance of the Work as
specified in such Limited Notice to Proceed; provided, however, that if Owner
maintains EDSA/SWSA Funding following [***], Owner may issue the Bridging LNTP
or Non-Bridging LNTP after [***]. If Owner has issued Bridging LNTP or
maintained EDSA/SWSA Funding, Owner, in its sole discretion, may issue
Non-Bridging LNTP at any time; provided, however, if Owner issues the
Non-Bridging LNTP, Owner must concurrently issue the Bridging LNTP if not
already already issued. If Owner has not either issued the Bridging LNTP on or
before [***], or committed to maintaining EDSA/SWSA Funding through [***],
Contractor may suspend performance of the Work and such suspension shall be
deemed a suspension by Owner pursuant to Section 19.2. If Owner has not issued
the Non-Bridging LNTP on or before [***], the Bridging LNTP, if issued, shall be
adjusted in accordance with Attachment NN-1 to Appendix NN pursuant to
Section 8.3.1(t). If Owner has not issued the Full Notice to Proceed such that
the FNTP Date has occurred on or before [***], the Bridging LNTP and the
Non-Bridging LNTP, if issued, shall be extended for the period from [***] and up
to [***] in accordance with Attachments NN-1 and NN-2 to Appendix NN pursuant to
Section 8.3.1(t). If Owner has not issued the Bridging LNTP or the Non-Bridging
LNTP on or before [***], or committed to maintaining EDSA/SWSA Funding


99

--------------------------------------------------------------------------------





through [***], Contractor may suspend performance of the Work and such
suspension shall be deemed a suspension by Owner pursuant to Section 19.2.
Depending on when the Bridging LNTP, the Non-Bridging LNTP and the Full Notice
to Proceed is issued, as applicable, the provisions of Section 4.2.1 shall
apply. Owner shall have no obligation to issue a Limited Notice to Proceed. If
Owner issues a Limited Notice to Proceed, Contractor shall commence with the
performance of the Work as and when described in the Limited Notice to Proceed.
Except as expressly stated in the Limited Notice to Proceed, Contractor shall
not be entitled to any compensation with respect to the Work performed under the
Limited Notice to Proceed, and Owner shall not be obligated to make any payments
with respect to the Work performed pursuant to the Limited Notice to Proceed.
Any payments made to Contractor pursuant to a LNTP shall be credited against the
Contract Price.
4.1.2    Effect of Full Notice to Proceed. The Full Notice to Proceed shall
authorize Contractor to commence performance of all of the Work. Until Owner
issues the Full Notice to Proceed and it has become effective in accordance with
its terms, Contractor shall not have the right or obligation to perform any Work
hereunder; provided, however, that if Owner issues a Limited Notice to Proceed,
Contractor shall have the obligations to perform the Work as described in such
Limited Notices to Proceed, and Contractor shall have the obligations as set
forth in Section 18.2.5 beginning upon the Effective Date. Upon the date that
the Full Notice to Proceed becomes effective in accordance with its terms,
Contractor shall promptly commence the Work in accordance with the Baseline CPM
Schedule. IN THE ABSENCE OF OWNER’S ISSUANCE OF THE FULL NOTICE TO PROCEED AND
SUCH FULL NOTICE TO PROCEED HAVING BECOME EFFECTIVE, IF CONTRACTOR PERFORMS OR
COMMENCES PERFORMANCE OF A PART OF THE WORK OTHER THAN AS AUTHORIZED UNDER A
LIMITED NOTICE TO PROCEED ISSUED BY OWNER, CONTRACTOR SHALL NOT BE ENTITLED TO
ANY COMPENSATION HEREUNDER, PERFORMANCE OF THAT PART OF THE WORK SHALL BE AT
CONTRACTOR’S SOLE RISK AND EXPENSE AND SHALL BE REVERSED UPON THE WRITTEN ORDER
OF OWNER AT CONTRACTOR’S RISK AND EXPENSE, AND CONTRACTOR SHALL NOT BE ENTITLED
TO ANY ADJUSTMENT TO THE SCOPE OF WORK, CONTRACT PRICE, MILESTONES, PAYMENT
SCHEDULE OR THE KEY DATE SCHEDULE, OR ANY OTHER TERMS OR CONDITIONS OF THIS
AGREEMENT, IN CONNECTION WITH THE PERFORMANCE OF THAT PART OF THE WORK OR ANY
SUCH REVERSAL.
4.1.3    Issuance of Full Notice to Proceed. Subject to Section 4.1.4, Owner, in
its sole discretion, may issue the Full Notice to Proceed with a FNTP Date that
occurs on or before October 15, 2020. Owner shall have no obligation to issue
the Full Notice to Proceed and shall issue or shall not issue the Full Notice to
Proceed in its sole discretion.
4.1.4    Delay in FNTP Date.
(a)    If Owner does not issue the Full Notice to Proceed on or before July 15,
2020, then upon Owner’s issuance of the Full Notice to Proceed with a FNTP Date
that occurs on or before October 15, 2020, Contractor shall have the right to a
Change Order in accordance with Section 8.3.1(k) for an increase in the Contract
Price: (i) for the first [***] Days


100

--------------------------------------------------------------------------------





of delay, an amount equal to [***] (pro-rated for each Day or portion thereof by
which the delay is less than [***] Days); (ii) for the next [***] Days of delay,
an amount equal to [***] (pro-rated for each Day or portion thereof by which
such additional delay is less than [***] Days); and (iii) for the next [***]
Days of delay, an amount equal to [***]) (pro-rated for each Day or portion
thereof by which such additional delay is less than thirty (30) Days), after
July 15, 2020 and before the FNTP Date occurs (e.g., if Owner issues the Full
Notice to Proceed with a FNTP Date that occurs on October 15, 2020, the amount
that shall be due pursuant to this Section 4.1.4(a) shall equal Fifty Seven
Million Dollars ($57,000,000)). Except for the adjustment to the Contract Price
as contemplated in this Section 4.1.4(a) and corresponding adjustments to the
Milestones and Payment Schedules, and the Change Order to be issued in
connection with the determination of the Guaranteed Substantial Completion Dates
in accordance with Section 4.2.2, Contractor shall not have any right to a
Change Order with respect to any further adjustments to the Contract Price, or
any adjustment to the Milestones, the Payment Schedule, the Key Dates, including
the Guaranteed Substantial Completion Date, or the Guaranteed Performance
Levels, or any other terms or conditions of this Agreement, as a result of such
delay, other than pursuant to Section 8.3.1(t), as applicable.
(b)    If Owner does not issue the Full Notice Proceed such that the FNTP Date
occurs on or before October 15, 2020 (the “Extended Bid Validity Date”), then
unless the Parties otherwise agree, the Parties shall meet and discuss whether
and how to proceed with this Agreement and the Work, including agreeing on any
amendments to this Agreement that may be required. Prior to such meeting,
Contractor shall, if requested by Owner, to the extent reasonably possible,
provide its revised proposal for the Work, or provide a proposal to develop a
revised proposal, including revisions to the Contract Price and the Key Date
Schedule, reasonably anticipated to result from such delay in issuance of the
Full Notice to Proceed. Adjustments proposed and agreed to by the Parties shall
not be subject to the requirements or the limitations or waivers described in
Article 8 or Article 18, but shall not include any changes in design, quantities
or Equipment (unless such changes have been requested or directed by Owner), or
adjustments to correct for errors or omissions in Contractor’s assumptions;
provided, however, that no such limitation on changes shall apply if the Parties
have not agreed to the proposed adjustments on or before the date that is ninety
(90) Days after the Extended Bid Validity Date. If the Parties reach agreement
on how to proceed with this Agreement, Contractor and Owner shall prepare a
Change Order, and any necessary amendments to this Agreement as the Parties
agree, to adjust the Guaranteed Substantial Completion Dates in accordance with
Section 4.2.2, and document the adjustments to the Contract Price, if any, and
update Appendix C and the Payment Schedule accordingly, as agreed; provided that
such Change Order shall not include any adjustments to the Milestones or the
Guaranteed Performance Levels. If the Parties are unable to agree on how to
proceed with this Agreement on or before February 28, 2022, either Party may
terminate this Agreement pursuant to Section 19.8. In no event shall Owner’s
rights to issue unilateral Change Orders apply under the circumstances described
in this Section 4.1.4(b).
4.1.5    CONTRACT PRICE ADJUSTMENTS AS LIQUIDATED DAMAGES. ANY INCREASE TO THE
CONTRACT PRICE PURSUANT TO SECTION 4.1.4(a) WILL BE DEEMED TO BE A LIQUIDATED
DAMAGE. CONTRACTOR SHALL NOT HAVE ANY


101

--------------------------------------------------------------------------------





RIGHT TO A CHANGE ORDER WITH RESPECT TO THE CONTRACT PRICE, THE MILESTONES, THE
PAYMENT SCHEDULE, THE KEY DATE SCHEDULE, INCLUDING THE GUARANTEED SUBSTANTIAL
COMPLETION DATE, OR THE GUARANTEED PERFORMANCE LEVELS, OR ANY OTHER TERMS AND
CONDITIONS OF THIS AGREEMENT, EXCEPT AS SPECIFIED IN SECTION 4.1.4 AND
SECTION 4.2.2. THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT IT WOULD BE
DIFFICULT IF NOT IMPOSSIBLE TO ASCERTAIN AND QUANTIFY THE ACTUAL DAMAGES THAT
CONTRACTOR WOULD INCUR UNDER THE CIRCUMSTANCES SET FORTH IN SECTION 4.1.4(a).
ACCORDINGLY, IT IS EXPRESSLY AGREED THAT NONE OF THE AMOUNTS PAYABLE UNDER
SECTION 4.1.4(a). CONSTITUTE A PENALTY AND THAT THE PARTIES, HAVING NEGOTIATED
IN GOOD FAITH FOR SUCH SPECIFIC AMOUNTS AND HAVING AGREED THAT SUCH AMOUNTS ARE
REASONABLE IN LIGHT OF THE ANTICIPATED HARM CAUSED BY THE DELAY IN THE FNTP
EFFECTIVE DATE, ARE ESTOPPED FROM CONTESTING THE VALIDITY OR ENFORCEABILITY OF
THE AMOUNTS AS SET FORTH IN SECTION 4.1.4(a) ON THE BASIS THAT SUCH AMOUNTS
CONSTITUTE A PENALTY OR ARE OTHERWISE UNENFORCEABLE OR INVALID. NOTHING IN THIS
SECTION 4.1.5 SHALL LIMIT CONTRACTOR’S RIGHTS UNDER SECTION 18.2.5 IN THE EVENT
OF A CLAIM SUBMISSION EVENT THAT OCCURS PRIOR TO THE FNTP DATE.

4.2    Project Schedule. Contractor shall perform the Work in accordance with
the Project Schedule and this Section 4.2. Attached hereto as Appendix E-1 is
the Key Date Schedule which lists the Key Date Items, including the Guaranteed
Substantial Completion Dates, and the applicable dates of completion for each
such Key Date Item. Attached hereto as Appendix E-2 is the Baseline CPM
Schedule, incorporating all of the Key Date Items consistent with the Key Date
Schedule. The Baseline CPM Schedule shall not be subject to adjustment during
the performance of the Work unless otherwise agreed to by the Parties pursuant
to an amendment to this Agreement (and not by Change Order) except to reflect
the actual FNTP Date in accordance with Section 4.4. The Key Date Items on the
Key Date Schedule, including the Guaranteed Substantial Completion Dates, shall
be subject to adjustment only in accordance with Section 4.4 or as agreed to by
Owner (or determined in accordance with Article 20) pursuant to a Change Order
issued in accordance with the applicable provisions of Article 8, except that
certain Key Date Items may be added to the Key Date Schedule or adjusted
pursuant to Section 9.6.3.
4.2.1    Guaranteed Completion Dates. Contractor shall cause each Stage to
achieve Substantial Completion on or before the dates indicated below.
(a)    Provided that (i) Owner has maintained EDSA/SWSA Funding until it issues
the Bridging LNTP; (ii) Owner has issued the Bridging LNTP and the Non-Bridging
LNTP on or before [***] and funds the Limited Notices to Proceed in accordance
with the schedules set forth therein until the Full Notice to Proceed is issued;
(iii) the Non-Bridging LNTP is issued at least [***] Days before the Full Notice
to Proceed is issued; and (iv) the Full Notice to Proceed is issued on or before
October 15, 2020, then Contractor shall cause Substantial Completion of Stage I
to be achieved on or before the date that is [***] Days after


102

--------------------------------------------------------------------------------





the FNTP Date (the “Guaranteed Stage I Substantial Completion Date”); provided,
further, that if the Full Notice to Proceed is issued after July 15, 2020 but on
or before October 15, 2020, the Contract Price will be adjusted in accordance
with Section 4.1.4(a).
(i)    If (A) Owner has maintained EDSA/SWSA Funding until it issues the
Bridging LNTP; (B) Owner issues the Bridging LNTP on or before [***] and funds
the Bridging LNTP in accordance with the schedule set forth therein, or
maintains EDSA/SWSA Funding in lieu of issuing the Bridging LNTP, until the Full
Notice to Proceed is issued; (C) the Non-Bridging LNTP is never issued; and
(D) the Full Notice to Proceed is issued no earlier than [***] but on or before
October 15, 2020, the Guaranteed Stage I Substantial Completion Date shall be
[***] Days after the FNTP Date; provided, that if the Full Notice to Proceed is
issued after July 15, 2020 but on or before October 15, 2020, the Contract Price
will be adjusted in accordance with Section 4.1.4(a); provided, further, that if
Owner issues the Full Notice to Proceed earlier than June 15, 2020, the
Guaranteed Stage I Substantial Completion Date shall be adjusted as agreed by
the Parties.
(ii)    If (A) Owner has maintained EDSA/SWSA Funding until it issues the
Bridging LNTP; (B) Owner issues the Bridging LNTP on or before [***] and funds
the Bridging LNTP in accordance with the schedule set forth therein, or
maintained EDSA/SWSA Funding in lieu of issuing the Bridging LNTP until the
Bridging LNTP is issued; (C) Owner issues the Non-Bridging LNTP at least [***]
Days before the Full Notice to Proceed is issued and funds the Non-Bridging LNTP
in accordance with the schedule set forth therein until the Full Notice to
Proceed is issued; and (D) the Full Notice to Proceed is issued on or before
October 15, 2020, the Guaranteed Stage I Substantial Completion Date shall be
[***] Days after the FNTP Date; provided, that if the Full Notice to Proceed is
issued after July 15, 2020 but on or before October 15, 2020, the Contract Price
will be adjusted in accordance with Section 4.1.4(a).
(iii)    If (A) Owner has maintained EDSA/SWSA Funding until it issues the
Bridging LNTP; (B) Owner issues the Bridging LNTP on or before [***] and funds
the Bridging LNTP in accordance with the schedule set forth therein, or
maintained EDSA/SWSA Funding in lieu of issuing the Bridging LNTP until the
Bridging LNTP is issued; (C) Owner issues the Non-Bridging LNTP less than one
hundred thirty (130) Days before the Full Notice to Proceed is issued and funds
the Non-Bridging LNTP in accordance with the schedule set forth therein until
the Full Notice to Proceed is issued; and (D) the Full Notice to Proceed is
issued no earlier than [***] but on or before October 15, 2020, the Guaranteed
Stage I Substantial Completion Date shall be between [***] Days and [***] Days
after the FNTP Date, as the Parties agree; provided, that if the Full Notice to
Proceed is issued after July 15, 2020 but on or before October 15, 2020, the
Contract Price will be adjusted in accordance with Section 4.1.4(a); provided,
further, that if Owner issues the Full Notice to Proceed earlier than [***], the
Guaranteed Stage I Substantial Completion Date shall be adjusted as agreed by
the Parties.
(b)    Provided that (i) Owner has maintained EDSA/SWSA Funding until it issues
the Bridging LNTP; (ii) Owner has issued the Bridging LNTP and the Non-


103

--------------------------------------------------------------------------------





Bridging LNTP on or before [***] and funds the Limited Notices to Proceed in
accordance with the schedules set forth therein until the Full Notice to Proceed
is issued; (iii) the Non-Bridging LNTP is issued at least [***] Days before the
Full Notice to Proceed is issued; and (iv) the Full Notice to Proceed is issued
on or before October 15, 2020, then Contractor shall cause Substantial
Completion of Stage II to be achieved on or before the date that is [***] Days
after the FNTP Date (the “Guaranteed Stage II Substantial Completion Date”);
provided, further, that if the Full Notice to Proceed is issued after July 15,
2020 but on or before October 15, 2020, the Contract Price will be adjusted in
accordance with Section 4.1.4(a).
(i)    If (A) Owner has maintained EDSA/SWSA Funding until it issues the
Bridging LNTP; (B) Owner issues the Bridging LNTP on or before [***] and funds
the Bridging LNTP in accordance with the schedule set forth therein, or
maintains EDSA/SWSA Funding in lieu of issuing the Bridging LNTP, until the Full
Notice to Proceed is issued; (C) the Non-Bridging LNTP is never issued; and
(D) the Full Notice to Proceed is issued no earlier than [***] but on or before
October 15, 2020, the Guaranteed Stage II Substantial Completion Date shall be
[***] Days after the FNTP Date; provided, that if the Full Notice to Proceed is
issued after July 15, 2020 but on or before October 15, 2020, the Contract Price
will be adjusted in accordance with Section 4.1.4(a); provided, further, that if
Owner issues the Full Notice to Proceed earlier than June 15, 2020, the
Guaranteed Stage II Substantial Completion Date shall be adjusted as agreed by
the Parties.
(ii)    If (A) Owner has maintained EDSA/SWSA Funding until it issues the
Bridging LNTP; (B) Owner issues the Bridging LNTP on or before [***] and funds
the Bridging LNTP in accordance with the schedule set forth therein, or
maintained EDSA/SWSA Funding in lieu of issuing the Bridging LNTP until the
Bridging LNTP is issued; (C) Owner issues the Non-Bridging LNTP at least [***]
Days before the Full Notice to Proceed is issued and funds the Non-Bridging LNTP
in accordance with the schedule set forth therein until the Full Notice to
Proceed is issued; and (D) the Full Notice to Proceed is issued on or before
October 15, 2020, the Guaranteed Stage II Substantial Completion Date shall be
[***] Days after the FNTP Date; provided, that if the Full Notice to Proceed is
issued after July 15, 2020 but on or before October 15, 2020, the Contract Price
will be adjusted in accordance with Section 4.1.4(a).
(iii)    If (A) Owner has maintained EDSA/SWSA Funding until it issues the
Bridging LNTP; (B) Owner issues the Bridging LNTP on or before [***] and funds
the Bridging LNTP in accordance with the schedule set forth therein, or
maintained EDSA/SWSA Funding in lieu of issuing the Bridging LNTP until the
Bridging LNTP is issued; (C) Owner issues the Non-Bridging LNTP less than [***]
Days before the Full Notice to Proceed is issued and funds the Non-Bridging LNTP
in accordance with the schedule set forth therein until the Full Notice to
Proceed is issued; and (D) the Full Notice to Proceed is issued no earlier than
[***] but on or before October 15, 2020, the Guaranteed Stage II Substantial
Completion Date shall be between [***] Days and [***] Days after the FNTP Date,
as the Parties agree; provided, that if the Full Notice to Proceed is issued
after July 15, 2020 but on or before October 15, 2020, the Contract Price will
be adjusted in accordance with Section 4.1.4(a); provided,


104

--------------------------------------------------------------------------------





further, that if Owner issues the Full Notice to Proceed earlier than [***], the
Guaranteed Stage II Substantial Completion Date shall be adjusted as agreed by
the Parties.
(c)    If the Full Notice to Proceed is not issued on or before the Extended Bid
Validity Date, then the Guaranteed Substantial Completion Date for each Stage
will be agreed, subject to Section 4.1.4(b), and set forth in a Change Order.
4.2.2    Adjustment to Key Date Schedule. Within thirty (30) Days after the FNTP
Date, Contractor and Owner shall prepare a Change Order that documents the
Guaranteed Substantial Completion Dates as dates certain as determined in
accordance with Section 4.2.1, and updates the Key Date Schedule and the
Baseline CPM Schedule to reflect the actual FNTP Date, the Guaranteed
Substantial Completion Dates and dates certain for each other Key Date Item as
determined pursuant to this Section 4.2.2; provided that, without limiting
Section 18.2.5, such Change Order shall not include any adjustments to the
Contract Price, the Milestones and the Payment Schedule or the Project Schedule
(except with respect to incorporating the Guaranteed Substantial Completion
Dates and the other Key Date Items as dates certain), or the Guaranteed
Performance Levels.
4.2.3    ENFORCING SCHEDULE. WITHOUT LIMITING CONTRACTOR’S RIGHTS PURSUANT TO
ARTICLE 8, CONTRACTOR HEREBY WAIVES, ON ITS OWN BEHALF AND ANYONE CLAIMING
THROUGH IT, ANY RIGHT CONTRACTOR MAY HAVE IN LAW OR IN EQUITY TO CHALLENGE THE
SCHEDULED DATE FOR ANY OF THE KEY DATE ITEMS, INCLUDING WAIVING ANY RIGHT IT MAY
HAVE TO SEEK AN ORDER FROM A COURT OR A FINDING BY AN ARBITRATOR THAT THE
SCHEDULED DATE FOR ANY OF THE KEY DATE ITEMS SHOULD NOT BE ENFORCEABLE OR SHOULD
BE MODIFIED IN ANY WAY FROM THE THEN-CURRENT KEY DATE SCHEDULE, AS MODIFIED FROM
TIME TO TIME IN ACCORDANCE WITH THIS AGREEMENT. CONTRACTOR ACKNOWLEDGES AND
AGREES THAT THE WAIVER PROVIDED BY CONTRACTOR UNDER THIS SECTION 4.2.3 WAS A
MATERIAL CONSIDERATION FOR OWNER AND COMMON FACILITIES OWNER IN ENTERING INTO
THIS AGREEMENT.

4.3    Liquidated Damages.
4.3.1    Delay Liquidated Damages.
(a)    Subject to Section 8.4.1(e), if Substantial Completion of Stage I occurs
after the Guaranteed Stage I Substantial Completion Date, Contractor shall pay
to Owner the following amounts as liquidated damages per Day for each Day, or
portion thereof, commencing on the Day immediately following the Guaranteed
Stage I Substantial Completion Date and ending on (but including) the date on
which Substantial Completion of Stage I occurs (the “Stage I Delay Liquidated
Damages”):
[***]




105

--------------------------------------------------------------------------------





(b)    Subject to Section 8.4.1(e), if Substantial Completion of Stage II occurs
after the Guaranteed Stage II Substantial Completion Date, Contractor shall pay
to Owner the following amounts as liquidated damages per Day for each Day, or
portion thereof, commencing on the Day immediately following the Guaranteed
Stage II Substantial Completion Date and ending on (but including) the date on
which Substantial Completion of Stage II occurs (the “Stage II Delay Liquidated
Damages”):
[***]


4.3.2    Delay LD Cap; Delay Liquidated Damages Not a Penalty.
(a)    Contractor’s maximum liability to Owner for Delay Liquidated Damages for
a Stage is the Delay LD Cap for such Stage.
(b)    THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT IT WOULD BE DIFFICULT IF
NOT IMPOSSIBLE TO ASCERTAIN AND QUANTIFY THE ACTUAL DAMAGES THAT OWNER WOULD
INCUR IF CONTRACTOR SHOULD FAIL TO MEET ANY OF THE GUARANTEED SUBSTANTIAL
COMPLETION DATES. ACCORDINGLY, IT IS EXPRESSLY AGREED THAT LIQUIDATED DAMAGES
PAYABLE UNDER THIS AGREEMENT DO NOT CONSTITUTE A PENALTY AND THAT THE PARTIES,
HAVING NEGOTIATED IN GOOD FAITH FOR SUCH SPECIFIC DELAY LIQUIDATED DAMAGES AND
HAVING AGREED THAT THE AMOUNT OF SUCH DELAY LIQUIDATED DAMAGES IS REASONABLE IN
LIGHT OF THE ANTICIPATED HARM CAUSED BY THE BREACH RELATED THERETO, ARE ESTOPPED
FROM CONTESTING THE VALIDITY OR ENFORCEABILITY OF THE PER-DAY RATE OF THE DELAY
LIQUIDATED DAMAGES ON THE BASIS THAT SUCH PER-DAY RATE CONSTITUTES A PENALTY OR
IS OTHERWISE UNENFORCEABLE OR INVALID.
(c)    During any period in which Delay Liquidated Damages have accrued or are
accruing, Owner may prepare and submit an invoice to Contractor once each Month
with respect to Delay Liquidated Damages that have accrued prior to such date.
Contractor shall pay such Delay Liquidated Damages within thirty (30) Days after
such invoice is submitted to Contractor. Payment of any Delay Liquidated Damages
with respect to any Work shall be in addition to, and not in lieu of,
Contractor’s other obligations under this Agreement.
(d)    PAYMENT OF ANY DELAY LIQUIDATED DAMAGES WITH RESPECT TO ANY WORK SHALL BE
IN ADDITION TO, AND NOT IN LIEU OF, CONTRACTOR’S OTHER OBLIGATIONS UNDER THIS
AGREEMENT. NOTWITHSTANDING THE FOREGOING, SUBJECT TO OWNER’S RIGHTS AND REMEDIES
PURSUANT TO SECTION 4.4.2, SECTION 4.4.4, SECTIONS 19.3.1(d), 19.3.1(l),
19.3.1(m) AND 19.3.1(n), AND SECTION 21.2, DELAY LIQUIDATED DAMAGES SHALL BE THE
SOLE AND EXCLUSIVE REMEDY OF OWNER AND COMMON FACILITIES OWNER FOR ANY DELAY IN
THE PERFORMANCE OR COMPLETION OF THE WORK IN ACCORDANCE WITH THE BASELINE CPM
SCHEDULE OR KEY DATE SCHEDULE; PROVIDED, THAT THE FOREGOING SHALL NOT BE
CONSTRUED OR DEEMED TO LIMIT OWNER’S RIGHT TO RECEIVE AND CONTRACTOR’S


106

--------------------------------------------------------------------------------





OBLIGATION TO PAY PERFORMANCE LIQUIDATED DAMAGES IN ACCORDANCE WITH SECTION 5.2
IF CONTRACTOR FAILS TO CAUSE A STAGE TO ACHIEVE THE APPLICABLE GUARANTEED
PERFORMANCE LEVELS.

4.4    Critical Path Method Schedule; Acceleration and Schedule Recovery.
4.4.1    Critical Path Method Schedule. In accordance with Appendix S,
Contractor shall prepare, manage, update and deliver to Owner a CPM Schedule
(and updates thereto) covering the duration of the performance of the Work and
showing the actual schedule of the Work. Each CPM Schedule delivered by
Contractor hereunder shall represent Contractor’s best judgment as to how it
shall complete the Work in compliance with the Guaranteed Substantial Completion
Dates and the Key Date Schedule, and shall comply with the requirements of this
Section 4.4 and the applicable requirements of Appendix S. In the event that a
CPM Schedule delivered to Owner does not meet the requirements of this
Agreement, Contractor shall promptly revise and resubmit the CPM Schedule to
Owner. Owner shall be entitled to reasonably rely upon the Baseline CPM Schedule
attached hereto as Appendix E-2 (as the Key Date Items may be adjusted by Change
Order in accordance with this Agreement), and any CPM Schedules provided by
Contractor, including reliance that Contractor has developed a comprehensive,
reasonable and accurate schedule to plan, organize, direct, coordinate, perform,
execute and complete each portion of the Work.
4.4.2    Recovery and Recovery Plan. If, at any time during the prosecution of
the Work, the CPM Schedule or the Monthly Status Report shows, or if Contractor
fails to provide a current updated CPM Schedule or a Monthly Status Report in
compliance with the requirements of this Agreement and Owner reasonably
determines that (each, a “Recovery Plan Triggering Event”): [***], Owner may, in
addition to any other remedies that it may have under this Agreement, require
that Contractor prepare a plan and associated schedule to explain and display
how it intends to regain compliance with the Key Date Schedule or as close
thereto as reasonably possible using the means described in Section 4.4.2(f)
(collectively, a “Recovery Plan”). Except as set forth in the next sentence,
Contractor shall prepare and prosecute a Recovery Plan even if Contractor
Disputes Owner’s determination of the need for a Recovery Plan. As the only
exception to the foregoing sentence, Contractor shall not be required to prepare
and prosecute a Recovery Plan if a Recovery Plan Triggering Event occurs if, and
only if: (1) Contractor claims (by Notice to Owner after Owner requests
Contractor to prepare such Recovery Plan) that the occurrence of a Claim
Submission Event is the cause of the Recovery Plan Triggering Event; and
(2) Contractor has submitted a Claim for relief (or provided notice of the same
under Section 18.2.1 or 18.2.2) under the Key Date Schedule by the Claim
Submission Deadline for such Claim Submission Event pursuant to and in
accordance with Section 18.2.3; and (3) Owner is still evaluating such Claim
pursuant to the provisions of Section 8.5.4 and has yet to advise Contractor on
whether or not Owner has accepted or rejected such Claim. In all other
circumstances, Contractor shall be required to prepare a Recovery Plan if a
Recovery Plan Triggering Event occurs. Contractor shall take the following
actions after written notification by Owner of the requirement for a Recovery
Plan:


107

--------------------------------------------------------------------------------





(a)    Within ten (10) Business Days after such written notification, Contractor
shall prepare the Recovery Plan in accordance with GECP and to a similar level
of detail as the CPM Schedule, and submit it to Owner for Owner’s review and
comment. Owner shall have the right to accept or reject such Recovery Plan, such
acceptance not to be unreasonably withheld or delayed. The Recovery Plan shall
represent Contractor’s best judgment as to how Contractor shall regain
compliance with the Key Date Schedule or as close thereto as reasonably possible
using the means described in Section 4.4.2(f).
(b)    Within ten (10) Business Days after Contractor submits a Recovery Plan,
Contractor shall participate in a conference with Owner to review and evaluate
the Recovery Plan. Such conference shall include Suppliers that Owner requests
participate in the conference, subject to Contractor’s consent to such
participation, which consent shall not be unreasonably denied if the Supplier is
material to the Recovery Plan. Any revisions necessary as a result of this
review shall be resubmitted to Owner within three (3) Business Days after the
conference, and Owner will have the right to accept or reject such revised
Recovery Plan such acceptance not to be unreasonably withheld or delayed. This
process shall be repeated until Contractor provides a Recovery Plan that is
accepted by Owner, such acceptance not to be unreasonably withheld or delayed.
During this process, the Parties and agreed participants (including Suppliers,
as set forth above) shall continue to meet daily to discuss and attempt to
resolve any differences with respect to the proposed Recovery Plan. If Owner
indicates in writing that it accepts the revised Recovery Plan, the revised
Recovery Plan shall then be the plan which Contractor shall use in planning,
organizing, directing, coordinating, performing, and executing the Work
(including all activities of Suppliers).
(c)    Contractor shall perform the Work covered by the Recovery Plan in
accordance therewith until Contractor achieves the results agreed on in the
Recovery Plan.
(d)    During the performance of the Recovery Plan, Contractor shall meet with
Owner once each Week at the Site to review the effectiveness of the Recovery
Plan and to determine whether Contractor has regained compliance with the Key
Date Schedule. At the direction of Owner and without limiting Owner’s rights
under Section 19.3.1(m) or 19.3.1(n), Contractor shall prepare another Recovery
Plan in accordance with Section 4.4.2(a) if any of the following circumstances
occur:
(i)    Contractor does not comply with the Recovery Plan, including if
Contractor fails to ramp-up or add additional resources, or to add additional
shifts, in accordance with the agreed Recovery Plan; or
(ii)    Contractor complies with the Recovery Plan but fails to achieve the
agreed results set forth in such Recovery Plan.
(e)    If Contractor has regained compliance with the Key Date Schedule or
otherwise achieved the results agreed in the Recovery Plan, Contractor shall
return to the use of the CPM Schedule.


108

--------------------------------------------------------------------------------





(f)    In preparing and executing the Recovery Plan, Contractor shall take [***]
designed to regain compliance with the Key Date Schedule or as close thereto as
reasonably possible, including establishing additional shifts, hiring additional
manpower, paying or authorizing overtime, providing additional Construction
Equipment, and resequencing activities.
(g)    The cost of preparing the Recovery Plan, and performing in accordance
therewith, shall be for Contractor’s account, regardless of its success or
failure.
(h)    Owner’s requirement, review and acceptance of the Recovery Plan, or its
decision not to request a Recovery Plan, shall not relieve Contractor of any
obligations for the performance of the Work, change the Guaranteed Substantial
Completion Dates or other Key Date Items, or be construed to establish the
reasonableness of the Recovery Plan.
(i)    Nothing herein shall limit Contractor’s rights under Article 8 or
Section 18.1 for Force Majeure or Excusable Events or other item(s) for which
Contractor has a right to a Change Order under Section 8.3.1 that occur during
performance of a Recovery Plan.
4.4.3    No Constructive Acceleration. In no event shall Owner’s request for a
Recovery Plan or its rejection of or comments to any proposed Recovery Plan in
accordance with Section 4.4.2, Owner’s notice to Contractor of the continued
application of the Key Dates or the Guaranteed Dates or any of Contractor’s
obligations to perform the Work in accordance with the Key Date Schedule, or
Owner’s rejection or denial of a request from Contractor to issue a Change Order
to adjust the Guaranteed Dates under circumstances where Owner reasonably
believes that Contractor is responsible for the delay, constitute the
acceleration of the Work, and Contractor waives all claims it may have against
Owner based on a theory of constructive acceleration or similar claim.
4.4.4    Acceleration and Acceleration Plan. Even if the Work is otherwise in
compliance with the Key Date Schedule, Owner may, at any time, direct Contractor
by unilateral or mutually agreed Change Order to accelerate the Work by, among
other things, establishing additional shifts, paying or authorizing overtime,
providing additional Construction Equipment or expediting Equipment orders;
provided, however, that if the Work is being performed in compliance with the
Key Date Schedule, Contractor shall have agreed pursuant to a mutually agreed
Change Order to accelerate the Work; [***]. In no event will a Recovery Plan be
deemed to be an Acceleration Plan, and this Section 4.4.4 does not apply to the
matters described in Section 4.4.2. If Owner directs Contractor in writing to
accelerate the Work, Contractor shall prepare a plan and associated schedule to
explain and display how it intends to accelerate the Work and how that
acceleration will affect the critical path of the CPM Schedule (an “Acceleration
Plan”), and upon receipt of a mutually-agreed Change Order or unilateral Change
Order, as applicable, promptly commence and diligently perform the acceleration
of the Work in accordance with the Acceleration Plan. With respect to an
Acceleration Plan:
(a)    The Acceleration Plan shall represent Contractor’s best judgment as to
how it shall satisfy Owner’s acceleration directive and shall reflect
Contractor’s best estimate of the additional costs that will be incurred, with
reasonable explanation thereof. The


109

--------------------------------------------------------------------------------





Acceleration Plan shall be prepared in accordance with GECP and to a similar
level of detail as the CPM Schedule.
(b)    On the tenth (10th) Business Day after submittal of the Acceleration Plan
to Owner (or such longer time as may be mutually agreed in writing by the
Parties), Contractor shall participate in a conference with Owner to review and
evaluate the Acceleration Plan. Any revisions to the Acceleration Plan necessary
as a result of this review shall be resubmitted to Owner no later than the tenth
(10th) Business Day after such meeting or such other date as may be agreed in
writing by the Parties, and Owner will have the right to accept or reject such
revised Acceleration Plan. The agreed Acceleration Plan shall be the schedule
which Contractor shall use in planning, organizing, directing, coordinating,
performing, and executing that portion of the Work that is affected by such
acceleration, with the CPM Schedule governing the performance of all other Work.
(c)    Owner’s review and acceptance of the Acceleration Plan shall not
constitute an independent evaluation or determination by Owner of the
workability, feasibility, or reasonableness of that schedule.

ARTICLE 5    

PROJECT PERFORMANCE

5.1    Guaranteed Performance Levels. Contractor guarantees that each Stage will
meet all of the Guaranteed Performance Levels for such Stage under the
Performance Conditions during the applicable Performance Tests or Contractor
shall take the actions provided for in Section 9.10.

5.2    Liquidated Damages.
5.2.1    Performance Damage Amounts. If a Stage meets the Minimum Performance
Standards but fails to meet the Guaranteed Performance Levels by the last
Performance Test conducted by Contractor prior to the Guaranteed Substantial
Completion Date, Contractor shall take the actions to cure the applicable
deficiencies and pay to Owner the Performance Liquidated Damages in accordance
with Section 9.10 and Appendix G, as applicable.
5.2.2    Performance LD Cap; Performance Liquidated Damages Not a Penalty.
(a)    Contractor’s maximum liability to Owner for Performance Liquidated
Damages for a Stage is the Performance LD Cap for such Stage.
(b)    THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT IT WOULD BE DIFFICULT IF
NOT IMPOSSIBLE TO ASCERTAIN AND QUANTIFY THE ACTUAL DAMAGES THAT OWNER WOULD
INCUR IF CONTRACTOR SHOULD FAIL TO MEET ANY OF THE GUARANTEED PERFORMANCE
LEVELS. ACCORDINGLY, IT IS EXPRESSLY AGREED THAT THE PERFORMANCE LIQUIDATED
DAMAGES


110

--------------------------------------------------------------------------------





PAYABLE UNDER THIS AGREEMENT DO NOT CONSTITUTE A PENALTY AND THAT THE PARTIES,
HAVING NEGOTIATED IN GOOD FAITH FOR SUCH SPECIFIC PERFORMANCE DAMAGES AND HAVING
AGREED THAT THE AMOUNT OF SUCH PERFORMANCE LIQUIDATED DAMAGES IS REASONABLE IN
LIGHT OF THE ANTICIPATED HARM CAUSED BY THE BREACH RELATED THERETO, ARE ESTOPPED
FROM CONTESTING THE VALIDITY OR ENFORCEABILITY OF THE RATE OF PERFORMANCE
LIQUIDATED DAMAGES ON THE BASIS THAT SUCH RATE CONSTITUTES A PENALTY OR IS
OTHERWISE UNENFORCEABLE OR INVALID.
(c)    PAYMENT OF ANY PERFORMANCE LIQUIDATED DAMAGES FOR A STAGE WITH RESPECT TO
ANY WORK SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, CONTRACTOR’S OTHER
OBLIGATIONS UNDER THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, SUBJECT TO
CONTRACTOR HAVING ACHIEVED THE MINIMUM PERFORMANCE STANDARDS AND OWNER’S RIGHTS
AND REMEDIES PURSUANT TO SECTION 9.10, AND SECTION 21.2, PERFORMANCE LIQUIDATED
DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF OWNER AND COMMON FACILITIES
OWNER FOR THE FAILURE OF CONTRACTOR TO ACHIEVE THE GUARANTEED PERFORMANCE LEVELS
TO WHICH SUCH MINIMUM PERFORMANCE STANDARDS APPLY; PROVIDED, THAT THE FOREGOING
SHALL NOT BE CONSTRUED OR DEEMED TO LIMIT (I) CONTRACTOR’S WARRANTY OBLIGATIONS
UNDER ARTICLE 10; OR (II) OWNER’S RIGHT TO RECEIVE AND CONTRACTOR’S OBLIGATION
TO PAY DELAY LIQUIDATED DAMAGES IN ACCORDANCE WITH SECTION 4.3.

ARTICLE 6    

COMPENSATION AND PAYMENT

6.1    Contract Price.
6.1.1    Contract Price. Owner shall pay to Contractor, and Contractor shall
accept, the Contract Price in full consideration for performance of the Work.
The Contract is a fixed “separated” price contract as defined in 34 Tex.
Administrative Code §3.291(a)(13), subject to adjustment only by Change Orders
(as provided in Article 8). The Contract Price, as so adjusted, includes:
(a) all Taxes for which Contractor is responsible under Article 7, costs,
charges, and expenses of whatever nature applicable to the Work; (b) the amounts
paid to Contractor pursuant to the EDSA or the SWSA; and (c) Provisional Sums as
described in Section 6.1.2. Payments made to Contractor under the EDSA and the
SWSA shall be credited against the Contract Price.
6.1.2    Provisional Sums. Notwithstanding anything to the contrary in
Section 6.1.1, the Parties acknowledge and agree that the Contract Price
includes provisional sums for certain portions of the Work in the amounts set
forth in Appendix C. Accordingly, the Contract Price may be adjusted with
respect to such provisional sums in accordance with Section 8.3.1(b).


111

--------------------------------------------------------------------------------





6.1.3    Reimbursement of Unused Provisional Sums. To the extent that as of the
Substantial Completion Date, the actual aggregate amount of the costs incurred
by Contractor to perform a portion of the Work for which a provisional sum is
set forth on Appendix C, is less than the provisional sum for such Work set
forth on Appendix C, Contractor shall reimburse Owner for such excess amounts of
such provisional sum.
6.1.4    Option. Notwithstanding anything to the contrary in Section 6.1.1, the
Parties acknowledge and agree that Appendix C (a) identifies the Scope Options
that Owner may elect to exercise; (b) sets forth the related adjustments to the
Contract Price, Key Date Schedule and any other adjustments to the Work or the
requirements under this Agreement in connection with such Scope Option if the
Scope Option is exercised; and (c) sets forth a date by which Owner must notify
Contractor that Owner is exercising the Scope Option. If Owner elects to
exercise a Scope Option within the applicable time period set forth in
Appendix C, Owner shall notify Contractor in writing and the Parties shall enter
into a Change Order to adjust the Contract Price and make the other adjustments
as contemplated in Appendix C as applicable with respect to such Scope Option.

6.2    Payments.
6.2.1    Payments Prior to the FNTP Date. Prior to the FNTP Date, Owner shall
make payments to Contractor on account of the Contract Price in the amounts and
at the times as provided in the Limited Notices to Proceed, if any, issued by
Owner to Contractor; provided that in no event shall Owner’s liability to make
payments to Contractor pursuant to a Limited Notice to Proceed exceed the
Maximum LNTP Payment Amount as set forth in such Limited Notice to Proceed.
Except as expressly modified in a Limited Notice to Proceed, the provisions of
this Article 6 shall apply to all Invoices and payments made pursuant to a
Limited Notice to Proceed.
6.2.2    Milestone Payments After the FNTP Date. Subject to the other provisions
of this Article 6, from and after the FNTP Date, Owner shall make payments to
Contractor on account of the Contract Price equal in amount to the applicable
Milestone Payment following Contractor’s completion of each Milestone, as
further described herein and in Attachment D-1 to Appendix D. Each Milestone
Payment shall be due and payable only to the extent it is supported by the
completion of the Milestone, it being acknowledged and understood that no
Milestone Payment shall be made for any partially completed Milestones
(including in the case of Defects). The Parties acknowledge that each Milestone
does not represent the cost of the Work included in such Milestone; accordingly,
the Milestone Payments may not represent an actual measure of the progress of
the Work.
(a)    Contractor acknowledges that Attachment D-1 to Appendix D includes a
Milestone titled “Administrative Milestone” for each Month of the Baseline CPM
Schedule with respect to Contractor’s delivery of reports, statements and the
performance of other administrative obligations of Contractor hereunder, as
described in Appendix D. If Contractor fails to complete the Administrative
Milestone for a Month for [***], Owner may withhold from each Invoice an amount
equal to the sum of: (i) the amount of the payment to be made upon achievement
of the Administrative Milestone; multiplied by (ii) for such Invoice, the number
of Months in the aggregate Contractor has failed to achieve the Administrative
Milestone


112

--------------------------------------------------------------------------------





and has not cured such Administrative Milestone in accordance with the following
sentence. Owner may withhold such amounts until Contractor has achieved all of
the Administrative Milestones that are required to be achieved (including
delivery of all reports, statements and completion of other administrative
obligations of Contractor, as described in Appendix D for all previous
Administrative Milestones that were not achieved).
(b)    Contractor acknowledges that Attachment D-1 to Appendix D includes
Milestones titled “Local Content Milestone” with respect to Contractor’s
compliance with its reporting obligations under the Local Content Program. If
Contractor fails to comply with the completion criteria as described in
Attachment D-1 to Appendix D with respect to a Local Content Milestone,
Contractor shall not be entitled to payment of such Local Content Milestone, and
Owner may withhold the amount of such Local Content Milestone, until Contractor
has cured such failure to comply (delivery of all reports as described in
Attachment D-1 to Appendix D for all previous Local Content Milestones that were
not achieved).
(c)    In connection with any adjustment to the Contract Price hereunder, the
Parties shall update Attachment D-1 to Appendix D with respect to any additional
Milestones (including incorporating completion criteria for such additional
Milestones) and adjust the Payment Schedule. Any adjustments to the Project
Schedule that increase the amount of time required for Contractor to complete
the Work and include an adjustment to the Contract Price, shall be accompanied
by an adjustment to the Payment Schedule to incorporate an Administrative
Milestone for each additional Month (or part thereof) added to the Project
Schedule; provided that the additional Administrative Milestones shall not
result in an increase of the Contract Price except to the extent that the
Contract Price has otherwise been adjusted in accordance with this Agreement.
6.2.3    Progress Payments. Subject to the other provisions of this Article 6,
from and after the FNTP Date, Owner shall make payments to Contractor on account
of the Contract Price equal in amount to the applicable Progress Payments based
on the progress of the Work, as further described herein and in Attachment D-2
to Appendix D. Progress Payments shall be due and payable to the extent progress
of the Work is verified in accordance with Section 6.3.3. If the Parties
determine any updates or modifications to the Payment Schedule should be made,
the allocation of Progress Payments in such updated Payment Schedule shall be
determined utilizing the same methodology as that used in the Payment Schedule
set forth in Attachment D-2 to Appendix D as of the Effective Date.
6.2.4    Time and Materials Payments. Subject to the other provisions of this
Article 6, with respect to Work performed on a time and materials basis under a
Change Order, payments that are not Disputed shall be made monthly based upon
the time and materials used for the Work authorized pursuant to such Change
Order, as detailed in the applicable Invoice.
6.2.5    Form of Payment. All payments to Contractor shall be made in Dollars by
wire transfer of immediately available funds to the bank and account specified
in Appendix RR or such other bank and account located in the U.S. that
Contractor specifies in a notice to Owner no later than five (5) Business Days
before the applicable payment is due under this Agreement.


113

--------------------------------------------------------------------------------





6.2.6    FNTP Date Payment. Within one (1) Business Day after Owner issues the
Full Notice to Proceed, Contractor shall submit an invoice to Owner for payment
of the Milestone Payment due upon issuance of the Full Notice to Proceed as set
forth in Attachment D-1 to Appendix D. On the date that is identified as the
FNTP Date in the Full Notice to Proceed when issued by Owner, Owner and
Contractor shall meet at the time and location in Houston as agreed by the
Parties, and:
(a)    Owner shall deliver to Contractor:
(i)    the payment due pursuant to the Invoice issued by Contractor pursuant to
this Section 6.2.6;
(ii)    [***];
(iii)    [***]; and
(b)    Contractor shall deliver to Owner:
(i)    a Letter of Credit in accordance with Section 17.2.1; and
(ii)    certificates of insurance for the insurance required pursuant to
Article 16 and Appendix MM as of the FNTP Date.
Owner acknowledges and agrees that if any Person other than Owner and Common
Facilities Owner directly owns an interest in the LNG Facility as of the date on
which Owner issues the Full Notice to Proceed, it shall be a condition to
Contractor’s obligation to proceed with the Work as of the FNTP Date that Owner
shall have delivered the acknowledgements as described in Section 6.2.6(a)(ii)
from such Person(s).
6.2.7    Reconcilation of Payment Schedule. Within thirty (30) Days after the
FNTP Date, Contractor shall submit to Owner a revised Payment Schedule that
adjusts both the Milestones and the progress payments, including the progress
payment curve, as necessary to reflect the amounts paid to Contractor under the
EDSA and the SWSA and the Limited Notices to Proceed, if any, pursuant to
Section 4.1.4(a), as applicable, and the exercise of any Scope Options by Owner.

6.3    Invoices and Supporting Documentation.
6.3.1    Invoices. Within ten (10) Business Days after the end of each Month
(which for purposes of the Invoices shall end as of the second to last Friday of
each Month), Contractor shall submit to Owner a Monthly Invoice. Each Monthly
Invoice shall include all Milestones completed during the prior Month, if any,
any amounts owing for Work for which a Progress Payment is to be made that was
performed during the prior Month, any amounts due with respect to a Provisional
Sum, and any amounts owing for Work performed on a time and materials basis for
additional Work performed pursuant to a mutually executed Change Order or a
unilateral Change Order under this Agreement during the prior Month, and shall
deduct any amounts previously paid with respect to Defective Work discovered
after a previous Invoice


114

--------------------------------------------------------------------------------





covering such Work was submitted to Owner. Without limiting the foregoing,
Contractor shall not include a request for payment for any known Defective Work
on any Invoice. Such Monthly Invoice shall also note: (a) Milestones projected
to be completed during the Month in which the Invoice is submitted and the next
succeeding Month, if any; (b) amounts projected to be due for Work for which a
Progress Payment is to be made during the Month in which the Invoice is being
submitted and the next succeeding Month; (c) Customs Duties for which Contractor
is entitled to reimbursement pursuant to Section 7.3.2; and (d) if a Change
Order requires payment of amounts due under such Change Order on a basis other
than pursuant to the completion of Milestones or Progress Payments, amounts
projected to be due and owing for Work performed pursuant to such Change Order
during the Month in which the Invoice is submitted and the next succeeding
Month, if any, separated by amounts due for materials, or labor or services
provided. All Invoices, other than the Invoice for final payment for each Stage
under this Agreement, shall be in the form of Appendix V-1, shall comply with
the requirements of Appendix S, and shall include all documentation supporting
Contractor’s request for payment as required under this Agreement. Contractor
shall segregate the Monthly Invoice so as to clearly segregate the billing and
back-up information related to completed Milestones, Progress Payments and
requests for payments under mutually executed Change Orders.
6.3.2    Milestone Completion Notices. During the performance of any Work under
a Limited Notice to Proceed, Contractor shall provide written notices to Owner
as the milestones under such Limited to Proceed are completed. From and after
the FNTP Date, Contractor shall provide written notices to Owner at least once
each Week of the Milestones that were completed in the previous Week (which
notices may be included as part of the Weekly Status Report provided to Owner).
Owner may inspect the Work to determine whether such Milestones have been
completed, but is under no obligation to Contractor to do so. If Owner inspects
the Work and disagrees that a Milestone has been completed, Owner shall promptly
notify Contractor in writing of the reasons why Owner believes the Milestone has
not been completed. Contractor shall notify Owner once Contractor has completed
any further Work required to complete such Milestone, and if Owner inspects the
Work and still disagrees that the Milestone has been completed, Owner shall
promptly notify Contractor in writing. The Parties shall repeat this process on
an iterative basis as necessary. If an Invoice includes a request for payment of
any Milestone that Owner disagrees has been completed, Owner’s notice to
Contractor of Owner’s disagreement that the Milestone has been completed
pursuant to this Section 6.3.2, shall constitute Owner’s notice of a Dispute
pursuant to Section 6.3.6 and Section 6.4.1. If Contractor disagrees with
Owner’s assessment that a Milestone has not been completed, such Dispute shall
be resolved pursuant to Article 20.
6.3.3    Progress Payment Verification. From and after the FNTP Date, Contractor
shall provide written notices to Owner once each Week verifying the progress of
the Work in the previous Week (other than engineering progress which will only
be reported on a Monthly basis), which notices may be included as part of the
Weekly Status Report provided to Owner. Contractor shall provide Owner with a
Fully Functional copies of the detailed reports of Contractor’s progress
measurement details and summaries as described in Appendix S-3, as well as back
up documentation for progress achieved on a Monthly basis, for the purpose of
verification of achieved progress. Summaries of progress achieved shall be
submitted together


115

--------------------------------------------------------------------------------





with Contractor’s Invoice when submitted hereunder. Owner may inspect the Work
to determine whether such progress has been achieved, but is under no obligation
to do so. If Owner inspects the Work and disagrees with the amount of progress
of the Work that Contractor reports has been achieved, Owner shall promptly
notify Contractor in writing of the reasons why Owner believes the progress of
the Work differs from that reported by Contractor. Contractor shall notify Owner
once Contractor has completed any further Work required to achieve the progress
of the Work reported by Contractor, and if Owner inspects the Work and still
disagrees that the Work has progressed to the level reported by Contractor,
Owner shall promptly notify Contractor in writing. The Parties shall repeat this
process on an iterative basis. If an Invoice includes a request for a Progress
Payment based on progress that Owner disagrees has been achieved, Owner’s notice
to Contractor of Owner’s disagreement with the reported progress of the Work
pursuant to this Section 6.3.3 shall constitute Owner’s notice of a Dispute
pursuant to Section 6.3.6 and Section 6.4.1. If Contractor disagrees with
Owner’s assessment of the progress of the Work, such Dispute shall be resolved
in accordance with Article 20.
6.3.4    Time and Materials Documentation. During any period in which Contractor
is performing any of the Work on a time and materials basis, Contractor shall
cause its and the Suppliers’ personnel performing Work on a time and materials
basis to submit to Owner for countersignature bi-weekly hour reports showing
hours worked by such personnel. No hourly charges with respect to such personnel
may be included in any Invoice unless supported by such a countersigned
bi-weekly hour reports. In addition, Contractor shall provide Owner with
additional supporting documentation for any expensed amounts included on
Invoices submitted with respect to Work performed on a time and materials basis,
including invoices and receipts for amounts incurred by Contractor with respect
to such Work.
6.3.5    Interim Lien and Claim Waivers. Each Invoice received by Owner prior to
Final Completion shall be accompanied by: (a) a fully executed Interim Lien and
Claim Waiver from Contractor in the form of Appendix EE-1 for all Work for which
payment is requested; and (b) fully executed Interim Lien and Claim Waivers from
each Major Supplier in the form set forth in Appendix EE-2 for all Work for
which payment is requested. Interim Lien and Claim Waivers shall not be required
from Major Suppliers until they have performed Work, and Major Suppliers shall
be required to submit additional Interim Lien and Claim Waivers only if they
have performed Work not covered by a previous Interim Lien and Claim Waiver.
Submission of all Interim Lien and Claim Waivers covering the period through the
end of the applicable Month is a condition precedent to payment of any Invoice.
In addition, beginning with the second Invoice submitted by Contractor
hereunder, Contractor shall submit (i) a fully executed Interim Unconditional
Lien and Claim Waiver from Contractor in the form of Appendix FF-1 for all Work
for which payment was received and for which Contractor has not previously
provided an Interim Unconditional Lien and Claim Waiver; (ii) fully executed
Interim Unconditional Lien and Claim Waivers from each Major Supplier in the
form set forth in Appendix FF-2 for all Work for which payment has been received
and for which the Major Supplier has not previously provided an Interim
Unconditional Lien and Claim Waiver; (iii) fully executed Final Lien and Claim
Waivers in the form set forth in Appendix GG-2 from each Major Supplier that
performed any part of the Work in the prior Month and that has completed all of
the Work to be performed by that Major Supplier for which the Major Supplier has
not previously provided a Final


116

--------------------------------------------------------------------------------





Unconditional Lien and Claim Waiver; and (iv) fully executed Final Unconditional
Lien and Claim Waivers in the form set forth in Appendix HH-2 from each Major
Supplier that has completed all of the Work to be performed by that Major
Supplier and has not previously executed and delivered a Final Unconditional
Lien and Claim Waiver.
6.3.6    Invoice Review and Payment. Contractor shall furnish such supporting
documentation and notices as specified in this Section 6.2.7 in connection with
Owner’s review of an Invoice. Without limiting Owner’s rights of review under
this Agreement, within ten (10) Business Days after Owner receives an Invoice
and all accompanying documentation required under this Section 6.2.7, Owner
shall (in consultation with the Lenders Agent and the Independent Engineer, to
the extent Owner chooses to consult with such Persons): (a) determine whether
the Work covered thereby has been completed as described by Contractor;
(b) determine whether the Work performed conforms with the requirements of this
Agreement; and (c) determine and notify Contractor concerning any invoiced
amount that is in Dispute and the basis for such Dispute. Unless Disputed by
Owner in accordance with Section 6.4.1, each Invoice (less any withholdings
allowed under this Agreement) shall be due and payable [***] Days after the
Invoice is received by Owner.

6.4    Disputed Payments and No Waiver.
6.4.1    Disputed Payments. If Owner Disputes one (1) or more items in an
Invoice, Owner shall pay the portion of the Invoice that is not Disputed by the
due date for payment in accordance with Section 6.3.6 and shall notify
Contractor in writing of the item or items under Dispute and the reasons
therefor and the Dispute shall be resolved pursuant to Article 20. Payment of
such Disputed items may be withheld by Owner, without payment of interest, until
settlement of the Dispute. Payment on Disputed amounts shall be made as soon as
such Dispute is resolved. Failure by Owner to pay any amount in Dispute and
identified pursuant to this Section 6.4.1 until resolution of such Dispute in
accordance with this Agreement shall neither in any respect alleviate, diminish,
modify nor excuse the performance of, Contractor’s obligations to perform
hereunder, including Contractor’s obligation to meet the Guaranteed Substantial
Completion Dates. Contractor and Owner shall use their commercially reasonable
efforts to resolve all disputed amounts reasonably expeditiously and in
accordance with the provisions of Article 20.
6.4.2    No Waiver. No payment made under this Agreement shall be construed to
be acceptance or approval of that part of the Work to which such payment relates
or shall constitute a waiver by Owner of the performance by Contractor of any of
its obligations hereunder, and in no event shall any such payment affect the
warranty obligations of Contractor as set forth in Section 10.1. Any payment
withheld under this Agreement shall be without prejudice to any other rights or
remedies available herein to Owner. Contractor’s acceptance of any payment shall
not be deemed to constitute a waiver of amounts that are then in Dispute.

6.5    Owner Right to Withhold and Set Off Payment.
6.5.1    Withholding. To the extent permitted by Applicable Law, Owner may
withhold payment to Contractor, without payment of interest, of amounts
otherwise due


117

--------------------------------------------------------------------------------





Contractor, and deduct or set-off monies due or owing by Contractor to Owner
under this Agreement, for any of the following reasons:
(a)    a Dispute over any amount in an Invoice (including as to the completion
of Milestones or achievement of progress), to the extent of the Disputed amount;
(b)    the filing of third-party claims against Owner asserting amounts due to
such third parties by Contractor or any Supplier, or the filing of Liens against
Owner or the Common Facilities Owner or any of their respective property with
respect to the Work; provided that Contractor has refused or failed to defend,
indemnify and hold harmless Owner and the Common Facilities Owner against such
claims or obtain the release or discharge of such Liens to the extent Contractor
is obligated hereunder to do so;
(c)    in accordance with Tex. Property Code §53.081 following receipt of a
notice from a Supplier as described therein;
(d)    the assessment of any fines, penalties or similar assessments against
Owner as a result of Contractor’s failure to comply with Applicable Laws, to the
extent of such fines, penalties or similar assessments;
(e)    a failure by Contractor to pay amounts properly due for Equipment,
materials and personnel used by Contractor in connection with the Work;
provided, that Owner has paid Contractor all undisputed amounts hereunder;
(f)    a failure by Contractor to pay any amount owing to Owner under this
Agreement on or before the date due in the amount of such payment owed, or other
breach by Contractor of any material provision of this Agreement as reasonably
necessary for Owner to protect itself from resulting Losses;
(g)    amounts previously overpaid by Owner to Contractor, including under the
EDSA or the SWSA;
(h)    if Contractor fails to deliver the reports, statements or otherwise
perform the administrative obligations of Contractor due in connection with an
Administrative Milestone in any given Month for which an Administrative
Milestone is not included in the Payment Schedule, an amount equal to the most
recent Administrative Milestone Payment included in the Payment Schedule,
without duplicating amounts withheld under Section 6.2.2(a);
(i)    if any Invoice does not include the required supporting documentation, to
the extent of the amounts on such Invoice for which the supporting documentation
is lacking;
(j)    in accordance with Sections 6.2.2(a) and 6.2.2(b); or
(k)    to the extent necessary to protect Owner from loss or potential loss
against which Owner reasonably deems itself inadequately protected arising out
of:


118

--------------------------------------------------------------------------------





(i)    failure by Contractor to provide a release or bond or otherwise discharge
any Lien in breach of Section 2.9.3; provided that Contractor has refused or
failed to obtain the release or discharge of such Liens to the extent Contractor
is obligated to do so in accordance with Section 2.9; or
(ii)    Contractor’s failure to submit a Recovery Plan (without regard as to
whether or not Owner has approved the proposed Recovery Plan, but without
limiting Owner’s right to challenge the reasonableness of such plan), or
implement or materially comply with an accepted Recovery Plan.
If Owner elects to withhold payment from Contractor on account of any of the
foregoing causes, Owner shall notify Contractor of such withholding at least ten
(10) Days in advance of the due date for payment and state the reasons therefor.
If such notice is provided with less than ten (10) Days remaining before the due
date for payment, Owner shall pay the amount to be withheld but may withhold
such amount from amounts due under a subsequent Invoice unless the reason for
such withholding is corrected before payment is due with respect to such
subsequent Invoice. Contractor shall continue to perform the Work, subject to
Owner’s right to terminate or suspend Contractor’s performance under
Section 19.3.2, notwithstanding the withholding by Owner of any such amount.
6.5.2    Payment of Withheld Amounts. Subject to Section 6.4.1, if and when the
cause or causes for withholding any payment shall be remedied or removed by
Contractor and reasonably satisfactory evidence of such remedy or removal has
been presented to Owner, the amount withheld (other than with respect to monies
due or owing by Contractor to Owner) shall be paid to Contractor at the due date
for payment of the next Invoice to become due. If Contractor fails or refuses to
remedy or remove any cause for withholding such payment for [***] Days after
Owner notified Contractor that it intended to withhold such payment, Owner may
remedy or remove the same, or cause the same to be remedied or removed, and may
recover from Contractor the costs incurred by Owner to remedy or remove the
same, or may deduct the cost thereof from any amounts due or owing to, or that
may become due or owing to, Contractor; provided, however, that if Owner
withholds amounts due to a Contractor Event of Default, Contractor shall have
the same amount of time to attempt to remedy or cure such Contractor Event of
Default as Contractor would have with respect to such default pursuant to
Section 19.3.1.
6.5.3    Insufficient Amounts. If insufficient amounts are available for full
offset by Owner, then Contractor, upon receipt of Owner’s written notice of
Contractor’s outstanding obligations hereunder, shall promptly remit to Owner
all amounts properly due and owing pursuant to the terms of this Agreement.
Should Contractor fail to pay any such amount within [***] Days after Owner’s
notice (reserving its right to draw on the Letter of Credit), Owner may at its
sole and absolute discretion draw on the Letter of Credit for such amounts, in
addition to any other remedies that may be available to it under this Agreement.
6.5.4    No Suspension or Termination. Subject to Applicable Laws, and
notwithstanding the provisions of Sections 19.4.2 and 20.5, Contractor shall not
have any rights


119

--------------------------------------------------------------------------------





of termination or suspension under Section 19.4.2 as a result of Owner’s
exercise or attempted exercise of its rights under this Section 6.5.

6.6    Final Payments. Upon Final Completion, Contractor shall, in addition to
any other requirements in this Agreement for achieving Final Completion,
including those requirements set forth in Section 1.2 for the definition of
Final Completion, submit a fully executed final Invoice (the “Final Invoice”) in
the form attached hereto as Appendix V-2, along with: (a) a statement
summarizing and reconciling all previous Invoices, payments and Change Orders;
(b) an affidavit that all payrolls, Taxes, liens, charges, claims, demands,
judgments, security interests, bills for Equipment, and any other indebtedness
connected with the Work have been paid; (c) fully executed Final Lien and Claim
Waiver from Contractor in the form of Appendix GG-1; and (d) fully executed
Final Lien and Claim Waivers in the form set forth in Appendix GG-2 from each
Major Supplier that performed any part of the Work in the prior Month. No later
than [***] Days after receipt by Owner of the Final Invoice and all requested
documentation and achieving Final Completion, Owner shall, subject to its rights
to withhold payment under this Agreement, including Owner’s right to withhold
payment for any unpaid liquidated damages which Contractor owes under the terms
of this Agreement, and subject to Contractor concurrently delivering to Owner a
Final Unconditional Lien and Claim Waiver in the form of Appendix HH-1 and
delivering fully executed Final Unconditional Lien and Claim Waivers in the form
set forth in Appendix HH-2 from each Major Supplier from which a Final
Unconditional Lien and Claim Waiver has not yet been delivered, pay Contractor
the balance of the Contract Price. Acceptance of final payment by Contractor
shall constitute a waiver of claims for payment by Contractor except those
previously made in writing and identified by Contractor in the Final Invoice
which are unsettled at the time of Contractor’s application for final payment.
Any Invoice or other request for payment delivered by Contractor with respect to
a Stage more than [***] Days after the Final Completion Date, other than for
amounts determined by virtue of an audit conducted under Section 2.23.2, amounts
owing by Owner pursuant to Article 15, or amounts determined to be owed by Owner
in accordance with Article 20 with respect to Disputes arising prior to the
Final Invoice, as described therein, shall be invalid, and Owner shall have no
obligation or liability to pay such Invoice or request.

6.7    Late Payments. Any late payments due to Owner or Contractor under this
Agreement, excluding any payments that are properly withheld pursuant the terms
of this Agreement, shall bear interest from the date payment is due at the Late
Payment Rate per annum.

6.8    Overpayments. If an error is made in connection with a payment, and such
payment is an overpayment, the overpayment shall be reconciled with the next
monthly Invoice, or in the case of an overpayment by Owner offset under
Section 6.5, or if no further invoices are planned or the amount of such
Invoices are not estimated to be of an amount sufficient to properly reconcile
the error, then the Party receiving such payment in error shall promptly refund
the mistaken amount to the paying Party.


120

--------------------------------------------------------------------------------






6.9    Currency Conversions. Within ten (10) Days after (a) the Non-Bridging
LNTP Date, if any; and (b) the FNTP Date with respect to any portions of the
Contract Price that are stated in currencies other than Dollars on Appendix C
that have not been converted in connection with the issuance of the Limited
Notice To Proceed, Contractor shall prepare and submit a proposed Change Order
to Owner in accordance with Section 8.3.1(m) to: (i) convert those portions of
the Contract Price that are stated in currencies other than Dollars on
Appendix C (the “Foreign Currency Amount”), into Dollars, in accordance with
Attachment C-2 to Appendix C that are being converted as of such date; and
(ii) reimburse Contractor for the associated hedging costs incurred by
Contractor (without any mark-up), as demonstrated by the hedging agreements that
Contractor has entered into with respect to conversion of such currencies and
that are provided to Owner in connection with such Change Order. Except for such
adjustments to the Contract Price as described in Attachment C-2 to Appendix C,
Contractor will not have a right to any further adjustment to the Contract
Price, or to any adjustment of the Milestone Payments, Progress Payments, the
Payment Schedule, the Key Date Schedule, including the Guaranteed Substantial
Completion Dates, the Guaranteed Performance Levels, or any other terms or
conditions of this Agreement, as a result of the conversions of the Foreign
Currency Amount pursuant to this Section 6.9 and Attachment C-2 to Appendix C.

6.10    Effect of Payment. No payment, final or otherwise, shall constitute a
waiver of any claims by Owner or be considered or deemed to represent that Owner
has inspected the Work, nor shall it constitute or be deemed an acceptance, in
whole or in part, of any portion of the Work not in accordance with this
Agreement.

6.11    Certain Conditions Precedent to Payment. It shall be a condition
precedent to Owner’s obligation to make any payment hereunder (a) whether under
a Limited Notice to Proceed or after the FNTP Date, that Contractor has provided
to Owner, and is maintaining (i) the Contractor Guarantee in accordance with
Sections 17.1; and (ii) has procured and is maintaining the insurance policies
in accordance with Article 16 and Appendix MM (as evidenced by certificates of
insurance provided in accordance with Section 16.9); and (b) after the FNTP
Date, that Contractor has provided to Owner, and is maintaining the Letters of
Credit in accordance with Sections 17.2 and 9.10, as and when applicable.

6.12    Fixed Price Nature of Contract. Without limiting either Contractor’s or
Owner’s rights pursuant to Article 8, Contractor and Owner acknowledge and agree
there are cost risks inherent in the execution of a fixed price contract for
construction. Contractor acknowledges that this Agreement constitutes a fixed
price, date certain obligation to engineer, design, procure, construct, test and
start-up a turnkey project (including the training of the Operating Personnel as
described herein). References to the obligations of Contractor under this
Agreement as being “turnkey” and performing the Work on a “turnkey basis” means
that Contractor is obligated to supply all of the Equipment, labor and design
services and to supply and perform all of the Work, in each case as may
reasonably be required, necessary, incidental, or appropriate to complete the
Work such that the LNG Facility meets the Guaranteed Performance Levels, or the
Minimum Performance Standards, where applicable, and the LNG Facility otherwise
complies with the applicable terms, conditions and other requirements set forth
in this Agreement, all for the Contract Price. Contractor acknowledges that
“turnkey” or “turnkey basis” does not limit


121

--------------------------------------------------------------------------------





Owner’s right to review, inspect or comment on any aspect of the Work or
Contractor’s performance thereof as permitted under this Agreement. Contractor
further acknowledges that it may have miscalculated its and its Suppliers’ costs
to perform the Work, and that the performance of the Work in accordance with
this Agreement may result in Contractor (or its Suppliers) expending more
resources than it or they estimated or budgeted or otherwise intend to expend.
Similarly, Owner acknowledges that Contractor may have been conservative in its
assumptions regarding the overall cost of the Work, and that the actual cost to
Contractor to perform the Work may in fact be significantly less than the
Contract Price. The fact that either Party may have so miscalculated the costs
to perform the Work hereunder, or that either Party expended extra resources
that it did not intend to spend as a result of such miscalculation, shall not
form the basis for any claim of relief hereunder, whether such claim arises in
contract or tort.

ARTICLE 7    

TAXES

7.1    Responsibility for Taxes. The Contract Price includes all Taxes imposed
on or payable by Contractor and Subcontractors in connection with the Work,
other than: (a) those Taxes for which Owner is responsible as described in
Section 7.3; and (b) those Texas Sales and Use Taxes for which Owner will be
responsible as described in Section 7.5. Contractor shall: (i) pay and cause the
payment when due of all Taxes imposed on or payable by Contractor and its
Subcontractors in connection with the Work for which Contractor is responsible
pursuant to this Section 7.1; and (ii) make, and shall cause its Subcontractors
to make, any and all payroll deductions required by Applicable Laws. Without
limiting the foregoing, the Contract Price includes, and Owner shall have no
responsibility to pay, any Texas Sales and Use Taxes or property taxes or any
other taxes assessed, incurred or levied on any Construction Equipment. The
Contract Price shall not be increased with respect to any of the foregoing or
with respect to any withholdings that Owner may be required to make in respect
of any of the foregoing items. Contractor shall also bear responsibility for any
employment Taxes with respect to all individuals performing services under this
Agreement on the behalf of Contractor who are not employed by Contractor as
employees of Contractor, and cause all Subcontractors to bear responsibility for
any employment Taxes with respect to all individuals performing Work for such
Subcontractors who are not employed by such Subcontractors as employees of such
entities. Notwithstanding the foregoing, Contractor shall not be liable for, and
the Contract Price shall not include property Taxes levied on: (i) the real
property of Owner; and (ii) Equipment and materials to be incorporated into,
affixed to, or installed into the LNG Facility; provided, however, that
notwithstanding anything to the contrary in the foregoing, Contractor shall be
responsible to pay, and the Contract Price includes, property Taxes on Equipment
and materials to be incorporated into, affixed to, or installed into the LNG
Facility that are assessed by any jurisdiction outside of Jefferson County,
Texas due to Contractor’s delivery, handling, transport or storage of the
Equipment (including Capital Spare Parts) that would not have been incurred or
levied if Contractor had delivered the Equipment to the Site or the laydown yard
in Jefferson County, Texas, as applicable, and stored it therein or thereon,
until installation in the Liquefaction Facility; provided, further, that the
foregoing shall not limit Contractor’s right to relief in connection with the
occurrence of a Force Majeure event. Contractor shall, and shall cause its


122

--------------------------------------------------------------------------------





Subcontractors to, file all returns required with respect to Taxes for which
Contractor or such Subcontractors are responsible hereunder by the date required
under Applicable Laws.

7.2    Withholding of Taxes. If Owner is required by Applicable Laws to withhold
compensation due to Contractor to satisfy any obligation of Contractor for
Taxes, Owner shall use commercially reasonable efforts to provide Contractor
with at least ten (10) Business Days prior notice and may withhold such amounts
from any payment due to Contractor hereunder. Owner shall pay any amounts so
withheld to the applicable taxing authority and provide Contractor with any tax
receipts or other evidence of payment that Owner obtains from such taxing
authorities. Owner shall not withhold such Taxes from Contractor’s compensation
if Contractor produces evidence, reasonably satisfactory to Owner, that
Contractor is exempt from withholding of such Taxes at least ten (10) Business
Days prior to the next payment date.

7.3    Foreign-Trade Zone.
7.3.1    Cooperation. Owner shall designate the Site as a Foreign-Trade Zone,
and shall similarly designate the off-Site laydown area located in Jefferson
County, Texas, if any, identified by Contractor as of the Bridging LNTP Date, as
part of the Foreign-Trade Zone. Owner shall act as the “FTZ Operator” for the
approved FTZ and Contractor will utilize the Owner’s FTZ as a “Zone User”.
Contractor shall, to the maximum extent possible under Applicable Laws, and
shall cause its Suppliers to, use the locations designated as part of the FTZ
for admissions of imported Contractor-Furnished Items. Contractor shall, and
shall cause its Suppliers to, cooperate in good faith with Owner and its
tax/customs consultants to achieve applicable Customs Duties and fee savings as
it relates to the FTZ designation. Such cooperation may include, among other
things, timely providing relevant shipment information to Owner, filing required
FTZ documentation with U.S. Customs and Border Protection for in-bound
transportation from the port of arrival to the designated FTZ location and
admission into the FTZ in lieu of a normal entry for consumption, and providing
relevant information to Owner regarding inventory admitted within the FTZ
(including movement within and out of the FTZ); provided, however, if Owner’s
Tax/customs consultant requests information relating to the actual cost of any
item of Equipment, Contractor shall provide such information to Owner’s
Tax/customs consultant, subject to such consultant having signed a reasonable
and customary non-disclosure agreement with Contractor and on the understanding
that such consultant shall not disclose to Owner the actual cost incurred by
Contractor or its Subcontractors for any item of Equipment included in the
Contract Price. Owner will rely on cooperation from Contractor and its Suppliers
to ensure regulatory compliance. Costs associated with integrating the FTZ’s
inventory control and recordkeeping system (“ICRS”) software with Contractor’s
Enterprise Resource Planning system shall be borne by Contractor. The costs for
Contractor and the Suppliers to comply with the FTZ requirements and to support
Owner in the administration of the FTZ are included in the Contract Price.
7.3.2    Importer of Record; Payment of Customs Duties. Contractor shall be the
importer of record and Owner shall reimburse Contractor for any Customs Duties
paid by Contractor, except to the extent Contractor fails to comply with its
obligations with respect to importing Equipment through the FTZ (once the FTZ is
activated and subject to


123

--------------------------------------------------------------------------------





Sections 2.12.2(c) and 2.12.4) and transporting Equipment such that Owner does
not lose the FTZ benefits. Contractor shall utilize the FTZ for eligible
Equipment, and shall use commercially reasonable efforts to minimize Customs
Duties and restrictions or other punitive or retaliatory duties imposed by the
U.S. in its sourcing decisions, irrespective of the FTZ. Contractor shall, and
shall cause its Suppliers to pursue and utilize any available Free Trade
Agreement or duty preference program as it relates to Contractor-Furnished Items
imported into the U.S. (such as the North American Free Trade Agreement (NAFTA)
and its successor the United States-Mexico-Canada Agreement, the U.S.-Korean
Free Trade Agreement (KORUS), the U.S. Goods Returned program, and the
Generalized System of Preferences (GSP)), assuming the imported
Contractor-Furnished Item qualifies as originating under the rules of the
relevant agreement or duty preference program. Any Taxes for which Contractor is
responsible under this Section 7.3.2 are included in the Contract Price.

7.4    Exemptions. Contractor and Owner shall use commercially reasonable
efforts to cooperate with each other to minimize the liabilities for Taxes of
both Parties to the extent legally permissible and to secure Tax credits and
incentives and exemptions that are available or that Owner obtains for the
Liquefaction Project, supplying resale and exemption certificates, if
applicable, and any other information as reasonably requested or required by
Governmental Authorities or Owner. Contractor certifies that the Contract Price
does not include any Taxes for which Owner is responsible under Section 7.3 or
any Customs Duties or Texas Sales and Use Taxes that are reimbursable pursuant
to Section 7.3.2 or Section 7.5, respectively. If Contractor or any Supplier
stores any Equipment off the Site in a manner that causes the imposition of any
Taxes that would not otherwise be imposed if the Equipment were delivered to and
stored at the Site, or, once the FTZ is activated and subject to
Sections 2.12.2(c) and 2.12.4, within the FTZ, or does not utilize the FTZ for
importation of Contractor-Furnished Items or otherwise through its acts or
omissions causes the imposition of any Taxes on the Equipment that would not
otherwise be imposed if Contractor or such Supplier had complied with the
requirements of this Agreement, Owner shall not have any liability or
responsibility to pay for or reimburse Contractor for such Taxes.

7.5    Texas Sales and Use Tax Matters.
7.5.1    Texas Sales and Use Taxes – Generally. For Texas Sales and Use Tax
purposes, this Agreement is intended to be a “separated contract” as such term
is defined in 34 Tex. Administrative Code §3.291(a)(13). The Parties acknowledge
and agree that any Supply Contract in connection with the Project will be
structured as a “separated contract” to the extent reasonably practicable.
7.5.2    Exemption Certificates. Owner shall provide Contractor with a Texas
direct pay exemption certificate on or before the FNTP Date, and shall pay
applicable Texas Sales and Use Taxes directly to the State of Texas. Contractor
shall issue, and shall cause the applicable Suppliers to issue, properly
completed resale certificates or other documentation or exemption certificates
to all applicable Suppliers, in order to claim, obtain or evidence that the sale
of such taxable items is exempt or otherwise not taxable for Texas Sales and Use
Tax purposes. As used in this Section 7.5, the term “taxable item” has the
meaning assigned to that


124

--------------------------------------------------------------------------------





term in Section 151.010 of the Texas Tax Code. Pursuant to direct pay permit
status, Owner shall pay applicable Texas Sales and Use Tax on Equipment directly
to the State of Texas. In no event shall Owner have any obligation to reimburse
Contractor for Texas Sales and Use Taxes paid, directly or indirectly, by
Contractor or any Supplier with respect to any taxable items for which Owner has
provided a Texas direct pay exemption certificate, nor shall Owner have any
responsibility to pay any Texas Sales and Use Taxes assessed, incurred or levied
on any Construction Equipment.
7.5.3    Sales and Use Tax List. Set forth on Appendix C is an allocation of the
Contract Price by item or category of items included in the Work that complies
with the requirement of 34 Tex. Administrative Code § 3.291(a)(13) to provide
separately stated amounts for incorporated materials, and separately stated
amounts for all skill and labor that includes fabrication, installation and
other labor that is furnished by Contractor. Each Change Order issued hereunder
shall include a similar detailed breakdown with respect to the adjustment to the
Contract Price reflected in such Change Order. Set forth on Attachment C-1 to
Appendix C is the incorporated materials price for the incorporated Equipment
listed on Attachment C-1 to Appendix C for Owner’s Texas Sales and Use Tax
purposes. To the extent any Change Order includes any new incorporated
Equipment, Contractor shall update Attachment C-1 to Appendix C to account for
such new incorporated Equipment. Notwithstanding anything to the contrary in
this Section 7.5.3, Contractor shall provide Owner with a final statement of
information within thirty (30) Days after Final Acceptance of Stage II that
otherwise complies with the requirements of this Section 7.5.3 regarding the
matters set forth on Attachment C-1 to Appendix C. Contractor shall also provide
Owner with any additional information regarding the allocations in Appendix C
and Attachment C-1 to Appendix C, and such Change Orders, and Texas Sales and
Use Tax matters related thereto, reasonably requested by Owner.
7.5.4    Owner’s Audit Right. Pursuant to Section 2.23, Owner shall have the
right to have its tax consultant, after the consultant has signed a reasonable
and customary non-disclosure agreement with Contractor, audit the relevant Books
and Records of Contractor and Subcontractors to confirm: (a) that all Taxes paid
by Contractor and its Subcontractors in connection with the Work are properly
owed under Applicable Laws; (b) the quantities and descriptions of any Equipment
installed in or ordered for the LNG Facility for purposes of Texas Sales and Use
Tax or property Tax; and (c) such other information as Owner or Owner’s tax
consultant may deem reasonably necessary in connection with the preparation of
Owner’s tax returns or other tax documentation in connection with the
Liquefaction Project. If Owner’s tax consultant requests information relating to
the actual cost of any item of Work, Contractor shall provide such information
to Owner’s tax consultant, after the consultant has signed a reasonable and
customary non-disclosure agreement with Contractor, on the understanding that
such tax consultant shall not disclose to Owner the actual cost incurred by
Contractor or its Subcontractors for any item of Equipment included in the
Contract Price, or unless the amount of Tax properly payable for an item of Work
is subject to audit, litigation, arbitration, subpoena, or summons issued by a
Governmental Authority; provided, however, that such tax consultant may report
to Owner the amount of Taxes properly payable under Applicable Laws.


125

--------------------------------------------------------------------------------






7.6    Fixed Asset Price Allocation Schedule. Contractor shall complete a fixed
asset price allocation schedule in the form attached hereto as Appendix PP (the
“Fixed Asset Schedule”) for each Stage of the Work and shall provide Owner such
other information reasonably necessary for Owner to maintain segregated accounts
for its Tax records and fixed asset records. The Fixed Asset Schedule, among
other information, will provide a breakdown of the Contract Price by individual
category (i.e. “soft costs” (i.e. engineering, permitting, etc.) and “hard
costs” (materials, labor, equipment, etc.)). The Fixed Asset Schedule shall also
include information necessary to assist Owner with any reporting requirements or
filings under any Tax Abatements under Section 2.7.10 or other filings with any
Governmental Authority. Contractor shall deliver a draft Fixed Asset Schedule
for each Stage within thirty (30) Days after the Mechanical Completion Date for
such Stage occurs, and shall update such Fixed Asset Schedule periodically
thereafter if any material change occurs, until Contractor delivers the final
Fixed Asset Schedule for such Stage (which shall be on or before the Substantial
Completion Date).

ARTICLE 8    

CHANGE ORDERS

8.1    Changes to the Work. Except for changes to the Work and adjustments to
the extent applicable to the Contract Price, the Milestones, the Payment
Schedule, the Key Date Schedule, including the Guaranteed Substantial Completion
Dates, or the Guaranteed Performance Levels, pursuant to a Change Order signed
by Owner, or Owner and Contractor, as applicable, in accordance with this
Article 8, none of the rights or obligations of the Parties under this Agreement
shall be changed, modified, altered or adjusted by a Change Order or in any
other manner except by a written amendment to this Agreement signed by the
Parties. Contractor expressly waives any other compensation as a result of a
change in the Work except as set forth in a Change Order in accordance with this
Article 8.

8.2    Change Orders Requested by Owner.
8.2.1    Owner shall have the right in its sole and absolute discretion to make
changes in the Work (including changes which reduce the scope of Contractor’s
Work hereunder). All such changes shall be made and documented in accordance
with this Section 8.2 and shall be considered, for all purposes of this
Agreement, as part of the Work. The adjustments to the Work, the Contract Price,
the Milestones, the Payment Schedule, the Key Date Schedule, including the
Guaranteed Substantial Completion Dates, or the Guaranteed Performance Levels,
as described in this Section 8.2, shall be the sole adjustments to any of the
terms and conditions of this Agreement as a result of the applicable
Owner-initiated Change Order.
8.2.2    Owner-Initiated Change Order Procedure.
(a)    If Owner desires to initiate a Change Order, Owner shall submit to
Contractor a notice with a narrative with respect to any change in the Work that
Owner desires to make. Contractor shall respond to Owner within fifteen (15)
Days with a preliminary estimate (a “Preliminary Change Order Estimate”),
setting forth the estimated impact, if any, which Owner’s proposed change to the
Work would have on the Contract Price, the Milestones, the


126

--------------------------------------------------------------------------------





Payment Schedule, the Key Date Schedule, including the Guaranteed Substantial
Completion Dates, or the Guaranteed Performance Levels, together with a
sufficiently detailed narrative to justify the estimated impact Contractor
proposes such change would have on such terms, including signed quotations from
Suppliers(including CIMTAS but excluding other Affiliates of Contractor), as
applicable, including a description of when the Parties would need to execute a
final Change Order so as to minimize as much as possible the effect any such
Change Order would have on the Key Date Schedule. Such response from Contractor
shall also include Contractor’s notice of its estimated costs to prepare a
proposed final Change Order if such costs are estimated to exceed the CO Cost
Threshold. After receipt of the Preliminary Change Order Estimate, if Owner
desires to proceed to a full and final Change Order, Owner shall notify
Contractor. If Contractor is instructed to prepare a full and final Change
Order, Contractor shall do so (which shall contain all the information required
under this Section 8.2.2) within fifteen Days after Owner’s notice; provided,
however, that if it is not possible for Contractor to provide all of the
information under this Section 8.2.2 within the fifteen (15) Day period
described in this Section 8.2.2, Contractor shall provide Owner with as much
information as possible, together with a written explanation of the reason that
additional time is required. With respect to any information not provided within
such fifteen (15) Day period, Contractor shall exercise reasonable diligence to
provide such information as soon as possible, but in no event later than thirty
(30) Days (unless the Parties otherwise agree in writing) following Contractor’s
receipt of Owner’s notice that Contractor shall prepare a full and final Change
Order from a Preliminary Change Order Estimate.
(b)    Contractor’s Preliminary Change Order Estimate and any final proposed
Change Order (i) shall only include adjustments to the Project Schedule,
including the Guaranteed Substantial Completion Dates in accordance with
Section 8.4.1(a); and (ii) shall only include adjustments to the Contract Price,
the Milestones and the Payment Schedule in accordance with Section 8.4.1(b);
provided that Contractor shall build-up its costs using the rates set forth in
Appendix KK. Contractor shall only propose changes to the Guaranteed Performance
Levels in accordance with Section 8.4.1(c); provided, however, that if an
alternate change to the Work can be made which would not necessitate any
adjustment to the Guaranteed Performance Levels, Contractor shall include in any
such proposed change in the Work an option (which option shall identify the
incremental cost and schedule impact in order to maintain such Guaranteed
Performance Levels) to permit Owner to accept a change in the Work which would
not require an adjustment to the Guaranteed Performance Levels.
(c)    Owner shall respond to Contractor’s revised Change Order within fifteen
(15) Business Days after receipt of all information to be furnished by
Contractor, indicating Owner’s agreement or disagreement with Contractor’s
proposed revisions to the Contract Price, the Milestones, the Payment Schedule,
the Key Date Schedule, including the Guaranteed Substantial Completion Dates, or
the Guaranteed Performance Levels, in such Change Order.
(d)    If Contractor’s actual costs to prepare a Change Order in response to a
request from Owner pursuant to this Section 8.2.2 exceed the CO Cost Threshold
and Contractor notified Owner in accordance with Section 8.2.2(a) that its
estimated costs would


127

--------------------------------------------------------------------------------





exceed such amount, Owner shall reimburse Contractor for such costs (without
mark-up, overhead, fees or profit on such costs), subject to Owner’s receipt of
reasonable supporting documentation of such costs from Contractor.
8.2.3    Agreed Owner-Initiated Change Orders. If the Parties reach agreement on
the proposed Change Order, the Parties shall execute such Change Order, and such
Change Order shall become binding on the Parties, as part of this Agreement.
Each agreed change in the Work, the Contract Price, the Milestones, the Payment
Schedule, the Key Date Schedule, including the Guaranteed Substantial Completion
Dates, and the Guaranteed Performance Levels, shall be reflected in such Change
Order as executed by the Parties.
8.2.4    Scope Option. Without limiting the generality of this Section 8.2, if
Owner desires to elect to exercise a Scope Option, Owner shall, on or before the
date by which Owner must exercise the Scope Option as described in Appendix C
with respect to such Scope Option, submit to Contractor a Change Order in the
form of Appendix F-1 with respect to such Scope Option, setting forth, as
applicable, the adjustments to the Contract Price, the Milestones and the
Payment Schedule, and the Baseline CPM Schedule and Key Date Schedule, as
described in Appendix C. Such Change Order, which shall be signed by Owner when
submitted to Contractor, shall be signed by Contractor upon receipt.

8.3    Change Orders Requested by Contractor.
8.3.1    Permitted Change Order Requests. Contractor shall only have the right
to a Change Order in connection with the occurrence of the following events, but
only to the extent described in Section 8.4, and in all cases subject to the
requirements of Section 8.5, and, in the case of Sections 8.3.1(e) through (and
including) 8.3.1(j), 8.3.1(n), 8.3.1(o), 8.3.1(p), 8.3.1(q), 8.3.1(r), 8.3.1(s)
and 8.3.1(t) (the “Claim Submission Events”), subject to the provisions of
Sections 18.2 and 18.1.3:
(a)    the purchase of operating spare parts for a Stage in accordance with
Section 2.14.2, as requested by Owner;
(b)    (i) the purchase of Capital Spare Parts in accordance with Section 2.14.3
to the extent the aggregate purchase price and delivery costs, taken as a whole
for all of the Capital Spare Parts, differs from the provisional sum included in
the Contract Price for the Capital Spare Parts as set forth in Appendix C;
(ii) to the extent that the aggregate costs incurred by Contractor to close-out
action items that were identified during Contractor’s HAZOP review that require
input from Vendors not received as of the Effective Date, differs from the
provisional sum included in the Contract Price for such Work as set forth in
Appendix C; (iii) the aggregate fees incurred by Contractor to dispose of
materials stripped from the Site (such as during clearing and grubbing) at
Contractor’s selected landfill in Port Arthur, Texas prior to establishment of
the on-Site disposal area and, thereafter, once the on-Site disposal area has
reached full capacity, to the extent the aggregate amount of such disposal fees
differs from the provisional sum included in the Contract Price for such Work as
set forth in Appendix C; provided, that the foregoing shall include only the
fees paid to the selected landfill and not any other costs such as costs of
stripping or transport of such material; or (iv) to the extent the


128

--------------------------------------------------------------------------------





aggregate costs incurred by Contractor to construct the Beneficial Use Dredge
Material disposal area, differs from the provisional sum included in the
Contract Price for such Work as set forth in Appendix C;
(c)    a reduction in the scope of the Work in the case where Owner agrees to
perform any of the Work or any of the Work is removed from Contractor’s scope in
accordance with Section 2.21.2;
(d)    acceleration of the Work in accordance with Section 4.4.4;
(e)    Excusable Events, subject to the terms of Article 18;
(f)    Force Majeure, subject to the terms of Article 18;
(g)    physical loss or damage to or destruction of the Work;
(h)    in accordance with Section 18.4;
(i)    in connection with Contractor’s suspension of the Work pursuant to
Section 19.4.2(a); or
(j)    in connection with an evacuation of the Site in accordance with
Section 18.3;
(k)    a delay in issuing FNTP in accordance with Section 4.1.4(a) or if after
the Extended Bid Validity Date, in accordance with Section 4.1.4(b), as
applicable;
(l)    Owner’s exercise of a Scope Option pursuant to Section 6.1.4;
(m)    in accordance with Section 6.9 in connection with the conversion of the
Foreign Currency Amount;
(n)    Contractor’s suspension of the repairs or restoration of Work in
accordance with Section 16.5.2 due to Owner’s failure to release the insurance
proceeds that have been paid to Owner for the completion of repairs, replacement
or other necessary Work by Contractor;
(o)    Owner’s modification of the Owner HSSE Program prior to Substantial
Completion of a Stage;
(p)    delays to the Work due to compliance with the FEIS with respect to [***]
(including delays in the Work in the affected areas), and the imposition by FERC
or other relevant Government Authority of additional mitigation measures beyond
those mitigation measures required for Contractor to comply with the
environmental conditions set forth in the FEIS, as a result of the occurrence of
an event, which the mitigation measures required under the FEIS are intended to
prevent or avoid; provided, in each case, that Contractor has complied with


129

--------------------------------------------------------------------------------





the requirements of the FEIS and that the imposition of such additional
mitigation measures are not the result of an act or omission of any member of
the Contractor Group;
(q)    delays or changes in the Work caused by a modification to Contractor’s
means and methods of performing the Work, which modification is due to Owner’s
failure to obtain [***]; or
(r)    if the survey of the Site boundaries completed by Contractor in
accordance with Section 2.11.7 and agreed by Owner modifies the boundaries of
the areas of the Site from those contemplated in Attachment L-1 in such a way
that it reduces the area of the Site such that Contractor can no longer
reasonably perform the Work without apparent and obvious modifications to
Contractor’s plan for performance of the Work as of the Effective Date;
(s)    if the results of the field tests of piles, soil mixing and settlement
wick drains that Contractor will perform on the Site prior to FNTP pursuant to
Section 2.30, demonstrate that the soil conditions of the Site differ from the
Geotechnical Reports such that Contractor must utilize a different pile design,
settlement wick drain design or utilize different quantities of lime, cement and
fill material than that assumed by Contractor as of the Effective Date; or
(t)     Owner’s failure to issue the Non-Bridging LNTP on or before [***], or
Owner’s failure to issue the Full Notice to Proceed on or before [***].

8.4    Change Order Remedies.
8.4.1    General Requirements. The general requirements as stated in this
Section 8.4.1 shall apply in determining all adjustments to the Contract Price,
the Milestones, the Payment Schedule, the Key Date Schedule, including the
Guaranteed Substantial Completion Dates, or the Guaranteed Performance Levels,
to be made in connection with any Change Order. To the extent the specific
adjustments referenced in the description of the remedies available under
Section 8.4.2 conflict with any of the provisions of this Section 8.4, the more
limited adjustments shall apply.
(a)    Adjustments to the Key Date Schedule, including the applicable Guaranteed
Substantial Completion Dates, shall, subject to Section 18.1.3, be made only if
and to the extent Contractor demonstrates that Contractor will be delayed in the
performance of Critical Path Items due to the applicable event such that, based
on the CPM Schedule and using critical path analysis, Contractor will fail to
achieve Substantial Completion of a Stage by the then applicable Target
Substantial Completion Date of such Stage, and the Guaranteed Substantial
Completion Date shall then only be adjusted on a day-for-day basis as such
demonstrated delay to the Target Substantial Completion Date. When the planned
progress curves are impacted by a Change Order, Contractor shall include updated
progress curves with the CPM Schedule submitted with such Change Order.
(b)    All adjustments to the Contract Price through a Change Order shall (i) be
prepared on a “separated contract” fixed price basis, separating the proposed
adjustments


130

--------------------------------------------------------------------------------





into amounts for materials, and amounts for labor and services; (ii) reflect the
estimated effect (increase or decrease) of the change to Contractor’s costs
(including those of its Affiliates other than CIMTAS) caused by such Change
Order event, (iii) reflect the estimated effect of the change to Contractor’s
costs in the case of Supply Contracts (including CIMTAS but excluding other
Affiliates) which shall be equal to the actual costs charged or to be charged by
the Supplier (including CIMTAS but excluding other Affiliates), plus in the case
of each subclause (ii) and (iii), an amount equal to seven and [***] of such
estimated increase or decrease of such costs, which amount shall represent
Contractor’s associated overhead (including general and administrative costs),
and profit, margin and fees; (iv) include a reasonable amount of contingency
appropriate for the scope and risk of the Change Order, where applicable, in any
event not including any Change Orders with respect to [***] other than with
respect to the estimated costs identified in the Change Order that have not yet
been incurred; and (v) comply with the requirements of Section 6.2.2(c). For
purposes of clarity, the rates set forth in Appendix KK shall only be used in
the build-up of Contractor’s costs for adjustments to the Contract Price with
respect to Change Orders issued pursuant to [***]. [***]. The calculation of any
adjustment to the Contract Price shall include and identify all elements of cost
using the following guidelines: labor to include category, unit rate, total rate
and hours, travel and other related expenses; and materials to include category,
unit rate, total rate and quantity. Contractor shall not be entitled to payment
for preparation of Change Orders pursuant to Section 8.3. In connection with any
Contract Price adjustment, the Change Order will incorporate changes to the
Payment Schedule, including both Milestones and the payment curve, as
applicable.
(c)    Changes to the Guaranteed Performance Levels shall be made if and only to
the extent that Contractor is able to reasonably demonstrate, using the original
methodology and calculations, including design margin percentages, that were
used by Contractor to determine the Guaranteed Performance Levels, that the
change in the Work to which a proposed Change Order relates would impact the
expected performance of a Stage such that the Guaranteed Performance Levels
cannot be achieved. For the avoidance of doubt, no change, modification or
amendment shall be made to the Guaranteed Performance Levels, or any of the
provisions of Appendix G, in connection with any Change Order requested by
Contractor other than in connection with a Change in Law.
(d)    No Claim or demand or request for a Change Order shall be made, or deemed
to be made, hereunder unless and until Contractor prepares a fully complete
proposed draft of the Change Order, including all amounts that Contractor
intends to include in such Claim. Notwithstanding anything to the contrary in
this Agreement, Owner shall have no obligation or responsibility to respond to
or take any further action with respect to “indicative” or “preliminary” or
similar incomplete requests for a Change Order made by Contractor hereunder.
(e)    [***].
(f)    Nothing in this Agreement shall be deemed to permit Contractor to receive
a duplication of relief (whether by increase to the Contract Price or extensions
of any of the Key Date Items, or both) by reason of the occurrence of an event,
failure or circumstance qualifying under more than one of the clauses set forth
in Section 8.3.1.


131

--------------------------------------------------------------------------------





8.4.2    Specified Remedies. In connection with the Change Order events
described in this Section 8.4.2, the remedies set forth in Section 8.4.1 shall
be limited as described below:
(a)    In the case of the occurrence of an Excusable Event, and subject to the
provisions of Section 18.1 and Section 18.2, Contractor shall only have a right
to a Change Order under Section 8.3.1(e) for an adjustment to the Key Date
Schedule, the Contract Price (with corresponding adjustments to the Milestones
and the Payment Schedule), and to the Guaranteed Performance Levels with respect
to impacts caused by Change in Law if and only to the extent permitted under
Section 18.1.2.
(b)    In the case of the occurrence of an event of Force Majeure, and subject
to the provisions of Section 18.1 and Section 18.2, Contractor shall only have a
right to a Change Order under Section 8.3.1(f) for adjustments to the Key Date
Schedule and the Contract Price (with corresponding adjustments to the
Milestones and the Payment Schedules) if and only to the extent permitted under
Section 18.1.2.
(c)    In the case of Section 8.3.1(a), Contractor shall only have a right to a
Change Order to adjust the Contract Price (with corresponding adjustments to the
Milestones and the Payment Schedules) for the actual purchase price and delivery
costs of the operating spare parts in accordance with Section 2.14.2.
(d)    In the case of a Change Order due to an acceleration of the Work pursuant
to Section 8.3.1(d), the adjustment to the Contract Price (with corresponding
adjustments to the Milestones and the Payment Schedules) with respect to any
acceleration of the Work as contemplated in Section 4.4.4 will be an amount
limited to the actual costs attributable to such acceleration that Contractor
reasonably demonstrates will be incurred over and above Contractor’s costs that
would be incurred without such acceleration (in the case of any personnel costs,
such costs shall be limited to any incremental shift differential, costs to
expedite, or overtime payments to laborers, craft labor or field supervisors and
other employees of Contractor dedicated to the Work (including additional
indirect staff) on a full-time basis).
(e)    In the case of a Change Order pursuant to Section 8.3.1(g) due to
physical loss or damage to or destruction of the Work: (i) an adjustment to the
Contract Price (with corresponding adjustments to the Milestones and the Payment
Schedules) shall only be made with respect to the costs which Contractor is
entitled to recover under Section 11.3.1(c); and (ii) extensions to the Key Date
Schedule, including the Guaranteed Substantial Completion Dates, shall be
limited to the extent to which the physical loss, damage or destruction and any
resulting delay in the performance of the Work was not due to acts or omissions
of Contractor or any other member of the Contractor Group, and then in
accordance with Section 8.4.1(a).
(f)    In the case of a Change Order requested pursuant to Section 8.3.1(h), any
adjustment to the Contract Price shall only be made in accordance with
Section 18.4, and adjustments to the Key Date Schedule shall, subject to
Contractor having satisfied the requirements of Section 18.4, otherwise be made
in accordance with Section 8.4.1(a).


132

--------------------------------------------------------------------------------





(g)    In the case of Owner’s suspension of the Work pursuant to Section 19.2 or
Contractor’s suspension of the Work pursuant to Section 19.4.2(a), the
adjustment to the Contract Price will be equal to the reasonable costs of such
suspension, including demobilization and remobilization costs, if necessary,
plus an amount equal to [***] of such costs, which amount shall represent
Contractor’s associated overhead (including general and administrative costs),
and profit, margin and fees, but in no event shall Contractor be entitled to
receive any amount for contingency, risk or anticipatory profit.
(h)    In the case of a Change Order requested pursuant to Section 8.3.1(j),
adjustments to the Contract Price and Key Date Schedule shall be made in
accordance with Section 18.3.
(i)    In the case of a Change Order pursuant to Section 8.3.1(k) that is
subject to Section 4.1.4(a), adjustments to the Contract Price and Key Date
Schedule shall be made in accordance with Section 4.1.4(a).
(j)    In the case of a Change Order pursuant to Section 8.3.1(t): (i) with
respect to Owner’s failure to issue the Non-Bridging LNTP, the Change Order
shall define the scope of Work to be performed under the extended Bridging LNTP,
the Maximum LNTP Payment Amount and the payments to be made under the extended
Bridging LNTP in accordance with Attachment NN-1 to Appendix NN, and no
adjustments to the Baseline CPM Schedule, the Key Date Items or the Contract
Price (without prejudice to Section 4.1.4(a)) shall be made; and (ii) with
respect to Owner’s failure to issue the Full Notice to Proceed such that the
FNTP Date has occurred on or before [***], the Change Order shall define the
scope of Work to be performed under each of the extended Bridging LNTP and the
Non-Bridging LNTP, as applicable, and the Maximum LNTP Payment Amount and the
payments to be made under each of the extended Bridging LNTP and the
Non-Bridging LNTP, as applicable, in accordance with Attachments NN-1 and NN-2
to Appendix NN, and no adjustments to the Baseline CPM Schedule, the Key Date
Items or the Contract Price (without prejudice to Section 4.1.4(a)) shall be
made.

8.5    Change Request Logs; Contractor-Requested Change Order Procedures.
8.5.1    Change Request Log. Subject to Section 8.8, Contractor shall maintain a
log of purported Owner instructions or comments that Contractor reasonably
considers represent a change to the scope of Work made by Owner, which, in
Contractor’s view, should result in the issuance of a Change Order by
Owner pursuant to Section 8.2. Such log shall contain sufficient detail,
including the date on which such instruction was given, for the Parties to
identify the instruction or comment at issue. The Parties shall review such log
during the Monthly progress review meetings as described in Appendix S. Neither
the addition of items by Contractor to this log, including Change Orders
requested by Contractor that may be listed in the log, nor the review of such
log with Owner during the Monthly progress review meetings, shall constitute a
Change Order or a formal request to Owner for a Change Order, and Owner’s
failure to comment or dispute items on such log shall not be deemed an admission
by Owner that such log is accurate or otherwise agreed upon by the Parties.
Requests for Change Orders to be issued by Owner must be made in accordance with
Section 8.2. If after review of the log by the Parties,


133

--------------------------------------------------------------------------------





Contractor believes that Owner’s instructions or comments nonetheless constitute
a change in the Work, Contractor shall notify Owner in writing, and if Owner
disagrees and does not issue a Change Order request under Section 8.2 or a
unilateral Change Order under Section 8.6 with respect to such Work, either
Party may submit such disagreement to dispute resolution proceedings in
accordance with Section 20.1.
8.5.2    Change Order Proposal. Upon the occurrence of an event as described in
Section 8.3, Contractor shall notify Owner in writing and issue to Owner, at
Contractor’s expense, a proposed Change Order in the form attached hereto as
Appendix F-1, setting forth the effect, if any, which the change has had or
would have on the Contract Price, the Milestones, the Payment Schedule, the Key
Date Schedule, including the Guaranteed Substantial Completion Dates, or the
Guaranteed Performance Levels, as applicable, and accompanied by a detailed
written explanation of the proposed change and Contractor’s reasons for
proposing the change, all documentation necessary to demonstrate the effects of
the change on such terms, and all other information reasonably required by Owner
to verify such proposed Change Order. In all cases, Contractor shall submit all
Claims for relief hereunder for Claim Submission Events by the Claim Submission
Deadline.
8.5.3    Agreed Change Orders. If the Parties reach agreement on Contractor’s
proposed Change Order, Owner shall issue such Change Order, which shall be in
the form of Appendix F-1, and such Change Order shall become binding on the
Parties as part of this Agreement upon execution thereof by the Parties.
8.5.4    Owner’s Review of Change Orders; Disputed Change Orders. Without
limiting Owner’s rights under Section 2.23 or Section 18.2.3, Owner shall not be
obligated under this Agreement to review, comment on, seek additional
information with respect to, accept, or deny a proposed Change Order request
made by Contractor under Section 8.3 unless and until Contractor submits a
proposed final Change Order request for Owner’s review which fully and finally
sets forth (as contemplated by Section 8.9) all Claims based on or arising out
of the subject matter of such Change Order. Owner shall not be obligated to
review, comment on, approve or reject any Change Order request made by
Contractor which either reserves Contractor’s rights to supplement its Change
Order request, or otherwise purports to be “preliminary” (or words of similar
import), and any such Change Order request shall have no force or effect under
this Agreement except with respect to Contractor’s obligation to submit updates
to Owner with respect to potential Claims pursuant to Sections 18.2.3 and
18.2.5. Once Contractor submits to Owner a proposed final Change Order request
for Owner’s review which fully and finally sets forth (as contemplated by
Section 8.9) all Claims for relief hereunder of Contractor and all Suppliers (as
set forth above), Owner shall be allowed (the “Owner Change Order Review
Period”): (a) for all [***], [***] Business Days after Owner’s receipt of
Contractor’s proposed full and final Change Order; (b) with respect to all
Change Order requests seeking relief for a Claim Submission Event (other than
those set forth in subclause (a)), a number of Days to review, comment on, seek
additional information with respect to, accept, or deny such proposed Change
Order request equal to the number Days between the date that Contractor provided
the initial notice under Section 18.2.1 of such Excusable Event or event of
Force Majeure for which Contractor is seeking relief and the date that
Contractor submitted such


134

--------------------------------------------------------------------------------





proposed final Change Order for Owner review (inclusive); and (c) with respect
to all other Change Order requests prepared by Contractor pursuant to
Section 8.3 not identified in subclause (a) or (b) above, [***] Business Days
after Owner’s receipt of Contractor’s proposed full and final Change Order.
Owner shall not be deemed to have rejected or otherwise improperly delayed
acceptance or rejection of any Change Order request to which Contractor is
otherwise entitled under this Section 8.3 by reason of Owner’s utilizing the
entire Owner Change Order Review Period to review, comment on, seek additional
information with respect to, accept or deny such proposed Change Order, and
Contractor acknowledges that Owner shall be under no obligation to review or
respond to any preliminary Claims if the Claim Submission Deadline is extended
to more than [***] Days to allow Contractor additional time to prepare a Claim.
Contractor hereby waives any remedies at law or at equity (including under such
remedies as “constructive acceleration”) by reason of Owner’s exercise of its
rights under this Section 8.5.4, including Owner’s enforcement during the Owner
Change Order Review Period of Contractor’s obligations hereunder to comply with
the Key Date Schedule. If the Parties do not reach agreement on all aspects of a
Contractor-requested Change Order within fifteen (15) Business Days after the
applicable Owner Change Order Review Period, then, without limiting Owner’s
rights under Section 8.6, either Party may refer the Dispute for resolution
under Article 20. Any disagreement with respect to a Contractor-requested Change
Order must be submitted for resolution in accordance with Section 20.1 to be
raised for discussion by the Parties pursuant to Section 20.2 within [***] Days
of the end of the applicable Owner Change Order Review Period. Contractor’s
failure to submit such Dispute Notice in accordance with Section 20.1 within
such [***] Day period shall be a waiver of Contractor’s right to make a claim
for relief (whether the claim for such relief is related to adjustments to the
Contract Price, the Key Date Schedule or otherwise) under this Agreement based
on the event, circumstance or occurrence underlying the Contractor-requested
Change Order. Contractor shall continue to diligently perform the Work (as
required absent the proposed Change Order or, if applicable, as required in a
unilateral Change Order issued by Owner pursuant to Section 8.6) pending
resolution of the Dispute.

8.6    Unilateral Change Orders. If Contractor and Owner are unable to agree on
the matters described in a proposed Change Order, or if they are unable to agree
on whether Contractor is entitled to a Change Order, regardless of whether such
Change Order is requested by Contractor or by Owner, or if Owner desires that a
proposed change in the Work commence without having reached agreement on a
proposed Change Order, Owner may, by issuance of a unilateral Change Order in
the form attached hereto as Appendix F-2 as submitted by Owner, require
Contractor to commence and perform the Work as specified in the unilateral
Change Order on a time and materials basis at the rates set forth on
Appendix KK, plus an amount equal to [***] of Contractor’s costs, which amount
shall represent Contractor’s associated overhead (including general and
administrative costs), contingency and profit; provided, that Contractor will
only be entitled to payment under this Section 8.6 to the extent that Contractor
reasonably demonstrates (subject to Section 8.11 and otherwise with reasonably
adequate supporting documentation), that Contractor’s costs to perform the Work
are materially increased by such unilateral Change Order; provided, further,
that such unilateral Change Order does not constitute a cardinal change in the
Work. Owner shall assign a “Pending Item Claim Number” to the Work in question
and shall issue Contractor a separate notice to proceed with respect to such
unilateral Change Order. Contractor shall proceed to perform the Work identified
therein. If Owner and


135

--------------------------------------------------------------------------------





Contractor ultimately agree either on the effect of such disputed change in the
Work, or agree as to whether Contractor was entitled to such Change Order (in
the case of a dispute over whether Contractor is entitled to a Change Order
hereunder), such agreement shall be recorded by execution by the Parties of a
Change Order in the form attached hereto as Appendix F-1, which shall supersede
the unilateral Change Order previously issued and relating to such changed Work.
If the Parties do not agree on the effect of a unilateral Change Order within
[***] Business Days after Owner’s issuance of the unilateral Change Order, then
either Party may refer the Dispute for resolution under Article 20. Pending
resolution of the Dispute, Contractor shall perform the Work as specified in
such unilateral Change Order as issued by Owner and Owner shall continue to pay
Contractor in accordance with the terms of this Agreement, the unilateral Change
Order and any previously agreed Change Orders. Contractor shall commence the
performance of the changed Work as set forth in such unilateral Change Order
upon issuance thereof by Owner (or within such other time specified in such
unilateral Change Order) and shall diligently perform the changed Work required
in such unilateral Change Order. Notwithstanding anything to the contrary in the
foregoing: (a) Contractor may, in Contractor’s sole and absolute discretion,
reject an unilateral change to the extent such change directs Contractor to
classify, handle, remediate, transport, store, or dispose of any Pre-Existing
Hazardous Materials or any Hazardous Materials other than Hazardous Materials
for which Contractor is responsible under this Agreement; and [***].

8.7    Subsequent Invoices. Without prejudice to Sections 8.2 or 8.3, after
signature or other determination of a Change Order by the Parties, or pursuant
to Article 20, subsequent Invoices shall reflect any increase or decrease in the
Contract Price pursuant to such Change Order.

8.8    NO OBLIGATION OR PAYMENT WITHOUT EXECUTED CHANGE ORDER. NOTWITHSTANDING
ANY ORAL INSTRUCTION, OR ANY WRITTEN INSTRUCTION THAT IS NOT IN ACCORDANCE WITH
THIS ARTICLE 8, IN NO EVENT SHALL CONTRACTOR BE ENTITLED TO UNDERTAKE OR BE
OBLIGATED TO UNDERTAKE ANY CHANGE TO THE WORK, UNTIL CONTRACTOR HAS RECEIVED A
CHANGE ORDER EXECUTED BY OWNER PURSUANT TO SECTION 8.6, OR EXECUTED BY OWNER AND
CONTRACTOR PURSUANT TO SECTIONS 8.2.3 OR 8.5.3, AS APPLICABLE, OR AS MAY BE
ORDERED PURSUANT TO ARTICLE 20. IN THE ABSENCE OF SUCH A CHANGE ORDER, IF
CONTRACTOR UNDERTAKES ANY CHANGES IN THE WORK, THEN SUCH CHANGES SHALL BE AT
CONTRACTOR’S SOLE RISK AND EXPENSE AND SHALL BE REVERSED UPON THE WRITTEN ORDER
OF OWNER AT CONTRACTOR’S RISK AND EXPENSE, AND CONTRACTOR SHALL NOT BE ENTITLED
TO ANY COMPENSATION HEREUNDER OR ADJUSTMENT TO THE SCOPE OF WORK, CONTRACT
PRICE, MILESTONES, PAYMENT SCHEDULE OR KEY DATE SCHEDULE, INCLUDING THE
GUARANTEED SUBSTANTIAL COMPLETION DATES, OR ANY OTHER TERMS OR CONDITIONS OF
THIS AGREEMENT, FOR UNDERTAKING SUCH CHANGES OR REVERSAL.

8.9    Executed Change Order Form Final. Each executed Change Order shall
constitute a final settlement of, and waiver by, Contractor of the right to
assert: (a) [***]; or


136

--------------------------------------------------------------------------------





(b) any further Claim in any way addressed by the items set forth in such Change
Order, including any increase in compensation based upon any theory such as loss
of productivity, lost efficiency, constructive acceleration, cardinal change,
[***].

8.10    No Suspension. Contractor shall not suspend the Work pending resolution
of any proposed Change Order unless directed by Owner in writing in accordance
with Section 19.2.

8.11    Supplier Rates. With respect to all Change Orders (either issued by
Owner or claimed by Contractor), Contractor shall supply signed quotations from
the relevant Suppliers (including CIMTAS but excluding other Affiliates of
Contractor) with respect to any costs on a proposed Change Order that are
related to such Supplier, together with reasonable supporting documentation to
justify the amount claimed with respect to such Supplier. In calculating the
value of any Change Order for which the rates of Appendix KK are to be applied,
with respect to such Supplier, to the extent Appendix KK does not contain the
various rates and pricing information from the applicable Supplier, in
calculating the value of any Change Order with respect to such Supplier,
Contractor shall use such Supplier’s actual class rate or pricing for such
employee or item of Equipment.

8.12    SOLE AND EXCLUSIVE REMEDY. CONTRACTOR EXPRESSLY WAIVES ANY ADDITIONAL
COMPENSATION FOR ANY AND ALL CHANGE ORDERS EXECUTED HEREUNDER, INCLUDING ANY
OTHER CHANGE IN THE CONTRACT PRICE, THE MILESTONES, THE PAYMENT SCHEDULE, THE
KEY DATE SCHEDULE, INCLUDING THE GUARANTEED SUBSTANTIAL COMPLETION DATES, OR THE
GUARANTEED PERFORMANCE LEVELS. THE TOTAL CHANGE TO THE CONTRACT PRICE OF ANY
CHANGE ORDER SHALL BE THAT INDICATED IN THE EXECUTED CHANGE ORDER AND CONTRACTOR
WAIVES ANY CLAIM FOR ANY ADDITIONAL INCREASE TO THE CONTRACT PRICE ARISING OUT
OF ANY AND ALL EXECUTED CHANGE ORDERS BASED ON ANY THEORY SUCH AS LOSS OF
PRODUCTIVITY, CONSTRUCTIVE ACCELERATION, EFFICIENCY, [***].

ARTICLE 9    

TESTING AND COMPLETION

9.1    Pre-Commissioning Plan; Completion Database.
9.1.1    Pre-Commissioning Plan. No later than six (6) Months prior to the date
on which Contractor is scheduled to commence pre-commissioning of a Stage,
Contractor shall provide to Owner for its review and comment a pre-commissioning
plan for such Stage, with priorities assigned for pre-commissioning activities
to be conducted on each System, and sequential details of pre-commissioning
activities to be conducted. The pre-commissioning plan shall include
pre-commissioning procedures for each System, and checklists of
pre-commissioning requirements, and otherwise comply with the requirements of
Appendix A. If Owner provides any comments to the pre-commissioning plan,
Contractor shall consider such comments in good faith and resolve the comments
with Owner before finalizing the pre-commissioning plan. Contractor shall comply
with the requirements for pre-commissioning


137

--------------------------------------------------------------------------------





activities set forth in the plan, and shall comply with the pre-commissioning
procedures and otherwise follow the pre-commissioning plan as finalized pursuant
to this Section 9.1.
9.1.2    Systems Designation. Contractor shall designate Systems on mark-ups of
the P&IDs (the “Scoped P&IDs”) for use during pre-commissioning and
commissioning activities. The initial Scoped P&IDs were issued to Owner prior to
the Effective Date. Any updates to the Scoped P&IDs that occur during
performance of the Work shall be issued to Owner via transmittal.
9.1.3    Completions Database. Contractor shall maintain a contemporaneous
completions database for the duration of the Work that tracks completion of the
Work by System, and as otherwise agreed by Contractor and Owner (the
“Completions Database”). The Completions Database shall track the status of the
Work, including Systems and Punch List Items. Designated representatives of
Owner’s completion team shall have read-only electronic access to the
Completions Database at all times once, and where, the database is in use by
Contractor (with no dataroom restrictions), which shall include the capability
to access those portions related to preservation activities and maintenance,
commissioning activities, turnover completion package tracking, and Punch List
tracking and reporting, and the ability to generate and print reports from the
database. Contractor shall also provide Owner with a Weekly completions report
broken out by System, sub-System and discipline, cross-referenced with the
associated WBS areas where applicable. Such report shall clearly illustrate
certified versus planned progress of construction and commissioning activities.

9.2    Mechanical Completion.
9.2.1    Mechanical Completion of Systems. Contractor shall provide Owner with a
weekly completion report by System, and walkdown each System to determine if
Mechanical Completion of such System has occurred in accordance with its
completion schedule. Contractor shall notify Owner of walkdowns of Systems and
Owner may participate in such walkdowns. If during a walkdown or review of the
completion reports with respect to such System, any issues that would cause such
System not to be Mechanically Complete are identified by Contractor (or if Owner
identifies any such issue, Owner shall notify Contractor), and Contractor shall
take such corrective action or perform additional Work, or list any such issue
as a Punch List Item as appropriate, so as to cause such System to be
Mechanically Complete. Once Mechanical Completion of a System has been achieved,
Contractor shall notify Owner and make the construction turnover packages for
such System, including the Punch List Items for such System, available to Owner.
The foregoing shall not limit or restrain Owner from reviewing and commenting on
such System in connection with any Mechanical Completion Certificate for a
Stage, Ready for Start-Up Certificate or Substantial Completion Certificate.
9.2.2    Mechanical Completion Certificate.
(a)    When Contractor believes the last System of a Stage is Mechanically
Complete, including that the requirements of Section 9.9.2(a) have been
satisfied with respect to each such System, and that the Mechanical Completion
Date has occurred, Contractor shall execute and deliver to Owner a Mechanical
Completion Certificate for such


138

--------------------------------------------------------------------------------





Stage, and make the construction turnover packages with respect to the Systems,
including the Punch List Items for such Systems, available to Owner for review.
(b)    As soon as practicable following its receipt of a Mechanical Completion
Certificate, Owner shall notify Contractor of any Defect of which it is aware
that, if not remedied, would prevent Owner from countersigning the Mechanical
Completion Certificate for the relevant Stage. As soon as practicable, and in
any event within three (3) Days following its receipt of a Mechanical Completion
Certificate for a Stage, Owner shall either:
(i)    countersign and deliver to Contractor the Mechanical Completion
Certificate for the relevant Stage; or
(ii)    notify Contractor in writing that Mechanical Completion of such Systems
has not been achieved, stating in detail the reasons therefor.
(c)    If Mechanical Completion of such Systems of the relevant Stage has not
been achieved, Contractor shall promptly take such corrective action or perform
such additional Work as to achieve Mechanical Completion of such Systems of the
relevant Stage, and shall issue to Owner another Mechanical Completion
Certificate for the relevant Stage, as applicable, pursuant to Section 9.9.2(a).
Neither Owner’s execution of the Mechanical Completion Certificate for the
relevant Stage, nor any matter reported by Owner pursuant to Section 9.9.2(b),
nor any action taken by Contractor pursuant to this Section 9.9.2(c) shall
diminish Contractor’s obligations pursuant to Article 10.

9.3    Commissioning Activities.
9.3.1    Commissioning Manager. The individual who will act as Contractor’s
commissioning manager shall be specifically named and identified on Contractor’s
organization chart. Such individual shall be dedicated full time to the
performance of the Work by no later than the date that Contractor is scheduled
to commence reviews of the “Issued for Construction” P&ID Drawings in accordance
with the CPM Schedule.
9.3.2    Conditions to Commencement of Commissioning. Contractor shall not
commence commissioning of a System unless: (a) all Punch List A Items with
respect to such System have been completed in accordance with Section 9.9.2(a)
or re-classified as a Punch List B Item or otherwise as the Parties agree to
allow commissioning of such System to commence; (b) commissioning procedures for
such System have been finalized in accordance with Section 9.3.4; and (c) all
Permits required prior to commencing commissioning of such System have been
obtained in accordance with Applicable Laws.
9.3.3    Commencement of Commissioning. Contractor shall commence commissioning
activities of each System promptly after Mechanical Completion of such System,
subject to satisfying the requirements of Section 9.3.2.


139

--------------------------------------------------------------------------------





9.3.4    Commissioning and Start-Up Plan; Operating and Maintenance Procedures.
(a)    No later than six (6) Months prior to the date on which Contractor is
scheduled to commence commissioning and start-up of any System within a Stage,
Contractor shall provide to Owner for its review and comment a detailed
commissioning and start-up plan with priorities assigned for commissioning
activities to be conducted on each System, and sequential details of
commissioning and start-up activities to be conducted, including the LNG Tanks.
The commissioning and start-up plan shall include commissioning and start-up
procedures for each System or groups of Systems within such Stage, identify
pre-start-up safety reviews by System or groups of Systems, checklists of
commissioning and start-up requirements, and shall otherwise comply with the
requirements of Appendix A. If Owner provides any comments to the commissioning
and start-up plan, Contractor shall respond to such comments in good faith and
resolve the comments with Owner before finalizing the commissioning and start-up
plan. Contractor shall comply with the requirements for commissioning and
start-up activities set forth in the plan, and shall comply with the
commissioning and start-up procedures and otherwise follow the commissioning and
start-up plan as finalized pursuant to this Section 9.3.4(a).
(b)    Contractor shall also prepare and deliver, together with the
commissioning and start-up plan, operating and maintenance procedures for the
Equipment and facilities within each Stage, for review and comment by Owner. If
Owner provides any comments to the operating and maintenance procedures,
Contractor shall respond to such comments in good faith and resolve such
comments with Owner before finalizing the operating and maintenance procedures.
Once the operating and maintenance procedures are finalized, Contractor shall
comply with such procedures in connection with the operation and maintenance of
each Stage until such Stage achieves Substantial Completion and care, custody
and control of such Stage is turned over to Owner.

9.4    Ready for Start-Up.
9.4.1    Start-Up of Systems or Groups of Systems. Upon determining that the
requirements of Section 9.9.2(b) have been satisfied for a System, or a group of
Systems, and that the System or group of Systems is otherwise ready for
start-up, including that any Punch List A Items for such System or group of
Systems to which Owner agreed to a work-around for purposes of achieving
Mechanical Completion have been completed, Contractor shall notify Owner, make
any supporting documentation with respect to such System or group of Systems,
including the Punch List Items for such System or group of Systems, available to
Owner for review, and walkdown the System or group of Systems with Owner. The
Parties shall use commercially reasonable efforts to complete such walkdowns
within three (3) Business Days of Contractor’s notice to Owner. If either Party
identifies any issues in the walkdown of such System or group of Systems that
would cause such System or group of Systems to not be ready for start-up,
Contractor shall promptly take such corrective action or perform such additional
Work as will cause such System or group of Systems to be ready for start-up, and
shall notify Owner when such Work is completed. The foregoing shall not limit or
restrain Owner from


140

--------------------------------------------------------------------------------





reviewing and commenting on such System or Systems in connection with any Ready
for Start-Up Certificate for a Stage or Substantial Completion Certificate.
Owner acknowledges and agrees that, subject to Section 2.13.4, Contractor may
start-up Systems, including the wet flare, dry flare, the introduction of Fuel
Gas to certain Systems, Feed Gas to warm end, and cool down of the loading
System and the LNG Tank, prior to Mechanical Completion of a Stage; provided,
that any required FERC approvals or authorizations shall have been received and
Contractor’s pre-start-up safety review shall have been submitted to and signed
by Owner before such start-up activities commence.
9.4.2    Ready for Start-Up of a Stage. When Contractor believes that Ready for
Start-Up of a Stage has been achieved, and that all of the requirements of
Sections 9.9.2(b) and 9.9.2(c) have been satisfied with respect to the Systems
of such Stage, Contractor shall execute and deliver to Owner a Ready for
Start-Up Certificate for such Stage, together with required documentation with
sufficient detail to enable Owner to determine whether the requirements for
Ready for Start-Up for such Stage have been met.
(a)    As soon as practicable following its receipt of a Ready for Start-Up
Certificate delivered pursuant to Section 9.4.2, Owner and Contractor shall
walkdown the applicable Stage and all of the applicable Work, and Owner promptly
notify Contractor of any Defect of which it is aware that, if not remedied,
would prevent Owner from countersigning the Ready for Start-Up Certificate. As
soon as practicable, and in any event within three (3) Business Days following
its receipt of a Ready for Start-Up Certificate, Owner shall consider the report
submitted by Contractor and either:
(i)    countersign and deliver to Contractor the Ready for Start-Up Certificate;
or
(ii)    notify Contractor in writing that Ready for Start-Up of the relevant
Stage has not been achieved, stating in detail the reasons therefor.
(b)    If Ready for Start-Up of the Stage has not been achieved, Contractor
shall promptly take such corrective action or perform such additional Work as to
achieve Ready for Start-Up for the Stage, and shall issue to Owner another Ready
for Start-Up Certificate for such Stage, in which case the Parties shall
walkdown the applicable part of the Stage and the Work that has been corrected
in accordance with this Section 9.4.2. Neither Owner’s execution of the Ready
for Start-Up Certificate, nor any matter reported by Owner pursuant to
Section 9.4.2, nor any action taken by Contractor pursuant to this
Section 9.4.2(b), shall diminish Contractor’s obligations pursuant to
Article 10.
9.4.3    Start-Up; Notice of Initial Production Date. Following Owner’s
acceptance of the Ready for Start-Up Certificate for the applicable Stage,
Contractor shall thereafter follow the start-up procedures and conduct the
start-up and cool-down activities with respect to such Stage in accordance with
the commissioning and start-up plan accepted by Owner pursuant to Section 9.3.4,
and shall commence production of LNG. Within five (5) Business Days after the
occurrence of the Initial Production Date for the LNG Train that is a part of
the


141

--------------------------------------------------------------------------------





applicable Stage, Contractor shall provide to Owner a notice stating that the
Initial Production Date for that LNG Train has occurred and identifying the
Initial Production Date.

9.5    Notices of Initial Production Dates and Feed Gas Requirements.
9.5.1    Notices of Initial Production Date for Stage I.
(a)    Subject to the issuance of the Full Notice to Proceed, Contractor expects
the Initial Production Date for Stage I to occur during a [***] Day period
beginning on the date that is [***] Months after the FNTP Date (the “Train 1
First Production Window”).
(b)    No later than [***] Days in advance of the first Day of the Train 1 First
Production Window, Contractor shall give Owner a written notice specifying a
[***] Day period falling within the Train 1 First Production Window in which it
expects the Initial Production Date for Stage I to occur (the “Train 1 Second
Production Window”); provided, that if Contractor fails to give such notice
within such [***] Day period, the Train 1 Second Production Window shall be the
last [***] Day period within the Train 1 First Production Window.
(c)    No later than [***] Days in advance of the first Day of the Train 1
Second Production Window, Contractor shall give Owner a written notice
specifying a [***] Day period falling within the Train 1 Second Production
Window in which it expects the Initial Production Date for Stage I to occur (the
“Train 1 Third Production Window”); provided, that if Contractor fails to give
notice within such [***] Day period, the Train 1 Third Production Window shall
be the last [***] Day period within the Train 1 Second Production Window.
(d)    No later than [***] Days in advance of the first Day of the Train 1 Third
Production Window, Contractor shall notify Owner of a window of one (1) week
during which the Initial Production for Stage I is expected to occur, which
shall fall within the Train 1 Third Production Window; provided, that if
Contractor fails to give notice by such date, the Initial Production Date for
Stage I shall be the last Day in the Train 1 Third Production Window.
(e)    Contractor shall promptly notify Owner if for any reason the proposed
Initial Production Date for Stage I is expected to occur after the last Day of
the current window, with such notice to include a reasonably detailed
explanation of the reason for such delay and the date on which Contractor
expects the Initial Production Date to occur.
9.5.2    Notice of Initial Production Date for Stage II. On the Day immediately
following the Day on which the Initial Production Date of Stage I occurs,
Contractor shall notify Owner of the date on which the Initial Production Date
for Stage II is expected to occur, which date shall be no earlier than [***]
Days and no later than [***] Days after the Initial Production Date of Stage I.
Contractor shall promptly notify Owner if for any reason the proposed Initial
Production Date for Stage II is expected to occur after such date.


142

--------------------------------------------------------------------------------





9.5.3    Notice of Requirements for Fuel Gas and Feed Gas for each Stage.
(a)    Within [***] Months after the FNTP Date, Contractor shall provide Owner
with a good faith estimate of (i) Fuel Gas required for each Month during the
commissioning and start-up of the Project; and (ii) Feed Gas required for each
Month during the start-up and testing of the Project.
(b)    Not later than the first (1st) Business Day of the Month occurring three
(3) Months prior to the Month in which Contractor first needs Fuel Gas for
commissioning the Project, Contractor shall give written notice to Owner of the
estimated quantity of commissioning Fuel Gas required for that first Month in
which Fuel Gas is needed and for each following Month for commissioning and
system start-up prior to commencement of delivery of Feed Gas. Not later than
the first (1st) Business Day of the Month occurring three (3) Months prior to
the Month in which Contractor first needs Feed Gas for start-up of the Project,
Contractor shall give written notice to Owner of the estimated quantity of Feed
Gas required for that first Month in which Feed Gas is needed and for each
following Month prior to Substantial Completion.
(c)    In the event that Contractor at any time becomes aware or has reason to
believe that Contractor’s need for Fuel Gas or Feed Gas will be delayed beyond
the periods specified by Contractor pursuant to Section 9.5.3(a) or
Section 9.5.3(b), or that the quantities required by Contractor have changed
from that identified in Contractor’s prior notices, Contractor shall as promptly
as practicable give Owner written notice of that delay or change in quantities
and of the date on which Contractor then expects to require Fuel Gas or Feed
Gas, as applicable, and the estimated quantities.
(d)    Not later than the first (1st) Business Day of the Month occurring two
(2) Months prior to the Month in which Contractor first needs Feed Gas for
commissioning and start-up of the Stage, Contractor shall give written notice to
Owner of the total quantity of Feed Gas required for commissioning, start-up,
operation and testing, as applicable, for each twenty-four (24) hour period
between the hours of 9:00 am (Central Time) of one (1) Day to 9:00 am (Central
Time) of the next Day (the “Daily Quantity”) for that first Month in which Feed
Gas is needed and shall provide revised figures for the total quantity of Feed
Gas required for commissioning, start-up, operation and testing of the Stage, as
applicable, each following Month prior to Substantial Completion of the Stage.
(e)    Not later than ten (10) Business Days prior to the first (1st) Day of the
Month in which Contractor first needs Feed Gas for commissioning and start-up of
a Stage, and not later than ten (10) Business Days prior to the first (1st) Day
of each following Month during the period prior to Substantial Completion of the
Stage, Contractor shall give written notice to Owner of the anticipated Daily
Quantities of Feed Gas for the next three (3) Months.
(f)    During each Month prior to Substantial Completion of a Stage in which
Contractor requires delivery of Feed Gas for commissioning, start-up, operation
or Performance Tests of a Stage, Contractor shall give daily written notices to
Owner by 8:00 am (Central Time) of the Daily Quantity of Feed Gas required by
Contractor, which notices shall be


143

--------------------------------------------------------------------------------





given on the form of notice provided by Owner, which form shall be provided to
Contractor on or before the scheduled date of Mechanical Completion for such
Stage as set forth in the Key Date Schedule. If, following the first (1st)
Business Day of each Month after the Month in which Contractor first needs Feed
Gas for commissioning and start-up of a Stage, Contractor notifies Owner in
writing that Contractor’s need for Daily Quantities of Feed Gas has changed
materially from the previously noticed Daily Quantities, then Owner shall use
commercially reasonable efforts to reschedule the delivery of such Feed Gas so
as to accommodate the revised Daily Quantities notified by Contractor.
(g)    In the event that Contractor at any time becomes aware or has reason to
believe that Contractor will require materially less or more Feed Gas for a Day
than the previously noticed Daily Quantity of Feed Gas, Contractor shall as
promptly as possible give Owner written notice of such fact and of the revised
Daily Quantity for Feed Gas. Contractor shall make commercially reasonable
efforts to change its nomination of Feed Gas by notice to Owner upon at least
thirty-six (36) hours’ notice prior to the Day for which the nomination will be
changed; provided, that Contractor shall provide as much notice of changes in
its nomination of Daily Quantities as reasonably possible.
(h)    In the event that Contractor requests delivery of Feed Gas for a Stage
pursuant to Section 9.5.3(f) that Owner reasonably determines is excessive due
to the Stage not being able to start-up or operate in a safe manner or utilize
the quantity requested on the requested delivery date, Owner may notify
Contractor that Owner will not deliver the requested Daily Quantity of Feed Gas
until Contractor reasonably demonstrates to Owner that the Stage is capable of
safe operation and would reasonably be expected to use the Daily Quantity
requested. Owner shall promptly notify Contractor following Owner’s receipt of
Contractor’s request for delivery of a Daily Quantity of Feed Gas if Owner will
not deliver all or any part of the requested Daily Quantity pursuant to this
Section 9.5.3(h). Owner’s failure to deliver all or part of the Daily Quantity
of Feed Gas pursuant to this Section 9.5.3(h) shall not be deemed or construed
to be an Owner-Caused Delay or Excusable Event, nor shall it otherwise serve as
the basis of a proposed Change Order; unless and until Contractor reasonably
demonstrates that the Stage is capable of safe operation and Contractor is
reasonably expected to use the Daily Quantity requested.

9.6    LNG Production From and After Start-Up.
9.6.1    LNG Production Schedule. Not later than [***] Days prior to the start
of the Train 1 Second Production Window and not later than [***] Days prior to
the scheduled Initial Production Date for Stage II, Contractor shall deliver to
Owner notice (the “LNG Production Schedule”) of the amounts of LNG it reasonably
projects will be produced between the Initial Production Date and projected
Substantial Completion of such Stage, assuming maximum useable rate deliveries
of Natural Gas could be delivered to the LNG Train, and including: (a) an
estimated forty-eight (48) hour Loading window for each proposed Cargo, which
window shall begin at 6:00 a.m. Central Time on the first Day of the proposed
window and end forty-eight (48) hours later (each, a “Loading Window”); and
(b) the quantities of LNG that is estimated to be available for each Cargo.
Contractor shall use commercially reasonable


144

--------------------------------------------------------------------------------





efforts to cause each Cargo prior to the Substantial Completion Date of the
Stage to be equal to the maximum quantity of LNG that may safely be Loaded onto
and transported by an LNG Tanker that has a maximum gross cargo containment
capacity of no less than [***] and no larger than [***] (a “Full Cargo”).
Contractor shall keep Owner informed of the expected LNG Production Schedule for
each Stage, including providing Owner with the production profile during
execution of the Work beginning on the Initial Production Date for such Stage
and continuing until the Substantial Completion Date for such Stage.
9.6.2    LNG Tanker Coordination. Contractor and Owner shall each provide the
other Party on an on-going basis with any information available to Contractor or
Owner, respectively, regarding the expected and actual production of LNG for
each Stage prior to the Substantial Completion Date of such Stage, the proposed
Cargos, the proposed Loading Windows, the proposed LNG Tankers that will be made
available for Loading, and any other relevant information that could reasonably
be expected to affect the LNG Production Schedule. From time to time after the
delivery of the initial LNG Production Schedule for Stage pursuant to
Section 9.6.1, Contractor shall deliver to Owner an update to the LNG Production
Schedule, incorporating among other things any additional information provided
by Owner regarding Feed Gas deliveries and the cargo capacity of the LNG Tankers
that will be provided for Loading of each Proposed Cargo. Without limiting the
generality of the foregoing, Owner shall notify Contractor of the gross cargo
containment capacity of each LNG Tanker (and quantities required for cool down
(if any)) that Owner expects will be available to load the proposed Cargo
specified in the initial LNG Production Schedule for a Stage provided by
Contractor pursuant to Section 9.6.1 as promptly as practicable once such
information is available to Owner, and shall thereafter notify Contractor of any
changes to the gross cargo containment capacity of the LNG Tankers that will be
provided to Load any proposed Cargo as promptly as practicable once Owner
receives any notice of a change in the LNG Tankers that will be provided. Owner
shall use commercially reasonable efforts to obtain the necessary cargo capacity
so that Contractor can continue to perform commissioning and start up and
produce LNG. Contractor shall as necessary from time to time based on the cargo
capacity of the LNG Tankers that Owner expects will be available to Load during
the proposed Loading Window, modify the LNG Production Schedule and the proposed
Cargo sizes reflected in the LNG Production Schedule such that Contractor’s
proposed schedule is based on the cargo capacity of such LNG Tankers.
9.6.3    Confirmation of Loading Windows. No less than [***] Days prior to the
proposed Loading Window for each proposed Cargo included in the most recent LNG
Production Schedule for a Stage that has been provided by Contractor, Contractor
shall confirm and, if necessary, update such scheduled Loading Window for such
Cargo. No less than ten (10) Days prior to the proposed Loading Window for each
proposed Cargo included in the most recent LNG Production Schedule for a Stage
that has been provided by Contractor, Contractor shall confirm the quantity of
LNG in the Cargo and the final Loading Window (the “Final Loading Window”) for
such Cargo. The Final Loading Window for (a) the Cargo to be loaded into the
Initial Tanker; and (b) the Cargo or Cargoes to be loaded in connection with a
Ship Loading Rate Performance Test, will each be incorporated into the Key Date
Schedule and will define the Key Date Items with respect to Owner’s obligations
to deliver an LNG Tanker under Section 3.9, and such dates shall thereafter be
deemed to be part of the Key Date Schedule for such purposes and


145

--------------------------------------------------------------------------------





shall be adjusted only as permitted pursuant to this Agreement. Owner shall use
commercially reasonable efforts to schedule LNG Tankers to meet the Final
Loading Windows for Cargos other than as described in the foregoing sentence,
but the failure of an LNG Tanker to arrive in time to load Cargos during such
other Final Loading Windows shall not serve as the basis for a Change Order to
adjust either the Contract Price or the Key Date Schedule.
9.6.4    Adjustments to LNG Production Schedule. The Parties shall cooperate and
work together to accommodate adjustments to LNG Production Schedule that may
occur from time to time. Contractor shall use commercially reasonable efforts to
ensure that Cargoes are available for delivery during the proposed and the Final
Loading Windows, and if Owner requests an alteration of any Loading Window,
Contractor shall use commercially reasonable efforts to accommodate such
requested adjustment. If Contractor desires to move the applicable Loading
Window with respect to a Cargo to an earlier date and notifies Owner of such
revised Loading Window in writing, Owner shall promptly consult with its
customers and shall notify Contractor if Owner will be able to provide an LNG
Tanker for Loading at an earlier date than the scheduled Loading Window (but in
no event will the scheduled Loading Window be moved forward to an earlier date
without Owner’s prior written consent). If Contractor at any time is aware or
has reason to believe that its ability to Load a Cargo during a scheduled
Loading Window will be delayed beyond the end of such Loading Window period,
Contractor shall give Owner written notice of the delay as promptly as
practicable and of the date on which Contractor then expects Contractor will be
ready to Load. In the event of a delay in the applicable Loading Window, Owner’s
obligations to deliver an LNG Tanker will be extended to the later scheduled
Loading Window (but in no event will a scheduled Loading Window be moved forward
to an earlier date without Owner’s prior written consent) as notified by
Contractor. Notwithstanding anything to the contrary in the foregoing, in no
event may Contractor accelerate or delay a Final Loading Window without Owner’s
prior written consent.
9.6.5    Failure to Load an LNG Tanker. If during the period prior to
Substantial Completion of a Stage, Owner is unable to Load the first LNG Tanker
scheduled for loading (the “Initial Tanker”) during the Final Loading Window as
scheduled pursuant to Section 9.6.3 for reasons arising out of or related to the
acts or omissions of Contractor or a Supplier and such reasons are not the basis
for a Change Order under Article 8, and Owner has an LNG Tanker scheduled to
receive the Loading of LNG and pays any demurrage, cancellation or other charges
to the LNG Tanker owner or charterer or customer of the LNG Facility, then to
the extent such demurrage, cancellation or other charges are due to such acts or
omissions of Contractor or a Supplier, Contractor shall be responsible for the
lesser of: (a) [***] for each Day or part of a Day of delay in Loading such LNG
after the expiration of such Final Loading Window; or (b) an amount equal to the
sum of any demurrage, cancellation and other charges with respect to the LNG
Tanker scheduled for such Loading Window that are incurred by Owner in
connection with such delay in or failure to Load; provided that Contractor’s
liability for the failure to load such LNG Tanker as scheduled shall not exceed
a maximum of [***] in the aggregate.
9.6.6    Contractor Obligation to Produce LNG. From and after the Initial
Production Date for a Stage until Owner takes care, custody and control of such
Stage in accordance with Section 11.2.2 or Section 11.2.3, so long as Owner
provides Feed Gas for the


146

--------------------------------------------------------------------------------





applicable Stage, Contractor shall, unless directed otherwise by Owner, use
commercially reasonable efforts to operate such Stage so as to continually
produce LNG in accordance with GECP to until the LNG Tanks are full, except to
the extent that such production would impact Contractor’s ability to perform the
Work in accordance with this Agreement.
9.6.7    Natural Gas and LNG for Cooling and Gasification.
(a)    In addition to its obligation to produce LNG and supply LNG for Loading
as provided in this Section 9.6, Contractor shall utilize LNG produced from the
LNG Facility for purposes of gasification and cool down of LNG Tankers.
(b)    Owner shall bring in a LNG Tanker to deliver LNG for use in cooling down
Stage I, subject to Contractor having notified Owner at least thirty (30) Days
in advance as to when it will require LNG for cooling down Stage I and the
volume of LNG Contractor anticipates will be required. Owner shall use
commercially reasonable efforts to obtain such LNG at the time as requested by
Contractor. Contractor shall be responsible for unloading any LNG Tanker that
delivers LNG for cool down.

9.7    Performance Testing.
9.7.1    Performance Test Procedures. No later than two hundred forty (240) Days
prior to the Guaranteed Substantial Completion Date of Stage I, Contractor shall
propose to Owner for its review and acceptance detailed final test procedures
for the conduct of Performance Tests, and the functional tests as described in
Appendix G, with respect to each Stage, including for Stage I, detailed final
test procedures with respect to the LNG Tanks and the other Common Facilities;
provided that Contractor shall endeavor to provide such test procedures no later
than two hundred forty (240) Days prior to the Target Substantial Completion
Date if earlier than the Guaranteed Substantial Completion Date. Contractor’s
proposed test procedures shall incorporate all of the requirements and comply
with the conditions of testing described in Appendix G. Once Owner has accepted
final test procedures for the conduct of the Performance Tests and the
functional tests described in Appendix G for such Stage (the “Performance Test
Procedures”), the Performance Test Procedures shall form a part of the
requirement for the conduct of the Performance Tests. Thereafter, either Party
may propose changes to a Performance Test Procedure at any time up to sixty (60)
Days prior to commencement of the initial functional test as described in
Appendix G or the initial Performance Test, as applicable, and each Party agrees
to cooperate in good faith in evaluating such change. No change shall be
effective, however, without written acceptance of Owner and Contractor.
9.7.2    Notice of Readiness for Performance Testing. Without limitation of the
foregoing or any other scheduling requirements contained in this Agreement,
Contractor shall give Owner ninety (90) Days’ prior written notice of a thirty
(30) Day period in which it expects to conduct the Performance Tests with
respect to a Stage (and the LNG Tank with respect to such Stage) and shall
provide notice to Owner of the scheduled date for any such Performance Test,
which date shall fall within the thirty (30) Day period previously notified, at
least thirty (30)


147

--------------------------------------------------------------------------------





Days prior to such date. Any Ship Loading Rate Performance Test shall be
performed using an LNG Tanker scheduled in accordance with Section 9.6.
9.7.3    Owner Access; Performance Test Reports.
(a)    Owner, Lenders’ Agent, the Independent Engineer and equity participants
in the LNG Facility may attend each of the Performance Tests. Other Invitees of
Owner (including, where invited by Owner, customers) may attend each of the
Performance Tests, subject to Contractor’s consent, which consent shall not be
unreasonably withheld or delayed.
(b)    Contractor shall analyze the data obtained during all Performance Tests,
and ensure that such data reflects the performance standards required hereunder.
A complete copy of all raw performance data and a list of all testing
instrumentation utilized shall be provided to Owner at the completion of
testing. Following completion of each Performance Test, Contractor shall provide
to Owner a Performance Test report and analysis for the Performance Tests
conducted for such Stage. At a minimum, each Performance Test report shall
include: (i) the raw data; (ii) the instrumentation utilized for the applicable
Performance Tests; (iii) a description of the Performance Test Procedures and
Contractor’s compliance with same; (iv) calculations and information, and a full
explanation concerning same, for adjustments to the Performance Conditions; and
(v) any other supporting information used to demonstrate that the Work has met
the Minimum Performance Standards, Guaranteed Performance Levels, and other
requirements of this Agreement for the applicable Stage, including the LNG Tank
and other Common Facilities with respect to Stage I.
9.7.4    Contractor Right and Obligation to Repeat Performance Tests Prior to
Guaranteed Substantial Completion Date.
(a)    Until Substantial Completion of a Stage has occurred, Contractor may
discontinue, or repeat the Performance Tests for such Stage as Contractor deems
appropriate, subject to Contractor’s compliance with its obligations under this
Agreement.
(b)    If, prior to Substantial Completion of a Stage: (i) a Performance Test
with respect to that Stage has been completed; (ii) Contractor or any Supplier
makes any modification to that Stage; and (iii) such modification could
reasonably be expected to have a material effect on the outcome of that
Performance Test if it had been made before the completion of that Performance
Test, then such Performance Test shall be re-run, as a condition to achieving
Substantial Completion of the applicable Stage.
(c)    Contractor shall bear the costs of performing the Performance Tests other
than with respect to Owner’s provision of Feed Gas and LNG Tankers as required.
Contractor shall give Owner three (3) Days advance notice of each Performance
Test following the initial Performance Test. Contractor’s ability to repeat a
Performance Test requiring LNG Tankers will be subject to the availability of
LNG Tankers in accordance with Section 9.6.


148

--------------------------------------------------------------------------------






9.8    Substantial Completion.
9.8.1    Substantial Completion Certificate. When Contractor believes that a
Stage has achieved Substantial Completion, Contractor shall execute and deliver
to Owner a Substantial Completion Certificate for such Stage, together with a
report of the Work completed with sufficient detail to enable Owner to determine
whether the Substantial Completion for such Stage has been achieved. The
Substantial Completion Certificate for each Stage shall be accompanied by all
other supporting documentation to establish that the requirements for
Substantial Completion of such Stage have been met.
9.8.2    Owner Acceptance or Rejection. As soon as practicable following its
receipt of a Substantial Completion Certificate for a Stage delivered pursuant
to Section 9.8.1 or 9.8.3, Owner and Contractor shall walkdown the applicable
Stage and all of the applicable Work and Owner shall promptly notify Contractor
of any Defect of which it is aware that, if not remedied, would prevent Owner
from countersigning the Substantial Completion Certificate for such Stage. As
soon as practicable, and in any event within ten (10) Business Days following
its receipt of a Substantial Completion Certificate for such Stage, Owner shall
consider the report submitted by Contractor and either:
(a)    countersign and deliver to Contractor the Substantial Completion
Certificate for such Stage; provided, that Contractor shall have paid Owner any
Delay Liquidated Damages that have accrued with respect to such Stage, including
any Delay Liquidated Damages that have accrued since the date of Owner’s last
invoice for Delay Liquidated Damages, if any, submitted to Contractor pursuant
to Section 4.3.2(c), and until such payment is made, Owner shall have no
obligation hereunder to countersign the Substantial Completion Certificate; or
(b)    notify Contractor in writing that Substantial Completion for such Stage
has not been achieved, stating in detail the reasons therefor.
No Delay Liquidated Damages shall accrue with respect to a Stage during the
period in which Owner reviews the Substantial Completion Certificate for such
Stage; provided that if Substantial Completion for such Stage has not occurred,
Delay Liquidated Damages shall continue to accrue during such period.
Notwithstanding anything to the contrary in the foregoing, if Owner fails to
respond to Contractor’s submission of a Substantial Completion Certificate for a
Stage within ten (10) Business Days, Delay Liquidated Damages shall not accrue
if Owner agrees that Substantial Completion has occurred, and if Owner rejects
the Substantial Completion Certificate in accordance with Section 9.8.2(b),
Delay Liquidated Damages shall not accrue during the period beginning on the
last Day of such ten (10) Business Day period and ending on the Day on which
Owner responds to Contractor’s submission in accordance with Section 9.8.2(a) or
9.8.2(b). Notwithstanding the date on which Owner countersigns the Substantial
Completion Certificate, once Owner countersigns the Substantial Completion
Certificate, Substantial Completion shall be deemed to have occurred on the date
set forth in the Substantial Completion Certificate that is countersigned by
Owner.
9.8.3    Corrective Action. If Substantial Completion for a Stage has not been
achieved, Contractor shall promptly take such corrective action or perform such
additional Work


149

--------------------------------------------------------------------------------





as will achieve Substantial Completion for such Stage, including all Work
required to achieve the applicable Guaranteed Performance Levels (or the Minimum
Performance Standards if Contractor achieves Substantial Completion for such
Stage by achieving the Minimum Performance Standards), and shall issue to Owner
another Substantial Completion Certificate for such Stage pursuant to
Section 9.8.1. Neither Owner’s execution of the Substantial Completion
Certificate for such Stage nor any matter reported by Owner pursuant to
Section 9.8.2 and action taken by Contractor pursuant to this Section 9.8.3
shall diminish Contractor’s obligations pursuant to Article 10.
9.8.4    Failure to Agree upon Achievement of Substantial Completion. In the
event that Owner and Contractor do not agree upon whether Substantial Completion
of a Stage has been achieved, the Dispute shall be resolved in accordance with
Article 20.
9.8.5    Common Facilities. Owner acceptance of Substantial Completion of the
Common Facilities included as part of Stage I Substantial Completion shall not
relieve Contractor of its obligation as part of the Work for the Common
Facilities to support the design and performance requirements of Stage II in
order for Stage II Substantial Completion to be achieved.

9.9    Punch List.
9.9.1    Development of Punch Lists; Punch List Item Categories. Prior to
issuance of a notice to Owner of Mechanical Completion for a System, Contractor
shall generate a Punch List updated with the Punch List Items remaining to be
completed for such System. Each Punch List Item will be categorized as either
“Punch List A Items”, “Punch List B Items”, “Punch List C Items” or “Punch List
D Item” as described below, and Contractor and Owner shall contemporaneously
review and concur on such Punch List; provided, however, any disagreement with
respect to “Punch List A Items”, “Punch List B Items” or “Punch List C Items”
shall be resolved by Contractor’s commissioning and start-up manager, without
prejudice to Owner’s right to stop Work in accordance with Section 2.18.4 or to
Dispute such determination. Any additional items of Work remaining to be
completed that are noted during the System walkdowns by Owner or Contractor
shall be included in the Punch List. Contractor shall update the Punch List
during performance of the Work to reflect Punch List Items that have been
completed, added or re-classified (with Owner’s concurrence). No less than ten
(10) Business Days prior to Substantial Completion of a Stage, Contractor shall
issue an updated Punch List to Owner for Owner’s review and acceptance, together
with an estimate of the cost and time necessary to complete or correct each
Punch List D Item. Only Defects or deficiencies or other incomplete Work which
satisfy the criteria of a Punch List D Item shall be eligible for inclusion on
the Punch List as of the Substantial Completion Date. The failure to include any
items on any iteration of the Punch List shall not alter the responsibility of
Contractor to complete all of the Work in accordance with the terms and
provisions of this Agreement.
(a)    “Punch List A Items” are items of Work that impact the energization of a
System, hamper subsequent commissioning and start-up activities of such System
or other Systems of such Stage, or jeopardize the safe operation of such System,
the Stage or the LNG Facility.


150

--------------------------------------------------------------------------------





(b)    “Punch List B Items” are items of Work that are incomplete or Defective
and do not meet any of the criteria of Punch List A Items, but that must be
completed prior to start-up of the System or the introduction of hydrocarbons
into such System or a Stage, under Applicable Laws or in accordance with GECP.
(c)    “Punch List C Items” are items of Work that are incomplete or Defective
and do not meet the criteria to be classified as a Punch List D Item.
(d)    “Punch List D Items” are items of Work that are incomplete or otherwise
Defective but meet each of the following:
(i)    it does not impede the safe operation of the LNG Facility in accordance
with GECP, or impede marine operations;
(ii)    it does not affect the operability, safety or mechanical, electrical or
structural integrity of the LNG Facility;
(iii)    it can be corrected safely with the LNG Facility operating at design
capacity;
(iv)    it does not materially increase the cost of operating the LNG Facility;
and
(v)    it does not materially and adversely affect the economic benefits to
Owner that arise from the operation of the LNG Facility.
9.9.2    Conditions to Commissioning, Start-Up, Testing and Completion.
(a)    In no event shall Contractor commence commissioning a System, nor shall a
System achieve Mechanical Completion, until all of the Punch List A Items with
respect to that System have been completed, or the Parties have agreed to a
work-around for such Punch List A Item that allows Contractor to safely commence
commissioning of such System.
(b)    In no event shall Contractor start-up a System, nor shall a System
achieve Ready for Start-Up, until (i) such System has achieved Mechanical
Completion; (ii) any Punch List A Items for which Owner agreed to a work-around
for purposes of achieving Mechanical Completion have been completed and no Punch
List A Items are included in the Punch List with respect to such System; and
(iii) all of the Punch List B Items with respect to that System included on the
Punch List have been completed or the Parties have agreed to re-classify such
Punch List Item with an agreed-to completion date, and no Punch List B Items are
included in the Punch List with respect to such System. In no event shall
Contractor achieve Ready for Start-Up of a Stage until all of the Punch List B
Items with respect to the Systems within the LNG Train within such Stage and the
related process and utility Systems of the Stage containing such LNG Train, have
been completed and no Punch List B Items are included in the Punch List with
respect to any such Systems.


151

--------------------------------------------------------------------------------





(c)    In no event shall Contractor introduce Feed Gas into a System or a Stage
for processing into LNG until Ready for Start-Up of such Stage has been
achieved.
(d)    In no event shall Contractor commence Performance Tests other than
functional tests with respect to a Stage until all of the Systems within such
Stage have achieved Mechanical Completion and Ready for Start-Up.
(e)    In no event shall Contractor achieve Substantial Completion of a Stage
until all of the Systems within such Stage have achieved Mechanical Completion
and Ready for Start-Up, and all of the Punch List C Items with respect to such
Stage have been completed.
9.9.3    Access; Completion of Punch List D Items. Owner shall provide
Contractor with access to each Stage after Substantial Completion that is
reasonably sufficient to enable Contractor to complete all Punch List D Items,
so long as such access does not unreasonably interfere with operation of such
Stage or any other Stage that has achieved Substantial Completion and subject to
Contractor complying with Owner’s HSSE Program. All Punch List D Items shall be
completed as a condition to Final Acceptance of such Stage. Contractor shall
promptly initiate measures to complete or correct, as appropriate, the Punch
List D Items on the Punch List within the estimated time necessary to complete
or correct that Punch List Item provided by Contractor. On a bi-Weekly basis
after Substantial Completion of a Stage, Contractor shall revise and update the
Punch List to include the dates that items listed on such Punch List are
completed by Contractor and accepted by Owner. Notwithstanding any of the
foregoing, a Punch List D Item shall not be considered complete until Owner has
inspected the Punch List D Item and acknowledged, by notation on the updated
Punch List, that the Work related to that Punch List D Item is complete.
9.9.4    Owner Completion. At any time after the scheduled date for Final
Acceptance of such Stage, Owner may elect by written notice to complete the
remaining Punch List Items that have not been completed as of the date of
Owner’s notice. Upon such election, Owner may withhold and use amounts otherwise
due to Contractor hereunder to pay for Owner’s reasonably documented costs
incurred to complete such remaining Punch List Items, or if such costs exceed
amounts remaining to be paid to Contractor hereunder, Contractor shall pay Owner
its reasonably documented costs within thirty (30) Days after receipt of an
invoice from Owner reasonably documenting the costs incurred by Owner to
complete such Punch List Items.

9.10    Achievement of Guaranteed Performance Levels.
9.10.1    Achievement of Substantial Completion. If at any time prior to
Substantial Completion of a Stage, a Stage: (a) meets the Emission Guarantees;
(b) either meets the Noise Guarantee or Contractor is able to demonstrate
through modeling, using the Noise Model, that such Stage satisfies the Noise
Guarantee; (c) meets the Guaranteed Performance Levels to which a Minimum
Performance Standard does not apply; and (d) for any Guaranteed Performance
Levels which are not satisfied, the Minimum Performance Standards for a Stage
are met during the Performance Tests for such Stage, then Contractor shall have
the option to: (i) perform remedial Work to correct the deficiencies in
performance and re-perform the failed


152

--------------------------------------------------------------------------------





Performance Test; or (ii) if all other conditions to Substantial Completion for
such Stage have been met or waived by Owner, achieve Substantial Completion for
such Stage by increasing the Letter of Credit provided by Contractor pursuant to
Section 17.2, or providing Owner with a separate Letter of Credit that meets the
requirements of Section 17.2.1, in an amount equal to all Performance Liquidated
Damages due with respect to the Guaranteed Performance Levels that have not been
met; provided, that if the Guaranteed Substantial Completion Date has occurred,
then: (A) Delay Liquidated Damages will accrue until Substantial Completion is
achieved; and (B) if all other conditions to Substantial Completion for such
Stage have been met or waived by Owner, Owner may at any time require Contractor
to post such Letter of Credit under clause (ii) and achieve Substantial
Completion for such Stage, in which case Contractor shall provide a Substantial
Completion Certificate for such Stage to Owner.
9.10.2    Contractor Obligation to Attempt to Achieve Guaranteed Performance
Levels. If a Stage: (a) meets the Emission Guarantees; (b) either (i) meets the
Noise Guarantee; or (ii) fails to meet the Noise Guarantee but Contractor’s
Noise Model demonstrates that such Stage satisfies the Noise Guarantee;
(c) meets the Guaranteed Performance Levels ,or meets the Minimum Performance
Standards for those Guaranteed Performance Levels that have not been achieved,
during the Performance Tests; and (d) such Stage has satisfied the other
requirements to achieve Substantial Completion, then, at Contractor’s or Owner’s
option, which may be exercised by either such Party by providing notice to the
other Party any time until ten (10) Days after the date on which Owner
countersigns a Substantial Completion Certificate for such Stage, Contractor
shall attempt for a period of up to [***] Days commencing on the date that the
applicable Party exercises its option under this Section 9.10.2 (the “Guaranteed
Performance Levels Correction Period”), to correct the Work so that the LNG
Facility achieves all of the Guaranteed Performance Levels for the applicable
Stage and otherwise achieves any conditions to Substantial Completion that were
waived by Owner for such Stage; provided, however, if such Stage fails to meet
any of the Guaranteed Performance Levels by only [***], then Contractor shall
have the option in its sole discretion to pay the Performance Liquidated Damages
due with respect to the Guaranteed Performance Levels for which Contractor
achieved all but [***] of the Guaranteed Performance Levels in lieu of
undertaking any efforts to correct the Work (but must undertake corrective
efforts with respect to the Guaranteed Performance Levels which have failed to
meet the respective Guaranteed Performance Level by more than [***]). Within ten
(10) Days after either receipt of a notice from Owner or Contractor’s notice
electing to undertake to cure the performance deficiencies, and prior to
commencing any curative Work during the Guaranteed Performance Levels Correction
Period, Contractor shall submit a plan describing the Work that Contractor will
undertake to correct, repair or remedy any of the Work necessary to achieve the
relevant Guaranteed Performance Levels, the access required and when such Work
will be performed (a “GPL Correction Plan”), for review and acceptance by Owner
with respect to timing when such Work will be performed and the access required
to perform such Work, not to be unreasonably withheld, conditioned or delayed by
Owner. The GPL Correction Plan shall be amended in accordance with
Section 9.10.3 as may be necessary with respect to Work necessary to satisfy the
Noise Guarantee. Any such GPL Correction Plan shall minimize any interference
that performance of the curative Work shall or may have on the relevant Stage or
any other Stage that has achieved Substantial Completion. Contractor shall
thereafter complete all such Work in accordance with the GPL Correction Plan
that has been accepted by


153

--------------------------------------------------------------------------------





Owner. Contractor shall bear all costs to correct the Work pursuant to this
Section 9.10.2; provided, however, that if Owner elects to require Contractor to
correct the Work, Contractor shall not be required to incur costs to perform
curative Work that exceed the amount of [***].
9.10.3    Contractor’s Demonstration of Satisfaction of the Noise Guarantee.
With respect to the Noise Guarantee for each Stage, if the Performance Test
conducted prior to Substantial Completion does not demonstrate that the Noise
Guarantee has been satisfied, but the Noise Model demonstrates that such Stage
satisfies the Noise Guarantee, then during the Guaranteed Performance Levels
Corrections Period, Contractor shall promptly prepare and deliver to Owner for
submission to FERC the necessary information, including the Noise Model, to
demonstrate to FERC that the applicable Stage satisfies the Noise Guarantee. If
FERC does not agree that such Stage satisfies the Noise Guarantee, Contractor
shall amend its GPL Correction Plan, using the same procedures as described in
Section 9.10.2, to include the Work that Contractor will undertake to correct,
repair or remedy any of the Work necessary to cause the Stage to satisfy the
Noise Guarantee. Without limiting Contractor’s rights hereunder in the event of
a Change in Law, Contractor’s costs to perform curative Work to satisfy the
Noise Guarantee shall not be subject to the limitation on Contractor’s costs as
described in Section 9.10.2.
9.10.4    Contractor Access. During any Guaranteed Performance Levels Correction
Period, Owner shall provide Contractor with access to the LNG Facility
sufficient to perform its curative Work under this Agreement in accordance with
the plan as accepted by Owner pursuant to Section 9.10.1 or 9.10.2, so long as
such access does not unreasonably interfere with operation of the relevant Stage
or any other Stage that has achieved Substantial Completion, and in connection
therewith Owner may place reasonable limitations on Contractor’s access to the
Work such that performance of the Work will minimize disruption to Owner’s
operations and loss of revenue resulting from performance of such Work. In any
event, Owner shall notify Contractor of the periods in which Owner is scheduled
to operate a Stage to produce LNG as necessary for imminent Loading of a LNG
Tanker and during Cargo Loading, and Contractor acknowledges that Contractor
shall not have access to the Work during such periods. If during performance of
the curative Work Contractor determines that any activities that were not
contemplated in the plan as accepted by Owner pursuant to Section 9.10.2 have
become necessary, Contractor shall provide the prior written notice required
under Section 2.11.2 to Owner if performance of the curative Work will interfere
with operation of that Stage or prior Stages, in which case Owner may place
reasonable limitations on Contractor’s access to the Work such that performance
of the Work will minimize disruption to Owner’s operations and loss of revenue
resulting from performance of such Work. If Contractor is not granted access to
the LNG Facility in order to perform the curative Work in accordance with the
plan as accepted by Owner pursuant to Section 9.10.1 or 9.10.2, the Guaranteed
Performance Levels Correction Period shall be extended as necessary to provide
Contractor with the required access in accordance with such plan.
9.10.5    Conduct of Performance Tests. During any Guaranteed Performance Levels
Correction Period, Contractor shall provide notice to Owner when Contractor
believes the relevant Stage is prepared for Performance Tests to be conducted to
demonstrate such Stage


154

--------------------------------------------------------------------------------





meets the applicable Guaranteed Performance Levels, and Owner shall conduct such
Performance Tests in accordance with the Performance Test Procedures; provided,
that Contractor shall supply all test technicians and instrumentation and any
other personnel, other than the Operating Personnel, necessary to perform the
Performance Tests. If a Performance Test with respect to a Stage is commenced
but is not completed, the Performance Test must be Successfully Run after such
attempt and before Contractor shall have met its obligations under the
applicable GPL Correction Plan. If based on such Performance Test, a Stage fails
to meet any of the Minimum Performance Standards, or the Performance Test is not
otherwise Successfully Run, Contractor shall within forty eight (48) hours
submit a GPL Correction Plan for Owner’s review and acceptance in accordance
with Section 9.10.2, for the correction or repair or remedy of any of the Work
as necessary to correct such performance deficiencies as soon as possible.
Contractor shall continue to perform curative work in accordance with this
Section 9.10.5 until the Stage achieves the applicable Minimum Performance
Standards and the applicable Performance Test is otherwise Successfully Run,
notwithstanding the expiration of the Guaranteed Performance Levels Correction
Period.
9.10.6    Calculation of Performance Liquidated Damages. If Contractor corrects
the performance of the Stage and based on subsequent Performance Tests meets the
relevant Guaranteed Performance Levels or improves the performance of the Stage
with respect to the Guaranteed Performance Levels to which the Minimum
Performance Standards apply, the Performance Liquidated Damages payable pursuant
to this Agreement shall be recalculated by Contractor and submitted to Owner. If
Owner disagrees with Contractor’s calculation of the Performance Liquidated
Damages that are due, Owner shall notify Contractor, and Contractor and Owner
shall attempt to resolve any such disagreements. Contractor shall pay Owner the
undisputed Performance Liquidated Damages within thirty (30) Days after
Contractor first submits its calculations to Owner, and shall pay Owner any
disputed Performance Liquidated Damages that are determined to be due and owing
to Owner upon resolution of the related Dispute in accordance with Article 20.
If and to the extent the amount by which the Stage fails to meet any of the
Guaranteed Performance Levels to which the Minimum Performance Standards apply
has increased and additional Performance Liquidated Damages are due with respect
to such Guaranteed Performance Levels, Contractor shall pay such additional
Performance Liquidated Damages to Owner. If the performance of the Stage
decreases such that the Stage fails to meet the Minimum Performance Standards or
fails to meet any of the Guaranteed Performance Levels to which the Minimum
Performance Standards do not apply following the performance of Contractor’s
curative Work, then Contractor shall continue to perform curative work to cause
the Stage to achieve at least the Minimum Performance Standards where applicable
and achieve any Guaranteed Performance Levels to which the Minimum Performance
Standards do not apply, notwithstanding the expiration of the Guaranteed
Performance Levels Correction Period. Once Contractor demonstrates the Stage
meets the Guaranteed Performance Levels, or the Minimum Performance Standards,
as applicable, the Parties shall re-calculate, approve and pay the Performance
Liquidated Damages as contemplated in this Section 9.10.6, notwithstanding the
expiration of the Guaranteed Performance Levels Correction Period. Owner shall
release the Letter of Credit provided by Contractor with respect to Performance
Liquidated Damages for such Stage pursuant to Section 9.10.1 (or Contractor may
reduce the Letter of Credit provided by Contractor pursuant to Section 17.2 if
Contractor


155

--------------------------------------------------------------------------------





elected to increase such Letter of Credit in accordance with Section 9.10.1),
upon receipt of payment in full of all Performance Liquidated Damages that are
due hereunder with respect to such Stage.

9.11    Final Acceptance.
9.11.1    Final Acceptance Certificate. When Contractor believes that a Stage
has achieved Final Acceptance, Contractor shall execute and deliver to Owner a
Final Acceptance Certificate for such Stage, together with a report of the Work
completed with sufficient detail to enable Owner to determine whether Final
Acceptance of such Stage has been achieved. The Final Acceptance Certificate for
each Stage shall be accompanied by all other supporting documentation as may be
required to establish that the requirements for Final Acceptance of such Stage
have been met.
9.11.2    Owner Acceptance or Rejection. As soon as practicable following its
receipt of a Final Acceptance Certificate delivered pursuant to Section 9.11.1
or 9.11.3, Owner shall inspect the applicable Stage and all of the applicable
Work and promptly notify Contractor of any matter of which it is aware that, if
not remedied, would prevent Owner from countersigning the Final Acceptance
Certificate for such Stage. As soon as practicable, and in any event within ten
(10) Business Days following its receipt of a Final Acceptance Certificate for
such Stage, Owner shall consider the report submitted by Contractor and either:
(a)    countersign and deliver to Contractor the Final Acceptance Certificate
for such Stage; or
(b)    notify Contractor in writing that Final Acceptance for such Stage has not
been achieved, stating in detail the reasons therefor.
9.11.3    Corrective Action. If Final Acceptance for a Stage has not been
achieved, Contractor shall promptly take such corrective action or perform such
additional Work as will achieve Final Acceptance for such Stage and shall issue
to Owner another Final Acceptance Certificate for such Stage pursuant to
Section 9.11.1. Neither Owner’s execution of the Final Acceptance Certificate
nor any matter reported by Owner pursuant to Section 9.11.2 and action taken by
Contractor pursuant to this Section 9.11.3 shall diminish Contractor’s
obligations pursuant to Article 10.
9.11.4    Achievement of Final Acceptance. Contractor shall achieve Final
Acceptance of each Stage within [***] Days after the Substantial Completion Date
for such Stage; provided, however, that such [***] Day period shall be
reasonably extended to the extent that Contractor is not provided access to such
Stage in accordance with Appendix M during such period to the extent necessary
to perform the Work required to satisfy the conditions to Final Acceptance.
9.11.5    Failure to Agree upon Achievement of Final Acceptance. In the event
that Owner and Contractor do not agree upon whether Final Acceptance for a Stage
has been achieved, the Dispute shall be resolved in accordance with Article 20.


156

--------------------------------------------------------------------------------






9.12    Final Completion.
9.12.1    Final Completion Certificate. When Contractor believes that it has met
all of the requirements for Final Completion, Contractor shall execute and
deliver to Owner a Final Completion Certificate, together with a report of the
Work completed with sufficient detail to enable Owner to determine whether Final
Completion has been achieved. The Final Completion Certificate shall be
accompanied by all other supporting documentation as may be required to
establish that the requirements for Final Completion have been met.
9.12.2    Owner Acceptance or Rejection. As soon as practicable following its
receipt of a Final Completion Certificate delivered pursuant to Section 9.12.1
or 9.12.3, Owner shall promptly notify Contractor of any matter of which it is
aware that, if not remedied, would prevent Owner from countersigning the Final
Completion Certificate. As soon as practicable, and in any event within ten (10)
Business Days following its receipt of a Final Completion Certificate, Owner
shall consider the report submitted by Contractor and either:
(a)    countersign and deliver to Contractor the Final Completion Certificate;
or
(b)    notify Contractor in writing that Final Completion has not been achieved,
stating in detail the reasons therefor.
9.12.3    Corrective Action. If Final Completion has not been achieved,
Contractor shall promptly take such corrective action or perform such additional
Work as will achieve Final Completion and shall issue to Owner another Final
Completion Certificate pursuant to Section 9.12.1. Neither Owner’s execution of
the Final Completion Certificate nor any matter reported by Owner pursuant to
Section 9.12.2 and action taken by Contractor pursuant to this Section 9.12.3
shall diminish Contractor’s obligations pursuant to Article 10.
9.12.4    Failure to Agree upon Achievement of Final Completion. In the event
that Owner and Contractor do not agree upon whether Final Completion has been
achieved, the Dispute shall be resolved in accordance with Article 20.

ARTICLE 10    

WARRANTIES AND CORRECTION OF WORK

10.1    Contractor’s Warranties.
10.1.1    Warranty Coverage. Contractor warrants to Owner as follows:
(a)    Contractor shall perform the Work using its skills and attention, in
accordance with GECP associated with constructing Comparable Facilities, as such
standards are applicable to the circumstances of the LNG Facility and the
Liquefaction Project.


157

--------------------------------------------------------------------------------





(b)    All Equipment procured or furnished by Contractor hereunder shall be new,
of good quality, suitable for use in a liquefaction facility in accordance with
GECP and shall comply with the Specifications.
(c)    The Work, including all Equipment, and each component thereof, shall
comply with the requirements of this Agreement, the Scope of Work, Basis of
Design, the Deliverables and Applicable Laws.
(d)    Subject to Owner having paid undisputed amounts due hereunder, Owner and
the Common Facilities Owner, as applicable, shall receive good and marketable
title to and ownership of the Work, and each component of the Work shall be free
and clear of any and all Liens when title thereto passes to Owner, except those
of the Lender, but in no event including any Liens of Contractor or any
Supplier.
(e)    All Equipment and any component thereof shall be composed and made of
only proven technology, of a type in commercial operation as of the Effective
Date, with conditions substantially similar to those contained herein.
If requested by Owner, Contractor shall provide Owner with reasonably
satisfactory evidence that any items of Equipment meet the warranties set forth
in this Section 10.1.1.
The warranties set forth in this Article 10 are in addition to and constitute
separate obligations from Contractor’s obligation to achieve the Guaranteed
Performance Levels set forth in this Agreement. Provided that Contractor has
achieved the Minimum Performance Standards pursuant to Successful Runs of the
Performance Tests for each Stage, the failure by Contractor to achieve the
Guaranteed Performance Levels (other than those to which Minimum Performance
Standards do not apply) shall not be deemed to be a Defect.
10.1.2    Warranty Exclusions. The Warranty excludes remedies, and Contractor
shall have no liability to Owner, for damages or defects to the extent caused
by: (a) Owner’s failure to maintain or repair any Equipment in accordance with
the recommendations set forth in the O&M Manuals, including the use of spare
parts in the repair or maintenance of Equipment that are not in accordance with
the specifications set forth in the O&M Manuals, but only after Substantial
Completion of the applicable Stage containing such Equipment; (b) operation of
any Equipment or any component thereof by Owner outside of the operating
parameters or other material requirement of the O&M Manuals, but only after
Substantial Completion of the applicable Stage containing such Equipment;
(c) normal wear and tear; provided, that actions by Operating Personnel
furnished by Owner under Section 3.6 but acting under the direction of
Contractor shall be considered actions of Contractor, not Owner; or (d) repairs
or alterations of Defective Work during or after the Warranty Period not
performed by Contractor (except for work performed by Owner pursuant to
Section 10.3.5); or (e) damage caused by a Force Majeure event that occurs after
Substantial Completion of the applicable Stage.
10.1.3    Warranty Period. The warranty period with respect to each Stage will
commence on the Substantial Completion Date and continue for a period of [***]
months from


158

--------------------------------------------------------------------------------





the Substantial Completion Date of such Stage (each such period referred to
herein individually as a “Warranty Period”). Notwithstanding anything to the
contrary in this Section 10.1.3, the Warranty Period with respect to items of
the Common Facilities shall commence on the date of Substantial Completion of
Stage II unless such item of Common Facilities installed as part of Stage I can
be both fully utilized and fully tested at Substantial Completion of Stage I,
and the Warranty Period for any part or component of the Work which is
corrected, repaired or replaced pursuant to this Section 10.3.1 shall be renewed
for a period of [***] months from the date of completion of such correction,
repair or replacement; provided, further, that the Warranty Period for any part
or component of the Work that is out of service because of a Defect affecting
another part or component shall be extended by a period equal to the period
during which such Work cannot be used by reason of the Defect. Notwithstanding
the preceding, but subject to Section 10.4, the Warranty Period for any part or
component of the Work (including warranty Work) shall in no event extend beyond
[***] months from the date of commencement of the Warranty Period upon the
Substantial Completion of the applicable Stage, except with respect to the
Extended Warranty Items.
10.1.4    Assignment of Warranties. The warranties made in this Agreement shall
be for the benefit of Owner and its successors and assigns and the respective
successors and assigns of any of them, and any warranties obtained by Contractor
from its Suppliers (including CIMTAS but excluding other Affiliates of
Contractor) that remain after the expiry of the Warranty Period, as extended
pursuant to Section 10.1.3, shall be assigned to Owner (or its successors or
assigns).

10.2    Supplier Warranties.
10.2.1    Generally. Contractor shall be fully responsible and liable to Owner
for its warranty and Corrective Work obligations and liability under this
Agreement for all Work, regardless of whether any Supplier warranties meet the
requirements of this Agreement. Contractor shall use commercially reasonable
efforts to obtain similar Warranties to those provided by Contractor hereunder
from its Suppliers (including CIMTAS but excluding other Affiliates of
Contractor) as appropriate for the Work provided by such Supplier, but except
with respect to the Extended Warranty Items (subject to Section 10.2.2) and the
Licensors, for which Contractor shall obtain the warranties as described herein,
Contractor shall not be required to obtain any specific warranties from
Suppliers. Contractor shall promptly assign any Supplier warranties remaining in
effect at the end of the Warranty Period under Section 10.1.3 to Owner by duly
executed instruments, including from CIMTAS but excluding warranties from other
Affiliates of Contractor. All warranties provided by any Supplier (including
CIMTAS but excluding other Affiliates of Contractor) shall be in such form as to
permit direct assignment of any remaining warranty without the consent of
Supplier.
10.2.2    Extended Supplier Warranties. Notwithstanding anything to the contrary
in Section 10.2.1, Contractor shall obtain warranties from the relevant Vendors
with respect to the Extended Warranty Items that extend for a period of no less
than [***] months from the Substantial Completion Date of the Stage in which
such Equipment is installed. The Extended Warranty Items are the following:
fill/adsorbent for the dryer bed, the mercury components of the


159

--------------------------------------------------------------------------------





dehydration unit, and the mercury removal unit, respectively, each as described
in Appendix B. Such warranties shall be assigned by Contractor to Owner at the
end of the Warranty Period (and Owner shall accept such assignment), and if
Contractor does not assign such warranties to Owner, Contractor shall owe such
Warranty obligations to Owner. If Contractor is not able to obtain the extended
Warranty Period for the Extended Warranty Items as contemplated herein,
Contractor shall notify Owner, and Contractor and Owner shall, acting reasonably
and in good faith, determine the acceptable Warranty Period for such Extended
Warranty Item that Contractor shall procure.

10.3    Warranty Repair Procedures.
10.3.1    Corrections during Warranty Period. If, during the Warranty Period for
any Stage, any Work for such Stage is found to be Defective, Contractor shall,
at its sole cost and expense, promptly and on an expedited basis correct such
Defective Work, whether by repair, replacement or otherwise, including any and
all obligations in connection with such repair, replacement or otherwise, such
as in and out costs, storage, labor, Taxes, transportation and expediting costs
and any other costs necessary to fully correct the Defective Work (collectively,
the “Corrective Work”). The cost of disassembling, dismantling or making safe
and reassembling finished Work for the purpose of Corrective Work shall be borne
by Contractor. Contractor shall use reasonable efforts to avoid or mitigate the
loss of refrigerants and other consumables during the performance of the
Corrective Work. Nothing herein shall be deemed to expand Contractor’s
obligations under Section 11.3.2 for physical loss, damage to or destruction of
the Work as a result of such Defective Work. Within forty-eight (48) hours, for
matters affecting the operation of a Stage, or ten (10) Business Days, for all
other matters, after receipt by Contractor of a Notice from Owner identifying
and describing with reasonable specificity that portion of Work that fails to
meet an applicable warranty and requesting Contractor to correct the failure,
Contractor shall submit a plan to Owner specifying how Contractor proposes to
remedy such failure and Contractor and Owner shall mutually agree when
Contractor shall remedy such failure. No such remediation or repair shall be
considered complete until Owner has reviewed and agreed that such remedial work
has been completed and the Defect has been corrected.
10.3.2    Access to the LNG Facility; Spare Parts. Owner shall provide
Contractor with access to the LNG Facility portions of the LNG Facility, and
will de-energize and de-pressurize the applicable Equipment and otherwise take
such other action with respect to such Equipment and the relevant portions of
the LNG Facility, as necessary for Contractor to safely access such Equipment
and perform its Corrective Work, subject to the security or safety requirements
of Owner; provided that Contractor’s activities do not unreasonably interfere
with the construction or operation of the LNG Facility. If Owner does not
provide Contractor with access to perform the Corrective Work in accordance with
the schedule agreed to by the Parties in accordance with Section 10.3.1, the
period allowed for Contractor to perform such Corrective Work shall be extended
for the length of the delay. Contractor shall not utilize spare parts owned by
Owner in the course of performing the Corrective Work without Owner’s prior
written consent. In the event Contractor utilizes spare parts owned by Owner in
the course of performing the Corrective Work, Contractor shall supply Owner free
of charge with spare parts equivalent in quality and quantity to all such spare
parts used by Contractor (which shall be new


160

--------------------------------------------------------------------------------





except as otherwise agreed by Owner), from the original manufacturer of the
spare parts used, or otherwise as soon as possible following the utilization of
such spare parts, or shall reimburse Owner for the complete replacement costs
incurred by Owner to replace such spare parts.
10.3.3    Warranty Manager. Contractor shall furnish and retain at least one (1)
Warranty Manager at the LNG Facility on a full-time (forty (40) hours per Week)
basis for the duration of the Warranty Period to assist in coordinating
resolution of any Warranty claims. Contractor shall provide a replacement
Warranty Manager during any periods of vacation or extended illness of the
appointed Warranty Manager. Any Person designated by Contractor to serve as the
Warranty Manager shall be subject to Owner’s review and shall be reasonably
acceptable to Owner.
10.3.4    Standards for Corrective Work. All Corrective Work shall be performed
to the same standards as the original Work is required to be meet under
Section 10.1.1. Any change to parts or Equipment that would be inconsistent with
the requirements of this Agreement may be made only with the express written
consent of Owner. Upon completion of the applicable Corrective Work, Contractor
shall perform applicable functional tests on the corrected Work to demonstrate
such Work is performing in accordance with the requirements of Section 10.1.1.
10.3.5    Owner’s Right to Perform Warranty Work. If Contractor fails to submit
a plan for completion of the Corrective Work or fails to commence the Corrective
Work as agreed with Owner in accordance with Section 10.3.1, or does not
complete such Corrective Work in accordance with the plan for completion (or
revised and agreed upon plan (as to when Contractor shall remedy such failure)
for completion as necessitated by the circumstances), then Owner, by written
notice to Contractor, may (in addition to any other remedies that it has under
this Agreement) perform such Corrective Work or cause such Corrective Work to be
performed, and Contractor shall be liable to Owner for all reasonable costs and
expenses arising out of or relating to such Corrective Work and shall pay Owner
within thirty (30) Days after receipt of Owner’s invoice an amount equal to such
costs and expenses; provided, however, that if the Defective Work presents an
imminent threat to safety, health or the environment, or the structural
integrity of an item or component of a Stage or the LNG Facility, Owner may
proceed to perform or cause such Corrective Work to be performed, and in
connection therewith Owner may contact the applicable Supplier that furnished
the Defective Work with contemporaneous written notice to Contractor, and
Contractor shall nonetheless be liable to Owner for all reasonable costs and
expenses arising out of or relating to such Corrective Work. Notwithstanding
anything to the contrary in this Section 10.3.5, if an Other Contractor of Owner
performs Corrective Work pursuant to this Section 10.3.5 prior to the expiration
of the applicable Warranty Period: (a) such Other Contractor shall perform such
Corrective Work in accordance with the Specifications applicable to such
Corrective Work (unless such Specifications are Defective); and (b) if the Other
Contractor provides a warranty for such Corrective Work, Owner shall assign such
warranty to Contractor for the duration of the applicable Warranty Period (on
the understanding that Contractor shall assign any remaining warranty provided
by such Other Contractor back to Owner in accordance with Section 10.2 upon the
expiration of the applicable Warranty Period), and Contractor shall not be
liable to Owner for the cost of the Other Contractor’s warranty


161

--------------------------------------------------------------------------------





applicable to such Corrective Work to the extent such warranty exceeds
Contractor’s warranty obligations under this Article 10.
10.3.6    Other Warranty Work Performed by Owner. Without limiting the Parties’
rights and obligations under Section 10.3.5, if the Parties agree that Owner
will perform certain Corrective Work, then (a) Owner will perform such
Corrective Work in accordance with the instructions and procedures with which
Contractor would comply if Contractor had performed such Corrective Work
(provided that Contractor has, promptly after such agreement by the Parties,
provided such instructions and procedures to Owner); (b) Owner will provide to
Contractor an estimate of Owner’s costs (including actual out of pocket costs
and internal costs) to perform such Corrective Work; and (c) Contractor shall
reimburse Owner for all reasonable costs and expenses arising out of or relating
to such Corrective Work and shall pay Owner within thirty (30) Days after
receipt of Owner’s invoice an amount equal to such costs and expenses.

10.4    Structural Works Defects. Notwithstanding the terms of Section 10.1.3,
to the maximum extent permitted by Applicable Laws, the Warranty Period under
this Article 10 with respect to Structural Works Defects in the Work for a Stage
will continue for a period of [***] Months from the Substantial Completion Date
of Stage II.

10.5    Root Cause. If during the Warranty Period any part or component of the
Equipment is changed, repaired or replaced once due to failure to comply with or
meet the warranties set forth in Section 10.1, and such Equipment, or similar
parts or components or the same or similar Equipment furnished by Contractor
hereunder, is Defective again during the applicable Warranty Period (as
extended), Contractor shall as promptly as practicable after such Defect or
Defective Equipment is identified, undertake a technical root cause analysis of
such failures and provide Owner with a copy of such analysis. If there is a root
cause that is correctable, and it is reasonably determined that the similar
parts or components or the same or similar Equipment furnished by Contractor
hereunder contain the same Defect as the Equipment giving rise to the root cause
analysis, Contractor shall determine what changes, repairs or replacements are
necessary to avoid further failures of such Equipment, or similar parts or
components or the same or similar Equipment furnished by Contractor hereunder,
Contractor shall make such necessary changes, repairs or replacements to address
the root cause with respect to all such Equipment, and similar parts or
components or the same or similar Equipment furnished by Contractor hereunder,
as part of its warranty obligations hereunder. If there is no root cause or the
root cause cannot be identified, Owner and Contractor shall agree on a
resolution and Contractor shall repair or replace the Equipment or take such
other action as Owner and Contractor have agreed. Without limiting the
foregoing, in each case, during the Warranty Period, Contractor shall repeat
such process on an iterative basis until such Defects and the underlying cause
thereof are corrected, and until such Equipment has not failed again during the
immediately succeeding [***] Day period (or such shorter period remaining before
expiration of the Warranty Period). Contractor shall complete any root cause
analysis commenced during a Warranty Period and shall provide such root cause
analysis to Owner whether or not such analysis was completed before the end of
the applicable Warranty Period.


162

--------------------------------------------------------------------------------






10.6    EXCLUSIVE WARRANTY; EXCLUSIVE REMEDY. THE WARRANTIES IN THIS AGREEMENT,
AND OTHER OBLIGATIONS AND RESPONSIBILITIES OF CONTRACTOR AS SET FORTH IN THIS
ARTICLE 10 ARE CONTRACTOR’S SOLE WARRANTY OBLIGATIONS. CONTRACTOR MAKES NO OTHER
WARRANTIES OR GUARANTEES, EXPRESS OR IMPLIED, WITH RESPECT TO THE WORK,
INCLUDING IMPLIED WARRANTIES, OR WARRANTIES OF MERCHANTABILITY, ORDINARY USE,
FITNESS OR SUITABILITY FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE EXPRESSLY
DISCLAIMED AND WAIVED. FROM AND AFTER SUBSTANTIAL COMPLETION OF A STAGE, WITHOUT
LIMITING CONTRACTOR’S OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO ACHIEVING
THE NOISE AND EMISSIONS GUARANTEES AS DESCRIBED IN APPENDIX G AND THE GUARANTEED
PERFORMANCE LEVELS, CONTRACTOR’S PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
ARTICLE 10, INCLUDING IN THE CASE OF OWNER’S PERFORMANCE OF ANY WARRANTY WORK
HEREUNDER, SHALL BE OWNER’S SOLE REMEDY WITH RESPECT TO DEFECTIVE WORK, EXCEPT
AND TO THE EXTENT THAT CONTRACTOR FAILS TO PERFORM ITS OBLIGATIONS AND SUCH
FAILURE IS A CONTRACTOR EVENT OF DEFAULT PURSUANT TO SECTION 19.3.1.

ARTICLE 11    

TITLE TRANSFER; CUSTODY; RISK OF LOSS

11.1    Transfer of Title.
11.1.1    Title to Equipment and Work Product. Title to: (a) all or any
component or portion of the Equipment that forms a part of or is included in the
Common Facilities shall pass to the Common Facilities Owner; and (b) all or any
component or portion of any other Equipment shall pass to Owner; in each case
upon the earlier of: (i) delivery of such Equipment to the Site;
(ii) incorporation of such Equipment into the LNG Facility; (iii) the
Substantial Completion Date of the Stage in which such Equipment is included;
(iv) the effective date of termination or cancellation of this Agreement; or
(v) after payment for such Equipment has been made, upon Owner’s written
request. Title to Work Product with respect to all parts of the LNG Facility
other than the Common Facilities shall transfer to Owner, and with respect to
the Common Facilities shall transfer to the Common Facilities Owner, as
described in Section 12.1. Transfer of title to any of the Work shall be without
prejudice to Owner’s right to reject Defective Work, or any other right of Owner
or the Common Facilities Owner under this Agreement. This transfer of title does
not relieve Contractor in any way of its obligations or liabilities under this
Agreement.
11.1.2    Protection. Contractor shall take or cause to be taken all steps
necessary under Applicable Laws to protect Owner’s and the Common Facilities
Owner’s title and to protect Owner and the Common Facilities Owner against
claims by third parties, including Suppliers, with respect to Owner’s and the
Common Facilities Owner’s interest in the LNG Facility and all Equipment until
title passes to Owner or the Common Facilities Owner, as applicable, pursuant to
Section 11.1.1. If Contractor stores any Equipment off the Site, Contractor
shall notify Owner where such Equipment is located if in storage for more than
five


163

--------------------------------------------------------------------------------





(5) Days, including in such notice a detailed description of such Equipment,
including any serial or identification numbers and such other information as may
be necessary for Owner to make such security filings as Owner determines is
necessary or desirable to protect Owner’s interest or to protect Owner against
claims by third parties; provided, however, that Owner shall make any such
filings as Owner determines in its sole and absolute discretion and that Owner’s
filing or failing to make such filing shall not relieve Contractor of its
responsibilities under this Section 11.1.2.

11.2    Care, Custody and Control.
11.2.1    Contractor. Notwithstanding the passage to title of Equipment or other
parts of the Work to Owner or the Common Facilities Owner, as applicable,
Contractor shall have care, custody, and control of the Equipment and the other
Work related to each Stage from the date on which any part of the Work is
commenced, until the date that care, custody and control of such Stage transfers
to Owner in accordance with Section 11.2.2 or Section 11.2.3, as applicable.
11.2.2    Owner Occupancy; Transfer to Owner. Owner may occupy buildings such as
the administration and warehouse buildings as certificates of occupancy and such
other Permits that are required for such buildings to be occupied in accordance
with Applicable Laws are obtained. During such occupancy prior to Substantial
Completion of the Stage in which such buildings are included, Owner shall
coordinate with Contractor and shall not unreasonably interfere with any
on-going Work that Contractor must perform with respect to such buildings prior
to Substantial Completion. Notwithstanding Owner’s occupancy of any such
buildings, care, custody and control of each Stage, including all Equipment,
buildings and facilities that form a part of that Stage and the area of the LNG
Facility related to such Stage, shall pass from Contractor to Owner on the
earlier of termination of this Agreement or the Day immediately following the
Day on which Owner countersigns the Substantial Completion Certificate with
respect to such Stage.
11.2.3    [***].
11.2.4    Termination. If this Agreement is terminated for any reason,
Contractor shall transition care, custody and control of the Site to Owner in an
orderly manner, consistent with the requirements of Article 19.

11.3    Risk of Loss.
11.3.1    Prior to Substantial Completion.
(a)    Notwithstanding passage of title as provided in Section 11.1 of this
Agreement, Contractor shall, to the fullest extent allowed under Applicable
Laws, bear the risk of physical loss, damage to or destruction of the Work and
each component thereof (including physical loss, damage to or destruction of
Equipment whether occurring at a Supplier’s premises prior to transit of such
item of Equipment to the Site, while in storage whether at the Site or in
another location, while such Equipment is in transit and not yet delivered to
the Site, or has been


164

--------------------------------------------------------------------------------





incorporated into the LNG Facility) as follows: (i) with respect to the Work
performed for Stage I, Contractor shall bear the risk of physical loss, damage
or destruction until the earlier of Stage I Substantial Completion is achieved
or termination of this Agreement; and (ii) with respect to the Work performed
for Stage II, Contractor shall bear the risk of physical loss, damage or
destruction until Stage II Substantial Completion is achieved, or termination of
this Agreement if earlier; provided, that Owner shall bear the risk of such
loss, damage or destruction to the extent such loss or damage or destruction is
due to an Excepted Risk.
(b)    Contractor shall promptly repair, reconstruct or replace the damaged Work
for which it has the risk of loss pursuant to Section 11.3.1(a), including the
removal of any debris, and shall accelerate or expedite such repair,
reconstruction or replacement as necessary to minimize any impact on the
Guaranteed Substantial Completion Dates to the greatest extent reasonably
possible.
(c)    If and to the extent Contractor bears the risk of physical loss, damage
or destruction pursuant to Section 11.3.1(a), then unless Owner has instructed
Contractor to not repair such physical loss, damage or destruction, Contractor
shall repair such Work as required under Section 11.3.1(b), and Owner as
Contractor’s sole compensation for its costs to repair such physical loss or
damage, shall in accordance with Section 16.5, reimburse Contractor for the
costs to perform such repairs, up to a maximum amount equal to the amount of
proceeds that Owner receives under the insurance policies covering such physical
loss, damage or destruction, less any such proceeds that are provided directly
to Contractor from the applicable insurers. If and to the extent that Owner
bears the risk of physical loss, damage or destruction pursuant to
Section 11.3.1(a) and Owner has instructed Contractor to repair such physical
loss, damage or destruction that occurs prior to Substantial Completion of the
applicable Stage, then Owner shall reimburse Contractor for the costs to perform
such repairs; PROVIDED, HOWEVER, WHERE THE PHYSICAL LOSS, DAMAGE OR DESTRUCTION
IS CAUSED BY AN EXCEPTED RISK FOR WHICH THERE IS A SUBLIMIT IN THE CONSTRUCTION
ALL-RISK PROPERTY OR THE MARINE CARGO INSURANCE COVERAGE FOR THE WORK AND THE
LNG FACILITY AS OBTAINED BY CONTRACTOR PURSUANT TO APPENDIX MM, AS APPLICABLE,
OWNER SHALL ONLY BE OBLIGATED TO REIMBURSE CONTRACTOR FOR COSTS TO PERFORM SUCH
REPAIRS TO THE EXTENT SUCH COSTS EXCEED SUCH SUBLIMITS; PROVIDED, FURTHER, THAT
THE FOREGOING SHALL NOT LIMIT THE APPLICATION OF SECTION 18.1.2 WITHOUT
DUPLICATION.
(d)    This Section 11.3.1 shall not be interpreted to relieve Contractor of any
of its other obligations or liabilities under this Agreement, including its
obligations with respect to Defective Work and Corrective Work, and nothing in
this Section 11.3.1 shall be deemed or construed to give Contractor a right to
recover costs related to Delay Liquidated Damages that Contractor may incur
hereunder due to any such loss or damage as contemplated in this Section 11.3.1.
An extension to the Key Date Schedule and the Guaranteed Substantial Completion
Date as a result of damage or destruction to the Work shall be granted only to
the extent provided in Section 8.3. Contractor expressly waives any compensation
as a result of any


165

--------------------------------------------------------------------------------





damage or destruction to the Work other than as described in this Section 11.3.1
to the exclusion of other theories of recovery such as cumulative impact or loss
of productivity.
11.3.2    After Substantial Completion. Owner shall bear the risk of physical
loss, damage to or destruction of a Stage or a component thereof after the
Substantial Completion Date of such Stage, or the earlier termination of this
Agreement; provided, that: (a) Contractor shall be liable for and reimburse
Owner for the amount of any deductibles under Owner’s or Common Facilities
Owner’s applicable insurance policies, not to exceed up to [***] per occurrence,
with respect to any physical loss or damage or destruction the extent due to the
negligence or fault of a Contractor Group member that occurs after Substantial
Completion of the applicable Stage, or the earlier termination of this
Agreement; and (b) under no circumstances shall this Section 11.3.2 be
interpreted to relieve Contractor of its other obligations or liabilities under
this Agreement, including Contractor’s obligations to remedy Defective Work
under Article 10. OWNER AND THE COMMON FACILITIES OWNER HEREBY RELEASE
CONTRACTOR FROM ALL COSTS AND LIABILITY FOR PHYSICAL LOSS, DAMAGE TO OR
DESTRUCTION OF A STAGE OR A COMPONENT THEREOF AFTER THE SUBSTANTIAL COMPLETION
DATE OF SUCH STAGE, OR THE EARLIER TERMINATION OF THIS AGREEMENT, IN EXCESS OF
CONTRACTOR’S RISK OF LOSS AS SPECIFICALLY STATED IN THIS SECTION 11.3.2.

ARTICLE 12    

OWNERSHIP OF DOCUMENTATION AND INTELLECTUAL PROPERTY

12.1    Ownership of Work Product by Owner.
12.1.1    Owner and Contractor acknowledge that during the course of, and as a
result of, the performance of the Work, Contractor, its Affiliates, or its
Suppliers will create or prepare or have created or prepared for the
Liquefaction Project certain data, analyses, reports, plans, operating and
maintenance procedures and manuals, Drawings, Specifications, calculations, or
other technical tangible manifestations of Contractor’s efforts (whether written
or electronic), including a full and complete set of Drawings and technical
documentation with respect to each Stage and the other Deliverables in
accordance with the requirements of Appendix A, Attachment A-1 to Appendix A and
Appendix U (hereinafter individually or collectively referred to as “Work
Product”). Work Product prepared by Contractor, its Affiliates, or its Suppliers
shall be “works made for hire,” and subject to this Section 12.1.1 and
Section 12.1.2, and to any Licensor’s rights under Section 12.6, all rights,
title and interest to the Work Product, including any and all copyrights in the
Work Product, shall be owned by Owner irrespective of any copyright notices or
confidentiality legends to the contrary which may have been placed in or on such
Work Product by Contractor, its Affiliates, Suppliers or any other Person. If,
for any reason, any part of or all of the Work Product is not considered a work
made for hire for Owner or if ownership of all right, title and interest in the
Work Product shall not otherwise vest in Owner, then Contractor agrees that such
ownership and copyrights in the Work Product, whether or not such Work Product
is fully or partially complete, shall be automatically assigned from Contractor
to Owner without further consideration, and Owner shall thereafter own all
right, title and interest in the Work Product, including all copyright
interests.


166

--------------------------------------------------------------------------------





12.1.2    If Contractor, using commercially reasonable efforts, is unable to
procure the ownership of Work Product prepared by Suppliers who are not
Affiliates of Contractor (it being understood that any Supplier that is an
Affiliate of Contractor shall comply with the requirements of Sections 12.1.1
and 12.2) for Owner as set forth in Section 12.1.1, or all of the rights to use
or disclose such Work Product or the Third Party Proprietary Work Product
embedded therein in accordance with Section 12.2, then, at a minimum, Contractor
shall procure from such Supplier an irrevocable, perpetual and royalty-free
license (including the right to assign its right without consent to any
purchaser of an interest in the LNG Facility) granting to Owner the right to
use, disclose and copy such Work Product and the Third Party Proprietary Work
Product embedded therein for any purpose relating to the LNG Facility or the
Liquefaction Project as described in Sections 12.2.2(a) and 12.2.2(b), or modify
such Work Product for any purpose related to the scope of work performed by such
Supplier. Upon Owner’s request, Contractor shall provide Owner a list of the
Suppliers to which this Section 12.1.2 applies and a copy of applicable
provisions of the applicable Supply Contracts containing such restrictions.
12.1.3    Notwithstanding anything to the contrary herein, Contractor shall not
be required to obtain rights to Work Product as set forth in this Section 12.1
from Vendors providing bulk commodities or generic “off-the-shelf” Equipment.
12.1.4    For the avoidance of doubt, any proprietary Intellectual Property
rights owned by any Licensor or its Affiliates shall not constitute Work Product
under this Agreement.
12.1.5    Notwithstanding anything to the contrary in this Section 12.1:
(a) Contractor may, subject to compliance with its confidentiality obligations
under Section 14.1, retain one (1) record set of the Work Product, and
Contractor’s Suppliers that furnish any part of the Equipment may retain copies
of any Work Product generated by such Supplier, subject to compliance with
confidentiality obligations in accordance with Section 14.1; and (b) Contractor
may use the Work Product as internal reference material in its general
construction and engineering business; provided, that Contractor has delivered
the Work Product to Owner in accordance with Section 12.2; provided, further,
that Contractor shall not disclose any Work Product relating to the performance
or operation of the LNG Facility to any third party without Owner’s express
prior written consent.

12.2    Delivery and Use of Work Product.
12.2.1    Delivery. Upon Substantial Completion of such Stage or the earlier
termination or cancellation of this Agreement, Contractor shall deliver to Owner
a full and complete set of all Work Product prepared or created with respect to
each Stage in accordance with the requirements of Appendix U. 
12.2.2    Use. Owner shall have the right to use all of the Work Product:
(a)    in connection with the design, construction, licensing, commissioning,
start-up, testing, operation, maintenance, modification or decommissioning of
the LNG Facility;


167

--------------------------------------------------------------------------------





(b)    in connection with the proceedings of any Governmental Authorities with
respect to the LNG Facility;
(c)    as internal reference material by Owner or its Affiliates (including any
individuals other than Competitors engaged by Owner as part of its staff
augmentation plans, subject to such Persons entering into a confidentiality
agreement with Owner with substantially similar terms to those stated in
Section 14.2); in connection with the LNG Facility (including any expansion
thereof) or any other project; and
shall have the right to use the engineering Deliverables for any purpose of
Owner or its Affiliates as determined by Owner, including the expansion of the
LNG Facility or any other project; provided, however, Owner shall not grant a
Competitor a license to use the engineering Deliverables on any other project in
which neither Owner nor an Affiliate of Owner has an ownership interest.
12.2.3    Limitations on Disclosure. Notwithstanding Owner’s right to use the
Work Product as described in the foregoing, Owner shall not disclose [***].
12.2.4    Release. Owner hereby releases Contractor from all liability arising
out of Losses (including its indemnity obligations under Section 15.3) relating
in any way to or arising out of the use by or on behalf of Owner, Common
Facilities Owner or any other Affiliate of Owner or Common Facilities Owner of
the Work Product: (a) for any purpose other than in connection with the design,
construction, licensing, commissioning, start-up, testing, operation,
maintenance, modification or decommissioning of the LNG Facility; and (b) in
connection with the modification of the LNG Facility performed by Persons other
than Contractor; provided, however, that the foregoing shall not apply to
Contractor’s warranty obligations, which shall be governed by and determined in
accordance with Article 10.

12.3    Contractor Intellectual Property. Notwithstanding Section 12.1, as
between Owner and Contractor, Contractor shall retain ownership of all
proprietary Intellectual Property owned by Contractor or its Affiliates as of
the Effective Date, or developed or improved by Contractor or its Affiliates in
connection with Work or the Liquefaction Project or otherwise, including the
Piping Special Supports (hereinafter referred to as “Contractor Intellectual
Property”), regardless of whether such Contractor Intellectual Property is
included in the Work Product, and nothing in Section 12.1 and this Section 12.3
shall result in a transfer of ownership of any Contractor Intellectual Property
or the proprietary Intellectual Property owned and developed by Contractor’s
Suppliers for any project other than the LNG Facility and the Liquefaction
Project (“Third Party Proprietary Work Product”). With respect to Contractor
Intellectual Property embedded in the Work Product or the LNG Facility, and
subject to Section 12.6.1, any Third Party Proprietary Work Product relating to
the Work or the LNG Facility, Contractor hereby grants Owner, and Contractor
shall cause the applicable Suppliers to grant Owner, an irrevocable, perpetual
and royalty-free license (including the right to assign its rights without
consent to any purchaser of an interest in all or part of the LNG Facility) to
use, disclose, modify and copy such Contractor Intellectual Property and Third
Party Proprietary Work Product for any permitted purpose as described in
Section 12.2. Without limiting Contractor’s obligations with respect to the
Contractor Intellectual Property, all Supply Contracts


168

--------------------------------------------------------------------------------





(excluding Supply Contracts with Affiliates but including CIMTAS) shall contain
provisions consistent with Section 12.1 and this Section 12.3 except as provided
in Section 12.1.2, Section 12.1.3 and Section 12.6.1.

12.4    Owner Intellectual Property. All written materials, plans, drafts,
Drawings, Specifications, computer files or other documents (if any) prepared or
furnished by Owner, its Affiliates or Other Contractors (“Owner Intellectual
Property”) shall at all times remain the property of Owner (or such Affiliates
or Other Contractors), and Contractor shall not make use of any Owner
Intellectual Property for any other project or for any other purpose than as set
forth herein. All Owner Intellectual Property, including all copies thereof,
shall be returned to Owner upon the earlier of Final Completion of Stage II or
the termination of this Agreement, except that Contractor may, subject to its
confidentiality obligations as set forth in Article 14, retain one (1) record
set of such documents.

12.5    Limited License to Contractor. With respect to Owner’s Intellectual
Property relating to the Work or the LNG Facility, until the earlier of
Substantial Completion of Stage II or the cancellation or termination of this
Agreement, Owner hereby grants Contractor a royalty-free license to use,
disclose, modify and copy Owner’s Intellectual Property for any purpose relating
to the LNG Facility or the Liquefaction Project, and allow Suppliers to do the
same to the extent necessary for such Suppliers to perform the Work, in all
cases subject to Contractor’s compliance with its confidentiality obligations as
set forth in Article 14. Owner also hereby grants Contractor a royalty-free
license to use the Intellectual Property embedded in the Work Product (to the
extent such Intellectual Property is not Contractor Intellectual Property, Third
Party Proprietary Work Product or Intellectual Property rights of a Licensor) in
its general construction and engineering business subject to Contractor’s
compliant with its confidentiality obligations under Article 14.

12.6    Technology.
12.6.1    All Intellectual Property rights in data or information derived in
whole or in part from Technical Licensor Information, including Intellectual
Property rights in Work Product prepared or developed by Contractor or the
Licensor under or in connection with this Agreement where such Work Product is
derived in whole or in part from the Technical Licensor Information, shall vest
directly in the relevant Licensor that provides such information, data or Work
Product. Notwithstanding the foregoing, the respective Licenses shall be the
exclusive documents governing Intellectual Property rights as between Contractor
and the relevant Licensor. The Licenses shall be the exclusive documents
governing the licensing to Owner of Intellectual Property rights for the
practice of the Technology.
12.6.2    Contractor shall familiarize itself with and incorporate the
Technology in its construction of the LNG Facility in accordance with each
applicable Licensor’s guidelines. Pursuant to and in accordance with the
Licenses, each Licensor has licensed or sublicensed, or shall license or
sublicense, Owner to use its Technology in connection with the LNG Facility and
Contractor has secured or will secure said licenses or sublicences from the
Licensor as necessary. Subject to Section 15.3, Contractor agrees that
notwithstanding, but without prejudice to Owner’s rights under, each License,
Contractor shall be responsible for:


169

--------------------------------------------------------------------------------





(a)    the incorporation of the Technology into the construction of the LNG
Facility;
(b)    the construction, commissioning, start-up, testing and completion of the
LNG Facility incorporating the Technology;
(c)    the provision of all work, services, information and documents to be
supplied by each Licensor to Contractor in connection with the Work;
(d)    the rectification of any Defect in the LNG Facility resulting from the
Technology in accordance with Section 10.3;
(e)    liaising with each Licensor and acting as a single point of
responsibility for Owner in respect of the construction, commissioning,
start-up, testing and completion of the LNG Facility (incorporating the
Technology) in accordance with this Agreement, and Contractor affirms that it
has the skills and experience necessary to review the Technology for sufficiency
with the different aspects of the Work and shall be responsible to Owner for any
and all damages arising from the acts, defaults and omissions of each Licensor,
in connection with Sections 12.6.2(a) to 12.6.2(d) above, inclusive, as fully as
if they were the acts, defaults or omissions of Contractor, its agents,
employees or workmen.
12.6.3    To the extent necessary to allow Owner to use and sell LNG during any
period prior to Substantial Completion of a Stage, Contractor shall as part of
the Work obtain and grant to Owner a non-exclusive, royalty-free, irrevocable
license (or sublicense) and right to use and sell products obtained by the use
or operation of Equipment furnished by a Licensor and practice of the process
furnished by a Licensor.

ARTICLE 13    

REPRESENTATIONS AND WARRANTIES

13.1    Representations and Warranties of Contractor. Contractor covenants,
represents, and warrants to Owner that:
13.1.1    Organization, Standing and Qualification. Contractor is a corporation,
duly organized, validly existing, and in good standing under the laws of the
State of Delaware, and has full power and authority to execute, deliver and
perform its obligations hereunder and to engage in the business it presently
conducts and contemplates conducting. Contractor is and during the term of this
Agreement shall be duly licensed or qualified to do business and in good
standing under the laws of the State of Texas and in each other jurisdiction
wherein the nature of the business transacted by it makes such licensing or
qualification necessary and where the failure to be licensed or qualified would
have a material adverse effect on its ability to perform its obligations
hereunder.
13.1.2    Enforceable Agreement. This Agreement has been duly authorized,
executed, and delivered by or on behalf of Contractor and is, upon execution and
delivery, the


170

--------------------------------------------------------------------------------





legal, valid, and binding obligation of Contractor, enforceable against
Contractor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and by general equitable principles.
13.1.3    No Conflict. The execution, delivery and performance by Contractor of
this Agreement: (a) will not conflict with or cause any default under: (i) its
organizational documents; (ii) any indenture, mortgage, chattel mortgage, deed
of trust, lease, conditional sales contract, loan or credit arrangement or other
agreement or instrument to which Contractor is a party or by which it or its
properties may be bound or affected; or (iii) any Applicable Laws; and (b) shall
not subject the Liquefaction Project or the LNG Facility or any component part
thereof, or the Site or any portion thereof, to any Lien other than as
contemplated or permitted by this Agreement.
13.1.4    Government Approvals. The Contractor Permits either have been obtained
by Contractor and are in full force and effect on the date hereof or shall be
obtained by Contractor and shall be in full force and effect on or prior to the
date on which they are required, under this Agreement and Applicable Laws, to be
in full force and effect, so as to permit Contractor to commence and prosecute
the Work to completion in accordance with the Project Execution Plan and the
Project Schedule. Other than with respect to the Contractor Permits, none of the
execution, delivery or performance by Contractor of this Agreement requires the
consent or approval of, or the giving of notice to or registration with, or the
taking of any other action in respect of, any Governmental Authority.
13.1.5    No Suits, Proceedings. There are no actions, suits, proceedings,
patent or license infringements, or investigations pending or, to Contractor’s
knowledge, threatened against it at law or in equity before any court (U.S. or
otherwise) or before any Governmental Authority (whether or not covered by
insurance) that individually or in the aggregate could result in any material
adverse effect on the business, properties, or assets or the condition,
financial or otherwise, of Contractor or in any impairment of its ability to
perform its obligations under this Agreement. Contractor has no knowledge of any
violation or default with respect to any order, writ, injunction, or decree of
any court or any Governmental Authority that may result in any such materially
adverse effect or such impairment.
13.1.6    Patents. Contractor owns or has the right to use all Intellectual
Property rights, other than Owner Intellectual Property, necessary to perform
the Work without conflict with the rights of others.
13.1.7    No Hiring. To the fullest extent permitted by Applicable Laws,
Contractor shall not, and shall not permit any of its Affiliates to, at any time
during the performance of the Work and until the later of (a) thirty (30) Days
after the Final Acceptance Date of Stage II; (b) six (6) Months after the date
on which the last of any Disputes, if any, are finally resolved; and (c) one
year after the termination of this Agreement for any reason, directly or
indirectly, solicit for employment or hire any of those employees, members of
management or individuals serving in a supervisory capacity for Owner or the
Common Facilities Owner or any of their respective members or Affiliates who
have or are currently working on, supervising or managing the Work, or served or
are serving on corporate governance bodies of Owner or the Common Facilities


171

--------------------------------------------------------------------------------





Owner or their respective members or Affiliates; provided, however, that merely
placing a general solicitation, advertisement or recruitment that is not
directed specifically to any such employees or individuals shall not be a breach
or violation of Contractor’s obligations under this Section 13.1.7.
13.1.8    Financial Condition. Contractor is financially solvent, able to pay
its debts as they mature, and possessed of sufficient working capital to
complete its obligations under this Agreement.
13.1.9    Licenses. Contractor represents and warrants that it has a valid
contractor’s license in the appropriate category or specialty issued by the
Texas Department of Licensing and Regulation, and that such license shall remain
in full force and affect at all times during the performance of the Work.
Contractor further represents and warrants that valid engineering licenses have
been issued by the Texas Board of Professional Engineers both to it as a firm
and to the professionals designated to supervise the Work for which such
licenses are required, and that such licenses shall remain in full force and
affect at all times during the performance of the Work. All Persons who perform
any portion of the Work have and shall at all times during the performance of
the Work have all business and professional certifications required by
Applicable Laws to perform such Work.
13.1.10    No Suspension or Debarment Actions. Contractor is not now, nor has
Contractor ever been, suspended, debarred or proposed for suspension or
debarment from bidding on any work offered by a Governmental Authority. No such
suspension or debarment actions have been commenced or threatened against
Contractor or any of its Affiliates or their respective officers, directors,
shareholders, managers, agents, consultants or employees. There is no valid
basis for the suspension or debarment of Contractor or such other Persons from
bidding on contracts or subcontracts for or with any Governmental Authority. No
cure notice or show cause notice has been issued by any Governmental Authority
with respect to Contractor or such other Persons and remains outstanding.

13.2    Representations and Warranties of Owner and Common Facilities Owner.
Owner and Common Facilities Owner each severally and not jointly covenants,
represents, and warrants to Contractor that:
13.2.1    Organization, Standing and Qualification. Owner and Common Facilities
Owner are each a limited liability company, duly formed, validly existing and in
good standing under the laws of the State of Delaware, and each has full power
and authority to execute, deliver and perform its obligations hereunder and to
engage in the business such Party presently conducts and contemplates
conducting. Each of Owner and Common Facilities Owner is and shall be duly
licensed or qualified to do business and in good standing in each jurisdiction
wherein the nature of the business transacted by it makes such licensing or
qualification necessary and where the failure to be licensed or qualified would
have a material adverse effect on its ability to perform its obligations
hereunder.
13.2.2    Enforceable Agreement. This Agreement has been duly authorized,
executed, and delivered by or on behalf of Owner and Common Facilities Owner and
is, upon


172

--------------------------------------------------------------------------------





execution and delivery, the legal, valid, and binding obligation of Owner and
Common Facilities Owner, enforceable against Owner and Common Facilities Owner
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and by general equitable principles.
13.2.3    No Conflict. The execution, delivery and performance by Owner and
Common Facilities Owner of this Agreement will not conflict with or cause any
default under: (a) such Person’s organizational documents; (b) any indenture,
mortgage, chattel mortgage, deed of trust, lease, conditional sales contract,
loan or credit arrangement or other agreement or instrument to which such Person
is a party or by which it or its properties may be bound or affected; or (c) any
Applicable Laws.
13.2.4    Governmental Approvals. No authorization, approval, exemption, or
consent by any Governmental Authority is required in connection with the
execution, delivery, and performance of this Agreement by Owner or Common
Facilities Owner.
13.2.5    No Suits, Proceedings. There are no material actions, suits,
proceedings, or investigations pending or, to Owner’s or Common Facilities
Owner’s respective knowledge, threatened against it at law or in equity before
any court (U.S. or otherwise) or before any Governmental Authority (whether or
not covered by insurance) that individually or in the aggregate could result in
any materially adverse effect on the business, properties, or assets or the
condition, financial or otherwise, of Owner or Common Facilities Owner, as
applicable, or in any impairment of its ability to perform such Party’s
obligations under this Agreement. Neither Owner or Common Facilities Owner has
knowledge of any violation or default with respect to any order, writ,
injunction, or any decree of any court or any Governmental Authority that may
result in any such materially adverse effect or such impairment.

ARTICLE 14    

CONFIDENTIALITY

14.1    Contractor’s Obligations.
14.1.1    Contractor hereby agrees that Contractor and its Affiliates and their
respective employees, officers, directors and agents shall not (without in each
instance obtaining Owner’s prior written consent) disclose, make commercial or
other use of, or give or sell to any Person, any of the following information,
whether disclosed prior to or after the Effective Date: (a) any Work Product,
Owner-Furnished Information and other information of Owner Group members or
Other Contractors, other than to Suppliers as necessary for such Supplier to
perform any Work and subject to the restrictions set forth herein; or (b) any
other information which is conspicuously marked and identified in writing as
confidential and relates to the business, products, services, research or
development, actual or potential clients or customers, financing of the LNG
Facility, designs, methods, discoveries, trade secrets, research, development or
finances of Owner or any Owner Affiliate, or relating to similar information of
a third party who has entrusted such information to Owner or any Owner Affiliate
(hereinafter individually or collectively, “Owner Confidential Information”);
provided, however, nothing herein shall


173

--------------------------------------------------------------------------------





prohibit Contractor from using the Work Product, and Contractor shall be
permitted to re-use the Work Product, in its general construction and
engineering business, subject to Contractor first removing: (i) all references
to Owner and the LNG Facility; (ii) any Owner-Furnished Information and other
information of Owner Group members; and (iii) any information relating to the
performance or operation of the LNG Facility. Prior to disclosing any Owner
Confidential Information as permitted in subclause (i) of this Section 14.1.1 to
any Supplier (excluding Affiliates of Contractor, but including CIMTAS),
Contractor shall bind such Supplier to the confidentiality obligations contained
in this Section 14.1. Contractor and Contractor Group shall not disclose to or
discuss with a third party any affairs of any Owner Group member without
specific authorization of Owner. The Parties agree that Contractor may disclose
Owner Confidential Information without the consent of Owner to:
(a)    Contractor’s Affiliates and directors, officers, employees, consultants,
accountants, auditors, insurance brokers and underwriters, and legal counsel of
it and its Affiliates who need to know such Confidential Information for the
performance of the Work and who have been informed of the confidential nature of
the Confidential Information and, with respect to any such Persons that are not
Affiliates of Contractor or directors, officers or employees of Contractor or
its Affiliates, who have agreed to be bound by the confidentiality obligations
as stated in this Section 14.1;
(b)    any Governmental Authority when required by any Applicable Laws binding
on Contractor; provided, that: (i) Contractor shall provide advance notice of
such disclosure requirement to Owner; and (ii) such disclosure shall be subject
where applicable to Section 14.5;
(c)    any stock exchange on which the shares of Contractor or any of its
Affiliates are listed or are in the process of being listed, where rules of the
stock exchange require the disclosure be made; provided, that Contractor shall
provide advance notice of such disclosure requirement to Owner and shall
cooperate with Owner so that Owner may seek a protective order or other
appropriate remedy; and
(d)    any mediation or arbitration tribunal or court in a proceeding pursuant
to Article 20,
provided, that Contractor shall be liable to Owner Group for any Claims and
expenses (including court costs, attorneys’ fees and disbursements, and other
litigation costs) suffered or incurred by Owner Group arising out of any breach
of Contractor’s confidentiality obligations pursuant to this Section 14.1 by any
Person to whom Owner Confidential Information was directly or indirectly
disclosed by Contractor, pursuant to this Section 14.1, excluding any such
disclosure by any Person to whom Owner Confidential Information has been
disclosed in accordance with Section 14.1.1(b).
14.1.2    The confidentiality obligations contained herein shall be in addition
to, and not in lieu of, the confidentiality obligations contained in any other
agreement governing the Owner Confidential Information, including the
License(s). Contractor shall and shall cause all Contractor Group members to
comply with the confidentiality restrictions contained in such


174

--------------------------------------------------------------------------------





other agreements where Owner has either: (a) provided or caused to be provided
to Contractor a copy of such agreement; or (b) informed Contractor of the
specific confidentiality obligations under such agreement. Contractor shall and
shall cause all Suppliers to sign confidentiality agreements with such Other
Contractors as Owner may reasonably request. Where Contractor has signed a
separate License with a Licensor with respect to its Technology, the terms of
that License shall apply as between Contractor and such Licensor as to the
disclosure of such Technology and other Licensor information.

14.2    Owner’s Obligations. For the sake of clarity, the terms and conditions
in this Agreement shall not supersede in any manner the terms and conditions in
any agreement between Owner and any Licensor or with or between any Affiliates
thereof. The confidentiality provisions contained in the Licenses shall
exclusively govern the disclosure by Owner of the Technology and the matters
covered by such confidentiality provisions. Except as otherwise expressly
provided in this Section 14.2, Owner shall have no obligation of confidentiality
with respect to any information disclosed to Owner by or on behalf of Contractor
Group in connection with the performance of this Agreement. Owner shall maintain
such Contractor Confidential Information strictly confidential and shall not
disclose such Contractor Confidential Information, subject to the other terms of
this Article 14.
14.2.1    Permitted Disclosure. The Parties agree that Owner may disclose
Contractor Confidential Information without the consent of Contractor to the
following Persons that are not Competitors:
(a)    any member of the Owner Group and their respective accountants, auditors,
insurance brokers and underwriters, and legal counsel who need to know such
Confidential Information in connection with the Liquefaction Project, or to its
Affiliates in connection with any other project in accordance with
Section 12.2.2(c), and who have been informed of the confidential nature of the
Confidential Information and, with respect to any such Persons that are not
Affiliates of Owner or directors, officers or employees of Owner or its
Affiliates, who have agreed to be bound in writing to confidentiality
obligations substantially similar to those stated in this Section 14.2 or are
otherwise subject to confidentiality obligations as a matter of law or
professional practice;
(b)    any Person when required by any Applicable Laws binding on Owner or a
member of the Owner Group; provided, that: (i) the Person who is subject to such
disclosure requirement shall provide advance notice of such disclosure
requirement to Contractor; and (ii) such disclosure shall be subject where
applicable to Section 14.5;
(c)    any Person pursuant to the rules of any stock exchange on which the
equity interests of Owner or any of its Affiliates are listed or are in the
process of being listed, which rules require the disclosure be made; provided,
that Owner shall provide advance notice of such disclosure requirement to
Contractor and shall cooperate with Contractor so that Contractor may seek a
protective order or other appropriate remedy;
(d)    any Person: (i) that is an actual or prospective Lender and their
respective agents, consultants and advisors; (ii) in connection with an offering
memorandum,


175

--------------------------------------------------------------------------------





prospectus or similar sales document for a capital markets offering; and
(c) that is any rating agency, in each case for purposes of acquiring financing
or other borrowed funds, subject in each case to the extent reasonably
practicable (and reflecting standard policy and customary market practice of
rating agencies and Lenders to execution of confidentiality agreements) to such
Persons first agreeing in writing to hold such information or documents
confidential under terms substantially similar to those stated in this
Section 14.2 and Section 14.6, or are otherwise subject to confidentiality
obligations as a matter of law or professional practice;
(e)    bona fide transferees or prospective transferees of all or a portion of
Owner’s, Parent’s or any member of Parent’s direct or indirect interests in the
LNG Facility or this Agreement, or of a direct or indirect interest in Owner;
provided, that such Persons first agree in writing to hold such information or
documents confidential under terms substantially similar to those stated in this
Section 14.2 and Section 14.6, and where applicable, comply with the
requirements of Section 14.2.3;
(f)    customers or potential customers of Owner; provided, that Owner first
binds such Persons in writing to confidentiality obligations with substantially
similar protections to those contained in this Article 14;
(g)    potential equity investors in any future expansion of the Liquefaction
Project, subject to such Persons first agreeing in writing to hold such
information or documents confidential under terms substantially similar to those
stated in this Section 14.2 and Section 14.6, and subject to Section 14.2.3;
(h)    Other Contractors and other actual or prospective contractors and
subcontractors engaged or proposed to be engaged by Owner or its Affiliates or
any other member of the Owner Group, or by any Other Contractors, contractors or
subcontractors in connection with the construction, operation, maintenance,
repair or decommissioning of the LNG Facility, the Liquefaction Project, the
Equipment or other operations at the LNG Facility, to the extent such disclosure
is reasonably necessary to secure contracts with such Persons or for such
Persons to fulfill their duties; provided, that Owner first binds such Persons
in writing to confidentiality obligations with substantially similar protections
to those contained in this Article 14 and in the case of Other Contractors or
prospective contractors and subcontractors, Contractor’s pricing and financial
information shall not be disclosed; and
(i)    any mediation or arbitration tribunal or court in any proceeding
involving Contractor or any Supplier, including any proceeding with respect to a
Dispute pursuant to Article 20;
provided, that Owner shall be liable to Contractor for any Claims and expenses
(including court costs, attorneys’ fees and disbursements, and other litigation
costs) suffered or incurred by Contractor arising out of any breach of the
provisions of this Section 14.2 by any Person (other than Contractor, other
Contractor Group members or Persons to whom Contractor or Contractor Group
members have disclosed such information) to whom Contractor Confidential
Information has been directly or indirectly disclosed by Owner, pursuant to this
Section 14.2, excluding any such disclosure by any Person to whom Contractor
Confidential Information has been disclosed


176

--------------------------------------------------------------------------------





in accordance with Section 14.2.1(b). If any of the Persons described above in
this Section 14.2.1 is a Competitor, Owner shall not disclose Contractor
Confidential Information to such Competitor without Contractor’s prior written
consent.
14.2.2    No Limitation on Work Product. Notwithstanding the foregoing, but
subject to Section 12.2.3 regarding disclosure to Competitors, [***].
14.2.3    Potential Equity Investors. Notwithstanding anything to the contrary
in Section 14.2.1, Owner and the Common Facilities Owner shall not disclose
Contractor Confidential Information to any potential equity investor except in
accordance with the following:
(a)    if the potential equity investor is not an “accredited investor” (as
defined in the Securities Act of 1933, as amended), prior to disclosure of
Contractor Confidential Information to such potential equity investor, such
potential equity investor shall have executed a mutually agreeable reasonable
confidentiality agreement [***];
(b)    if the potential equity investor is an “accredited investor” (as defined
in the Securities Act of 1933, as amended), then Owner and the Common Facilities
Owner may disclose Contractor Confidential Information to such potential equity
investor without that potential equity investor executing a confidentiality
agreement and release directly with Contractor; [***]; and
(c)    [***].

14.3    Exceptions. Notwithstanding Sections 14.1 and 14.2, Confidential
Information shall not include: (a) information which at the time of disclosure
or acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of this Article 14;
(b) information which at the time of disclosure or acquisition was already in
the possession of the Receiving Party or its employees or agents and was not
previously acquired from the Disclosing Party or any of its employees or agents
directly or indirectly, other than directly or indirectly disclosed or acquired
through any other agreements between the Parties related to the LNG Facility or
the Liquefaction Project; (c) information which the Receiving Party can show was
acquired by such Person from a third party without any confidentiality
commitment, if, to the best of Receiving Party’s or its employees’ or agent’s
knowledge, such third party did not acquire it, directly or indirectly, from the
Disclosing Party or any of its employees or agents under an obligation of
confidentiality; or (d) information independently developed by the Receiving
Party without benefit of the Confidential Information, but specifically
excluding the Work Product.

14.4    Remedies. Without prejudice to the rights and remedies otherwise
available to any Party, each Party agrees that money damages would not be an
adequate remedy for any breach of Section 14.1 or Section 14.2 and that each
Party shall be entitled to specific performance and other equitable relief by
way of injunction if another Party or any of its Affiliates or any other Person
to whom such Party directly or indirectly disclosed Owner Confidential
Information or Contractor Confidential Information, as applicable, breaches or


177

--------------------------------------------------------------------------------





threatens to breach either such Section. Each Party further agrees to waive any
requirement of the posting of a bond in connection with any such equitable
relief. Each Party agrees to reimburse the other Party for all costs and
expenses, including reasonable attorney’s fees and disbursements, incurred by
such Party in enforcing the terms of this Article 14. The remedies in this
Section 14.4 shall not be deemed exclusive remedies for a breach of Section 14.1
or Section 14.2 but shall be in addition to all other remedies available at law
or in equity to the non-breaching Party.

14.5    Legal Demand for Information. If a Party or any of its Affiliates or the
representatives of such Party or any of its Affiliates, receives a request,
through a subpoena or order issued by a court or by any Governmental Authority,
to disclose all or any part of the Owner Confidential Information or Contractor
Confidential Information, as applicable, received by it, such Party shall:
14.5.1    notify the Person from whom such data or information was received
promptly of the existence, terms, and circumstances surrounding such request;
14.5.2    cooperate where possible with such Person on the advisability of
taking legally available steps to resist or narrow such request; and
14.5.3    if disclosure of such data or information is required to prevent the
Person compelled to make disclosure from being held in contempt or subject to
other penalty, furnish only such portion of the data or information as, in the
opinion of such Person’s counsel, it is legally compelled to disclose, and
exercise commercially reasonable efforts to obtain an order or other reliable
assurance that confidential treatment will be accorded to the disclosed data and
information.

14.6    Term. The confidentiality obligations of the Parties under this
Article 14 shall continue until the date that is: (i) five (5) years after the
Substantial Completion Date of Stage II; or (ii) if this Agreement is terminated
prior to the Substantial Completion Date of Stage II, five (5) years after the
date of termination of this Agreement.

ARTICLE 15    

INDEMNIFICATION

15.1    Contractor Indemnity and Release.
15.1.1    Contractor Group Employees. Contractor shall, to the maximum extent
allowed by Applicable Laws, release, and as a separate obligation, protect,
defend, indemnify and hold harmless the Owner Indemnified Parties from and
against any and all Losses arising from the bodily injury, illness or death of
any Contractor Group member, due to, arising out or resulting from the
performance of the Work or Contractor’s obligations under this Agreement EVEN IF
CAUSED OR ALLEGED TO BE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER
SOLE, JOINT OR CONCURRENT), FAULT, STRICT LIABILITY, GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, BREACH OF DUTY


178

--------------------------------------------------------------------------------





(STATUTORY OR OTHERWISE), THE BREACH OR VIOLATION OF ANY APPLICABLE LAWS, OR THE
BREACH OF CONTRACT, OF OWNER OR ANY OTHER OWNER INDEMNIFIED PARTY.
15.1.2    Contractor Indemnities. Contractor shall, to the maximum extent
allowed by Applicable Laws, protect, defend, indemnify and hold harmless the
Owner Indemnified Parties from and against any and all Losses arising from:
(a)    bodily injury, illness, or death of any Person other than a Contractor
Group member or an Owner Indemnified Party, to the extent caused by the
negligence or fault of a member of the Contractor Group;
(b)    loss of, damage or destruction of any property that is owned or leased by
any Person other any member of Contractor Group or an Owner Indemnified Party to
the extent caused by the negligence or fault of a member of the Contractor
Group;
(c)    citations, notice of violations or complaints, assessments, fines,
penalties or other sanctions (including costs incurred by Contractor or Owner to
perform remedial action to address the violation of, or to make the Work conform
with, Applicable Law; provided, that in the case of costs incurred by Owner,
Owner has provided Contractor with notice of such costs and an opportunity to
perform the remedial action to the extent allowed under Applicable Law) that may
be assessed by any and all Governmental Authorities in connection with the Work
due to violations of Applicable Laws by any member of the Contractor Group;
provided, further, that, Contractor’s indemnity obligations under this
Section 15.1.2(c) shall exclude any portion of the amount of such fines,
penalties, citations or sanctions attributable to (i) violations of Applicable
Laws by any member of the Owner Indemnified Parties, or (ii) Pre-Existing
Hazardous Materials except as otherwise set forth in Section 15.1.2(f);
(d)    a breach by any member of Contractor Group of Contractor’s
confidentiality obligations towards any Licensor in connection with the Work;
(e)    (i) pollution, contamination or Hazardous Material or the Release of
Hazardous Materials which originates from items brought onto the Site by or on
behalf of Contractor Group; (ii) any Release of Hazardous Materials, or solid
waste, generated from the Hazardous Materials brought onto the Site by or on
behalf of any member of Contractor Group; (iii) the use of Hazardous Materials
by any member of the Contractor Group, in connection with the performance of the
Work, which use includes the storage, transportation, processing or disposal of
Hazardous Materials by any member of the Contractor Group; (iv) any enforcement
or compliance proceeding commenced by or in the name of any Governmental
Authority because of an alleged, threatened or actual violation of any
Applicable Laws by any member of the Contractor Group with respect to Hazardous
Materials that are referenced in subclause (i) through (iii) of this
Section 15.1.2(e), in connection with the performance of the Work; and (v) the
release of Hazardous Materials caused by a Defect in the Work; EXCEPT TO THE
EXTENT THAT SUCH LOSSES ARISE FROM THE NEGLIGENCE (WHETHER SOLE, JOINT OR
CONCURRENT), FAULT, STRICT LIABILITY, GROSS NEGLIGENCE, WILLFUL MISCONDUCT,
BREACH OF DUTY (STATUTORY OR OTHERWISE), THE


179

--------------------------------------------------------------------------------





BREACH OR VIOLATION OF APPLICABLE LAWS OR THE BREACH OF CONTRACT OF OWNER, OR
ANY OTHER OWNER INDEMNIFIED PARTY;
(f)    Contractor’s failure to avoid working in affected areas of the Site where
there are known, to Contractor or Subcontractor, Archeological Finds or
Pre-Existing Hazardous Materials, or stop working in accordance with and comply
with its other obligations under Section 2.17.4 in the affected area on the Site
where Contractor (or a Subcontractor) has encountered any previously unknown
Archeological Find or Pre-Existing Hazardous Materials, to the extent the Losses
of the Owner Indemnified Parties due to the Pre-Existing Hazardous Materials are
exacerbated by such failure; PROVIDED, HOWEVER, THAT CONTRACTOR’S MAXIMUM
OBLIGATION UNDER THIS SECTION 15.1.2(f) SHALL NOT EXCEED [***], AND OWNER AND
THE COMMON FACILITIES OWNER HEREBY RELEASE CONTRACTOR FROM ALL COSTS AND
LIABILITY IN EXCESS THEREOF;
(g)    Contractor’s failure to prepare and file the affidavit of completion in
accordance with the requirements of Section 2.9.4;
(h)    Claims filed by any employee of Contractor, any Supplier (including
Affiliates of Contractor), or any employee of any Supplier (including Affiliates
of Contractor), in each case, for costs incurred or for compensation arising out
of any such employee’s or any such Supplier’s performance of any part of the
Work pursuant to (1) a Supply Contract or the performance of Work by an
Affiliate of Contractor; or (2) any employer-employee relationship (including
independent contractor relationship) between, on the one hand, Contractor or any
Supplier, and, on the other hand, any such employee (or independent contractor);
provided that, with respect to claims filed by any Supplier that is not an
Affiliate of Contractor, or an employee of a Supplier, where that Supplier is
not an Affiliate of Contractor, Contractor has received payment from Owner of
undisputed amounts owed in accordance with this Agreement;
(i)    any insurance policy required to be provided by Contractor or a
Subcontractor hereunder in accordance with Article 16, having been vitiated as a
result of Contractor’s failure to comply with any of the requirements set forth
in such policy, or any other act or omission of Contractor or any Supplier that
vitiates such insurance policy; and
(j)    the failure of Contractor or any Supplier to pay Taxes for which
Contractor is responsible under this Agreement, including any fines or penalties
assessed as a result of Contractor’s failure to timely pay such Taxes; provided,
that the foregoing shall not limit Contractor’s right to reimbursement of those
Texas Sales and Use Taxes for which Contractor is entitled to reimbursement in
accordance with Section 7.5.2 or to reimbursement of Customs Duties for which
Contractor is entitled to reimbursement under Section 7.3.2;
in each case due to, arising out of or resulting from the performance of the
Work, or Contractor’s obligations under this Agreement.
15.1.3    Contractor Other Indemnities. Contractor shall, to the maximum extent
allowed by Applicable Laws, protect, defend, indemnify and hold harmless the
Owner


180

--------------------------------------------------------------------------------





Indemnified Parties from and against any and all Losses arising from loss of,
damage or destruction of Construction Equipment or other property owned or
leased by any member of Contractor Group, due to, arising out of or resulting
from the performance of the Work, or Contractor’s obligations under this
Agreement EVEN IF CAUSED OR ALLEGED TO BE CAUSED IN WHOLE OR IN PART BY THE
NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), FAULT, STRICT LIABILITY, GROSS
NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF DUTY (STATUTORY OR OTHERWISE), THE
BREACH OR VIOLATION OF ANY APPLICABLE LAWS, OR THE BREACH OF CONTRACT, OF OWNER
OR ANY OTHER OWNER INDEMNIFIED PARTY PROVIDED, HOWEVER, THAT IF A COURT OR OTHER
FACT FINDER THAT HAS JURISDICTION DETERMINES THAT ANY OF THE INDEMNITIES
PROVIDED IN THIS SECTION 15.1.3 DOES NOT COMPLY WITH APPLICABLE LAWS, SUCH
INDEMNITITY SHALL APPLY EXCEPT TO THE EXTENT THAT SUCH LOSSES ARISE FROM THE
NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), FAULT, STRICT LIABILITY, GROSS
NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF DUTY (STATUTORY OR OTHERWISE), THE
BREACH OR VIOLATION OF APPLICABLE LAWS OR THE BREACH OF CONTRACT OF OWNER, OR
ANY OTHER OWNER INDEMNIFIED PARTY.
15.1.4    Contractor Release. CONTRACTOR HEREBY RELEASES THE OWNER INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL LOSSES ARISING FROM THE CIRCUMSTANCES AND
EVENTS DESCRIBED IN SECTION 15.1.2(a) THROUGH AND INCLUDING SECTION 15.1.2(j),
AND SECTION 15.1.3, TO THE EXTENT OF THE INDEMNITY OBLIGATION DESCRIBED THEREIN,
AND SUCH RELEASE SHALL APPLY EVEN IF THE UNDERLYING INDEMNITY OBLIGATION IS
FOUND TO BE UNENFORCEABLE. CONTRACTOR ALSO HEREBY RELEASES THE OWNER INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL LOSSES ARISING FROM THE CIRCUMSTANCES AND
EVENTS DESCRIBED IN SECTION 15.1.3 EVEN IF SUCH LOSSES ARE CAUSED OR ALLEGED TO
BE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR
CONCURRENT), FAULT, STRICT LIABILITY, GROSS NEGLIGENCE, WILLFUL MISCONDUCT,
BREACH OF DUTY (STATUTORY OR OTHERWISE), THE BREACH OR VIOLATION OF APPLICABLE
LAWS OR THE BREACH OF CONTRACT OF OWNER, OR ANY OTHER OWNER INDEMNIFIED PARTY.

15.2    Owner Indemnity and Release.
15.2.1    Owner Employees. Owner shall, to the maximum extent allowed by
Applicable Laws, release, and as a separate obligation, protect, defend,
indemnify and hold harmless the Contractor Indemnified Parties from and against
any and all Losses arising from the bodily injury, illness or death of any Owner
Indemnified Party due to, arising out of or resulting from the performance of
Owner’s obligations under this Agreement, EVEN IF CAUSED OR ALLEGED TO BE CAUSED
IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT),
FAULT, STRICT LIABILITY, GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF DUTY
(STATUTORY OR OTHERWISE), THE BREACH OR VIOLATION OF ANY APPLICABLE LAWS, OR THE
BREACH OF


181

--------------------------------------------------------------------------------





CONTRACT, OF CONTRACTOR OR ANY OTHER MEMBER OF THE CONTRACTOR GROUP.
15.2.2    Owner Indemnities. Owner shall, to the maximum extent allowed by
Applicable Laws, protect, defend, indemnify and hold harmless the Contractor
Indemnified Parties from and against any and all Losses arising from:
(a)    bodily injury, illness, or death of any Person other than a Contractor
Group member or an Owner Indemnified Party, to the extent such Losses: (i) are
in excess of the coverage available with respect to such covered Loss under the
insurance policies provided by Contractor in accordance with Article 16 and
Appendix MM; and (ii) are caused by the negligence or fault of an Owner
Indemnified Party;
(b)    loss of, damage or destruction of any property that is owned or leased by
any Person other any member of Contractor Group or an Owner Indemnified Party,
to the extent such Losses: (i)  are in excess of the coverage available with
respect to such covered Loss under the insurance policies provided by Contractor
in accordance with Article 16 and Appendix MM; and (ii) are caused by the
negligence or fault of an Owner Indemnified Party;
(c)    due to any violations of Applicable Laws by any Owner Indemnified Party,
including citations, notice of violations or complaints, Owner’s obligations
under the Tax Abatements (without limiting Contractor’s obligations under
Section 2.7.10), assessments, fines or penalties that may be assessed by any and
all Governmental Authorities; provided, that Owner’s indemnity obligations under
this Section 15.2.2(c) shall exclude any portion of the amount of such fines,
penalties, citations or sanctions attributable to (i) violations of Applicable
Laws by any member of the Contractor Group, or (ii) Pre-Existing Hazardous
Materials to the extent of Contractor’s indemnity obligation under
Section 15.1.2(f) applies;
(d)    a breach by Owner of any confidentiality obligations of Owner towards any
Licensor in connection with the Liquefaction Project; and
in each case due to, arising out of or resulting from the performance of Owner’s
obligations under this Agreement.
15.2.3    Owner Other Indemnities. Owner shall, to the maximum extent allowed by
Applicable Laws, protect, defend, indemnify and hold harmless the Contractor
Indemnified Parties from and against any and all Losses arising from:
(a)    loss of, damage or destruction of any property that is owned or leased by
any Owner Indemnified Party (other than the Work, a Stage or any component of
the LNG Facility prior to Substantial Completion Date of a Stage, or the
termination of this Agreement, if earlier);
(b)    loss of, damage to or destruction of the Work, a Stage or any component
of the LNG Facility after the Substantial Completion Date of a Stage, or the


182

--------------------------------------------------------------------------------





termination of this Agreement, if earlier; in excess of Contractor’s liability
under Section 11.3.2; and
(c)    Pre-Existing Hazardous Materials that were present at the Site prior to
Contractor’s entry thereupon, Hazardous Materials or Archeological Finds, in
each case other than to the extent of such Losses for which Contractor is
responsible under Section 15.1.2(e) or 15.1.2(f);
in each case due to, arising out of or resulting from the performance of the
Owner’s obligations under this Agreement EVEN IF CAUSED OR ALLEGED TO BE CAUSED
IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT),
FAULT, STRICT LIABILITY, GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF DUTY
(STATUTORY OR OTHERWISE), THE BREACH OR VIOLATION OF ANY APPLICABLE LAWS, OR THE
BREACH OF CONTRACT, OF CONTRACTOR OR ANY OTHER MEMBER OF THE CONTRACTOR GROUP;
PROVIDED, HOWEVER, THAT IF A COURT OR OTHER FACT FINDER THAT HAS JURISDICTION
DETERMINES THAT ANY OF THE INDEMNITIES PROVIDED IN THIS SECTION 15.2.3 DOES NOT
COMPLY WITH APPLICABLE LAWS, SUCH INDEMNITITY SHALL APPLY EXCEPT TO THE EXTENT
THAT SUCH LOSSES ARISE FROM THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT),
FAULT, STRICT LIABILITY, GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF DUTY
(STATUTORY OR OTHERWISE), THE BREACH OR VIOLATION OF APPLICABLE LAWS OR THE
BREACH OF CONTRACT OF CONTRACTOR OR ANY OTHER MEMBER OF THE CONTRACTOR GROUP.
15.2.4    Owner Release. OWNER HEREBY RELEASES THE CONTRACTOR INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL LOSSES ARISING FROM THE CIRCUMSTANCES AND
EVENTS DESCRIBED IN SECTION 15.2.2(a) THROUGH AND INCLUDING SECTION 15.2.2(d),
AND SECTION 15.2.3(a) THROUGH AND INCLUDING SECTION 15.2.3(c), TO THE EXTENT OF
THE INDEMNITY OBLIGATION DESCRIBED THEREIN, AND SUCH RELEASE SHALL APPLY EVEN IF
THE UNDERLYING INDEMNITY OBLIGATION IS FOUND TO BE UNENFORCEABLE. OWNER ALSO
HEREBY RELEASES THE CONTRACTOR INDEMIFIED PARTIES FROM AND AGAINST ANY AND ALL
LOSSES ARISING FROM THE CIRCUMSTANCES AND EVENTS DESCRIBED IN SECTION 15.2.3(a)
THROUGH AND INCLUDING SECTION 15.2.3(c) EVEN IF SUCH LOSSES ARE CAUSED OR
ALLEGED TO BE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT
OR CONCURRENT), FAULT, STRICT LIABILITY, GROSS NEGLIGENCE, WILLFUL MISCONDUCT,
BREACH OF DUTY (STATUTORY OR OTHERWISE), THE BREACH OR VIOLATION OF APPLICABLE
LAWS OR THE BREACH OF CONTRACT OF CONTRACTOR, OR ANY OTHER CONTRACTOR
INDEMNIFIED PARTY. NOTHING IN THIS SECTION 15.2.4 LIMITS THE RELEASE PROVIDED BY
OWNER AND THE COMMON FACILITIES OWNER UNDER SECTION 11.3.2.


183

--------------------------------------------------------------------------------






15.3    Intellectual Property Infringement.
15.3.1    Contractor Indemnity. Except as otherwise provided in Section 15.3.2,
Contractor shall protect, defend, indemnify and hold harmless the Owner
Indemnified Parties from and against any and all Losses on account of or by
reason of any Claim or suit by a third party for alleged infringement or
misappropriation of any Intellectual Property resulting from the design, the
Contractor-Furnished Items or any other Work performed by Contractor pursuant to
this Agreement, the EDSA or the SWSA; provided, that with respect to
Intellectual Property provided by Contractor with respect to the Liquefaction
Technology Licensor, Contractor’s indemnity, defense and hold harmless
obligations under this Section 15.3.1 shall not exceed the indemnity provided by
the Liquefaction Technology Licensor. If, by reason of any such suit or
threatened action concerning Intellectual Property, Owner is enjoined from using
any Contractor-Furnished Items or part thereof, or from conducting any
operation, Contractor, at its own expense, shall:
(a)    diligently procure the right to use such Contractor-Furnished Items or
infringing or misappropriating operation;
(b)    substitute equivalent but non-infringing or non-misappropriating
Contractor-Furnished Items or operation; or
(c)    modify the Contractor-Furnished Items or operation to make it or them
non-infringing or non-misappropriating but at least equivalent to the infringing
or misappropriating Equipment or operation in terms of quality and
functionality;
provided, that any substitution or modification shall be acceptable to Owner.
15.3.2    Exclusions. The indemnity set forth in Section 15.3.1 shall not apply
to Losses arising out of or in connection with alleged infringement or
misappropriation of Intellectual Property based on or arising from any
combination or unauthorized use of any of the Work by Owner or the Common
Facilities Owner with any product not furnished hereunder where the infringement
or misappropriation of Intellectual Property would not have arisen but for such
combination or unauthorized use.
15.3.3    Technology. In the event of a Claim involving a License, Contractor
agrees to provide all reasonable assistance to Owner through the provision of
documents and technical expertise toward resolution of such Claim.
15.3.4    Owner’s Use of Certain Intellectual Property. If Owner or the Common
Facilities Owner uses Third Party Proprietary Work Product or Contractor
Intellectual Property for purposes other than those relating to the LNG
Facility, and Owner or the Common Facilities Owner, as applicable, does not
engage Contractor to perform work related to such purposes, Owner shall
indemnify, defend and hold harmless the Contractor Indemnified Parties with
respect to any Claims arising from such use.


184

--------------------------------------------------------------------------------






15.4    Notice of Claims. Contractor shall promptly give Owner notice of any
Claim made or proceeding commenced against Contractor or, to Contractor’s
knowledge, another Contractor Indemnified Party, for which Contractor or such
other Contractor Indemnified Party claims to be entitled to indemnification
under this Agreement, including a copy of any documents served with respect to
the Claim by a third party claimant. Contractor shall promptly give Owner notice
of any loss or damage to the Work or Equipment and assist Owner with any
potential Claim associated with such loss or damage. Owner shall promptly give
Contractor notice of any Claim made or proceeding commenced against Owner or, to
Owner’s knowledge, another Owner Indemnified Party, for which Owner or such
Owner Indemnified Party claims to be entitled to indemnification under this
Agreement, including a copy of any documents served with respect to the Claim by
a third party claimant. Failure to provide notice as required pursuant to this
Section 15.4 in a timely manner shall not affect the indemnification obligations
provided hereunder except to the extent an Indemnitor shall have been actually
and materially prejudiced as a result of such failure. Any Person indemnified
under this Agreement shall use commercially reasonable efforts to mitigate the
Losses for which it is indemnified.

15.5    Defense of Third Party Claims.
15.5.1    Notice of Third Party Claims. In the event a Claim is asserted or a
proceeding is commenced against an Indemnitee by a Person that is not a party to
this Agreement with respect to any matter that may give rise to a claim for
indemnification against an Indemnitor (a “Third Party Claim”), the Indemnitee
shall promptly give the Indemnitor notice of such Third Party Claim including a
copy of any documents served with respect to the Third Party Claim, and
thereafter, the Indemnitee shall promptly deliver to the Indemnitor copies of
all material notices and documents (including court papers) received by the
Indemnitee relating to the Third Party Claim; provided, that failure to provide
such notice, or deliver copies of all notices and documents, in a timely manner
shall not affect the indemnification provided hereunder except to the extent the
Indemnitor shall have been actually and materially prejudiced as a result of
such failure.
15.5.2    Participation in Defense. If a Third Party Claim is made against an
Indemnitee, the Indemnitor shall be entitled to participate in the defense
thereof and, if it so chooses and acknowledges its obligation to indemnify the
Indemnitee therefor, to assume and control the defense thereof with counsel
selected by the Indemnitor and reasonably satisfactory to the Indemnitee. Should
the Indemnitor so elect to assume the defense of a Third Party Claim, the
Indemnitor shall not be liable to the Indemnitee for legal expenses subsequently
incurred by the Indemnitee in connection with the defense thereof, except to the
extent that the Indemnitee is entitled to indemnification against such expenses
pursuant to this Article 15. If the Indemnitor assumes such defense, the
Indemnitee shall have the right to participate in the defense thereof and to
employ counsel, at its own expense, separate from the counsel employed by the
Indemnitor; provided, however, that the Indemnitor shall, except as otherwise
provided in this Section 15.5, control such defense. The Indemnitor shall be
liable for the fees and expenses of counsel employed by the Indemnitee for any
period during which the Indemnitor has not assumed the defense thereof or fails
to continue to defend against thereof. If the Indemnitor chooses to defend any
Third Party Claim as set forth in the first sentence of this Section 15.5.2,


185

--------------------------------------------------------------------------------





the Indemnitor shall notify the Indemnitee of the agreement of the Indemnitor to
do so; provided, that: (a) the Indemnitor shall keep the Indemnitee advised of
all material events with respect to such Third Party Claim; and (b) the
Indemnitor shall obtain the prior written approval of the Indemnitee before
ceasing to defend against such Third Party Claim or entering into any
settlement, adjustment or compromise of such Third Party Claim involving
injunctive or similar equitable relief being asserted against any Indemnitee or
any of its Affiliates (which approval shall not be unreasonably withheld,
conditioned or delayed). The Indemnitee shall not admit any liability with
respect to, or settle, compromise or discharge, such Third Party Claim without
the Indemnitor’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed). No Indemnitor will, without the prior written
consent of each Indemnitee, settle or compromise or consent to the entry of any
judgment in any pending or threatened Third Party Claim in respect of which
indemnification may be sought hereunder (whether or not any such Indemnitee is a
party to such action), unless such settlement, compromise or consent by its
terms obligates the Indemnitor to pay the full amount of the liability in
connection with such Third Party Claim and includes an unconditional release of
all such Indemnified Parties from all liability arising out of such Third Party
Claim.
15.5.3    Exceptions. Notwithstanding anything contained herein to the contrary,
the Indemnitor shall not be entitled to have sole control over the defense,
settlement, adjustment or compromise of: (a) any Third Party Claim (other than a
Claim by a Supplier, but without limiting Section 15.3.1) that seeks an order in
equity, injunction or other equitable relief against an Indemnitee or any of its
Affiliates; (b) any Third Party Claim in which both the Indemnitor and the
Indemnitee are named as parties and either the Indemnitor or the Indemnitee
determines with advice of counsel that there may be one or more legal defenses
available to it that are different from or additional to those available to the
other party or that a conflict of interest between such parties may exist in
respect thereof. Also notwithstanding anything contained herein to the contrary,
the Indemnitor shall not be entitled to have sole control over (and if the
Indemnitee so desires, the Indemnitee shall have sole control over) the defense,
settlement, adjustment or compromise of any proceeding relating to an alleged
criminal violation of Applicable Laws.
15.5.4    Failure to Assume Defense. If the Indemnitor elects not to assume the
defense, settlement, adjustment or compromise of an asserted Third Party Claim,
fails to timely and properly notify the Indemnitee of his, her or its election
as herein provided, or, at any time after assuming such defense, fails to
diligently defend against such Third Party Claim in good faith or if the
Indemnitee is otherwise entitled pursuant to this Agreement to have control over
the defense, settlement or compromise of any indemnification claim, the
Indemnitee may pay, defend, settle, adjust or compromise such asserted Third
Party Claim (but the Indemnitor shall nevertheless be required to pay all Losses
reasonably incurred by the Indemnitee in connection with such payment, defense,
settlement, adjustment or compromise to the extent required in accordance with
this Agreement).

15.6    Enforceability. To the maximum extent allowed by Applicable Laws, each
Party hereby irrevocably waives any right to contend that any of the indemnities
set forth in this Article 15 are unenforceable under the Texas anti-indemnity
statute (Title 2 Texas Insurance Code §151.102, et. seq.) or any other
Applicable Law.


186

--------------------------------------------------------------------------------






ARTICLE 16    

INSURANCE

16.1    Contractor Insurance Requirements. By no later than the FNTP Date,
Contractor shall obtain the lines of insurance, the insurance coverages and
limits of liability as set forth in Appendix MM. Prior to the FNTP Date,
Contractor shall obtain the insurance as required under the LNTP, as applicable,
if and when issued. Contractor shall, and shall cause each Supplier, as
applicable, to enroll in Contractor’s insurance program and, as applicable, to
maintain all such lines of insurance, insurance coverages and limits of
liability as set forth in Appendix MM, without interruption through the earlier
of the date on which each such Person’s final portion of the Work is performed,
including any Corrective Work, or the termination of all of the Work; provided,
that Contractor and each Supplier shall maintain such lines of insurance and
insurance coverages during any period of extended coverage as described in
Appendix MM. With respect to any Supplier not performing any of the Work as of
such date, Contractor shall cause such Supplier to, as applicable, enroll in
Contractor’s insurance program and, as applicable, obtain the lines of
insurance, the insurance coverages and limits of liability as set forth in
Appendix MM by no later than the date on which such Supplier first performs any
portion of the Work. Contractor shall have the sole responsibility for
determining the lines of insurance, the insurance coverages and limits of
liability required to be obtained by the Suppliers in accordance with reasonably
prudent business practices. Notwithstanding that the Subcontractors may provide
certain insurance coverages, Contractor shall be fully responsible for any
Losses arising out of or resulting from the Work performed by the Subcontractors
and any other Person performing any of the Work on behalf of Contractor.

16.2    Costs. Contractor acknowledges and agrees that the cost of obtaining the
insurance coverage required under this Article 16 that is obtained by Contractor
or any Supplier, is included in the Contract Price. Contractor shall exclude
from the Contract Price, and shall require such Supplier to exclude from the
contract price of the applicable Supply Contracts, and in each case from the
hourly or unit rates of such Person if used in connection with the performance
of any of the Work on a time and materials basis in accordance with this
Agreement, the cost of maintaining any duplicative insurance coverage with
respect to such Person’s activities at the Site.

16.3    Rating and Form. Contractor shall, and shall require all Suppliers to,
purchase and maintain the insurance required under Appendix MM from an insurance
company or companies qualified to do business and duly authorized or licensed in
the State of Texas, and in the applicable jurisdictions at locations where Work
is performed that are outside of the State of Texas. All such insurance
coverages obtained by Contractor shall be written by an insurance company or
companies with a minimum credit rating of A from Standard & Poor’s or A-, VIII
from A.M. Best, or an equivalent credit rating from another internationally
recognized credit rating agency reasonably acceptable to Owner; provided, that
state run agencies that provide any such insurance shall not have to satisfy
such credit rating requirements.

16.4    Waiver and Subrogation. Contractor shall, and shall require all
Suppliers to, waive all rights of recovery, including subrogation, and whether
because of deductible or self-


187

--------------------------------------------------------------------------------





insured retention clauses, inadequacy of limits of any insurance policy,
insolvency of any insurer, limitation or exclusions of coverage, and all
insurance policies obtained by Contractor or any Supplier under Appendix MM,
shall include a waiver of subrogation in favor of Owner, the Common Facilities
Owner and the other members of the Owner Indemnified Parties. Such waiver of
subrogation shall include any and all rights of recovery whether based in
equity, common law or by contract, and shall provide that it shall be effective
to the maximum extent allowed by Applicable Laws as to any Person, even if such
Person: (a) would otherwise have a duty of indemnification, contractual or
otherwise; (b) did not pay the insurance premium directly or indirectly; or
(c) does not have an insurable interest in the property damaged. Without
limiting the foregoing, Contractor shall require all insurance policies
(including policies of Contractor and all Suppliers) in any way relating to the
Construction Equipment to include all such waivers as described in this
Section 16.4.

16.5    Loss Payees. Notwithstanding that Contractor shall obtain the
construction all-risk property and marine cargo insurance coverage for the Work
and the LNG Facility pursuant to Appendix MM, Owner, the Common Facilities
Owner, the Lenders and Contractor shall be loss payees under such policies.
Contractor shall prepare and submit any claims, “proof of loss” and other
statements or certifications required by the insurers, and work with the
insurers to maximize recovery under such policies. At Owner’s written request,
Contractor shall provide Owner with copies of such claims, “proof of loss” and
other statements or certifications required by the insurers. Payment of proceeds
from such insurance policies shall be made as follows as respects any one
occurrence:
16.5.1    Payment of Proceeds from Insurer. The first proceeds paid by insurers,
whether interim payments or final settlement payment, under the construction
all-risk insurance or marine cargo insurance for property damage to the Work,
not to exceed the lesser of the amount of the claim or [***] per claim, shall be
paid by such insurers directly to Contractor, which shall only be used by
Contractor for the repair, replacement or other necessary Work in connection
with repairing or replacing the lost or damaged Work. Contractor’s receipt of
proceeds shall be subject to Contractor having prepared and submitted a
restoration plan to Owner and the Lenders, as applicable, and Owner’s approval
of such restoration plan, not to be unreasonably withheld or delayed. Any
proceeds paid in excess of [***] per claim, whether interim payments or final
settlement payment, shall be paid to Owner or its designee (or collateral
agent). Contractor shall include its costs for the repair, replacement or other
necessary Work completed by Contractor that are in excess of [***] per claim, on
Invoices submitted by Contractor under this Agreement for such repair,
replacement or other necessary Work, together with supporting documentation
reasonably demonstrating the claims for such costs have been submitted to its
insurers, and, subject to Section 11.3.1(c), Owner shall release proceeds
received from the insurers to Contractor to pay for such costs, in accordance
with Section 16.5.2.
16.5.2    Owner’s Release of Proceeds to Contractor.
(a)    Subject to receipt of Invoices and supporting documentation as described
in Section 16.5.1, Owner will release proceeds from the construction all-risk
insurance or marine cargo insurance that have been paid to Owner, whether
interim payments or final


188

--------------------------------------------------------------------------------





settlement payments, for the completion of repairs, replacement or other
necessary Work by Contractor in accordance with the approved restoration plan,
as follows: (i) for the first [***] of such proceeds received by Owner or its
designee (or collateral agent), Owner shall pay such proceeds to Contractor
within ten (10) Business Days after Owner’s (or its designee’s or collateral
agent’s) receipt of such proceeds from the insurers; (ii) for the next [***] of
such proceeds received by Owner or its designee (or collateral agent), Owner
shall pay such proceeds, or shall cause such proceeds to be paid, to Contractor
within fifteen (15) Business Days after Owner’s or its designee’s (or collateral
agent’s) receipt of such proceeds from the insurers; (iii) for any such proceeds
in excess of [***] received by Owner or its designee (or collateral agent),
Owner shall pay such proceeds, or shall cause such proceeds to be paid, to
Contractor within thirty (30) Business Days after Owner’s or its designee’s (or
collateral agent’s) receipt of such proceeds from the insurers. Without limiting
the provisions of Section 11.3.1(c), in no case shall Owner pay any proceeds to
Contractor in excess of costs incurred by Contractor for such repair,
replacement or restoration, less the amount of proceeds that Contractor received
directly from the insurers, and in no case, other than with respect to the risk
of physical loss or damage to the Work for which Owner bears the risk of loss
pursuant to Section 11.3.1(a), shall Owner be obligated to pay Contractor any
amount in excess of the proceeds that Owner receives from the insurers,
notwithstanding that Contractor’s costs may exceed the amount of such proceeds.
Notwithstanding the foregoing, under no circumstances shall Owner be required to
pay any such proceeds to Contractor if Owner or its Lender elects not to repair
or rebuild the Work.
(b)    If Owner does not release the proceeds it has received from insurers to
Contractor in accordance with this Section 16.5.2, Contractor shall have the
right to not commence, or if the Work to repair or restore the damaged Work has
already commenced, to suspend, the repair or restoration of the Work to which
such proceeds apply upon ten (10) Business Days prior notice to Owner.
Contractor shall commence, or recommence, as applicable, such repair or
restoration Work upon receipt of such proceeds, subject to Contractor’s right to
receive a Change Order pursuant to Section 8.3.1(n) in connection with any such
delay or suspension of such repair or restoration Work, to the extent that such
delay or suspension adversely impacts Contractor’s cost or schedule to perform
the Work as determined in accordance with Section 8.4.

16.6    Determination of Insurance Coverages. Contractor acknowledges and agrees
that the insurance coverages required to be provided by Contractor and the
Suppliers pursuant to this Article 16 and Appendix MM, are intended to, and
Contractor agrees that such coverages do, provide coverage for Contractor’s
indemnification obligations under this Agreement to the extent such obligations
are insurable. Contractor and all Suppliers shall each be solely responsible for
determining the appropriate amount of insurance, if any, that Contractor or such
Supplier desires or determines is appropriate that is in excess of or in
addition to the insurance coverages set forth on Appendix MM, and the cost of
all such excess coverage shall be at Contractor’s or such Subcontractor’s or
Supplier’s cost and expense, including types of coverage, limits of liability
and costs of such excess coverage. To the maximum extent permitted by Applicable
Laws, the extent of coverage or limits of liability otherwise required under
this Article 16 shall not be construed as a limitation on the nature or extent
of Contractor’s or any Subcontractor’s or Supplier’s obligations under this
Agreement or with respect to the Work, as applicable.


189

--------------------------------------------------------------------------------






16.7    Additional Insured Coverage. To the maximum extent permitted by
Applicable Law, Owner, the Common Facilities Owner and such other Persons as
described on Appendix MM shall be named as additional insureds on the policies
required under Appendix MM (but not including any Workers’ Compensation,
Employer’s Liability, Contractor’s Equipment or Professional Liability
policies), carried and maintained by Contractor and its Suppliers, to the extent
of Contractor’s or such Supplier’s liability under this Agreement or the
applicable Supply Contract.

16.8    Deductibles. To the maximum extent permitted under Applicable Law and as
required pursuant to and in accordance with Article 15, Contractor shall, and
shall require all Suppliers to, be responsible for and pay any deductibles or
self-insured retentions in connection with the insurance policies and coverages
required to be maintained by Contractor or such Supplier under Appendix MM.

16.9    Certificate of Insurance.
(a)    On or before the date that Contractor is required to obtain the insurance
coverage as required under this Article 16, Contractor shall provide
certificates of insurance and any endorsements required under Appendix MM to
Owner. Contractor shall not commence performance of any portion of the Work on
the Site, or of the applicable portion of the Work, for which insurance coverage
is required to be provided under this Article 16 until such certificates have
been provided to Owner. If Owner does not allow Contractor to commence
performance of the applicable Work due to Contractor’s failure to provide such
certificates of insurance, such action by Owner shall not constitute an
Owner-Caused Delay. Upon Owner’s written request, Contractor shall provide Owner
with copies of certificates of insurance coverage provided by Suppliers under
this Article 16 and this Appendix MM. All certificates of insurance,
endorsements and insurance policy copies required to be provided pursuant to
this Section 16.1 shall be submitted to:
Sempra LNG
Supply Management
488 8th Avenue
San Diego, CA 92101
E-mail: [###]@sempraglobal.com
with a copy to:    Sempra Energy
Insurance & Risk Advisory
488 8th Avenue
San Diego, CA 92101
E-mail: [###]@sempra.com
(b)    If any of the insurance coverages are required to remain in force after
Final Completion, an additional certificate of insurance evidencing continuation
of such coverage shall be submitted with the Final Invoice, and upon renewal of
such insurance coverages during the duration of the required period.


190

--------------------------------------------------------------------------------





(c)    All certificates of insurance required to be provided pursuant to this
Article 16 shall include the following:
(i)    Owner and any other Person required pursuant to this Agreement shall be
identified as certificate holders, with correct mailing addresses;
(ii)    Identification on the certificate of insurance of the named insured,
which must match that on this Agreement or the relevant Supply Contract;
(iii)    Insurers affording each coverage, policy dates of each coverage, all
coverages and limits required under Appendix MM and signatures of authorized
representatives of the insurance company or broker issuing said policy of
insurance;
(iv)    A list of all endorsements attached to the policies of insurance
required hereunder, in which endorsement forms are to be identified, as
applicable; and
(v)    Producer of the certificate, with correct address and phone.

16.10    Dividends and Refunds. All dividends, premium refunds, return premiums,
premium discounts, retentions, or credits payable or available under any of the
insurance policies maintained by Contractor or any Supplier shall belong to
Contractor or such Supplier, as the case may be, and are hereby assigned to
Contractor or such Supplier. At the request of Contractor or such Supplier,
Owner shall execute and deliver to Contractor or such Supplier any waiver,
release, assignment, direction, or authorization, which Contractor, such
Supplier, any insurer or underwriter may require for such purpose, for the
benefit of Contractor.

16.11    No Waiver. Failure of Contractor or any Supplier to provide insurance
as required hereunder, or Owner’s failure to require evidence of insurance, or
to notify Contractor of any breach by Contractor or any Supplier of these
requirements, shall not be deemed to be a waiver by Owner of any of the terms
and conditions of this Agreement, nor shall those actions be deemed to be a
waiver of the obligations of Contractor to defend, indemnify, and hold harmless
the Owner Indemnified Parties as required under this Agreement.

16.12    No Limitation. None of the requirements contained herein as to types or
limits of insurance coverages to be maintained by Contractor or any Suppliers
are intended to, and to the maximum extent permitted by Applicable Laws shall
not, in any manner limit, qualify or quantify the liabilities and obligations of
Contractor under this Agreement, or of Contractor or any Supplier as otherwise
provided by Applicable Laws.

16.13    Owner’s Property Insurance. If and to the extent that Owner maintains
property insurance following Substantial Completion of a Stage, Owner shall
procure, pay the premiums for and maintain all risk property insurance covering
such Stage. Such insurance coverage shall be provided on an “all risk”
replacement cost basis and shall not contain an exclusion for resultant damage
caused by faulty workmanship, design or materials. The insurance policy, if any,
obtained by Owner pursuant to this Section 16.13 shall provide for a waiver by
the insurance carrier of all rights of subrogation, including any and all rights
of recovery whether


191

--------------------------------------------------------------------------------





based in equity, common law or by contract, against the members of the
Contractor Group in respect of loss or damage to such Stage.

16.14    Territorial Limits. All policies required to be carried under this
Agreement shall be valid in the U.S. and have such additional territorial and
navigational limits as are necessary for the various locations of the Work.

16.15    Failure of Contractor to Maintain Policies. If at any time the
insurance provided by Contractor hereunder is reduced or is not renewed or
maintained in full force and effect, then (without limiting the rights of Owner
in respect of any default that arises as a result of such failure) Owner may at
its option maintain the insurance required hereby. In such event Owner may
withhold the cost of insurance premiums expended for such replacement insurance
from any payments to be made to Contractor. Anything in this Agreement to the
contrary notwithstanding, the occurrence of any of the following shall in no way
relieve Contractor from any of its obligations under this Agreement: (a) failure
by Contractor to secure or maintain the insurance coverage required hereunder;
(b) failure by Contractor to comply fully with any of the insurance provisions
of this Agreement; (c) failure by Contractor to secure such endorsements on the
policies as may be necessary to carry out the terms and provisions of this
Agreement; (d) the insolvency, bankruptcy or failure of any insurance company
providing insurance to Contractor; (e) failure of any insurance company to pay
any claim accruing under its policy; or (f) losses by Contractor or any of its
Subcontractors not covered by insurance policies.

16.16    Unavailability of Insurance. If any insurance (including the limits,
coverage, endorsements, policy terms, conditions or deductibles thereof) hereby
required to be maintained, other than insurance required by Applicable Laws,
shall not be available in the market on commercially reasonable terms, including
price, Owner and Contractor shall not unreasonably withhold their agreement to
waive such requirement to the extent that maintenance thereof is not so
available; provided, however, that the Party seeking the waiver shall request
any such waiver in writing from the other Party, together with reasonable
documentation supporting the need for the waiver, and it shall not be
unreasonable for Owner to withhold such waiver if a waiver is subject to Lender
approval but is not agreed to by the Lenders. Any such waiver shall be effective
only so long as such insurance shall not be available in the market on
commercially reasonable terms, including price. Notwithstanding anything to the
contrary in this Article 16, including this Section 16.16, Contractor will not
be excused from its obligations to provide insurance under this Agreement as a
result of increased costs of such insurance arising out of or related to
Contractor’s negligence or failure to perform its obligations under this
Agreement.

16.17    Contractor’s Insurance is Primary. The insurance policies of Contractor
and its Suppliers shall state that such coverage is primary and non-contributory
to any other insurance or self-insurance available to or provided by Owner or
the other members of the Owner Indemnified Parties.

16.18    Severability. All policies (other than the Worker’s Compensation
insurance) shall insure the interests of the Owner and the other members of the
Owner Indemnified Parties regardless of any breach or violation by Contractor or
any other Contractor Group member of warranties, declarations or conditions
contained in such policies, any action or inaction of Owner


192

--------------------------------------------------------------------------------





or others, any foreclosure relating to the Liquefaction Project or any change in
ownership of all or any portion of the Liquefaction Project.

16.19    Copy of Policy. Following the issuance of a Limited Notice to Proceed
or the Full Notice Proceed, as applicable, and the inception of the respective
insurance policies in accordance with such Limited Notice to Proceed, or
Appendix MM following the Full Notice to Proceed, as applicable, Contractor
shall promptly provide Owner certified copies of each of the insurance policies
of Contractor, or if the policies have not yet been received by Contractor, then
with binders of insurance, duly executed by the insurance agent, broker or
underwriter fully describing the insurance coverages effected.

16.20    Reports. Contractor will advise Owner and Lenders in writing promptly
of (a) any material changes in the coverage or limits provided under any policy
required by this Article 16 and Appendix MM; and (b) any default in the payment
of any premium and of any other act or omission on the part of Contractor or its
Suppliers which may invalidate or render unenforceable, in whole or in part, any
insurance being maintained by Contractor or its Suppliers pursuant to this this
Article 16 and Appendix MM.

16.21    Control of Loss. If commercially feasible, all policies of insurance
required to be maintained pursuant to this Article 16 and Appendix MM wherein
more than one insurer provides the coverage on any single policy, shall have a
clause (or a separate agreement among the insurers) wherein all insurers have
agreed that the lead insurers shall have full settlement authority on behalf of
the other insurers.

16.22    Loss Survey. All policies of insurance required to be maintained to
this Appendix MM wherein more than one insurer provides the coverage on any
single policy, shall have a clause (or a separate agreement among the insurers)
wherein all insurers have agreed upon the employment of a single firm to survey
and investigate all losses on behalf of the insurers.

16.23    Miscellaneous Policy Provisions. All insurance policies providing
Construction All Risk and Marine Cargo shall: (a) not include any annual or term
aggregate limits of liability except as expressly stated in Appendix MM; (b) not
have any aggregate limits of liability apply separately with respect to the
Liquefaction Project; (c) have aggregate limits for Named Windstorms and Storm
Surge, Flood and Earth Movement and (d) if commercially feasible, not include a
clause requiring the payment of additional premium to reinstate the limits after
loss except for insurance covering the perils of Named Windstorms and Storm
Surge, Flood and Earth Movement; provided that the resulting initial premium is
agreed by Owner and Contractor.

16.24    Lender Requirements. Contractor agrees to cooperate with Owner and as
to any commercially feasible, reasonable changes in or additions to the
foregoing insurance provisions made necessary by requirements imposed by Lender
(including additional named insured status, additional insured status, notice of
cancellation, certificates of insurance); provided that any resulting costs of
increased coverage shall be reimbursed by Owner; provided, further, that no such
requirements shall materially adversely affect Contractor’s risk exposure. All
policies of insurance required to be maintained pursuant to this Article 16 and
Appendix MM shall contain


193

--------------------------------------------------------------------------------





terms and conditions reasonably acceptable to Owner after consultation with the
Lenders and the Lenders’ insurance advisor. Contractor shall cause its insurance
broker(s) to provide Broker(s) Letters of Undertaking to Owner and its Lenders,
in a form acceptable to Owner, Lenders, and Contractor’s insurance brokers, in
respect of the insurances specified in Sections 2, 3, 5, 11 and 12 of
Appendix MM. Contractor shall also require its insurance brokers to assist
Owner, Contractor and the respective insurers with the potential assignment of
the insurances specified in Sections 2, 3, 5, 11 and 12 of Appendix MM to Owner
and the Common Facilities Owner, as Owner requests, in the event of a
termination of this Agreement pursuant to Section 19.1 or 19.3; provided,
however, that Contractor does not make any representation as to whether the
insurers will accept an assignment of such insurances.

16.25    No Limitation of Requirements. Nothing in this Article 16 or
Appendix MM shall be construed to limit the requirements or obligations of
Contractor under this Agreement, including the waivers of subrogation and
waivers of claims contained in this Article 16 or Appendix MM.

ARTICLE 17    

FINANCIAL SECURITY

17.1    Contractor Guarantee. Simultaneously with the execution of this
Agreement, Contractor shall deliver to Owner the Contractor Guarantee in the
form set forth in Appendix Y whereby Contractor Guarantor shall guarantee the
full and punctual payment and performance of all obligations of Contractor under
this Agreement. Contractor shall cause the Contractor Guarantor to maintain its
corporate existence. Contractor acknowledges and agrees that any assignment of
the Contractor Guarantee by the Contractor Guarantor, including by operation of
law, without the prior written consent of Owner, shall be a material breach of
Contractor’s obligations under this Section 17.1.

17.2    Contractor Letter of Credit.
17.2.1    Generally. Within three (3) Business Days after the FNTP Date, and as
a condition precedent to Owner’s obligation to make payments under this
Agreement on and after such date, Contractor shall deliver to Owner, and
maintain in existence throughout the term of this Agreement as set forth in this
Section 17.2, an irrevocable stand-by letter of credit in the form of
Appendix X, naming Owner and the Common Facilities Owner as beneficiary, in an
amount equal to the greater of: (a) [***] of the Contract Price as of such date;
or (b) the total amount of the Contract Price paid to Contractor to date, but in
any event not to exceed [***] of the Contract Price as of such date, issued by a
Creditworthy Bank in the United States of America and that may be drawn upon
presentation in New York, New York (“Letter of Credit”). Within ten (10)
Business Days after the date that is twelve (12) Months after the FNTP Date,
Contractor shall, to the extent it has not otherwise done so, increase such
Letter of Credit to an amount equal to [***] of the Contract Price as of such
date. If at any time the bank issuing the Letter of Credit ceases to be a
Creditworthy Bank or ceases to have a branch in New York, New York where the
Letter of Credit may be drawn upon presentation, Contractor shall replace the


194

--------------------------------------------------------------------------------





Letter of Credit within ten (10) Days with an equivalent instrument issued by a
Creditworthy Bank in the United States of America.
17.2.2    Owner’s Right to Draw. Owner shall have the right to draw down on or
collect against such Letter of Credit upon Owner’s demand in the event of the
following: (a) as provided under Section 9.9.4; (b) monies owed from Contractor
to Owner under this Agreement for which Owner has invoiced Contractor and
Contractor has failed to pay within the period required; (c) the occurrence of a
Contractor Event of Default, including a failure by Contractor to pay any amount
owing to Owner for Delay Liquidated Damages or Performance Liquidated Damages
when due; or (d) any breach by Contractor of its obligations under this
Agreement which has not arisen to a Contractor Event of Default, [***]. The
amount drawn on the Letter of Credit shall not be greater than the amount that
Owner, at the time of the drawing, reasonably estimates is owed it under this
Agreement. In addition, if at any time the bank issuing the Letter of Credit
ceases to be a Creditworthy Bank, or the issuing bank notifies Owner pursuant to
the terms of the Letter of Credit that the issuing bank has decided not to
extend the Letter of Credit beyond the then current expiration date and
Contractor has not, at least thirty (30) Days before the then current expiration
date, delivered to Owner a replacement letter of credit substantially identical
to the Letter of Credit from a Creditworthy Bank meeting the requirements in
this Section 17.2, Owner shall have the right to draw or collect against the
Letter of Credit for all remaining funds and hold them as security in lieu of
the Letter of Credit until Contractor replaces the Letter of Credit with an
equivalent instrument issued by a Creditworthy Bank in the U.S. that has a
branch in New York, New York where the Letter of Credit may be drawn upon
presentation. Partial drawings shall be permitted under the Letter of Credit.
17.2.3    Increases. In addition to the increases contemplated in
Section 17.2.1, Contractor shall, if the Contract Price is increased by [***] or
more, increase the amount of the Letter of Credit issued to Owner within ten
(10) Days after acceptance of the relevant Change Order (which shall include the
cost to increase the Letter of Credit) which causes the Contract Price to exceed
such [***] threshold. In connection with any such increase, Owner shall return
the Letter of Credit then held by Owner to Contractor upon Owner’s receipt of a
replacement Letter of Credit that complies with the requirements of this
Section 17.2. If Contractor increases the Letter of Credit by amendment, Owner
shall retain the original Letter of Credit and the amendments thereto.
17.2.4    Reductions. Upon the achievement of Substantial Completion and payment
of all Delay Liquidated Damages owing with respect to Stage I and, if
applicable, increasing the amount of the Letter of Credit or posting of a
separate Letter of Credit with respect to Performance Liquidated Damages in
accordance with Section 9.10.1, and provided that no Contractor Event of Default
has occurred that is then continuing, Contractor may decrease the amount of the
Letter of Credit to an amount equal to the sum of: (a) [***] of the Contract
Price; plus (b) an amount equal to damages claimed under any Disputes then
pending hereunder; plus (c) unless Contractor has posted a separate Letter of
Credit with respect to Performance Liquidated Damages in accordance with
Section 9.10.1, an amount equal to the increase to the amount of the Letter of
Credit that Contractor is required to provide pursuant to Section 9.10.1. Upon
the achievement of Substantial Completion and payment of all Delay


195

--------------------------------------------------------------------------------





Liquidated Damages owing with respect to Stage II and, if applicable, increasing
the amount of the Letter of Credit or posting of a separate Letter of Credit
with respect to Performance Liquidated Damages in accordance with
Section 9.10.1, Contractor may decrease the amount of the Letter of Credit so
that the stated amount of such Letter of Credit is equal to the sum of:
(a) [***] of the Contract Price; plus (b) an amount equal to damages claimed
under any Disputes then pending hereunder; plus (c) unless Contractor has posted
a separate Letter of Credit with respect to Performance Liquidated Damages in
accordance with Section 9.10.1, an amount equal to the increase to the amount of
the Letter of Credit that Contractor is required to provide pursuant to
Section 9.10.1. Subject to Substantial Completion of Stage II having occurred,
upon the expiration of the Warranty Period for Stage I, Contractor may decrease
the amount of the Letter of Credit so that the stated amount of such Letter of
Credit is equal to the sum of: (a) [***] of the Contract Price; plus (b) an
amount equal to damages claimed under any Disputes then pending hereunder; plus
(c) unless Contractor has posted a separate Letter of Credit with respect to
Performance Liquidated Damages in accordance with Section 9.10.1, an amount
equal to the amount of the Letter of Credit that Contractor is required to
provide pursuant to Section 9.10.1. To obtain any such decrease, Contractor must
submit to the issuing bank a certificate, in the form attached to the Letter of
Credit as Annex 1 to Appendix X, jointly signed by Contractor and Owner
confirming that the relevant conditions for reducing the amount of the Letter of
Credit have been satisfied, and setting forth the amount of the reduction. Owner
shall promptly execute such a certificate tendered by Contractor when all of the
relevant conditions for reducing the amount of the Letter of Credit have been
satisfied. Upon the expiration of the Warranty Period for Stage II, Owner shall
return the Letter of Credit and any amendments thereto to Contractor.

17.3    Further Assurances. Prior to the FNTP Date, Contractor shall review the
most recent audited financial statements for Contractor and Contractor Guarantor
with Owner’s chief financial officer and Parent’s chief financial officer (or
their respective designees) at a location of Owner’s option. Owner shall not
have any right to make copies or to retain such financial statements that are
provided for review. The information made available to Owner during this review
shall be considered Contractor’s Confidential Information; provided, however,
that notwithstanding anything to the contrary in Section 14.2, in no event shall
Owner or the Common Facilities Owner or any of its Affiliates, including Parent,
disclose any information made available to Owner during such reviews to any
other Person without Contractor’s prior written consent. Thereafter, as soon as
practicable, but in no event later than one hundred eighty (180) Days after the
end of each fiscal year of Contractor, Contractor shall provide Owner with the
most recent annual “general fact statement” of Contractor and Contractor
Guarantor, together with (a) a cover letter from Contractor and Contractor
Guarantor’s external auditor confirming that (i) such general fact statement is
a true and accurate extract from the Contractor Guarantor’s audited financial
statements for the previous fiscal year, and (ii) that the financial statements
from which such general fact statement were taken were prepared in accordance
with U.S. GAAP consistently applied, and (b) a letter from Contractor
Guarantor’s controller representing and warranting that there has not been a
Material Adverse Change to the financial condition of the Contractor or
Contractor Guarantor in the prior fiscal year. The information made available
for Owner’s review and/or provided to Owner under this Section 17.3 shall be
considered Contractor’s Confidential Information (provided however, Owner shall
not disclosure such information without Contractor’s prior written consent). If
at any time during the term of this


196

--------------------------------------------------------------------------------





Agreement, a Material Adverse Change of the Contractor Guarantor occurs and
Owner requests that Contractor provide additional financial assurance, then
Contractor shall immediately, at its option, provide additional security to
Owner by doing any of the following: (1) providing a guarantee to Owner for the
benefit of Owner that is in the form as set forth in Appendix Y (other than for
conforming changes) from an Affiliate of Contractor (and from no other Person)
that directly or indirectly wholly owns the equity interests of the Contractor,
is domiciled in the U.S. and that meets the “Contractor Guarantor Minimum Net
Worth” of [***]; (2) restoring the Contractor’s Guarantor’s net worth to at
least equal Contractor Guarantor Minimum Net Worth; or (3) delivering to Owner
an additional Letter of Credit that is in the form of Appendix X (other than for
conforming changes, including consistent with the draw conditions set forth
below) in an amount equal to the difference between the Contractor Guarantor
Minimum Net Worth and the then-current net worth of Guarantor (the “Contractor
Guarantor Letter of Credit”). Owner shall only be able to draw upon the
Contractor Guarantor Letter of Credit in the event (a) in full, if the letter of
credit will expire within thirty (30) Days and has not been extended; (b) in
full, if there has been a Contractor Event of Default in accordance with
Section 19.3.1(k); and (c) in full or in part, up to the amount of Contractor
Guarantor’s liability to Owner, if a judgment has been rendered against the
Contractor Guarantor and Owner has fully drawn, or concurrently fully draws, the
Letter of Credit. Such Contractor Guarantor Letter of Credit (or proceeds from a
draw thereon pursuant to subclause (a) above in this Section 17.3 that have not
otherwise been applied against Contractor Guarantor’s liability to Owner or the
Common Facilities Owner) shall be returned to Contractor once there is no longer
a Material Adverse Change of Contractor Guarantor (specifically, a Contractor
Guarantee provided by a Contractor Guarantor that meets the Contractor Guarantor
Minimum Net Worth is provided). For the purposes of this Section 17.3, a
“Material Adverse Change” means (i) adverse changes, events or effects that have
occurred, which could reasonably be likely to materially adversely affect the
business, operations, properties, condition (financial or otherwise), net worth,
assets or liabilities of Contractor Guarantor, such that Contractor Guarantor no
longer has adequate liquidity, nor access to additional liquidity, in order to
perform its obligations under the Contractor Guarantee should Owner make a claim
thereunder due to the occurrence of a Contractor Event of Default; or (ii) the
net worth of Contractor Guarantor falls below the Contractor Guarantor Minimum
Net Worth. For purposes of clarity, notwithstanding the foregoing provisions,
[***].

ARTICLE 18    

FORCE MAJEURE AND EXCUSABLE DELAY

18.1    Effect of Force Majeure or Excusable Event.
18.1.1    Event of Force Majeure Not a Default. Any delays in or failure of
performance by the affected Party, other than the obligation to pay monies or
post security hereunder, shall not constitute a default (or an Event of Default)
hereunder if and to the extent such delays or failures of performance are
demonstrably caused by Force Majeure events.


197

--------------------------------------------------------------------------------





18.1.2    Relief for Force Majeure and Excusable Event.
(a)    Remedies. Subject to Section 18.1.3 and Section 18.1.4, Contractor’s sole
remedy for the occurrence of a Force Majeure event or an Excusable Event
affecting Contractor, including delays in the commencement, prosecution or
completion of the Work, shall be:
(i)    an extension to the applicable Guaranteed Substantial Completion Dates
and changes to the Key Date Schedule if and to the extent Contractor is actually
and demonstrably delayed in the performance of Critical Path Items as a result
of such Force Majeure event or Excusable Event, such that, based on the CPM
Schedule and using critical path analysis, Contractor will fail to achieve
Substantial Completion by the then-current Target Substantial Completion Date;
provided, that the Guaranteed Substantial Completion Date shall only be adjusted
on a day-for-day basis as such demonstrated delay to the Target Substantial
Completion Date; provided, further, that such adjustment shall be limited by the
following: (1) to the extent that Contractor has failed to comply with the
mitigation requirements in Section 18.2.4; (2) in the case of (A) any change to
Import Laws with respect to the importation into the United States or other
procurement of Equipment from the country of Turkey or (B) any change to the
Applicable Laws of the country of Turkey, extensions to applicable Guaranteed
Substantial Completion Dates and changes to the Key Day Schedule shall be
limited to the extent Contractor has failed to comply with the Contractor
Mitigation Plan and, such failure directly resulted in the schedule impact for
which relief from the change to Import Laws or Applicable Laws in (A) and (B),
respectively, is sought; or (C) any event which would otherwise qualify as a
Force Majeure Event if such event occurs in, or affects a Supplier located in,
the country of Turkey, then in each such case, to the extent that Contractor has
failed to comply with the Contractor Mitigation Plan (and Contractor shall in no
event be entitled to any such extension or changes to the extent Contractor’s
failure to comply causes delays which would reasonably not be expected to have
occurred had Contractor complied with the Contractor Mitigation Plan); and
(3) in the case of a Force Majeure event, to the extent that Contractor has
failed to comply with its obligations with respect to hurricane preparedness and
other emergency responses, as applicable, as described in the Plans (and
Contractor shall in no event be entitled to any such extension or changes to the
extent Contractor’s failure to comply causes delays which would reasonably not
be expected to have occurred had Contractor complied with the Plans);
(ii)    if Contractor’s reasonable costs to perform the Work as a result of an
event of Force Majeure or an Excusable Event actually and demonstrably increase
despite Contractor’s commercially reasonable efforts to mitigate any such
increases in accordance with Section 18.2.4, then, subject to
Sections 18.1.2(a)(iii), 18.1.2(a)(iv) and 18.1.2(a)(v) the Contract Price shall
be adjusted by the sum of: (A) the increase in the actual costs (without
contingency, overhead, margin, fees or profit, [***]) incurred by Contractor
because of such event of Force Majeure or Excusable Event in accordance with
Section 8.4.1(b); less (B) any savings or costs not incurred because of such
event of Force Majeure or Excusable Event; less (C) costs incurred due to the
failure to take the remedial actions required pursuant to Section 18.2.4.


198

--------------------------------------------------------------------------------





(iii)    with respect to an event of Force Majeure, Contractor shall not be
entitled to or receive any adjustment to the Contract Price for costs incurred
due to delay caused by the event of Force Majeure unless the delay in the Work
resulting from such event of Force Majeure, alone or in conjunction with other
events of Force Majeure that have previously occurred, continues for a period of
at least [***] Days; once delays in the Work resulting from events of Force
Majeure exceed [***] Days of delay, Contractor may include costs incurred due to
delay caused by the event of Force Majeure on Change Orders requested under
Section 8.3.1, subject to the following Sections 18.1.2(a)(iii)(A) and
18.1.2(a)(iii)(B);
(A)    Owner’s total liability under this Agreement for any Contract Price
adjustments or payment of costs for all events of Force Majeure occurring during
the term of this Agreement (other than with respect to Contract Price
adjustments solely for the costs of repairing or replacing damaged or destroyed
Work arising from an Excepted Risk) shall not exceed [***] in the aggregate,
except:
(1)    in the case of costs to repair or replace damaged or destroyed Work
arising from an Excepted Risk, for which such [***] cap shall not apply; and
(2)    if both of the following are satisfied: (I) delays in the Work resulting
from events of Force Majeure have exceeded [***] Days; and (II) Contract Price
adjustments or Owner’s payment of costs resulting from Force Majeure events have
reached [***], then once further delays in the Work resulting from Named
Windstorms or other Excepted Risks (alone or in conjunction with other Excepted
Risks that have previously occurred after the [***] Day period described in
Section 18.1.2(a)(iii)) exceed [***] Days, Contractor shall have the right to an
adjustment to the Contract Price equal to [***] of delay costs related to any
such further delays in the Work incurred beginning on Day [***] and thereafter;
(B)    notwithstanding anything to the contrary in this Agreement, if the
construction all risk property insurance obtained by Contractor pursuant to
Article 16 and Appendix MM allows for recovery of any costs for delay caused by
an event of Force Majeure, Contractor shall first seek recovery of such costs
under such insurance and shall not be entitled to include such costs on any
Change Order request made hereunder unless and until such costs are not
recoverable under such insurance;
(iv)    adjustments to the Contract Price in the case of (A) any change to
Import Laws with respect to the importation into the United States or other
procurement of Equipment from the country of Turkey or (B) any change to the
Applicable Laws of the country of Turkey, adjustment to the Contract Price shall
be limited to the extent Contractor has failed to comply with the Contractor
Mitigation Plan and such failure directly resulted in the cost impact for which
relief from the change to Import Laws or Applicable Laws in (A) and (B),
respectively, is sought; or (C) any event which would otherwise qualify as a
Force Majeure Event if such event occurs in, or affects a Supplier located in,
the country of Turkey, shall be limited in each such case if Contractor has
failed to comply with the Contractor Mitigation Plan such that Contractor shall
not receive an adjustment to the Contract Price to the extent that Contractor
has failed to comply with the Contractor Mitigation Plan; and


199

--------------------------------------------------------------------------------





(v)    if an Excusable Event consisting of a Change in Law occurs, then the
provisions of Section 8.4.1(c) shall also apply.
(b)    Requirement for Change Order. Any adjustment to any of the Guaranteed
Substantial Completion Dates, the Key Date Schedule or the Contract Price (with
corresponding adjustments to the Milestones and the Payment Schedule) made in
accordance with Section 18.1.2(a) shall be recorded in a Change Order.
18.1.3    Concurrent Delay. Notwithstanding the provisions of Article 8 or this
Article 18, to the extent that Contractor would otherwise be entitled to an
extension of the Key Date Schedule and the Guaranteed Substantial Completion
Date for either or both Stage I and Stage II under Section 18.1.2 due to the
occurrence of a Claim Submission Event, but the performance of the Work was or
would have been suspended, delayed or interrupted by any cause event, condition
or circumstance which does not constitute a Claim Submission Event, [***].
18.1.4    Other Limitations. Notwithstanding anything to the contrary herein,
the Parties understand and agree that regardless of how, if at all, Contractor
compensates its Suppliers with respect to the occurrence of an event of Force
Majeure or Excusable Event (whether by direct cost, extension of schedule, or
otherwise), Contractor’s sole remedies and rights hereunder for adjustments to
the Key Date Schedule or the Guaranteed Substantial Completion Dates, or for
changes to the Contract Price, shall only be as set forth in this Section 18.1.
Contractor acknowledges and agrees that Contractor bears the risk that any
adjustments to the price or schedule that Contractor grants any of its Suppliers
as a result of the occurrence of an event of Force Majeure or Excusable Event,
if any, shall be different than the adjustments made pursuant to any Change
Order that the Parties agree to pursuant to this Section 18.1. Line items on any
Supply Contract change order which purport to set forth an adjustment as a
result of an event of Force Majeure or Excusable Event shall not be deemed
conclusive evidence that the event of Force Majeure or Excusable Event actually
caused such delay or increase in cost.
18.1.5    Owner Relief. Owner’s obligations under this Agreement shall be
suspended to the extent that performance of such obligations is prevented by
Force Majeure.
18.1.6    Payment Obligations. Notwithstanding Section 18.1.5, no obligation of
a Party to pay moneys under or pursuant to this Agreement shall be suspended or
excused by reason of Force Majeure.

18.2    Notice of Occurrence and Contractor Notice Regarding Impact.
18.2.1    Notice of Occurrence. Any Party claiming that a Claim Submission Event
has occurred that is reasonably anticipated to affect such Party’s ability to
perform its obligations hereunder shall, within [***] Business Days after such
Party becomes aware or reasonably should have become aware of the event of Claim
Submission Event, give notice to the other Party of the occurrence of such
event. Failure to provide such notice within such [***] Business Day period
shall reduce such Party’s claim for which such notice was required if such Party


200

--------------------------------------------------------------------------------





acted in bad faith in not submitting such notice or the other Party is
prejudiced as a result of not getting such notice within such period.
18.2.2    Notice of Impact. In addition to its obligations under
Section ‎18.2.1, if Contractor claims there is a Claim Submission Event,
Contractor shall: (a) within thirty (30) Business Days after it becomes aware or
reasonably should have become aware of such condition, notify Owner in writing
of the nature and cause of such event, its anticipated duration and effect upon
the performance of such Party’s obligations, and the estimated cost (if
eligible) of such Claim Submission Event, and state any action being taken to
avoid or minimize its effect; (b) state whether and to what extent the condition
is reasonably expected to delay the Substantial Completion Date for a Stage or
any other Key Date Items as set forth on the Key Date Schedule; and (c) state
whether Contractor requests a Change Order pursuant to Article 8 with respect
thereto (an “Impact Notice”). Failure to provide an Impact Notice within such
[***] Business Day period shall reduce Contractor’s claim for which such notice
was required if Contractor acted in bad faith in not submitting such Impact
Notice or Owner is prejudiced as a result of not getting the Impact Notice
within such period. The Party claiming that a Claim Submission Event occurred
shall have a continuing obligation to deliver to the other Party additional
documentation or analysis supporting its claim regarding the occurrence of such
Claim Submission Event promptly after such information is available to the Party
claiming such Claim Submission Event. The burden of proof shall be on the Party
claiming to be affected by such Claim Submission Event (which burden of proof
also extends to all of claiming Party’s claims for relief hereunder). All costs
incurred by a Party to document the existence of the Claim Submission Event,
including such costs necessary to document the impact (whether cost or schedule
related) of such events, shall be borne exclusively by the Party which makes
such claim and shall not be subject to reimbursement hereunder.
18.2.3    Claim Submission. By the applicable Claim Submission Deadline, the
Party that was affected by such Claim Submission Event shall give written notice
to the other Party of (in accordance with the provisions of Section 8.9):
(a) all Claims hereunder for relief as a result thereof; (b) the length of time
such Claim Submission Event was in effect; (c) the effect such Party claims the
Claim Submission Event had on the Contract Price (if eligible), as applicable;
and (d) the effect such Party claims such Claim Submission Event had on the
Guaranteed Substantial Completion Dates and the other Key Date Items (if
eligible). If Contractor submits a preliminary Claim by the initial Claim
Submission Deadline and the Claim Submission Deadline is extended, Owner shall
be under no obligation to review or respond to the preliminary Claim and the
Owner Change Order Review Period shall not commence until the final Claim has
been submitted. Because a delay in issuing its claim beyond the Claim Submission
Deadline will prejudice Owner’s ability to reasonably verify whether the cost or
schedule extension claimed by Contractor were actually and demonstrably incurred
by Contractor as a result of such Claim Submission Event, Contractor and Owner
have agreed that a failure to deliver such notice (with such Claim, if any) by
the Claim Submission Deadline is a reasonable and enforceable basis to deny
relief hereunder as a result of the occurrence of such event (whether the claim
for such relief is Contract Price related, Project Schedule related, or both).
Oral notice, shortness of time or Owner’s actual knowledge of a particular
circumstance


201

--------------------------------------------------------------------------------





shall not waiver, satisfy, discharge or otherwise excuse Contractor’s compliance
with the requirements of this Section 18.2.
18.2.4    Scope of Suspension; Duty to Mitigate. The Party affected by an event
of Claim Submission Event shall act diligently to overcome, remove or mitigate
the effects of the event of Claim Submission Event, including mitigating the
duration, costs and impacts arising from such Claim Submission Event. Among
other things, the Party affected by such event of Claim Submission Event shall,
as reasonably practicable under the given circumstances, adopt measures in
anticipation of the occurrence of a Claim Submission Event in an effort to
mitigate potential damage.
18.2.5    [***].
18.2.6    No Claims if Limited or Full Notice to Proceed Not Issued.
Notwithstanding [***], or the provisions of Section 18.2.5, in no event will
Contractor be entitled to any relief hereunder for any Claim Submission Event,
or any other act or omission for which Contractor would otherwise be entitled to
a Change Order hereunder, which occurs prior to the earlier to occur of the
Bridging LNTP Date, the Non-Bridging LNTP Date or the FNTP Date, if this
Agreement is terminated for any reason prior to such date.

18.3    Suspension and Evacuation Due to Named Windstorms. Where a Force Majeure
event consisting of a Named Windstorm poses a substantial degree of risk to the
Site, Contractor shall be entitled to suspend the Work occurring at the Site,
and evacuate its and its Subcontractors’ staff and labor from the Site to the
extent that Contractor, after direct consultation with Owner, reasonably
considers to be necessary as a result of such actual or threatened event. Upon
the passing of the Force Majeure event consisting of a Named Windstorm,
Contractor shall resume Work at the Site and cause its and its Subcontractors’
applicable staff and labor to return to the Site. Contractor shall be entitled
to a Change Order in respect of any such evacuation from the Site in accordance
with the agreed evacuation plan. Such Change Order shall (a) include the
reasonable costs necessarily incurred by Contractor as a result of the
suspension and evacuation to the extent directly incurred: (i) in preparing the
Work on the Site to safely weather such Named Windstorm; (ii) as a result of
demobilization of Contractor’s personnel and Construction Equipment from the
Site, to a safe location prior to the Named Windstorm; or (iii) as a result of
remobilization of Contractor’s personnel and applicable Construction Equipment
from the off-Site to the Site after the Named Windstorm; and (b) adjustments to
the Guaranteed Substantial Completion Dates and the other Key Date Items as
determined in accordance with Section 8.4.1(a).

18.4    Labor Impacts. Where a Named Windstorm that impacts the Port Arthur
region results in a shortage or unavailability of craft or labor to perform the
Work, despite Contractor’s attempts to mitigate the impacts of such Force
Majeure event on the Work in accordance with Section 18.2.4, Contractor shall
consult with Owner as to the actions that Contractor will take to overcome such
shortage or unavailability, including short-term incentives, accommodations, per
diems and other actions reasonably designed to overcome such shortage or
unavailability. Contractor may request a Change Order in accordance with
Section 8.3.1(h) with respect to the cost of any such actions to overcome such
shortage or unavailability of craft or labor to perform


202

--------------------------------------------------------------------------------





the Work taken by Contractor that have been agreed in writing by Owner;
provided, that any Change Order requested by Contractor in connection with the
foregoing shall only provide for payment of costs incurred by Contractor to
overcome such unavailability of craft or labor delays (or an adjustment to the
Contract Price), and Owner shall have the right hereunder to accept or reject
such Change Order in its sole and absolute discretion. If Owner accepts such
Change Order, then Contractor shall not have any right under this Agreement to
any extension to the Guaranteed Substantial Completion Dates and the other Key
Date Schedule as a result of any shortage or unavailability of craft or labor as
a result of such Named Windstorm, except to the extent agreed in such Change
Order. If Owner exercises its rights to reject such Change Order request, then,
if such shortage or unavailability of craft or labor delays Contractor in the
performance of Critical Path Items such that, based on the CPM Schedule and
using critical path analysis, Contractor will fail to achieve Substantial
Completion by the Target Substantial Completion Date, then, subject to
Contractor’s compliance with its duty to mitigate in accordance with
Section 18.2.4 and Contractor’s having implemented and followed the actions
agreed with Owner pursuant to this Section 18.4, Contractor may, as its sole and
exclusive remedy hereunder resulting from such shortage or unavailability of
craft or labor caused by such Named Windstorm, request a Change Order in
accordance with Section 8.3.1(h) with respect to adjustments to the Guaranteed
Substantial Completion Dates and the other Key Date Items as determined in
accordance with Section 8.4.1(a), but Contractor shall not otherwise be entitled
to any adjustment to the Contract Price as a result of such shortage or
unavailability. Contractor shall include all Change Order claims allowed
pursuant to this Section 18.4 by the Claim Submission Deadline with respect to
the Named Windstorm.

ARTICLE 19    

TERMINATION AND SUSPENSION

19.1    Owner’s Termination for Convenience. Owner shall have the right to
terminate this Agreement or Contractor’s performance of all of the Work without
any cause and providing any reason, by providing Contractor with a written
notice of termination, to be effective upon receipt by Contractor.
19.1.1    Payment for Termination for Convenience.
(a)    Upon any termination for convenience by Owner pursuant to this
Section 19.1, Contractor shall, subject to the remaining provisions of this
Section 19.1.1, be paid the sum of: (i) with respect to Work for which
Contractor is to be paid based on the completion of Milestones, the reasonable
value of the Work performed prior to termination as determined in accordance
with Section 19.1.1(d), but in no event more than the Milestone Payment Amount
for the Milestone to which such Work relates; plus (ii) with respect to Work for
which Contractor is to be paid based on progress or on a time and materials
basis, the reasonable value of the Work performed prior to termination
determined in accordance with Section 6.2.4 and the Payment Schedule, or in
accordance with Section 6.3.4 and Appendix KK, as applicable; plus (iii) costs
incurred to perform Work for which a Change Order is pending that is not
disputed by Owner at the time of termination, to the extent such costs are
actually incurred prior to the date of termination; (iv) reasonable
demobilization costs incurred by Contractor, submitted in


203

--------------------------------------------------------------------------------





accordance with this Section 19.1.1; plus (v) reasonable and prudent
cancellation fees or charges under any Supply Contracts (not including any
Supply Contracts with Affiliates) imposing a contractual obligation on
Contractor with respect to such cancellation costs, that are not assigned to
Owner pursuant to Section 19.7; less (vi) that portion of the Contract Price
previously paid to Contractor.
(b)    If, at the date of such termination, Contractor has purchased, prepared
or fabricated any Equipment or other component of the LNG Facility off the Site
for subsequent incorporation into the LNG Facility, and: (i) Contractor delivers
such Equipment, portion of Equipment or such component to the Site as directed
by Owner, or to such other place as Owner shall reasonably direct; (ii) title to
such Equipment, portion of Equipment or such component is transferred to Owner
or the Common Facilities Owner, as applicable, free and clear of all Liens,
charges or encumbrances; and (iii) the Supply Contract for the procurement of
such Equipment is assigned to Owner or the Common Facilities Owner, as
applicable, the Equipment and such component of the LNG Facility shall be
included in the Work for which Contractor shall be paid.
(c)    Contractor shall submit all of its close-out and demobilization costs,
including any cancellation fees or charges that it has submitted to Owner for
payment, to Owner for verification and audit within [***] Days following the
effective date of termination.
(d)    With respect to payments made for reaching Milestones, the Parties
recognize and agree that the amount and timing of the Milestone Payments have
been determined in part to provide a mutually agreeable cash flow to Contractor
and do not necessarily represent the value of the Work performed under the
Milestones. As such, in the event of a termination for convenience, Contractor
shall not be entitled to the full compensation for such Milestones performed but
instead shall be entitled to the reasonable value of the Work actually performed
without Defects. Contractor shall provide Owner with full documentation to
support any claim for payment pursuant to this Section 19.1.1.
(e)    In no event shall: (i) Contractor be entitled to receive payment for Work
performed to repair or replace loss or damage to the Work if Contractor has
received proceeds from insurance policies obtained under Article 16 in
connection with such loss or damage; (ii) Contractor be entitled to receive any
amount for overhead, contingency or risk on Work not performed, or anticipatory
profit; or (iii) the amount to be paid to Contractor pursuant to this
Section 19.1.1, together with all other amounts previously paid to Contractor
under this Agreement, exceed the Contract Price.
(f)    Notwithstanding anything to the contrary herein, if this Agreement is
terminated prior to the FNTP Date but after issuance of one or more Limited
Notices to Proceed, the maximum amount paid to Contractor under this
Section 19.1.1 shall not exceed the aggregate amount of the Maximum LNTP Payment
Amounts as set forth in such Limited Notices to Proceed.
19.1.2    SOLE AND EXCLUSIVE REMEDY. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, IN THE CASE OF A


204

--------------------------------------------------------------------------------





TERMINATION OF THIS AGREEMENT PURSUANT TO WHICH THIS SECTION 19.1 SHALL OR WILL
APPLY PURSUANT TO THE TERMS OF THIS AGREEMENT, CONTRACTOR’S SOLE AND EXCLUSIVE
REMEDIES, WHETHER IN TORT, CONTRACT OR OTHERWISE AGAINST OWNER OR THE COMMON
FACILITIES OWNER, AS APPLICABLE, SHALL BE STRICTLY LIMITED TO THE RIGHT TO
PAYMENT IN ACCORDANCE WITH THIS SECTION 19.1. NOTHING IN THIS SECTION 19.1.2
SHALL PRECLUDE CONTRACTOR FROM PURSUING DISPUTES UNDER ARTICLE 20 FOR DISPUTED
CHANGE ORDERS PENDING AT THE TIME OF TERMINATION.

19.2    Owner Suspension for Convenience. Owner may, for any reason and in its
sole and absolute discretion, at any time and from time to time, by written
notice to Contractor, suspend the carrying out the Work or any part thereof,
whereupon Contractor shall suspend the carrying out of such suspended Work for
such time or times and in such manner as Owner may require, and shall take
reasonable steps to minimize any costs associated with such suspension and shall
take such further actions as are described in Section 19.6. Upon Owner’s notice
of termination of such suspension, Contractor shall promptly recommence the Work
under the same terms and conditions and, to the extent possible, with the same
materials, Equipment, Construction Equipment, labor and other resources that
were employed prior to the suspension.

19.3    Default by Contractor.
19.3.1    Contractor Events of Default. Each of the following shall constitute a
“Contractor Event of Default”:
(a)    Contractor shall fail to pay or cause to be paid when due any amount
payable by Contractor to Owner in accordance with the terms and conditions of
this Agreement, and such failure continues and is not cured within [***]
Business Days after written notice from Owner regarding such failure;
(b)    Contractor shall fail to provide or maintain in effect a Letter of Credit
required to be provided by Contractor after Contractor has initially provided
such Letter of Credit, or Contractor shall fail to provide additional assurances
in accordance with Section 17.3, and such failure continues and is not cured
within [***] Business Days after written notice from Owner regarding such
failure;
(c)    Contractor shall fail to provide or maintain in effect the Contractor
Guarantee required to be provided by Contractor, or Contractor Guarantor
breaches, defaults or fails to comply with any material covenant or material
obligation of Contractor Guarantor under the Contractor Guarantee, and such
failure, breach, failure to comply or event of default continues and is not
cured within [***] Business Days after written notice from Owner regarding such
failure, which cure in the case of a breach, default or failure to comply by
Contractor Guarantor may include Contractor’s delivery of a replacement
Contractor Guarantee that cures such failure, breach or event of default from a
Person acceptable to Owner in Owner’s sole discretion; provided, however, that
if such replacement Contractor Guarantor satisfies the


205

--------------------------------------------------------------------------------





requirements of Section 17.3, Owner’s acceptance of such Person shall not be
unreasonably withheld;
(d)    Contractor’s Abandonment of the Work;
(e)    Contractor shall fail to perform any material covenant or material
obligation hereunder not otherwise addressed in this Section 19.3.1, and
Contractor shall fail to commence the cure of such failure within [***] Days
after receipt of notice from Owner identifying such failure, or if, having
commenced the cure within such period, Contractor shall fail (i) to diligently
pursue such cure in a manner in compliance with this Agreement; (ii) to cure
such failure within [***] Days after Contractor’s receipt of such notice, or
such longer period of time as Contractor and Owner agree is reasonably necessary
to complete such cure; or (iii) provided that Contractor has ordered the
Equipment necessary to effectuate such cure within [***] Days of receipt of
Owner’s notice of Contractor’s failure to perform such material covenant or
obligation, if it is not reasonably possible to cure such failure to perform
within such [***] Day period due to extended delivery times of Equipment
necessary to effectuate such cure, then Contractor shall be afforded an extended
cure period (reflecting the delivery time for such Equipment and a reasonable
period of time for installation) to enable Contractor to cure such failure while
at all times exercising all practicable diligence and expediting the delivery of
the long lead Equipment;
(f)    Contractor shall fail to provide or maintain the insurance coverage as
required under this Agreement, and such failure continues and is not cured
within [***] Business Days after written notice from Owner regarding such
failure;
(g)    subject to Owner having paid undisputed amounts owed to Contractor in
accordance with this Agreement, Contractor shall fail to discharge or bond Liens
filed by any Subcontractor as required under this Agreement;
(h)    subject to Owner having paid undisputed amounts owed to Contractor in
accordance with this Agreement, Contractor shall fail to make undisputed
payments to Subcontractors for labor or materials owed in accordance with the
respective Subcontracts, and such failure continues and is not cured within
[***] Business Days after written notice from Owner regarding such failure;
(i)    any representation or warranty under Article 13 made by Contractor
hereunder shall prove to be incorrect (and, with respect to those contained in
Section 13.1.5, shall have been incorrect as of the Effective Date), such
failure continues and is not cured within [***] Days after written notice from
Owner regarding such failure, and such failure has a material adverse effect
upon the Liquefaction Project or Contractor’s ability to perform its obligations
under this Agreement;
(j)    Contractor shall: (i) generally not, or shall be unable to, or shall
declare in writing its inability to, pay its debts as such debts become due and
such failure is not cured by Contractor within [***] Business Days; (ii) file or
have filed against it a petition in


206

--------------------------------------------------------------------------------





bankruptcy; or (iii) have a trustee or receiver appointed with respect to all or
a portion of its properties or affairs;
(k)    the Contractor Guarantor shall: (i) generally not, or shall be unable to,
or shall declare in writing its inability to, pay its debts as such debts become
due; (ii) file or have filed against it a petition in bankruptcy; or (iii) have
a trustee or receiver appointed with respect to all or a portion of its
properties or affairs, and such failure continues and is not cured by Contractor
within ten (10) Business Days, which cure may include Contractor’s delivery of a
replacement Contractor Guarantee from a Person acceptable to Owner in Owner’s
sole discretion;
(l)    Contractor incurs Delay Liquidated Damages equal to the Delay LD Cap,
without regard to whether such Liquidated Damages have actually been paid;
(m)    (i) Contractor fails to propose a reasonable Recovery Plan in accordance
with Section 4.4.2 (without regard as to whether or not Owner has approved the
proposed Recovery Plan, but without limiting Owner’s right to challenge the
reasonableness of such plan); or (ii) Contractor provides a Recovery Plan but
fails to materially comply with that Recovery Plan, and in either case such
failure continues and is not cured within [***] Business Days after written
notice from Owner regarding such failure;
(n)    if at any time prior to the Guaranteed Substantial Completion Date for a
Stage, Contractor’s performance of the Work is delayed such that such Stage is
not projected to achieve Substantial Completion until after the Guaranteed
Substantial Completion Date for such Stage to such an extent that the Delay LD
Cap for such Stage would be met, and either: [***].
(o)    Contractor is required pursuant to Section 17.3 to provide either an
alternative parent company guarantee or an additional letter of credit to Owner
as set forth in Section 17.3, and Contractor fails to provide such parent
company guarantee or additional letter of credit within [***] Business Days
following Owner’s request for such assurance.
Contractor’s attempt to cure any failures as described in any of the foregoing
shall not restrict or prohibit Owner from exercising its rights under
Section 19.3.2 with respect to any other Contractor Event of Default that may
occur during such cure period.
19.3.2    Owner’s Remedies.
(a)    Upon the occurrence of a Contractor Event of Default, Owner may, at its
option, undertake any one (1) or more of the following:
(i)    cure the same and recover from Contractor or offset against amounts
otherwise owing to Contractor or draw from the Letter of Credit the reasonable
and substantiated amounts expended by Owner in effecting the cure;


207

--------------------------------------------------------------------------------





(ii)    suspend performance of Contractor’s obligations hereunder;
(iii)    terminate this Agreement; provided, however, that in the case of a
Contractor Event of Default as described in Section 19.3.1(n) with respect to a
Stage, Owner may only terminate this Agreement prior to the Guaranteed
Substantial Completion Date for such Stage; or
(iv)    subject to the provisions of Sections 4.3.2(d), 5.2.2(c) and 19.3.1(n),
Article 15, Article 20 and Article 21, including the exclusions, apportionment
and limitations of liability and the Parties’ mutual waiver of any right of
equitable rescission therein, exercise any other rights available to Owner at
law or in equity.
(b)    In addition, Owner shall be entitled to suspend performance of
Contractor’s obligations hereunder immediately upon written notice to Contractor
(without waiting for the expiration of the cure periods specified in this
Section ‎19.3.2) for such period and to such extent as may be reasonable in the
circumstances in a case where the Contractor Event of Default gives rise to an
emergency with respect to the safety of Persons or property, including the Work.
All remedies for a Contractor Event of Default shall be cumulative and the
exercise of one (1) shall not preclude the exercise of another.
19.3.3    Additional Owner Rights Upon Termination for Contractor Event of
Default.
(a)    If Owner terminates this Agreement for a Contractor Event of Default,
then Owner may in its sole and absolute discretion: (i) enter onto the Site and
take possession of all equipment, tools, supplies, scaffolding and machinery
rented by Contractor for purposes of completing the Work (but not including any
equipment, tools, supplies, scaffolding and machinery owned by Contractor or its
Affiliates), and all Equipment and Work Product; (ii) take assignment of any or
all of the Supply Contracts (excluding Affiliates of Contractor but including
CIMTAS and any other Affiliate of Contractor that is no longer wholly directly
or indirectly owned by Contractor, the Contractor Guarantor or any Person that
directly or indirectly owns the equity interests of Contractor Guarantor); and
(iii) complete the Work either itself or through others.
(b)    Upon termination of this Agreement by Owner for a Contractor Event of
Default, Contractor shall not be entitled to any further payments of the
Contract Price except for Work previously performed and such other amounts as
calculated using the principles in Section 19.1.1, less that portion of the
Contract Price previously paid to Contractor (and subject to Owner’s right to
withhold payments under this Agreement). In no event shall the amount paid to
Contractor pursuant to this Section 19.3, together with all other amounts
previously paid to Contractor under this Agreement, exceed the Contract Price,
nor shall Contractor be entitled to payment of any such amounts until
Contractor’s liability for damages hereunder has been determined in accordance
with Section 19.3.3(c).


208

--------------------------------------------------------------------------------





(c)    In the event of a termination of this Agreement for a Contractor Event of
Default pursuant to this Section 19.3.3, the Parties agree that Owner shall be
entitled to all damages, losses and actual and reasonable costs and expenses
incurred by Owner arising out of or resulting from such Contractor Event of
Default, including: (i) any and all Delay Liquidated Damages that have accrued
in accordance with Section 4.3.1 prior to the date of termination, subject to
the termination date having occurred after the Guaranteed Substantial Completion
Date of a Stage; and (ii) Owner's actual and reasonable costs (at fully burdened
rates for internal personnel costs) of replacing Contractor and mobilizing one
(1) or more other contractors in order to complete the Work above the remaining
unpaid portion of the Contract Price, including: (A) all actual and reasonable
costs of preparing requests for proposals, soliciting and negotiating with
contractors; (B) all actual and reasonable costs for the replacement contractors
to mobilize, review and understand the LNG Facility, the Liquefaction Project
and related documents, and meet with the Liquefaction Project participants in
order to get to substantially the same position as Contractor was at the point
of termination; and (C) all actual and reasonable costs for the replacement
contractors to complete the Work as soon as reasonably practicable and to
warrant all Work otherwise completed by Contractor. Upon determination of the
total cost of the Work, Owner shall notify Contractor in writing of the amount,
if any, that Contractor shall pay Owner or Owner shall pay Contractor.
Contractor acknowledges that in the event of such a termination, Owner may enter
into a fixed price contract for the completion of the LNG Facility and that the
cost to complete the LNG Facility in such event may greatly exceed the cost
hereunder.
(d)    IF IT IS DETERMINED FOR ANY REASON THAT A CONTRACTOR EVENT OF DEFAULT HAD
NOT OCCURRED OR THAT OWNER WAS NOT ENTITLED TO TERMINATE THIS AGREEMENT PURSUANT
TO THIS SECTION 19.3, SUCH TERMINATION WILL BE DEEMED TO BE A TERMINATION FOR
CONVENIENCE PURSUANT TO SECTION 19.1 AND CONTRACTOR’S SOLE AND EXCLUSIVE
REMEDIES WHETHER IN TORT, CONTRACT OR OTHERWISE AGAINST OWNER OR THE COMMON
FACILITIES OWNER, AS APPLICABLE, SHALL BE STRICTLY LIMITED TO THE RIGHT TO
PAYMENT AS PROVIDED IN SECTION 19.1.1.

19.4    Default by Owner.
19.4.1    Owner Events of Default. Each of the following shall constitute an
“Owner Event of Default”:
(a)    Owner shall fail to pay or cause to be paid any amount payable by Owner
to Contractor when due in accordance with the terms and conditions of this
Agreement, except for any sum that (i) Owner has Disputed in accordance with
Section 6.4; or (ii) Owner has the right to withhold or offset payment thereof
under Section 6.5, and such failure shall continue and is not cured within ten
(10) Business Days after written notice from Contractor regarding such failure;
(b)    any representation or warranty made by Owner hereunder shall prove to be
false or incorrect, such failure shall continue and is not cured within [***]
Days after written notice from Contractor regarding such failure, and such
defect shall have a material adverse effect upon Owner’s ability to perform its
obligations under this Agreement; or


209

--------------------------------------------------------------------------------





(c)    Owner: (i) shall generally not, or shall be unable to, or shall declare
in writing its inability to, pay its debts as such debts become due; or
(ii) shall file or have filed against it a petition in bankruptcy; or
(iii) shall have a trustee or receiver appointed with respect to all or a
portion of its properties or affairs, and such failure shall continue and is not
cured within [***] Business Days after written notice from Contractor regarding
such failure.
19.4.2    Contractor’s Remedies. Upon the occurrence of an Owner Event of
Default specified in Section 19.4.1:
(a)    Contractor may serve Owner with a notice of intent to suspend the Work (a
“Suspension Notice”) on or after [***] Days after the occurrence of an Owner
Event of Default that is continuing as of the date of such Suspension Notice,
effective immediately or on such later date as Contractor indicates in the date
of the Suspension Notice, and may thereafter suspend the Work; and
(b)    on or after [***] Days after the suspension of the Work in accordance
with Section 19.4.2(a) and provided that the Owner Event of Default is
continuing as of such date, Contractor may serve Owner with a notice of intent
to terminate this Agreement (a “Termination Notice”) effective immediately or
within [***] Days thereafter, and if the Owner Event of Default has not cured by
the termination date indicated in the Termination Notice, this Agreement shall
terminate in accordance with the Termination Notice;
provided, that in either case upon cure of such Owner Event of Default by Owner,
the aforementioned rights shall no longer be applicable.
19.4.3    Mitigation. After Contractor shall have suspended the Work under
Section 19.4.2, Contractor shall take reasonable steps towards mitigating the
costs and expenses it incurs hereunder.
19.4.4    Termination due to Suspension or Force Majeure. If all or a
substantial portion of the Work is suspended by Owner pursuant to Section 19.2
for [***] consecutive Days or [***] Days in the aggregate, or is stopped due to
one (1) or more Force Majeure events for [***] Days in the aggregate, Contractor
may terminate this Agreement upon [***] Days prior written notice to Owner;
provided, however, in the case of Force Majeure events, if Owner agrees to pay
delay costs in accordance with Section 18.1.2(a)(ii) beginning on Day [***],
without applying the [***] Day threshold or the [***] limitation on Owner’s
liability as set forth in Section 18.1.2(a)(ii), Contractor shall not have the
right to terminate this Agreement under this Section in connection with such
Force Majeure events.
(a)    IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 19.4.2
OR SECTION 19.4.4, CONTRACTOR’S SOLE AND EXCLUSIVE REMEDY SHALL BE PAYMENT OF
THE AMOUNTS THAT WOULD BE OWING PURSUANT TO SECTION 19.1.1, AND CONTRACTOR:


210

--------------------------------------------------------------------------------





(i)    AGREES THAT SUCH PAYMENT SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF
CONTRACTOR, WHETHER IN TORT, CONTRACT OR OTHERWISE, WITH RESPECT TO THE
TERMINATION OF THIS AGREEMENT; AND
(ii)    HEREBY WAIVES AND RELEASES (AND SHALL CAUSE THE OTHER MEMBERS OF THE
CONTRACTOR GROUP TO WAIVE AND RELEASE) THE OWNER GROUP FROM LIABILITY FOR ANY
CLAIMS AND EXPENSES (INCLUDING COURT COSTS, ATTORNEYS’ FEES AND DISBURSEMENTS,
AND OTHER LITIGATION COSTS) SUFFERED BY ANY CONTRACTOR GROUP MEMBER IN
CONNECTION WITH SUCH TERMINATION.

19.5    Cure Rights of Lenders.
19.5.1    Right to Cure. Each Lender shall have the right to cure any Owner
Event of Default or other breach of this Agreement, which shall include
reasonable rights of access, if requested by such Lender, and the right to
receive reasonably requested information, if either is necessary for such Lender
to cure such Owner Event of Default or other breach; provided, that such Lender
shall not receive any right of access or information beyond that to which Owner
is entitled to hereunder.
19.5.2    Notices. If Owner provides Contractor with the identity and contact
information of any Lender, Contractor shall provide such Lender with a copy of
each notice by Contractor of an Owner Event of Default, Suspension Notice,
Termination Notice, notice terminating this Agreement, notice of Force Majeure,
Impact Notice and written amendment to or waiver of rights under this Agreement
proposed by Contractor to Owner (other than a Change Order) with respect to this
Agreement at the same time, and in the same manner, as Contractor furnishes such
notice to Owner.

19.6    Contractor General Obligations Upon Suspension. During any suspension of
the Work, Contractor shall properly protect and secure such suspended Work in
such manner as Owner may reasonably require. Unless otherwise instructed by
Owner, Contractor shall during any suspension, subject to Owner making the
undisputed payments due to Contractor during such suspension, including pursuant
to Change Orders issued under Section 8.3.1 as a result of such suspension,
maintain its staff and labor on or near the Site and otherwise be ready to
proceed expeditiously with the Work upon receipt of Owner’s further
instructions; provided, that after a period of thirty (30) Days, Contractor may
fully demobilize the Work; provided, further, that, during any suspension of the
Work, notwithstanding any demobilization, and until termination of this
Agreement, Contractor shall maintain, at a minimum, Site management and security
(the cost of which shall be included in the Change Order, if any, issued
pursuant to Section 8.3.1(e) or 8.3.1(i), as applicable).

19.7    Contractor General Obligations Upon Termination. Upon termination of
this Agreement under this Article 19, Contractor shall, using GECP:
(a) discontinue the Work on the date and to the extent specified in the notice
of termination; (b) place no further orders under Supply Contracts, or any other
items or services except as may be necessary for completion of such portion of
the Work as is not discontinued; (c) unless Owner elects to take assignment of a


211

--------------------------------------------------------------------------------





Supply Contract, promptly make commercially reasonable efforts to cancel the
Supply Contracts on terms reasonably satisfactory to Owner; (d) assist Owner in
the maintenance, protection, and disposition of Work in progress; (e) cooperate
with Owner in the efficient transition of the Work; (f) cooperate with Owner in
the transfer of the Work Product, including Drawings and Specifications,
Permits, Licenses; and (g) thereafter execute only that portion of the Work as
may be necessary to preserve and protect Work already in progress and to protect
Equipment at the Site, or in storage off-Site or while in transit, and to comply
with any Applicable Laws. Owner may, at its sole option, take assignment of any
or all of the Supply Contracts, including Supply Contracts with CIMTAS but
excluding other Affiliates of Contractor.

19.8    Termination for Delay in FNTP Date. If the FNTP Date does not occur on
or before the date that is [***] Years after the Effective Date and the Parties
have not reached agreement as to how to proceed with the Agreement on or before
such date, either Party may terminate this Agreement in its sole discretion at
any time after such date by providing the other Party with a written notice of
termination, to be effective upon receipt by the receiving Party.
Notwithstanding anything to the contrary herein, if this Agreement is terminated
pursuant to this Section 19.8, except in connection with a Limited Notice to
Proceed and subject to Section 19.1.1(f), Contractor shall not have any right to
receive any payment hereunder, and Owner shall have no obligation to make any
payment to Contractor hereunder, in connection with the termination of this
Agreement.

19.9    WAIVER OF CERTAIN RIGHTS. CONTRACTOR waives any right it may have under
any Applicable Laws or EQUITABLE PRINCIPLES to suspend performance of the Work
or terminate this Agreement, except as expressly authorized by this Article 19.

ARTICLE 20    

DISPUTE RESOLUTION
Any disputes, controversies or claims between Owner and Common Facilities Owner
on the one hand, and Contractor on the other hand (the “Disputing Parties”)
arising under or related to this Agreement (a “Dispute”), including the
construction, validity, enforceability, breach, termination of this Agreement,
that is not resolved in the ordinary course by the Parties, shall be resolved in
accordance with the procedures established in this Article 20. References to
Owner in this Article 20 shall be read and understood to include a reference to
Common Facilities Owner. Common Facilities Owner hereby agrees and appoints
Owner as its attorney-in-fact to pursue any Claims or Disputes that Common
Facilities Owner may have against Contractor hereunder or in connection with
this Agreement or the Work.

20.1    Notice of Dispute. Either Disputing Party shall give notice to the other
Party in writing that a Dispute has arisen (“Dispute Notice”).

20.2    Informal Dispute Resolution.
20.2.1    Executive Officer Negotiation. If the Disputing Parties have failed to
resolve the Dispute within [***] Business Days after the Dispute Notice was
given, the


212

--------------------------------------------------------------------------------





Disputing Parties shall seek to resolve the Dispute by negotiation between the
executive officers of each Disputing Party. Such executive officers shall
endeavor to meet and attempt to amicably resolve the Dispute. If the Disputing
Parties are unable to resolve the Dispute for any reason through negotiation
within [***] Business Days after the Dispute Notice was given, then the Dispute
shall be finally resolved in accordance with the following provisions of this
Article 20.
20.2.2    Designated Claims. If (a) the executive officers of each Disputing
Party have met and the Disputing Parties are unable to resolve a Dispute or
Disputes in accordance with Section 20.2.1 through negotiation within thirty
(30) Business Days after the applicable Dispute Notice was given; and (b) such
Dispute is a Designated Claim (as defined in Appendix XX), the Disputing Parties
shall be entitled to inspect and copy the documents in accordance with
Appendix XX to the extent permitted therein.
20.2.3    Early Arbitration. Notwithstanding anything to the contrary in
Section 20.2 or Section 20.3, arbitration may be initiated before completion of
negotiation or mediation pursuant to Section 20.2 or Section 20.3, if necessary,
and only to the extent necessary, to preserve a Party's rights or to avoid
irreparable harm pending resolution of the Dispute, but any such proceedings
shall be limited to those purposes until the negotiation or mediation is
completed or the time for negotiation has expired.

20.3    Mediation.
20.3.1    Initiation of Mediation. If a Dispute is not resolved by the
negotiations described in Section 20.2, either Party may initiate mediation;
provided, however, that if Owner has exercised its copy and inspection rights
under Appendix XX, and subject to Section 20.3.3, such mediation shall not
commence until Owner has had a reasonable opportunity to review the Books and
Records and other documents produced or required to be produced pursuant to
Appendix XX. The Parties shall work together for period of [***] Days to jointly
choose a mediator, but if the Parties cannot agree on a mediator, then the
mediation and the identification of the mediator shall be initiated by the
method prescribed in the AAA Rules in effect at the time the Dispute arises. The
mediation shall be attended by representatives of Owner and Contractor that have
sufficient authority to resolve the Dispute or have ready access to persons with
such authority.
20.3.2    Conduct of Mediation. Unless Owner and Contractor otherwise agree, the
mediation shall be administered by the AAA and conducted by an independent
mediator and in accordance with the AAA Rules in effect at the time of the
Dispute Notice. The mediation shall be conducted in Houston, Texas, and the
Parties shall endeavor to conduct the mediation within [***] calendar days after
the notice initiating mediation is delivered, unless a different time is agreed
to by the Parties or the Parties have not provided all of the documents required
under Appendix XX.
20.3.3    Mandatory Mediation. Subject to Section 20.2.3, completion of the
negotiations and mediation is a condition precedent to the initiation of
arbitration and no Dispute shall be brought either separately or together with
other claims or disputes, unless such Dispute first has been the subject of
negotiations and mediation; provided, however, that with respect to a


213

--------------------------------------------------------------------------------





Designated Claim, Owner and Contractor shall each have the right to immediately
commence an arbitration pursuant to Section 20.4 with respect to any such claim
at any time after the end of the negotiating period in Section 20.2.2.

20.4    Arbitration and Arbitration Procedures. Any Dispute that is not settled
pursuant to Section 20.2 or Section 20.3 shall be finally settled by arbitration
in accordance with the AAA Rules in effect at the time of the Dispute Notice
(except as they may be modified herein or by mutual agreement of the Disputing
Parties), as follows:
20.4.1    Location; Arbitration Request. The place of arbitration shall be
Houston, Texas, and the language of the arbitration shall be English. The
Disputing Party initiating recourse to arbitration shall submit a request for
arbitration (“Request for Arbitration”) as provided under the AAA Rules. Any
questions regarding the enforceability of the arbitration requirements set forth
herein, or the arbitration of claims arising out of or relating to the Work or
this Agreement shall be resolved by an arbitration tribunal selected in
accordance with this Agreement.
20.4.2    Arbitration Tribunal. The arbitration proceeding shall be conducted by
a tribunal (the “Tribunal”) comprised of three (3) neutral and impartial
arbitrators selected in accordance with the process and each having the
qualifications set forth in this Section 20.4. Each of the Disputing Parties
shall nominate one (1) arbitrator by filing a notice of appointment of such
arbitrator with the AAA in accordance with the AAA Rules. If a Party fails to
nominate an arbitrator in accordance with this Section 20.4.2, the AAA shall
appoint an arbitrator in accordance with this Section 20.4 and the AAA Rules.
Within [***] Days after the nomination or appointment of the second arbitrator,
the two (2) party-nominated or appointed arbitrators shall nominate the third
arbitrator to serve as chairperson of the Tribunal. In the event that the
party-nominated or appointed arbitrators are unable to agree on the third
arbitrator within the time provided by this Section 20.4.2, any arbitrators or
the chairperson of the Tribunal shall, as necessary, be appointed by the AAA in
accordance with the AAA Rules.
20.4.3    Qualifications of Arbitrators. Each of the three (3) arbitrators is to
be experienced with the engineering and construction industry or disputes on
large construction projects. At least two (2) of the arbitrators, including the
chairperson, shall be attorneys with at least fifteen (15) years of legal
experience relating to the engineering and construction industry, or retired
judges with experience in disputes with respect to large construction projects.
A non-lawyer arbitrator, if any, shall have at least twenty (20) years of
experience in the engineering and construction industry and shall be trained and
have served as an arbitrator. All arbitrators shall be fluent in English.
20.4.4    Discovery. Each Disputing Party shall have the right to request the
other Disputing Party and any nonparties to produce documents and to request
depositions of the other Disputing Party and other Persons. In making any
determination regarding the scope of production, including the production of
documents and depositions, the arbitration tribunal selected under
Section 20.4.2 shall be guided by the Federal Rules of Civil Procedure as
applied by the United States District Court for the Southern District of Texas.


214

--------------------------------------------------------------------------------





20.4.5    Expedited Procedures. In the event that Owner and Contractor do not
agree upon whether Mechanical Completion for a Stage, Ready for Start-Up for a
Stage, or Substantial Completion of a Stage has been achieved pursuant to
Section 9.2.2, 9.4.2 or 9.8, respectively, either Party may initiate an
expedited arbitration process pursuant to this Section 20.4.5 by delivering a
notice of such expedited arbitration to the other Party. In the case of any such
expedited arbitration: (a) the provisions of Section 20.3 shall not be
applicable; (b) the thirty (30) Business Day period referred to in
Section 20.4.2 shall be reduced to a ten (10) Day period; (c) the Parties shall
use good faith efforts to promptly resolve any Disputes regarding discovery;
(d) the arbitration hearing shall be commenced as promptly as possible, giving
due consideration to the nature and complexity of the Dispute; and (e) the
Parties shall request that the arbitration tribunal issue its final award or
awards within twenty (20) Days after the conclusion of the arbitration hearings.
In no event shall the provisions of this Section 20.4.5 be construed or be
deemed to limit or modify Owner’s right to conduct audits pursuant to this
Agreement.

20.5    Entry of Judgment. The award of the Tribunal shall be final and binding
upon the Parties as from the date the Parties are notified of the award by the
Tribunal, and shall be the sole and exclusive remedy between the Parties
regarding any Disputes, issues or accounting presented to the Tribunal. Judgment
upon any award may be entered and enforced in any court having jurisdiction over
a Party or any of its assets. To the extent permitted by Applicable Laws, the
Parties hereby waive any right to appeal from or challenge any arbitral decision
or award, or to oppose enforcement of any such decision or award before a court
or any Governmental Authority, except with respect to the limited grounds for
modification or non-enforcement provided by any applicable arbitration statute
or treaty. For the purpose of the enforcement of an award, the Parties
irrevocably and unconditionally submit to the jurisdiction of a competent court
in any jurisdiction in which a Party may have assets and waive any defenses to
such enforcement based on lack of personal jurisdiction or inconvenient forum.

20.6    Fees and Expenses. Each Party shall bear its own costs, expenses and
attorney’s fees, including any disbursements and costs of arbitration,
associated with the resolution of Disputes in accordance with this Article 20,
and shall share equally the costs of mediation and arbitration, as applicable.
Notwithstanding anything to the contrary herein or in the AAA Rules, none of the
mediators or the arbitrators shall have the authority to allocate the costs or
expenses of the Dispute resolution proceedings.

20.7    Joinder; Consolidation. In order to facilitate the comprehensive
resolution of related Disputes, all Disputes between the Parties arising under
or related to this Agreement and all Disputes between Owner, Contractor and any
of Owner’s or Contractor’s respective Suppliers may be brought in a single
arbitration.
20.7.1    Joinder. The Parties to this Agreement are bound, each to each other,
by the arbitration provisions in this Agreement. Each Party to this Agreement
agrees, and Owner and Contractor, as applicable, shall use commercially
reasonable efforts to cause each of Owner’s or Contractor’s respective Other
Contractors and Suppliers that are Affiliates of Contractor or that have entered
into a Supply Contract directly with Contractor, to agree to be


215

--------------------------------------------------------------------------------





joined as an additional party to any arbitration begun under this Agreement or
any other agreement related to the LNG Facility between Owner, Contractor or any
of Owner’s or Contractor’s respective Other Contractors and Suppliers, and each
Party to this Agreement consents to the joinder of any Other Contractors or
Suppliers, in accordance with AAA Rules. Neither Owner nor Contractor shall
object to the joinder of any Supplier or Other Contractor that has agreed to be
joined as an additional party.
20.7.2    Consolidation. Upon the request of any Party to an arbitration
proceeding constituted under this Agreement, the AAA may consolidate such
arbitration proceeding with any other arbitration proceeding arising under or
related to this Agreement and other agreement related to the LNG Facility
between Owner, Operator or Owner’s or Contractor’s respective Other Contractors
and Suppliers, as provided in the AAA Rules. In deciding whether to consolidate,
the AAA may take into account any circumstances it considers to be appropriate
including whether (a) there are issues of fact or law common to the proceedings
so that a consolidated proceeding would be more efficient than separate
proceedings; and (b) any Party would be prejudiced by consolidation due to undue
delay or otherwise. If the parties to the arbitrations to be consolidated are
not the same, then the Parties shall have fifteen (15) Days from receipt of the
order of consolidation to nominate a three (3) member tribunal to serve as
arbitrators for the consolidated arbitration, and if no such agreement is
reached, all three (3) arbitrators shall be appointed by the AAA. The Parties
waive any right they may have to appeal or to seek interpretation, revision or
annulment of such order of consolidation under the AAA Rules or in any court.
The Parties agree that upon such an order of consolidation, they will promptly
withdraw their claims and any counterclaims and terminate any arbitration
brought under this Article 20, the subject of which has been consolidated into
another arbitral proceeding under this Section 20.7.2.

20.8    Confidentiality. Any Dispute Notice pursuant to Section 20.1, informal
Dispute resolution pursuant to Section 20.2, mediation pursuant to Section 20.3,
or arbitration pursuant to Section 20.4 relating to a Dispute (including a
settlement resulting from an arbitral award, documents exchanged or produced
during an arbitration proceeding, and memorials, briefs or other documents
prepared for the arbitration) shall be confidential and may not be disclosed by
the Parties, their employees, officers, directors, counsel, consultants, and
expert witnesses, except (a) (in accordance with Article 14) to the extent
necessary to enforce this Article 20, including the consolidation of related
Disputes as set forth in Section 20.7, or any arbitration award; (b) to enforce
other rights of a party to the Dispute: (c) to the Lenders and the Independent
Engineer, and their respective employees, officers, directors, counsel and
consultants, in accordance with and subject to the provisions of Article 14; or
(d) as required by Applicable Laws or the rules of any stock exchange applicable
to the Person making such disclosure; provided, however, that breach of this
confidentiality provision shall not void any settlement, expert determination or
award.

20.9    Continuation of Work During Dispute. Notwithstanding any Dispute,
Contractor shall continue to prosecute all of the Work diligently and in a good
and workmanlike manner in conformity with this Agreement. Except to the extent
provided in Section  19.4, Contractor shall not cease performance of the Work or
its obligations hereunder, or permit the performance of the


216

--------------------------------------------------------------------------------





Work to be delayed. Owner shall, subject to its right to withhold or offset
amounts pursuant to this Agreement, continue to pay Contractor amounts not in
Dispute in accordance with this Agreement; provided, however, that in no event
shall the occurrence of any negotiation or litigation prevent or affect Owner
from exercising its rights under this Agreement, including Owner’s right to
terminate pursuant to Article 19.

ARTICLE 21    

LIMITATION ON LIABILITY

21.1    CONTRACTOR OVERALL LIMIT OF LIABILITY. NOTWITHSTANDING ANY OTHER
PROVISIONS OF THE AGREEMENT TO THE CONTRARY, EXCEPT AS EXPRESSLY DESCRIBED IN
THIS SECTION 21.1, CONTRACTOR SHALL NOT BE LIABLE TO EITHER OR BOTH OWNER AND
THE COMMON FACILITIES OWNER UNDER THIS AGREEMENT, OR ANY CAUSE OF ACTION RELATED
TO THE SUBJECT MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT, TORT OR OTHERWISE,
FOR CUMULATIVE AGGREGATE AMOUNTS IN EXCESS OF THE MAXIMUM LIABILITY CAP, AND,
SUBJECT TO THE FOLLOWING PROVISIONS OF THIS SECTION 21.1, OWNER AND THE COMMON
FACILITIES OWNER HEREBY RELEASE CONTRACTOR FROM ANY LIABILITY IN EXCESS OF THE
MAXIMUM LIABILITY CAP; PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, BUT IN ANY
EVENT SUBJECT TO SECTION 21.2, THE LIMITATION OF LIABILITY SET FORTH IN THIS
SECTION 21.1 SHALL NOT APPLY TO: (A) CONTRACTOR’S OBLIGATION TO PERFORM AND
COMPLETE THE WORK NECESSARY TO ACHIEVE SUBSTANTIAL COMPLETION FOR EACH STAGE OF
THE LNG FACILITY (SUBJECT TO CONTRACTOR’S RIGHT TO PAY PERFORMANCE LIQUIDATED
DAMAGES WITH RESPECT TO A GUARANTEED PERFORMANCE LEVEL TO WHICH A MINIMUM
PERFORMANCE STANDARD APPLIES IN ACCORDANCE WITH SECTION 9.10); (B) CONTRACTOR’S
OBLIGATIONS UNDER ARTICLE 15; AND (C) CONTRACTOR’S OBLIGATION TO DELIVER TO
OWNER FULL LEGAL TITLE TO AND OWNERSHIP OF ALL OR ANY PORTION OF THE WORK AND
THE LNG FACILITY FREE AND CLEAR OF ANY LIENS OR OTHER ENCUMBRANCE IN ACCORDANCE
WITH THIS AGREEMENT; IN ALL CASES EVEN IF THIS AGREEMENT IS TERMINATED FOR A
CONTRACTOR EVENT OF DEFAULT. IN NO EVENT SHALL AMOUNTS INCURRED BY CONTRACTOR TO
PERFORM THE WORK, INCLUDING TO REPAIR OR REPLACE DEFECTIVE WORK, PRIOR TO
SUBSTANTIAL COMPLETION OF A STAGE, OR TO PERFORM ITS OBLIGATIONS HEREUNDER THAT
ARE COVERED BY PROCEEDS RECEIVED FROM INSURANCE COVERAGE OBTAINED BY CONTRACTOR
PURSUANT TO ARTICLE 16, BE COUNTED AGAINST THE LIMITATION OF LIABILITY SET FORTH
IN THIS SECTION 21.1.

21.2    LIMITATION ON CONSEQUENTIAL, PUNITIVE AND OTHER DAMAGES. NOTWITHSTANDING
ANY OTHER PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, NEITHER OWNER NOR THE
COMMON FACILITIES OWNER, NOR CONTRACTOR, SHALL BE LIABLE TO THE OTHER (OR TO ANY
OTHER PERSON


217

--------------------------------------------------------------------------------





CLAIMING THROUGH THEM OR UNDER THIS AGREEMENT) PURSUANT TO THIS AGREEMENT OR
UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT,
WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCTS
LIABILITY, PROFESSIONAL LIABILITY, INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE
OF ACTION FOR (A) SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
LOSSES OR DAMAGES; OR (B) LOSS OF PROFITS, LOSS OF USE, LOSS OF PRODUCT, LOSS OF
PRODUCTIVITY, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OR COST OF OBTAINING
OR MAINTAINING FINANCING, COST OF CAPITAL, LOSS OF OR REDUCTION IN BONDING
CAPACITY, LOSS OF GOODWILL, BUSINESS INTERRUPTION OR CLAIMS BY OWNER’S
CUSTOMERS, WHETHER OR NOT ANY OF THE FOREGOING ARE CONSIDERED OR CLASSIFIED AS
DIRECT, SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, AND OWNER, THE
COMMON FACILITIES OWNER AND CONTRACTOR ON BEHALF OF THEMSELVES AND ANY OTHER
PERSON CLAIMING THROUGH THEM OR UNDER THIS AGREEMENT, HEREBY WAIVE AND RELEASE
EACH OTHER FROM ALL SUCH LOSSES AND DAMAGES. THE WAIVER, RELEASE AND LIMITATION
OF LIABILITY SET FORTH IN THIS SECTION 21.2 SHALL NOT APPLY TO THE DELAY
LIQUIDATED DAMAGES SET OUT IN SECTION 4.3 OR THE PERFORMANCE LIQUIDATED DAMAGES
SET OUT IN SECTION 5.2, OR, IF SUCH LIQUIDATED DAMAGES AMOUNTS ARE FOUND TO BE
UNENFORCEABLE DUE TO A CHALLENGE BY CONTRACTOR OR CONTRACTOR’S GUARANTOR, TO ANY
ACTUAL DAMAGES PAYABLE IN LIEU OF SUCH LIQUIDATED DAMAGES AMOUNTS. IF CONTRACTOR
OR CONTRACTOR GUARANTOR SEEKS AN ORDER FROM A COURT OR A FINDING BY AN
ARBITRATOR TO INVALIDATE OR REDUCE ANY OF THE LIQUIDATED DAMAGES AMOUNTS SET
FORTH IN THIS AGREEMENT, CONTRACTOR SPECIFICALLY AGREES TO PAY OWNER ALL ACTUAL
DAMAGES INCURRED BY OWNER IN CONNECTION WITH THE FAILURE TO ACHIEVE THE
APPLICABLE GUARANTEED SUBSTANTIAL COMPLETION DATE OR GUARANTEED PERFORMANCE
LEVELS, AS APPLICABLE; PROVIDED, THAT THE FOREGOING SHALL NOT LIMIT CONTRACTOR’S
RIGHTS TO DISPUTE WHETHER OR NOT LIQUIDATED DAMAGES ARE ACTUALLY OWED. DAMAGES
CLAIMED BY THIRD PARTIES (BUT NOT INCLUDING ANY OWNER INDEMNIFIED PARTIES OR
CONTRACTOR INDEMNIFIED PARTIES) FOR WHICH CONTRACTOR OR OWNER HAVE A DUTY TO
INDEMNIFY THE OTHER PARTY PURSUANT TO THIS AGREEMENT, SHALL NOT BE SUBJECT TO
THE LIMITATIONS SET FORTH IN THIS SECTION 21.2. THE LIMITATIONS SET FORTH IN
THIS SECTION 21.2 SHALL APPLY TO ANY SUPPLIER THAT INCLUDES A SIMILAR WAIVER AND
LIMITATION ON LIABILITY IN FAVOR OF OWNER IN THE SUPPLY CONTRACTS SUCH SUPPLIER
ENTERS INTO WITH RESPECT TO THE WORK.

21.3    APPLICABILITY OF LIABILITY LIMITATIONS. EXCEPT TO THE EXTENT PROHIBITED
BY APPLICABLE LAWS, OR AS OTHERWISE STATED IN THIS AGREEMENT TO THE CONTRARY,
THE WAIVERS, RELEASES, EXCLUSIVE REMEDY PROVISIONS, DISCLAIMERS OF LIABILITY,
LIMITATIONS AND APPORTIONMENTS


218

--------------------------------------------------------------------------------





OF LIABILITY SET FORTH IN THIS AGREEMENT SHALL APPLY EVEN IN THE EVENT OF THE
NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, STRICT LIABILITY, BREACH OF DUTY (STATUTORY OR OTHERWISE), BREACH OF
CONTRACT, VIOLATION OF LAW OR OTHER LEGAL FAULT OF THE PERSON WHOSE LIABILITY IS
WAIVED, DISCLAIMED, LIMITED OR FIXED, A PRE-EXISTING DEFECT, OR ANY OTHER CAUSE
WHATSOEVER, AND SHALL EXTEND TO A PARTY’S AFFILIATES AND ITS AND THEIR
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS. [***].

21.4    EXCLUSIVE REMEDIES. IT IS THE INTENT OF THE PARTIES THAT TO THE EXTENT
THAT THERE ARE SPECIFIC REMEDIES SET OUT IN THIS AGREEMENT THAT ARE IDENTIFIED
AS THE SOLE AND EXCLUSIVE REMEDIES, SUCH REMEDIES SHALL BE THE SOLE AND
EXCLUSIVE RIGHTS AND REMEDIES OF THE PARTIES FOR THE OBLIGATIONS AND LIABILITIES
TO WHICH SUCH REMEDIES ARE EXPRESSLY STATED TO APPLY, NOTWITHSTANDING ANY OTHER
REMEDIES THAT MAY OTHERWISE BE AVAILABLE AT LAW OR IN EQUITY. NOTWITHSTANDING
THE FOREGOING, TO THE EXTENT THIS AGREEMENT DOES NOT SET FORTH A SPECIFIC
REMEDY, THE PARTIES MAY EXERCISE ANY RIGHTS AND OBTAIN ANY REMEDIES AVAILABLE AT
LAW OR IN EQUITY, OTHER THAN RESCISSION, AND EACH PARTY EXPRESSLY WAIVES ANY
RIGHT OF RESCISSION THAT MAY OTHERWISE BE APPLICABLE.

ARTICLE 22    

NOTICES

22.1    Address Information. Any notices and communications required or
permitted to be given hereunder shall be sufficient in all respects if given in
writing and delivered personally or sent by bonded overnight courier, or mailed
by U.S. Express Mail or by certified or registered United States Mail with
postage fully prepaid, or sent by facsimile transmission or other electronic
transmission (provided that any such facsimile or other electronic transmission
is confirmed either orally or by written confirmation), addressed to the
appropriate Party at the address for such Party shown below or at other such
address as such Party shall have designated by written notice delivered to the
Party giving such notice:


219

--------------------------------------------------------------------------------





 
If to Contractor:
Bechtel Oil, Gas and Chemicals, Inc.
 
 
 
3000 Post Oak Blvd.
 
 
 
Houston, TX 77056
 
 
 
E-mail: [###]@bechtel.com
 
 
 
Attn: Bhupesh Thakkar
 
 
 
 
 
 
With a copy to:
Bechtel Oil, Gas and Chemicals, Inc.
 
 
 
3000 Post Oak Blvd.
 
 
 
Houston, TX 77056
 
 
 
E-mail: [###]@bechtel.com
 
 
 
Attn: Manager of Legal
 
 
 
 
 
 
If to Owner:
Port Arthur LNG, LLC
 
 
 
2925 Briarpark Drive, Suite 900
 
 
 
Houston, TX 77042
 
 
 
E-mail: [###]@sempraglobal.com
 
 
 
Attn: Karim El Kheiashy
 
 
 
 
 
 
With a copy to:
Sempra Energy LNG
 
 
 
488 8th Avenue
 
 
 
San Diego, CA 92101
 
 
 
E-mail: [###]@sempraglobal.com
 
 
 
Attn: Martin Hupka
 
 
 
 
 
 
If to Common Facilities Owner:
PALNG Common Facilities Company, LLC
 
 
 
2925 Briarpark Drive, Suite 900
 
 
 
Houston, TX 77042
 
 
 
E-mail: [###]@sempraglobal.com
 
 
 
Attn: Karim El Kheiashy
 
 
 
 
 
 
With a copy to:
Sempra Energy LNG
 
 
 
488 8th Avenue
 
 
 
San Diego, CA 92101
 
 
 
E-mail: [###]@sempraglobal.com
 
 
 
Attn: Martin Hupka
 
 
 
 
 









220

--------------------------------------------------------------------------------







Whenever any notice is required to be given by Applicable Laws or this
Agreement, a written waiver thereof, signed by the Person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

22.2    Deliveries of Notices; Revised Notice Information. Unless otherwise
provided herein, any notice given in accordance with this Agreement shall be
deemed to have been given: (a) when delivered to the addressee in person or by
courier; (b) when transmitted by electronic transmission during normal business
hours, or if not transmitted during normal business hours, at the commencement
of normal business hours on the next Business Day; or (c) upon actual receipt by
the addressee after such notice has either been delivered to an overnight
courier or deposited in the United States Mail, as the case may be. A Party may
change the address and address for electronic transmissions to which such
communications are to be addressed, by giving written notice to the other Party
in the manner provided in Section 22.1.

22.3    Routine/Technical Correspondence. Owner and Contractor shall establish
channels of communication for routine and technical correspondence pursuant to
Appendix S that do not comply with this Article 22. Notwithstanding
establishment and use of such alternate channels of communication, any notices
of an Event of Default, claims, Disputes and similar communication and
correspondence shall not be effective unless and until delivered pursuant to and
in accordance with this Article 22.

ARTICLE 23    

MISCELLANEOUS

23.1    Entire Agreement. This Agreement, together with the Contractor Guarantee
and the Direct Agreement, sets forth all of the understandings and agreements
between the Parties solely with respect to the subject matter hereof and
supersede all prior agreements, negotiations, understandings and
representations, whether written or oral, between the Parties with respect to
the subject matter hereof. Each Party represents and warrants to the other that
it has not relied on any information or representations, express or implied,
provided by the other Party or any promises made by the other than as expressly
contained in this Agreement.

23.2    Amendments. This Agreement may not be amended, modified, varied or
supplemented except by an instrument in writing signed by Owner and Contractor.

23.3    Waiver. Unless otherwise specifically indicated herein, any waiver,
consent or acceptance or rejection of any kind or character by any Party of any
term or condition set forth in this Agreement, or of any breach or default
hereunder, shall be given or withheld in the sole and absolute discretion of the
waiving, consenting, accepting or rejecting Party and all such waivers,
consents, acceptances and rejections shall be in writing. No delay or omission
to exercise any right, power or remedy accruing to any Party as the result of
any breach or default hereunder shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter


221

--------------------------------------------------------------------------------





occurring, nor shall any waiver of any single breach or default be deemed or
otherwise constitute a waiver of any other breach or default theretofore or
thereafter occurring.

23.4    Effect of Review, Acceptance and Inspection. No acceptance or rejection
of, inspection of or failure to inspect, review or non-review of, or rejection
of or failure to reject, nor any comments with respect to any of the Work by
Owner pursuant to this Agreement shall relieve Contractor of any of its
obligations, guarantees or warranties hereunder.

23.5    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without giving effect to its
principles of conflicts of laws. The United Nations Convention on Contracts for
the International Sale of Goods shall not apply to this Agreement and shall be
disclaimed in and excluded from any Supply Contracts entered into by Contractor
in connection with the Work or the LNG Facility.

23.6    Severability. If any provision of this Agreement or the application
thereof to any Party or circumstance is held invalid or unenforceable to any
extent: (a) the remainder of this Agreement and the application of that
provision to the other Party or other circumstances is not affected thereby; and
(b) the Parties shall negotiate in good faith to replace that provision with a
new provision that is valid and enforceable and that effects the intent of the
Parties in such original provision.

23.7    Assignment and Assumption of Obligations.
23.7.1    Assignment. This Agreement may be assigned to other Persons only upon
the prior written consent of the non-assigning Party hereto, except Owner may,
upon notice to Contractor, assign this Agreement, in whole or part, to any of
its Affiliates or any of its co-venturers or to any Person who acquires an
ownership interest in Owner or the LNG Facility; provided, however, that if this
Agreement is assigned in part to any Person, that Owner shall remain fully
liable for the performance of Owner’s obligations hereunder; provided, further,
that if this Agreement is assigned in its entirety to any such Person, that such
assignee provides Contractor with a statement signed by a duly authorized
officer of such assignee confirming that such assignee has sufficient funds,
which may be through financing, to fulfill its monetary obligations under this
Agreement, and in either case, the assignment would not violate any Applicable
Law. Furthermore, Owner may assign, pledge or grant a security interest in this
Agreement and any form of security provided by Contractor hereunder, and all
claims resulting from any failure of performance with any provision of this
Agreement, to any Lender without Contractor’s consent. When duly assigned in
accordance with the foregoing, this Agreement shall be binding upon and shall
inure to the benefit of the assignee; provided, that any assignment by
Contractor pursuant to this Section 23.7 shall not relieve Contractor of any of
its obligations or liabilities under this Agreement. Any assignment not in
accordance with this Section 23.7 shall be void and without force or effect, and
any attempt to assign this Agreement in violation of this provision shall grant
the non-assigning Party the right, but not the obligation, to terminate this
Agreement at its option for Default.
23.7.2    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties, their successor and permitted assigns.


222

--------------------------------------------------------------------------------






23.8    Further Assurances. Contractor and Owner agree to provide such
information, execute and deliver any such instruments and documents and to take
such other actions as may be necessary or reasonably requested by the other
Party that are not inconsistent with the provisions of this Agreement and that
do not involve the assumptions of obligations greater than those provided for in
this Agreement, in order to give full effect to this Agreement and to carry out
the intent of this Agreement. In addition, Contractor agrees to cooperate with
any Lender: (a) to supply such information and documentation; (b) to grant such
written consents to the assignment of this Agreement; (c) to execute such
amendments to this Agreement as any Lender may require to the extent that the
requested changes do not adversely affect the rights, obligations and liability
limitations of Contractor hereunder and Contractor’s entitlement to payment in
accordance with this Agreement; and (d) to take such action or execute such
documentation as any Lender shall reasonably require.

23.9    No Third Party Beneficiaries. This Agreement is entered into for the
benefit of the Parties only, and except as may be specifically set forth herein,
no other Person shall be entitled to enforce any provision hereof or otherwise
be a third party beneficiary hereunder; provided, that the Lenders shall be
third party beneficiaries of Section 2.29, Section 19.5 and Section 23.7.
Nothing in this Agreement shall otherwise be construed to create any duty to, or
standard of care with reference to, or any liability to, any Person other than a
Party.

23.10    Excluded Interests. The execution of this Agreement shall not be deemed
to convey any estate or legal title in the Site or the LNG Facility. Each Party
expressly acknowledges that it has not relied on any representation or warranty
of the other Party in relation to this Agreement except for any representation
or warranty expressly set out or referred to in this Agreement; provided, that
nothing in this Section 23.10 shall operate so as to exclude or prevent a claim
for fraudulent misrepresentation.

23.11    No Advertising.
23.11.1    No Signage. Contractor shall have no right, without the express prior
written consent of Owner, to erect or otherwise display any type of advertising
upon or adjacent to the Site or the LNG Facility.
23.11.2    No Advertisements. Without Owner’s express prior written consent,
Contractor shall not publish or permit to be published or supplied to the press
or other news media (excluding in-house magazines and speeches) any photographs
of or information regarding the Work, including the award of this Agreement or
Owner’s business or business activities.

23.12    Survivability. All representations, warranties, covenants and
agreements made herein shall be considered to have been relied upon by the
Parties and shall survive the execution and delivery of this Agreement.
Notwithstanding anything in this Agreement or implied by law to the contrary,
each provision of this Agreement which by its nature is intended to survive the
termination, cancellation, completion or expiration of this Agreement, including
any express limitations of or releases from liability shall continue as a valid
and enforceable obligation of the Party notwithstanding any such termination,
cancellation, completion or expiration.


223

--------------------------------------------------------------------------------






23.13    Ethical Business Considerations.
23.13.1    Obligations of the Parties. In connection with each Party’s
activities with respect to this Agreement, the LNG Facility and the Liquefaction
Project, each of the Parties hereby agrees that:
(a)    without limiting Section 13.1.7, such Party shall not enter into any
business arrangement with any director, employee or agent of the other Party
without prior written notification to such other Party;
(b)    such Party shall comply with all Applicable Laws, and such Party has not
and shall not engage in any activity that would cause such Party to be in
violation of any Applicable Laws;
(c)    such Party shall comply with the U.S. Foreign Corrupt Practices Act and
all other applicable U.S. anti-bribery anti-money laundering, anti-terrorism and
economic sanctions laws and regulations; these obligations include not making
payments directly or indirectly that are prohibited by the U.S. Foreign Corrupt
Practices Act and not dealing with Persons designated by the U.S. Department of
Treasury as “specially designated nationals” or “blocked persons”, or by the
U.S. Department of State as “foreign terrorist organizations”; each Party
covenants that neither it nor any of its Affiliates is or has been designated by
the U.S. Government as “a specially designated national”, “blocked person” or
“foreign terrorist organization”, or similarly designated by the United Nations;
(d)    such Party represents and warrants that, as of the Effective Date, except
by virtue of ownership of publicly-traded securities, no Government Official
owns any interest in such Party, whether directly or indirectly through
Affiliates, or has any right to any revenues or dividends or other distributions
of such Party; no Party nor any of its direct or indirect parent companies shall
assign or transfer any interest in such Party or such direct or indirect parent
company or any right to any revenues or dividends or other distributions of such
Party or such direct or indirect parent company to any Government Official,
except as a consequence of such Government Official’s purchase of
publicly-traded securities; and
(e)    such Party has not, nor shall such Party, pay or give, offer to pay or
give, promise to pay or give, or authorize the payment of giving of, money or
any other thing of value to:
(i)    a Government Official; or
(ii)    to any other Person while knowing, or being aware of a high probability,
that all, or a portion, of such money or thing of value will be offered, given,
or promised, directly or indirectly, to a Government Official, in violation of
the U.S. Foreign Corrupt Practices Act or any Applicable Laws, or in order to
influence an act or decision of a Government Official in his official capacity
(including a decision to fail to perform his official functions) or cause a
Government Official to influence an act or decision of a Governmental


224

--------------------------------------------------------------------------------





Authority or instrumentality thereof for the purpose of assisting either Party
to obtain or retain business.
23.13.2    Suppliers. If any Supplier or any Supplier’s employees or agents
violates the provisions of this Section 23.13, as it applies to such Supplier
and its employees and agents pursuant to this Section 23.13.2, Contractor shall,
if so required by Owner, terminate the relevant Subcontract with immediate
effect and thereafter shall not permit or allow such Supplier or its Affiliates
to perform any of the Work or any other services with respect to the Work, the
LNG Facility or the Liquefaction Project after the date of termination.
Contractor shall require, and shall require all Suppliers (excluding Affiliates
of Contractor but including CIMTAS) to require, in all agreements in connection
with the Work, their agreement to the provisions of this Section 23.13,
including:
(a)    that the Suppliers and its employees and agents shall comply with the
provisions of Section 23.13.1 in relation to themselves;
(b)    an express obligation to notify Contractor immediately of any such
violation or of such Supplier’s having reasonable grounds for suspecting that
such violation has occurred; and
(c)    if such violation has occurred:
(i)    an express obligation to immediately reimburse Contractor, out of any and
all monies paid to such Supplier, an amount equal to the amount of the payment
or the value of the gift to a Government Official that gives rises to such
violation, which amount Contractor agrees in turn to reimburse to Owner
immediately on receipt;
(ii)    an express obligation to reimburse each Owner Group member and
Contractor for all reasonable legal and investigatory expenses directly incurred
by it arising out of such violation; and
(iii)    an express right in favor of Contractor to terminate the relevant
Supply Contract effective upon notice, and thereafter Contractor shall not
permit or allow such Supplier or its Affiliates to perform any of the Work or
any other services with respect to the Work, the LNG Facility or the
Liquefaction Project after the date of termination.
(d)    Contractor shall notify Owner immediately on receipt of notification or
otherwise becoming aware of any such violation.
23.13.3    Audit. A representative authorized by Owner (and, if such
representative is a Third Party, subject to such Person entering into a mutually
agreeable non-disclosure agreement with Contractor with customary terms covering
such Books and Records of Contractor and its Suppliers, as applicable) may,
subject to any applicable data privacy laws and the attorney-client or work
product privileges and upon reasonable notice, audit relevant Books and Records
of Contractor and any Supplier related to the Work and all transactions or
matters related to this Agreement or any Supply Contract for the purpose of
determining compliance with


225

--------------------------------------------------------------------------------





this Section 23.13; provided, that such audits shall not be conducted with
respect to Contractor or a given Supplier more than once in a six (6) Month
period.

23.14    Counterpart Execution. This Agreement may be executed in any number of
counterparts and each such counterpart shall be deemed an original Agreement for
all purposes. A signature delivered by facsimile or other electronic means shall
be deemed to be an original signature for purposes of this Agreement.

23.15    Expenses. Each Party shall be responsible for and bear all of its own
costs and expenses incurred in connection with the preparation and negotiation
of this Agreement.

23.16    Relationship of Parties. The rights, duties, obligations and
liabilities of the Parties under this Agreement shall be individual, not joint
or collective. It is not the intention of the Parties to create, nor shall this
Agreement be deemed or construed to create, a partnership, joint venture or
other association or a trust. This Agreement shall not be deemed or construed to
authorize any Party to act as an agent or employee for the other Party for any
purpose whatsoever except as explicitly set forth in this Agreement. In their
relations with each other under this Agreement, the Parties shall not be
considered fiduciaries.

23.17    Drafting. Each provision of this Agreement shall be construed with the
recognition that both Parties participated in the drafting of the same. Thus,
any rule of construction that requires this Agreement to be construed against
the drafting Party shall not be applicable.
[Remainder of page intentionally left blank]




226

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the date and year first above written.
OWNER:
PORT ARTHUR LNG, LLC


By: /s/ Michael R. VanderMate    
Name: Michael R. VanderMate
Title: Vice President – Engineering & Construction




CONTRACTOR:
BECHTEL OIL, GAS AND CHEMICALS, INC.




By: /s/ Darren Mort    
Name: Darren Mort
Title: Senior Vice President




And only for the purposes of Sections 4.3.2(d), 5.2.2(c), 10.6, 11.1, 11.3.2,
12.2, 13.2, 14.2, 15.1.2(f) and 15.3, the opening paragraph of Article 20,
Article 21, and the waivers and releases, disclaimers of liability, and
limitations and apportionments of liability set forth herein:


COMMON FACILITIES OWNER:


PALNG COMMON FACILITIES COMPANY, LLC
By: /s/ Michael R. VanderMate    
Name: Michael R. VanderMate
Title: Vice President – Engineering & Construction










{Signature page to Engineering, Procurement and Construction Contract}

--------------------------------------------------------------------------------






APPENDIX A


SCOPE OF WORK




--------------------------------------------------------------------------------






TABLE OF CONTENTS
1.0
 
INTRODUCTION
A-3
2.0
 
LIQUEFACTION PROJECT OVERVIEW
A-4
 
2.1
THE LNG FACILITY
A-5
3.0
 
KEY PROJECT DOCUMENTS
A-7
4.0
 
ENGINEERING
A-7
 
4.1
PROCESS ENGINEERING
A-7
 
4.2
ROTATING AND PACKAGED EQUIPMENT
A-11
 
4.3
VESSELS, TANKS & COLUMNS
A-12
 
4.4
LNG TANKS
A-13
 
4.5
HEAT EXCHANGERS
A-13
 
4.6
TRUCK LOADING, UNLOADING, AND WEIGH STATIONS
A-14
 
4.7
DESIGN ELEMENTS
A-15
 
4.8
PIPING
A-17
 
4.9
CIVIL & STRUCTURAL 
A-19
 
4.10
CONTROL SYSTEMS
A-24
 
4.11
ELECTRICAL
A-37
 
4.12
TELECOMMUNICATIONS
A-41
 
4.13
SITE SECURITY
A-45
 
4.14
FIRE PROTECTION & SAFETY SYSTEMS 
A-45
 
4.15
LNG LOADING, WARM LNG TANKER GAS-UP AND COOL-DOWN
A-47
 
4.16
MARINE
A-47
 
4.17
TIE INS
A-49
 
4.18
TECHNICAL DEVIATION AND MANAGEMENT OF CHANGE PROTOCOLS 
A-49
5.0
 
ENGINEERING SUPPORT GROUPS
A-50
 
5.1
REGULATORY
A-50
 
5.2
IT/IS & DOCUMENT CONTROL
A-51
 
5.3
PROJECT HANDOVER
A-51
 
5.4
PROJECT CONTROLS
A-51
6.0
 
PROCUREMENT, MATERIALS MANAGEMENT & LOGISTICS
A-51
 
6.1
PROCURMENT PLAN
A-51
 
6.2
PURCHASE ORDER AND SUBCONTRACTS MANAGEMENT
A-52
 
6.3
PROCUREMENT AND SUBCONTRACTING REPORTING
A-52
 
6.4
OWNER PARTICIPATION DURING SUPPLIER POST-AWARD MEETINGS
A-52
 
6.5
EXPEDITING
A-53
 
6.6
LOGISTICS AND MATERIALS MANAGEMENT
A-53
 
6.7
EQUIPMENT PRESERVATION PLAN
A-54
7.0
 
CONSTRUCTION
A-55
 
7.1
HEALTH, SAFETY, SECURITY AND ENVIRONMENT (HSSE)
A-55
 
7.2
QUALITY ASSURANCE AND QUALITY CONTROL
A-55
 
7.3
SCOPE OF CONSTRUCTION
A-55
 
7.4
WORK PERMITS
A-57



A-2

--------------------------------------------------------------------------------





 
7.5


TRAFFIC PLAN AT SITE
A-57
 
7.6


CONSTRUCTABILITY
A-58
 
7.7


LABOR SURVEY AND LABOR RELATIONS
A-59
 
7.8


SECURITY 
A-60
 
7.9


FIELD CHANGES; DEFECTS
A-60
 
7.10


HSSE RISK ASSESSMENT
A-60
 
7.11


HEAVY LIFT AND TRANSPORTATION
A-61
 
7.12


SITE FACILITIES AND LOGISTICS
A-62
 
7.13


TEMPORARY FACILITIES
A-63
 
7.14


TOOLS AND EQUIPMENT
A-63
 
7.15


FIELD EXECUTION
A-64
 
7.16


BORROW PITS
A-64
 
7.17


DISPOSAL SITES
A-64
 
7.18


LINE AND EQUIPMENT LABELING
A-64
8.0


 
COMMISSIONING, COMPLETION, AND ACCEPTANCE
A-64
 
8.1


TRAINING OF O&M PERSONNEL
A-65
 
8.2


COMMENCEMENT OF COMMISSIONING & START-UP
A-65
9.0


 
OPERATIONS INTERFACES
A-66
10.0


 
SIMOPS
A-66
11.0


 
PERFORMANCE TESTING
A-67
12.0


 
SHIP ARRIVAL & CARGO TANKER
A-67
13.0


 
SCOPE OF WORK EXCLUSIONS
A-67
 
 
 
 
Attachments:
 
ATTACHMENT A-1 - CONTRACTOR DELIVERABLES
 
ATTACHMENT A-2 - PORT ARTHUR LIQUEFACTION PROJECT ENVIRONMENTAL PLAN
 
ATTACHMENT A-3 - MASTER DOCUMENT INDEX
 
ATTACHMENT A-4 - REMOVAL OF ABANDONED PIPELINES






1.0
INTRODUCTION

This Appendix A is the Scope of Work referenced in the Agreement. This
Appendix A is comprised of this main document, all referenced documents, and
includes all of the attachments to this Appendix A, which are hereby
incorporated by reference. Capitalized terms used but not defined in this
Appendix A have the meanings given to those terms in the Agreement. Acronyms,
terms and symbols have the meaning set forth in Appendix K to the Agreement.
Prior to the Full Notice to Proceed, during the EDSA (Engineering Design
Services Agreement) Contractor performed certain front-end engineering design
work under the EDSA. The related Deliverables generated by the Contractor under
the EDSA are listed in the master document index included as Attachment A-3. The
Contractor shall progress the engineering and design for the LNG Facility as per
the design requirements listed in the Basis of Design, design criteria,
Specifications, Drawings, engineering calculations supporting the design, plans
and ancillary


A-3

--------------------------------------------------------------------------------





documents that establish the scope of the LNG Facility and associated facilities
that are to be further engineered (detailed design) and constructed in
accordance with the Agreement and this Appendix A.
Any changes to the documents issued under the EDSA, as listed in Attachment A-3,
shall be considered part of the engineering and design progression of the Work
and are included in the Scope of Work of the Contractor.
Contractor shall complete all aspects of the LNG Facility design, including any
that was not completed under the EDSA or the SWSA. In the performance of the
Work, Contractor may modify certain aspects of the Deliverables as necessary to
meet the requirements of the Agreement subject to Contractor’s compliance with
the requirements in Sections 2.4.6 and 2.25.4 of the Agreement. Notwithstanding,
Contractor shall not make modifications that would adversely impact the safety
or operability of the LNG Facility.
Contractor shall perform all engineering and design required to meet its
obligation under the Agreement. This includes engineered Drawings, data sheets,
associated engineering documents, procurement inspections, expediting, testing
for all the systems, and commissioning.

2.0
LIQUEFACTION PROJECT OVERVIEW

The Port Arthur LNG Facility is to be located on a tract of land owned by Port
Arthur LNG, LLC on the Sabine-Neches Waterway as depicted in Figure 1 below.
Figure 1: Location of Port Arthur LNG Facility
sempra33120ex101image1.gif [sempra33120ex101image1.gif]
Feed gas for liquefaction will be supplied through a high-pressure feed line
with pipeline quality gas in accordance with Basis of Design.


A-4

--------------------------------------------------------------------------------






2.1    THE LNG FACILITY
The LNG Facility, will include two (2) identical LNG Trains each capable of
producing a loaded capacity of 5.84 million tonnes per annum (MTPA) (6.195 MTPA
net in LNG Tank), two (2) full containment 160,000 m3 LNG Tanks, one (1) marine
LNG carrier Berth with associated loading facilities, NGL extraction, storage
and delivery facilities, piping and infrastructure, utilities, and all other
facilities.
More specifically, the LNG Facility shall consist of the systems and facilities
outlined below. The LNG Facility description and design requirements are as set
forth in the Basis of Design, Appendix B to the Agreement:
•
Process Facilities separate for each LNG Train

-
Inlet Gas Receiving

-
Mercury Removal

-
Acid Gas Removal Unit (AGRU)

-
Gas Dehydration

-
NGL Extraction / condensate stabilization

-
Liquefaction (MR and Propane Refrigeration and End Flash Gas System)

•
Process Facilities Common for both LNG Trains

-
Ground and Marine Flare Systems

-
LNG Storage and Loading

-
Condensate Storage and truck loading

-
Refrigerant Unloading and storage

-
Boil-off Gas System

-
Start-up Fuel Gas System

-
Amine Storage

-
Feed gas distribution pipelines including takeoffs to both LNG trains.

•
Utilities and Support Facilities Separate for each LNG Train

-
Amine drains

-
Hot oil system

-
Waste Heat Recovery Unit (WHRU)

-
Fuel gas system

-
Defrost gas system

-
H2S scavenger beds

-
Thermal oxidizer system



A-5

--------------------------------------------------------------------------------





-
Utility cooling (Tempered Water)

-
ISBL powerhouses and analyzer shelters

•
Utilities and Support Facilities Common for both LNG Trains

-
Utility and Instrument Air

-
Nitrogen system

-
Fresh Water (Potable) System

-
Demineralized Water System

-
Firewater System

-
Spill containment system for each LNG Train into a common containment sump

-
Fire and gas detection system

-
Wastewater Collection and Disposal

-
Stormwater Collection and Disposal

-
Sanitary Sewer System

-
Marine Facilities

Ø
LNG Loading Berth and Access Trestle

Ø
LNG Berth Shore protection and navigational aids

Ø
Ship Turning Basin and Berthing Pocket

Ø
Material Off-Loading Facility (MOF)

Ø
Pioneer Dock

Ø
Pre-turnover dredging of shoaling and maintenance dredging

-
OSBL Powerhouses, GIS Substation and Analyzer Shelters

-
Other plant infrastructure such as plant roads, berm, fencing, gates etc.

-
LNG impoundment basins

-
Essential power generation system

-
Security, control, and telecommunication (including communication tower) systems

•
Permanent Plant Buildings

-
Jetty control building (South)

-
Main control building

-
Administration and Maintenance shop

-
Emergency response / first aid building

-
Laboratory building

-
Entrance guardhouses (North and South)



A-6

--------------------------------------------------------------------------------





-
Hazardous chemical storage building

-
Prefabricated Electrical powerhouses with the instrument I/O rooms

-
Prefabricated main substation

-
Prefabricated Analyzer Shelters

•
On-Site Roads

-
Heavy haul road (inclusive of Oilfield Rd. bridge crossing)

-
Primary and access roads within the LNG Facility

•
Storm protection perimeter Berm

•
Fencing

-
Perimeter security fence

-
Permanent fencing

-
Temporary fencing

•
Entergy substation pad, drill pad, and access roads

•
On-Site Laydown yards

•
Nitrogen metering station support structure


3.0
KEY PROJECT DOCUMENTS

The Work is governed by the Agreement, including this Appendix A and its
attachments hereto, and the Basis of Design as set forth in Appendix B.
The Scope of Work in this Appendix A shall be executed in accordance with the
plans set forth and referenced in the Project Execution Plan, Appendix W to the
Agreement.
Document numbering shall be in accordance with the requirements in
Attachment U-1 to Appendix U to the Agreement and in the Document Management
Plan as referenced in Appendix W to the Agreement.

4.0
ENGINEERING

This section outlines Contractor’s engineering Scope of Work under the
Agreement.

4.1
PROCESS ENGINEERING

As part of the process engineering Scope of Work, Contractor shall develop
and/or progress Drawings, calculations, datasheets, and other associated
engineering documents in order to bring them to their final issue status in
accordance to Attachment A-1.


A-7

--------------------------------------------------------------------------------





The following documents listed in Attachment A-3 shall be reissued if there is a
scope change or a Defect that requires it:
•
Process Basis of Design;

•
Process and utility flow diagrams;

•
Heat and material balances for all design cases;

•
Material selection diagrams;

•
process datasheets for Equipment

•
Steady state process models;



The following documents will be issued per Attachment A-1.
•
Utility summaries

•
Datasheets for instruments including all control valves, safety valves, on/off
valves, RO, flow meter, analyzers, etc.

•
Piping and instrumentation diagrams

•
Flare Load Summary

•
Design calculations and development of:

-
System hydraulics;

-
Surge analysis;

-
Line sizing;

-
Sizing of the relief system, including relief valves;

-
Insulation system for cryogenic services, material selection, thickness;

-
First fill volume for refrigerant, hot oil, amine;

-
Emergency depressurization calculations;

•
Cause and effect diagrams (CED)

•
HAZOP and LOPA for vendor packages

•
Lists:

-
Equipment list

-
Line designation tables (LDTs);

-
Line Case Summaries (LCSs);

-
List of chemicals & catalysts



A-8

--------------------------------------------------------------------------------





4.1.1
Process Design Documents

Attachment A-1 lists the required process design documents and Contractor design
Deliverables. Contractor has developed process and mechanical data sheets for
Equipment under the EDSA which shall be deemed incorporated herein, as listed in
Attachment A-3. Any updates to the process design shall be marked on a new
revision of the existing datasheets and other documents in accordance with the
final version of the Heat & Material Balances for the various operating cases.
4.1.2
Equipment List

Contractor shall maintain and issue a sized Equipment list, inclusive of
Equipment weights, based upon the final Equipment design.
4.1.3
Process Flow Diagrams (PFD) and Utility Flow Diagrams (UFD)

Contractor shall update and maintain the Process Flow Diagrams and Utility Flow
Diagrams as required during the performance of the Work until the Substantial
Completion Date of Stage II.
4.1.4
Process and Utility Summaries

Contractor shall maintain the process utility and emissions summaries during the
performance of the Work until the Substantial Completion Date of Stage II.
4.1.5
Piping and Instrumentation Diagrams (P&IDs)

Contractor shall develop and maintain all P&IDs, including all utility,
auxiliary, interconnecting P&IDs, through commissioning and start-up of each
Stage and until the Substantial Completion Date of Stage II.
P&IDs shall comply with the requirements of 49 CFR 193 and NFPA 59A.
HAZOP and LOPA reviews have been completed in the EDSA and certain
recommendations resulting from those reviews have been implemented into the
design of the LNG Facility. The Contractor shall verify that remaining HAZOP
actions items and recommendations have been included in the LNG Facility design
during detailed design. Any changes to the P&IDs shall be managed under
management of change protocol.
Contractor shall redraw P&IDs provided by Vendors using AutoCAD after the
Vendors’ final submittal of P&IDs so that a full set of P&IDs for the LNG
Facility are available using common symbology.
4.1.6
Line Lists

Contractor has developed LDTs for all lines shown on the Contractor developed
P&IDs as listed in Attachment A-3. Line calculation summaries will be used by
Contractor in determining the final line sizes on the LDTs and shall provide
information for instrumentation and pipe stress


A-9

--------------------------------------------------------------------------------





calculations. The final line size will be documented in the LDTs during the
detailed engineering phase in accordance with Contractor’s process design
guidelines, and Contractor’s heat and material balances. Updates to the LDTs
shall be made for subsequent revisions of P&IDs.
4.1.7
Simulation

Contractor shall work with the Equipment Suppliers to develop a dynamic
simulation model, as further detailed in Appendix B and the Specifications, for
the main units of the LNG Facility, and shall utilize these models to confirm
the control philosophy of major Equipment including the anti-surge control
system of the compressors, MCHE operation, and mitigation of the relief
scenarios and flare loads. Contractor shall include control logic and details
for such Equipment included in the design. Contractor shall also use the dynamic
simulation model to demonstrate that during the transient scenarios, the design
temperatures and pressures of such Equipment will not be exceeded.
Contractor shall make the latest version of the dynamic and steady simulation
models available to Owner.
4.1.8
RAM Study

Contractor shall update the Owner-provided reliability, availability and
maintainability (RAM) analysis as part of the Work with a targeted (but not
Contractor guaranteed) availability of at least 95%. Contractor shall update
such study early during the Work and shall submit the updated study to Owner in
accordance with Attachment A-1. If the results of the updated RAM analysis are
below 95%, the Parties shall meet and confer about such results.
4.1.9
Relief Valves and Flare System Design

Contractor shall develop potential flaring scenarios and determine the relief
loads as per the Relief Design Basis in Appendix B.
Contractor shall generate a hydraulic model of each flare system.
4.1.10
Flare Relief and Liquid Disposal System

The flare will be designed as a multi-point ground flare system. The ground
flare will be designed in a [***] configuration. Each [***] flare cell will
contain a wet flare and dry flare runners. A radiation fence will be provided to
separate each flare cell.
4.1.11
Marine Flare System

Contractor shall provide a marine flare system for the purpose of collecting and
processing the boil-off gas from the LNG Tanks and return vapor from the LNG
loading facilities, which will include the vapor return from ship loading
operations and also the gas-up and warm ship cooldown operations on the south
Berth.


A-10

--------------------------------------------------------------------------------





4.1.12
Nitrogen Supply System

4.1.12.1
Primary Supply

Gaseous nitrogen will be imported through a pipeline routed adjacent to the
Site.  A metering station for the imported nitrogen will be located on a skid
placed on top of a raised platform outside of the perimeter fence around the LNG
Facility. 
Contractor shall interface with the third-party supplier, Air Liquide,
throughout the design, construction, and commissioning phases. Contractor shall
also be responsible for construction of the raised platform, procurement and
installation of permanent fencing around the nitrogen metering station, and the
design, procurement and construction of the nitrogen distribution system and
connection to the interface point, which is the metering station check valve
outlet. 


Contractor shall provide the nitrogen supplier, Air Liquide, with access to the
raised platform for metering station construction, routine check-ups and
maintenance of instruments and valves located on the skid. 
4.1.12.2
Back-up Supply

Back-up nitrogen Equipment, consisting of two (2) leased liquid nitrogen dewars
and associated vaporizers inside the utilities area, shall be provided by
Airgas, an Air Liquide company, for use when gaseous nitrogen may not be
available from the pipeline, under a lease and maintenance agreement with
Contractor. The lease shall be assigned to Owner upon Substantial Completion of
Stage I.


The lease agreement shall include the supply of liquid nitrogen dewars and
associated vaporizers in accordance with the requirements defined in Appendix B.
For clarity, Contractor shall be responsible for the installation of the leased
liquid nitrogen Equipment, commissioning and startup in accordance with
Appendix W. 
4.1.13
Demineralized Water System

Contractor shall engage a Supplier to provide a leased demineralized water
system in accordance with the requirements defined in Appendix B. The lease
shall be assigned to Owner upon Substantial Completion of Stage I.


For clarity, Contractor shall be responsible for the design, lease, installation
and construction of the demineralized water system, including connection to the
interface point. Contractor shall also be responsible for the commissioning and
start-up in accordance with Appendix W.

4.2
ROTATING AND PACKAGED EQUIPMENT

Contractor shall be responsible for the engineering and procurement of all
rotating Equipment for the facility and shall conduct reviews for packaged
Equipment details provided by Equipment Suppliers. This includes progression and
finalization of datasheets, material requisitions, bid


A-11

--------------------------------------------------------------------------------





evaluation and review of vendor engineering documents and Drawings. Contractor’s
responsibilities also include the inspections, expediting, testing (per
Appendices T-1 and T-2), and the installation and commissioning of such
Equipment packages.
4.2.1
General Requirements

Rotating and packaged Equipment shall be capable of unattended outdoor operation
(unless indoor installation is required by design), and shall be engineered,
designed, fabricated, inspected, tested and delivered in accordance with the
Agreement.
All Equipment and materials for construction shall meet the applicable
Specifications and suitably designed for its intended electrical area location
and hazardous area classifications.
Rotating and packaged Equipment shall be pre-assembled, pre-piped and pre-wired
skid mounted units, to the extent possible. All necessary interconnecting
piping, interconnecting wiring, cabinets, loose materials and hook-up valves /
piping shall be supplied with the packaged units or by Contractor to provide the
complete unit assembly. Equipment and skids shall be appropriately designed and
packaged for conditions customarily encountered during shipping and handling.
Suppliers shall conduct special studies for Equipment, such as finite element
analysis and computational fluid dynamics, etc., where required by Contractor or
recommended by the Supplier. Contractor shall work with the Equipment Suppliers
to identify the specific testing requirements, obtain recommendations for
lubricants to be used, and identify spare parts required for the continuous
operation for the life of the Equipment package.
4.2.2
Refrigeration Compression Trains

Baker Hughes, (BH) has been selected as the Supplier for the propane, HP MR, LP
MR, & MP MR refrigeration compression trains. [***].
Contractor shall be responsible for the procurement (manufacture), proper
design, inspection, testing, supply, installation, preservation, site testing
and performance of such Equipment, as well as, the interface with the LNG
Facility integrated control and safety system (ICSS).

4.3
VESSELS, TANKS & COLUMNS

All vessels, tanks, columns and towers shall be designed, fabricated, inspected,
tested, and installed, in compliance with the requirements specified on the
engineering Drawings, mechanical data sheets, Specifications, and Applicable
Codes and Standards.
Contractor, and selected Vendors, shall be responsible for supplying and
installing all appurtenances including nozzles, man-ways, davits and/or hinges,
ladders and platforms as required for the vessels, tanks, columns and towers.
All shop fabricated vessels, tanks, columns and towers shall be pressure tested
at the fabrication facilities and painted in accordance with the specifications
provided prior to release from the


A-12

--------------------------------------------------------------------------------





Supplier’s facilities. All Equipment shall be packaged in accordance with the
mode of transportation and adequately protected for shipping and transportation
prior to release from the Supplier’s facilities and preservation procedures
implemented for field storage and after installation prior to operation and
referenced in Appendix B.
Contractor shall issue the required Drawings and specifications for erection,
inspection, testing, external painting and internal lining if applicable.

4.4
LNG TANKS

Contractor shall perform all engineering activities required for the design of
full containment LNG Tanks to meet its obligation under the Agreement. This
includes development of engineering Drawings and supporting calculations, data
sheets, procurement documentation, inspections / testing / expediting reports
and schedules for Factory and Site Acceptance Tests (FAT / SAT).
The Contractor shall also be responsible for the development of documentation
required for the testing, pre-commissioning, commissioning and cooldown of the
LNG Tank(s) and associated piping systems in accordance with the Specifications
in Appendix B.
Contractor shall be responsible for sourcing water of adequate quantity and
quality for hydro-testing and disposal purposes in compliance with the
applicable regulatory requirements.
Each LNG Tank shall include three (3) in-tank pumps and one (1) spare pump
column, in accordance with Specification for LNG Tanks as shown in Appendix B.
The LNG Tank scope does not include logos or elevators.

4.5
HEAT EXCHANGERS

The Work includes preparation of data sheets, material requisitions, bid
evaluation and review of Supplier engineering documents and Drawings for the
heat exchangers.
The liquefaction unit is designed around the Main Cryogenic Heat Exchanger
(MCHE), which is designed and fabricated by Air Products and Chemicals, Inc.
(APCI). Contractor shall coordinate activities with APCI for the design reviews
and testing of the MCHE. In addition to the above, the Contractor shall also be
responsible for the interface, coordination, transportation, installation, and
insulation of the MCHE. The initial pre-cooldown and final cooldown of the MCHE
shall be conducted by the Contractor in conjunction with the APCI start-up
representatives in accordance with Appendix W.
The engineering, design and fabrication of shell and tube, brazed aluminum and
air-cooled heat exchangers shall be in accordance with the relevant project
Specifications and Applicable Codes and Standards.


A-13

--------------------------------------------------------------------------------





Contractor shall verify and confirm the thermal and mechanical design of each
piece of equipment with the responsible Supplier of each shell and tube heat
exchanger, which shall include a vibration analysis.
Contractor shall review electric heaters and heater system designs from the
applicable Suppliers to confirm the thermal and mechanical designs.
Additionally, functional testing of the local control system will also be
required. All electrical Drawings and wiring diagrams are to be submitted by the
applicable Suppliers to Contractor for review and approval.
Brazed aluminum core exchangers are provided with aluminum flanges. Insulation
block made from Micarta or Owner approved equivalent shall be used to insulate
core from structural steel. Contractor shall verify that the design conditions
shown on the applicable Supplier’s data sheet are in accordance with the process
data for each stream. The brazed aluminum heat exchanger is to be built in
accordance with ALPEMA requirements.
The fuel gas heater designs, as submitted by the applicable Supplier, shall be
checked for process condition accuracy. Contractor is responsible for all
Drawings from the applicable Supplier, including controls schematic and power
supply.
All anchor bolts required for the installation of the heat exchangers shall be
sized by Contractor to safely handle weight, pullout, thermal, seismic and wind
loadings and any other applied loads. The required bolts are to be provided by
Contractor.

4.6
TRUCK LOADING, UNLOADING, AND WEIGH STATIONS

Contractor shall design, procure, install and commission the unloading station
for incoming propane, ethane, diesel fuel, liquid nitrogen, hot oil, and amine
delivered by truck.
Contractor shall design, procure, install and commission the loading station for
outgoing condensate (C5+) and process waste water to be removed by truck.
Contractor shall also design, procure, install and commission the weigh stations
for the applicable truck tankers trucks entering and leaving the LNG Facility as
described above and for other deliveries of consumables. Contractor shall
include all hardware and software required to collect and archive historical
data of the weigh system, including a printer to issue loading/unloading tickets
to the trucks at an outdoor workstation that interfaces with scale. Scales shall
be inspected and certified by the Department of Agriculture. See also
Section 4.10.22.14 of this Appendix A.
Contractor shall specify requirements for hose connection sizes and types,
grounding, spill protection, containment, and all required safety and
environmental measures for loading and unloading stations.
Minimum horizontal distances from any trucks to the property line and to
adjacent facilities inside the property line shall be in accordance with NFPA
30. Sufficient room shall be provided


A-14

--------------------------------------------------------------------------------





for trucks with a capacity up to 8,000 gallons in the loading/unloading area to
turn around without having to back-up and obstruct other traffic.
A safety barrier (bollards) shall be provided between the storage tanks and the
truck loading/unloading area where required.

4.7
DESIGN ELEMENTS

4.7.1
Welding

Contractor shall develop Liquefaction Project welding Specifications and
procedures which shall cover shop and Site fabrication in accordance with
Attachment A-1 and Appendix U. The Specifications and procedures shall include
key performance indicators for shop and Site welding.
All welding and weld inspections shall be performed and shall meet the
requirements of such welding Specifications and procedures.
4.7.2
Chemical Cleaning

Contractor shall identify the extent of chemical cleaning to be carried out for
each Stage and perform all such chemical cleaning. Contractor shall prepare a
chemical cleaning procedure for each application defining the following:
•
Fluids to be used for cleaning

•
Operating conditions that must be achieved during the cleaning process

•
Duration of the cleaning process

•
Acceptance criteria

•
Disposal of the cleaning fluids

•
Safety and environmental precautions to be implemented

4.7.3
Cathodic Protection (CP)

As part of the Work, Contractor shall develop details of the cathodic protection
system, specifying the type of system to be installed for specific locations in
the LNG Facility. The cathodic protection system shall protect external surfaces
of marine steel piles and sheet piling (in the immersion zone), underground CS
or SS piping, Equipment, tanks, which contain water as described in the
Specification for Cathodic Protection referenced in Appendix B.
Contractor shall also be responsible for the supply and installation of the
cathodic protection system including all insulation flange/gasket sets and/or
pipe isolation joints necessary to electrically separate the underground
portions from the above ground facilities. Details of these components and
applied coating shall also be provided to Owner.


A-15

--------------------------------------------------------------------------------





4.7.4
Positive Material Identification

Contractor shall implement a program as required per the Specification for
“Positive Material Identification (PMI)” and is listed in Appendix B.
4.7.5
Material Certification

Contractor shall ensure that where required, Equipment, bulk piping and other
applicable materials are supplied with material certifications, including third
party certificates, to meet the quality assurance and quality control (QA/QC)
requirements in accordance with Appendix R. Such material certifications shall
include documented traceability per the Specification for “Material Traceability
for Hydrocarbon Services” referenced in Appendix B. Where required, Equipment
and pressure components shall be certified in accordance with ASME codes, and
non-pressure components and piping shall be certified in accordance with ASTM
codes.
4.7.6
Noise

Contractor shall design and build the LNG Facility to satisfy the noise
requirements in Appendix B and Appendix G.
Where noise control measures (e.g. silencers, acoustic insulation) are required,
to meet the Specification set forth in Appendix B, Contractor shall include
noise control measures in the design and in the Supplier purchase requirements
(as applicable).
4.7.7
Acoustically/Flow Induced Vibration

Contractor shall prepare a vibration study to assess anticipated flow induced or
acoustically induced vibration, and deliver a report documenting the results of
this assessment and associated calculations.
4.7.8
Painting, Coating and Galvanizing

Equipment and piping shall be supplied, painted and coated in accordance with
the procedures set forth in Appendix B. Contractor shall follow the color coding
for the finish coat of the LNG Facility in accordance with the “Surface
Preparation and Coating Procedures” referenced in Appendix B. Bulk piping
(except valves) shall be painted prior to being supplied to the Site. Bulk
piping shall be painted / color coded in accordance with the “Surface
Preparation and Coating Procedures” referenced in Appendix B.
Structural steel shall be supplied with hot dipped galvanized protection in
accordance with the procedures set forth in Appendix B. The Specification for
galvanized steel shall also govern the repair procedures to be used for
structural steel.
4.7.9
Insulation and Fireproofing

Contractor shall design all piping, Equipment and structural steel requiring
insulation / fireproofing to be insulated and/or fireproofed in accordance with
the Specifications listed in


A-16

--------------------------------------------------------------------------------





Appendix B. Equipment and piping shall be supplied with insulation vertical
support rings, and/or fireproofing clips. Insulation and fireproofing material
shall be supplied and installed by Contractor, its Suppliers, or at the module
yard. Contractor’s Drawings shall clearly indicate the type, thickness and
extent of insulation and fireproofing. Cold service/acoustic insulation provided
shall be in accordance with the Specifications listed in Appendix B.



4.8
PIPING

Contractor shall engineer, design, procure, fabricate, install, test (pneumatic,
hydro, and service) and commission all piping systems in accordance with the
P&IDs, Specifications, and Applicable Codes and Standards. Contractor shall
ensure Owner requirements as specified in Appendix B are incorporated into the
final design.
Pneumatic test requirements supported by test packs shall identify stored energy
classification i.e. large or small volume. Closure weld requirement and
acceptance criteria shall be identified.
Contactor shall specify weld-end valves as the default valve selection for
cryogenic services as per Appendix B. Owner approved valve substitutions shall
be indicated on the P&IDs.
4.8.1
Piping Isometric Drawings

Contractor shall produce dimensioned isometric Drawings of all piping systems,
regardless of pipe size, except where a Vendor does not provide isometric
drawings for a piping system. Isometric Drawings shall be identified by the
corresponding line number on the P&IDs. Each isometric drawing, including the
fabricated spool isometrics shall also contain the complete Bill of Material
(BOM) for the Drawing.
4.8.2
Piping Plot Plans

Contractor shall be responsible for the definition and location of Equipment on
plot plans through detailed design. If required, the Contractor shall further
sub-divide and create additional plot plan drawings at smaller scales.
Contractor shall indicate all Equipment, structures, pipe racks, sleeper-ways,
accessways, maintenance envelopes, building outlines, marine facilities,
jetties, roads, detention ponds, impoundments, drainage ditches, and other major
civil features such that the safe construction, operation and maintenance of the
LNG Facility can be adequately demonstrated.
Contractor shall consider the Equipment spacing and location for personnel
safety while maintaining access ways for proper operation and maintenance of the
LNG Facility. Equipment that produces regulated emissions, Equipment that
impacts vapor dispersion, spill containment trenches and impoundment
basins/containment areas may not be relocated without written authorization from
Owner.


A-17

--------------------------------------------------------------------------------





4.8.3
Piping 3D Model

Contractor shall develop a scaled 3-dimensional model of the LNG Facility to
demonstrate to Owner an acceptable plant layout. The model will be reviewed by
Owner at the following specific review gates: 30% design, 50% design, and 90%
design. The dates of these reviews shall be agreed between Contractor and Owner.
Contractor shall establish and maintain a method of tracking Owner comments.
Contractor shall close Owner comments by incorporation into final design and
obtaining Owner approval through tag review and sign-off of comments by Owner.
The 3D model shall represent all plant equipment, structural steel, concrete,
piping, instruments (off-line and in-line), electrical equipment, cable trays,
buildings and roads. Sufficient detail is required to indicate adequate
clearances exist to safely construct, operate and maintain the LNG Facility in
accordance with the “Plant Design and Layout Criteria” in Appendix B.
Additionally, Contractor shall conduct interference checks against the 3D model
so that final Issued for Construction (IFC) designs are clash free and compliant
with minimum clearance requirements.
Contractor shall request that the Vendors of packaged Equipment, compressor and
ground flare supply 3D model geometry for all such Equipment. Any such
Vendor-supplied 3D model geometry shall be incorporated into the Liquefaction
Project 3D Model viewer for the LNG Facility. In the event that a Vendor does
not provide the 3D model geometry, Contractor shall recreate such 3D Model
geometry directly into S3D geometry (without intelligent attributes attached)
that includes piping tie in locations for the LNG Facility.
4.8.4
Piping Supports

Contractor shall be responsible for development of standard and custom
engineered pipe supports that will be incorporated into the design of the LNG
Facility.
4.8.5
Piping Stress Analysis

Contractor is responsible for the mechanical integrity for all piping systems.
Contractor shall include in the design of the LNG Facility the effects of loads
imposed by all piping components, pressure testing, dynamic and transient
effects, and thermal displacement to prevent transmission of excessive movements
and forces to Equipment connections and structures.
Contractor shall provide piping systems with sufficient flexibility covering all
ranges of operating and design conditions to prevent transmission of excessive
loads and forces onto Equipment and structures. Flexibility shall be achieved
through pipe routing with flexible fittings (e.g. 90º ells) rather than
specifying expansion joints.
Contractor shall follow piping flexibility and stress analysis criteria in
accordance with “Stress and Support Design Criteria” as described in
Attachment B.


A-18

--------------------------------------------------------------------------------





4.8.6
Piping Material Control

Contractor shall utilize an electronic system for the purchase, expediting,
control, reporting, inventory, material tracking, and logistics evaluation of
the piping bulk materials. The system shall have the capability of importing
data from the 3D model.
Contractor shall create material requisitions from the electronic system and
procure all pipe, fittings, flanges, valves, supports, specialty items and bolts
and gaskets required to fabricate and install all piping systems for the LNG
Facility. Reports from the system shall identify overall bulk material
requirements which can be disseminated into construction areas and required
onsite dates. All piping bulk materials shall comply with the piping class
Specifications.
4.8.7
Ergonomic Design

Contractor shall perform multiple 3D Model reviews for the LNG Facility, to
ensure that adequate access is provided for the safe operation and maintenance
of all Equipment in accordance with the “Plant Design and Layout Criteria” in
Appendix B. Items to be considered in these reviews shall include the following:
•
Stairs / ladders needed for accessing Equipment and instrumentation.

•
Valve manoeuvring space (distance and height from the valve);

•
Clearances around Equipment for maintenance activities;

•
Platforms needed for operation and maintenance of Equipment;

•
Access for maintenance Equipment, such as cranes, fork-lifts, welding machines
(based on the maintenance envelope);

•
Provision of adequate lighting around Equipment, including Instrumentation; and

•
Permanent access to maintain critical instrumentation, such as permeant access
to valve stations, positioners and solenoids of critical service control valves,
emergency shutdown valves (ESDVs), blowdown valves (BDVs), anti-surge valves,
and any instrumentation critical to the operation and safety of the LNG Trains.

Human Factors Engineering (HFE) requirements are limited to the criteria set
forth in the “Plant Design and Layout Criteria” referenced in Appendix B, with
the exception of the ergonomics study to be performed on the Central Control
Room (CCR) referenced in Section 4.10.2 of this Appendix A.

4.9
CIVIL & STRUCTURAL

4.9.1
Site Geotechnical Data

The civil design of the LNG Facility shall be based on the geotechnical data
requested by Contractor and identified in Appendix B.


A-19

--------------------------------------------------------------------------------





4.9.2
Site Preparation

Contractor shall prepare the engineering recommendations and design based on
Contractor’s interpretation of the geotechnical data and reports referenced in
Appendix B. Subsequently, the Site shall be prepared in accordance with
Contractor’s recommendations and design, as well as any other applicable
Specifications included in Appendix B.
Site preparation includes, clearing and grubbing, stripping, cut and fill
(general fill and structural fill), drainage system and berm, fencing, and
construction of roads, pre-settlement (wick drainage) design, soil
stabilization, finished grade and paving, DMM, and underground piping.
4.9.3
Soil Stabilization

Contractor shall prepare the soil stabilization recommendations and design based
on Contractor’s interpretation of the geotechnical data reports referenced in
Appendix B. Soil stabilization shall be performed in accordance with
Contractor’s recommendations and design, as well as any other applicable
Specifications referenced in Appendix B.
Contractor shall also develop a test program for shallow soil mixing and wick
draining during the early stages of the Work to confirm the mix design in the
above geotechnical recommendation.
4.9.4
Finish Grading

Contractor shall prepare the finish grading recommendations and design based on
Contractor’s interpretation of the geotechnical data reports referenced in
Appendix B. The high point of finish grading on site (excluding berms) shall be
+7.0 ft NAVD88 based on the survey as requested by Contractor and identified in
Appendix B.
The Contractor shall build up layers to the final grading elevations in
accordance with the Drawings, Specifications and the engineering recommendations
developed by Contractor based on Contractor’s interpretation of the geotechnical
data reports referenced in Appendix B. Contractor shall develop a detailed
paving plan based on its conceptual Drawings.
4.9.5
Drainage

Contractor shall develop and implement an overall Site drainage plan showing the
sheet flow direction, conveyer system (ditches, culverts) and the outfall
discharge quantities based on the Site plot plan and the Site drainage Drawing
listed in Appendix B. In designing the Site drainage plan, Contractor shall
ensure that the Work does not have an adverse impact on the surrounding areas
beyond the limits of construction in accordance with Applicable Laws, the
Permits and Appendix B.
Drainage systems shall be provided for the proper discharge and disposal of
effluents from the sanitary sewer, the process, the utilities, and the
contaminated / clean (non-contaminated) surface water streams in accordance with
the Specifications, the spill containment Basis of Design in Appendix B and the
Permits.


A-20

--------------------------------------------------------------------------------





In order to meet these design objectives, the drainage systems are classified as
follows:
•
Clean (uncontaminated) storm water system: Clean storm water shall be directed
off site through outfalls to the Sabine-Neches Waterway.

•
Oil-contaminated drainage system (oily water contained by paved, curbed areas):
Potential contaminated oily water will be contained in curbed areas that will
have a local sump; a vacuum truck will be utilized to evacuate contaminated
water from the system.

•
Sanitary Sewer: Sanitary sewage from the facility will be pumped from the
Sanitary Lift Stations inside the facility to an offsite sanitary treatment
facility for processing.

Contractor shall also design and maintain adequate temporary drainage through
the construction phase of the Liquefaction Project. Contractor shall also
implement best management practices to manage stormwater run-off during
construction in accordance with the applicable provisions of the Environmental
Plan and Contractor’s storm water pollution prevention plan.
4.9.6
Berm/Levee

Contractor shall design and build the berm in accordance with Appendix B.
Contractor shall maintain the berm through Substantial Completion of Stage II.
The berm is required to be functional before any permanent plant rotating,
exchangers, electrical or control systems Equipment is stored or installed on
the Site.
4.9.7
Roads, Paving and Fencing

The entrance and exit ramps from newly relocated Highway 87 to the LNG Facility
shall follow the design and construction in accordance with Permits, other local
requirements, and engineering Drawings and Specifications listed in Appendix B.
Areas that may receive accidental spills from contaminants shall be surfaced
with liquid tight concrete paving or other impermeable liners. Areas where
spills are not likely to occur may be covered with concrete, bituminous paving,
grass or gravel layer to prevent wind and water erosion.
The paving shall be designed to accommodate the anticipated traffic loads, and
loads from mobile cranes at designated areas according to the lifting plan and
mechanical handling study as listed in Attachment A-1 including outriggers and
maintenance vehicles.
Roads and paving shall be in accordance with the Project Specification for Roads
and Paving and is listed in Appendix B.
A security fence shall be mounted on the berm all around the perimeter of the
LNG Facility as per the Site Security Plan requirements listed as a part of
Appendix Q as well as Drawings as listed in Attachment A-3. The security fence
shall consist of 8 foot high chain-link perimeter fence equipped with additional
1 feet high barbed wire (6 strand) and razor wire on top of the fence.
Contractor shall design, procure and install vapor fencing as required by the
“Summary of Exponent Analysis” findings as referenced in Appendix B.


A-21

--------------------------------------------------------------------------------





Fencing shall be in accordance with the Project Specification for “Fencing and
Gates” in Appendix B and the Site Security Plan included as part of Contractor’s
HSSE Program in Appendix Q.
Temporary fencing shall be provided by the Contractor as per the Site Security
Plan, included as part of Appendix Q to segregate work areas of others as it
deems necessary.
4.9.8
Piling

Contractor shall engineer, design, supply, test and install all piling required
for the Liquefaction Project based on the geotechnical data reports in
Appendix B. The detailed piling Drawings, to be delivered as part of the Work,
shall show coordinate locations, type, and details of piles, such as cross
section and length, and cut-off elevation, and connection to the foundation. The
number and length of piles for each foundation shall be determined, taking into
account the group effect modification factor and the down drag effect in order
to stay within the allowable differential settlement permitted for the
foundation under consideration.
Piling shall be in accordance with the applicable Specifications referenced in
Appendix B.
Contractor shall develop a test pile program during early stages of the Work to
confirm the piling design. Additionally, Contractor shall complete the full test
pile program as part of piling production to meet Permit and technical
requirements as listed in Appendix B.
4.9.9
Foundations

Foundations shall meet the requirements of the Design Criteria for Structures
and Foundations listed in Appendix B. Contractor shall design foundations for
specific loading conditions such as static and dynamic, wind and earthquake in
addition to dead and live loads, and hydro loads for pipe testing, and using
geotechnical data provided in Appendix B.
It is anticipated that the majority of foundations will be supported on piling.
Contractor shall perform piling selection, design and installations in
accordance with the piling Specifications as listed in Appendix B.
4.9.10
Pipe Racks

Contractor shall design pipe racks in accordance with the Design Criteria for
Structures and Foundations as listed in Appendix B.
4.9.11
Structures

Contractor shall include platforms, stiles, stairs, ladders and railings
required for maintenance and operability. The location of these structures shall
be determined during engineering and confirmed via the 3D model reviews. The
design, erection and installation shall meet the requirements of the applicable
Specifications and Design Criteria for Structures and Foundations as listed in
Appendix B.


A-22

--------------------------------------------------------------------------------





4.9.12
Permanent Plant Buildings

The buildings are set forth in the building list referenced in Appendix B.
Contractor shall design the architectural buildings to meet the Specification
for “Permanent Plant Buildings”, and the Vendor supplied buildings (powerhouses
and analyzer shelters) to meet the Specifications in the parent equipment
Specifications listed in Appendix B.
Contractor shall design buildings to meet Site specific criteria for blast
overpressure and natural occurrences set forth in “Overpressure and Impulse
Calculations” referenced in Appendix B.
Contractor’s designs shall consider long term maintenance of the buildings.
Exterior finishes that do not require maintenance and are suitable for the
environmental location, such as bricks, pigmented concrete, metal siding or
architectural blocks shall be used where practical.
The heating, ventilation, and air conditioning (HVAC) systems for occupied
buildings and buildings where control system equipment is located shall be
designed to provide positive building pressure by use of an air purifier that
uses outside air for makeup. The HVAC system in buildings where widely varying
heat loads may affect cooling capabilities shall be zoned and balanced.
Single-pass, water-cooled units shall not be used. Electric resistance air
heaters for building heat and humidity control are preferred.
For more details about buildings and HVAC refer to the “HVAC Systems Basis of
Design for Plant Buildings” as listed in Attachment A-3.
Instrumentation and telecommunication systems as well as the fire protection /
detection system shall be designed and constructed per Specifications as listed
in Appendix B. Where specified, buildings shall have the same fire control panel
manufacturer, model number (to be dictated by Fire and Gas control system
manufacturer).
4.9.13
LNG Impoundment and Spill Containment

The sizing of the LNG impoundment basin shall be based on a design spill of LNG
as defined in NFPA 59A “Standard for the Production, Storage, and Handling of
Liquefied Natural Gas (LNG)” and 49 CFR 193 “Liquefied Natural Gas Facilities:
Federal Safety Standards”.
Impoundment basins and spill containment shall be in accordance with the “Spill
Containment Design Basis” listed in Appendix B.
Spill from the storage tanks and trucks that contain refrigerant or hydrocarbon
material shall be contained in its own impoundment. Impoundment basins and
trenches designed and built in accordance with project Drawings and
Specifications as referenced in Appendix A-1.
4.9.14
Liquid Storage Facilities

The storage of refrigerants, NGL (C5+ condensate), amine, hot oil, and liquid
nitrogen and the associated truck loading/unloading area shall be located
downwind of any potential ignition


A-23

--------------------------------------------------------------------------------





sources. The distance between storage tanks containing flammable material and
buildings shall be in accordance with API 2510 and NFPA 30.
4.9.15
Grouting of Equipment and Base Plates

Cement mortar grout, non-shrink cementations, and epoxy grout shall be used for
grouting the base plates and equipment skids and shall be in accordance with the
Specifications referenced in Appendix B.

4.10
CONTROL SYSTEMS

4.10.1
General

Contractor shall engineer, design, procure, install, test, commission and
perform all the functional checks for all control systems and instrumentation in
Liquefaction Project as described herein and appendices. This includes
engineered Drawings, data sheets, associated engineering documents, and
procurement and field installation of the control system instrumentation,
inspections, expediting, required testing for the systems, complete loop
checking and commissioning.
The control and operating philosophy for the Liquefaction Project is described
in the “Control Systems Design Criteria”, as referenced in Appendix B.
The integrated control system and field instrumentation is considered the
“Integrated Control and Safety System” (ICSS). The ICSS shall be made up of the
following systems:
•
Basic Process Control System (BPCS)

-
Alarm Management System (AMS)

-
Instrument Asset Management System (IAMS)

-
Data Historian System (Process Historians and Enterprise/Shadow Historian)

•
Safety Instrument System (SIS)

-
High Integrity Pressure Protection System (HIPPS)

•
Fire and Gas System (FGS)

•
Control Network

The Instrumentation and Control Systems of the following subsystems shall
interface with the ICSS:
•
Closed circuit television system (CCTV)

•
Machinery control and monitoring system (MCMS)

•
Switchgear and medium voltage motor control centers (MCC) ENMCS monitoring
interface to BPCS

•
General Electric (G.E.) Mark VI controls for the gas turbines / compressors



A-24

--------------------------------------------------------------------------------





•
Gas Chromatography, Analyzers and Calorimeters (GC)

•
3rd Party mechanical package Equipment programmable logic controllers (PLC)

•
LNG Tank gauging system (TGS)

•
Truck Scales System (TSS)

•
Plant Information Management System (PIMS)

•
CCC Anti-Surge Systems

•
Measurement devices (compliance and inventory)

•
Analyzer Management and Data Acquisition system (AMADAS)

•
Ship to Shore link system

•
Loading Arms Control systems

The following systems are stand alone:
•
Marine Navigational Aids and Monitoring system

•
Public address and general alarm system (PAGA)

Contractor’s Scope of Work shall be to interface with Owner’s systems as
follows:
•
Pipeline Metering and Nitrogen Metering Stations

Contactor shall install Single Mode Fiber Optic and related hardware and
configuration from the LNG Facility (utility powerhouse) to the inlet gas
pipeline metering skid and the nitrogen metering station.
Owner will provide a communication list in Microsoft Excel format to Contractor
for implementation in the ICSS. Contractor shall configure ICSS as per the
communication list, including configuration of points in BPCS, configuration of
graphics in BPCS, configuration of points into the historians, configuration of
flow and energy totalizers (daily, weekly, Monthly) for each flow paths and
total flows in metering skid. The total number of configured points will be
limited to one hundred fifty (150) within Contractor’s Scope of Work.
•
Energy and Mass balance reconciliation application

Contractor shall reserve space in the ICSS server cabinets for Owner to install
the EMBR server with a communication link to the Enterprise Historian.
The Human Machine Interface (HMI) for the ICSS and for control systems shall be
the BPCS. Where indicated on P&IDs, the systems listed above shall be accessed
through the HMIs. The variables, graphic points and readings associated with the
package equipment controls shown on the vendor P&IDs will be displayed on local
HMIs and shall also be displayed/mimicked on the dedicated BPCS HMIs.
Contractor shall update the project Specification “Human Machine Interface (HMI)
Graphics” as listed in Attachment A-3 as part of the Work. The updated
Specification will be based on the


A-25

--------------------------------------------------------------------------------





selected ICSS system and the graphics shall follow EEMUA-201 Process plant
control desks utilizing Human-Computer Interfaces” and ANSI/ISA-101.01 HMI
standard for process automation. The new graphics shall be gray/blue scale,
where the use of color shall be reserved only for abnormal process situations.
Contractor shall develop/design the ICSS HMIs/Graphics in conjunction with
Owner. Graphics shall be reviewed and approved by the Owner. In case of vendors
offers more than one HMIs software solution, Contractor shall provide the latest
and more advance solution available for Owners approval for the long-term
operability of the project and to extend the life of the product.
At a minimum, graphics HMIs/graphics shall have 4 different levels
Level 1: Overview of project
Level 2: Primary operating display
Level 3: System/Subsystem detail displays
Level 4: Diagnostic displays, Interlocks, Fist-Outs, Procedures, Documentation


The ICSS shall interface with remote subsystems. The remote subsystems located
between buildings shall be connected using Fiber Optic cable. (See ICSS System
Block Diagram as referenced in Appendix B). Field instrumentation shall be wired
to a Remote IO (RIO) which shall fiber optic cables to connect with ICSS Control
system cabinet located in the IO Room of the Electrical sub-station.
4.10.2
Control Room Ergonomic and Expandability Study

A Control Room Ergonomic Study (including human factors, lighting design of CCR,
console arrangement planning, glare and reflection studies, and final CCR
layout) shall be conducted in accordance with the Specification, “Basic Process
Control System (BPCS)”, regarding the operating console desk arrangement. The
expandability study will review control room, IO rack and server room to
determine if there is sufficient space for Equipment associated with a fourth
LNG Train. The findings of the Control Room Ergonomic and Expandability Studies
shall be presented to Owner with impact to be evaluated for scope inclusion.
These studies will review the following:
•
Control panels for the current Liquefaction Project

•
The addition of control panels for two additional LNG Trains

•
Additional ICSS racks so as to support a four train LNG Facility

•
Additional telecommunications Equipment cabinets so as to support a four train
LNG Facility

•
The fiber optic cables terminations for Trains 3 and 4 in the control room.

ICSS Operator consoles including desk in the Central Control Room shall be
supplied for all the ICSS systems.


A-26

--------------------------------------------------------------------------------





4.10.3
Cybersecurity

Contractor shall cybersecure the ICSS systems as require in Site Security Plan.
Contractor shall incorporate into the detail design ICSS cybersecurity minimum
requirements per Specification for Integrated Control and Safety System (ICSS)
referenced in Appendix B.
4.10.4
Instrumentation

Contractor shall engineer, design, procure, and install all field
instrumentation. The Scope of Work shall include inspection, factory acceptance
test (FAT), storage and preservation of equipment at Site prior to installation,
site acceptance test (SAT), pneumatic hook-ups, wiring, calibration at
manufacture’s facilities and at Site, continuity checks, functional, loop
diagrams for field checking, and commissioning, as required. Additional
specialty loops (for instance gas chromatographs) requirements shall also be
included.
Contractor shall prepare data sheets for all instruments in scope as shown on
the relevant P&IDs. Contractor shall coordinate with Mechanical package
suppliers and obtain datasheets of all the instruments supplied with the
package.
All instruments shall be designed and supplied for their intended application,
location, and hazardous area classification. Transmitters shall be explosion
proof, smart 4-20 mA plus HART with LCD indication and mounted on manifolds.
All instruments shall be calibrated and tested in the Vendor facility before
shipment. Contractor shall obtain calibration certificates from suppliers for
all the instrumentation including mechanical packages. Contractor shall inspect,
and conduct loop testing of the instrumentation system during construction.
Contractor shall comply with instrumentation action items resulting from HAZOP,
SIL, and Alarm Rationalization reviews, and revise all affected documents and
Drawings to include recommendations from the reviews.
All transmitters and valve positioners shall be 4-20 mA plus “HART Protocol”
compliant.
The Contractor shall use SmartPlant–Instrumentation for developing an
Instrumentation Database in accordance with Attachment U-1 to Appendix U.
Contractor shall design and implement partial stroke testing (PST) for all the
ESD and critical valves, using positioners to record the movement of the valve
in the BPCS. Initialization of the “partial stroke” test shall be performed from
the BPCS.
Fire-rated valves in ESD and critical systems shall be in compliance with the
Project Loss Prevention Philosophy, Fire Zone Layout Drawings, as well as the
Specification for General Instrumentation listed in Appendix B.
Contractor shall provide all bulk materials required to install the
instrumentation.


A-27

--------------------------------------------------------------------------------





Contractor shall take into account all RTDs for cool down of cryogenic systems
in accordance with Specifications, and RTDs shall be permanently installed and
the temperatures shall be displayed in the BPCS.
Contractor shall preserve and store Instrumentation and Control Systems in
accordance with the Equipment Preservation Plan (PAL-PJT-PMT-STD-00-GEN-0001) as
included in Appendix W.
4.10.5
Instrument Process Data

Contractor shall be responsible to develop the instrument data sheets for
instruments including flow elements, control valves, analyzers, pressure relief
valves, ESD & isolation valves, blow down valves and other instruments.
4.10.6
Piping and Instrumentation Diagrams (P&IDs)

Contractor shall develop the control and instrumentation details for all systems
shown on the Contractor developed P&IDs as the engineering design progresses.
4.10.7
Instrument Index

Contractor shall develop a single project database as the instrument index for
the instrumentation systems, including instrument indexes when provided by
Vendors.
4.10.8
Major Process Control Loop Narratives

Contractor shall develop process control narratives for major control loops.
These control schemes specify the general operation of systems and Equipment
within the LNG Trains and their auxiliary support systems. Contractor shall
develop final control logic narratives and interlocks descriptions during the
engineering phase.
4.10.9
Loop Diagrams

Contractor shall develop loop diagrams for each instrument loop. The diagrams
shall start at the field device and end at the indication or control device. The
diagrams shall indicate the instrument tag number, wire number and ICSS I/O
number.
4.10.10
Cause and Effect Diagrams

Contractor has developed Cause & Effects Diagrams to incorporate interlock and
shutdown logics as per the Project P&IDs, Equipment Process Data Sheets.
Contractor shall complete the development of the cause and effect diagrams,
following criteria as shown below:
a.
Improving readability

b.
Standardization between areas



A-28

--------------------------------------------------------------------------------





c.
Utilization of standard cause and effect terminology used in the LNG industry

d.
Include input from packaged Equipment Vendors’ cause and effect

e.
Recommendations from the HAZOP, PHAs, and SIL studies

4.10.11
Instrumentation on Packaged Equipment

Instrumentation on packaged equipment shall be consistent with the other plant
instrumentation and in accordance with Instrumentation for Packaged Equipment
Specification and is listed in Appendix B.
4.10.12
Instrument/Electrical Interfaces

Instrument/electrical interface shall be a combination of soft (connected
through ENMCS) and hardwired signals.
Contractor shall engineer and design the instrument/electrical interface and
procure the interposing relay panels or remote input output (RIO) interface
cabinets.
ENMCS (Electrical Network Monitoring Control System) controllers shall be
independent from BPCS controllers and provided by Electrical ENMCS shall be
located in individual Power Houses and shall have share the plant backbone fiber
optic network. ENMCS controller information shall be made available to plant
operator on a dedicated console in the center control room.
4.10.13
Analyzers

Contractor shall engineer, design and procure the analyzers. Field analyzers
shall be installed close to the sample probe. Gas chromatographs requiring
environmentally controlled installation will be in ‘Analyzer Houses’ with their
associated components, including calibration system. Contractor shall engineer,
design, procure, install and commissioned all the analyzers including
subcomponents such as sampling probes and conditioning system.
Sample probes shall be designed in accordance with Specification for Packaged
Analyzer System as referenced in Appendix B.
4.10.14
Instrument Protection and Accessibility

Instrument installations shall be designed for safe and convenient access for
operation, calibration, other routine maintenance, as well as for ease of
construction and instrument protection (winterization). Field transmitters
located in hazardous areas shall be accessible from both sides without requiring
turning or movement that may compromise the electrical seal.


A-29

--------------------------------------------------------------------------------





4.10.15
Instrument Winterization

Heat tracing of instruments / impulse lines shall be provided as required for
specific systems. Diaphragm seal instruments are preferred over heat traced
instruments where applicable.
4.10.16
Instrument and Control Systems Installation and Field Testing

Instrument installation shall be in accordance with the Specifications
referenced in Appendix B. Contractor shall prepare a project-specific procedure,
as required in Attachment A-1.
4.10.17
Instrument Process Connections and Instrument Air Lines

Contractor shall prepare instrument installation details for all process and
utility system instruments. Typical installation details, which include tube
fittings, pipe fittings, and root valves required for each instrument type shall
be shown in the instrument index. P&IDs requiring these instruments will only
show the device with a reference provided for details.
4.10.18
Instrument Power and Grounding

Contractor shall design an instrument power system and a grounding system to
provide an accurate voltage point measurement, protect personnel, and prevent
digital bit signal mixing, RF and electrical interference.
Contractor shall develop the grounding design in accordance with the
Specifications and Applicable Standards and Codes (for instance, the National
Electrical Code) and vendor recommendations.
All plant automation systems and critical instruments shall be provided with
back-up power from the UPS system.
Electrical power distribution system for control panel boards and UPS systems
shall be designed and procured by Contractor. Contractor shall also design and
procure instrumentation power feeders including fuses and/or breakers
distributed from the main power supplies.
4.10.19
Location Plans

Contractor shall provide instrument location plans for all instrumentation and
instrument equipment, junction/remote IO boxes, and control panels.
Instrument air supply main header routes shall be identified on the applicable
Drawings with offtakes to the LNG Trains and other facilities, identifying the
piping line numbers and the instrument air take-off valves.
Tagging and elevations shall be identified on the applicable Drawing.


A-30

--------------------------------------------------------------------------------





4.10.20
Wiring

Wiring diagrams developed shall include:
a.
Cable schedules listing details for the cable type, class, length, start and
finish points for all cables;

b.
Junction box wiring diagrams, showing terminal connection details, core and
cable numbering, cable run detail from the junction boxes to the individual
instruments, including details for multi-core cables;

c.
Electrical installation detail showing typical cable gland arrangements and
miscellaneous electrical installation detail; and

d.
Fiber Optic Patch Panels termination connection details, block diagrams for
fiber optics cables.

4.10.21
Junction Boxes for Instrumentation

Contractor shall supply separate field junction boxes (JB) / Remote-IO box for
BPCS Signals, SIS, FGS, PLCs.


The following sparing philosophy shall be implemented for junction boxes:
a.
physical space in the junction boxes (at least 20% at Substantial Completion of
the Stage)

b.
terminal strip/terminal blocks, and wired pairs (at least 20% at Substantial
Completion of the Stage).

4.10.22
Plant Automation

Contractor shall engineer, design, procure and install the ICSS. Contractor
shall establish/solve communications protocol between systems. Contractor shall
advise where the ICSS configuration, programming, graphics configuration,
engineering, testing and integration shall be performed. The ICSS shall be based
on the following sub-systems:
4.10.22.1
Basic Process Control System (BPCS)

The BPCS shall be the operator HMI interface for all process control and
monitoring systems for the facility. The primary function of this system is to
produce, monitor, and control quality of LNG at design flow rates.
Controllers and servers for the LNG Facility shall be integrated. Control and
measurement signals from PLCs (package equipment), truck scales system, SIS, FGS
system, cool down temperatures, LNG storage, LNG cooldown, and loading
operations shall also be displayed on the DCS consoles.


A-31

--------------------------------------------------------------------------------





Contractor shall provide auto-tuning software. Contractor shall use OTS tuning
parameters as initial set up during start up and commissioning of the facility,
and Contractor shall fine tune the control loops as required.
4.10.22.2
Enterprise Historian

Contractor shall specify, procure, configure, install interface and test the
OSI-PI Enterprise Historian. Enterprise Historian will be in Level 4 in
accordance with ICSS block diagrams. Enterprise Historian shall collect and
store all the ICSS points of the LNG Facility including packaged Equipment.
Contractor shall include licensing for a minimum of 50 users.
Contractor shall provide access to Historian, Historian tools and Historical
data, as soon as Historian is energized on site, as Owner will have to configure
operation reports as preparation to readiness for Operation.
4.10.22.3
Safety Instrumented Systems (SIS) and HIPPS (High Integrity Pressure Protection
System)

The primary function of this system is to predict unsafe operating conditions
and provide protection for critical process equipment and systems. Each LNG
Train and the Common Facilities systems shall be provided with independent SIS
and HIPPS.
SIS shall be engineered for the LNG Terminal based on IEC 61508 and 61511
(ANSI-ISA-84).
SIL 3 is defined as the maximum level for the LNG Terminal.
4.10.22.4
Fire and Gas System for Process (FGS)

A fire & gas detection and alarm system with a fully redundant controller shall
provide continuous fire and gas surveillance throughout the LNG Facility to
alert personnel of the presence of gas, fire or smoke.
The FGS shall consist of smart gas detectors, flame detectors, heat sensors,
smoke detectors, manual pull stations, and other fire mitigation equipment for
surveillance/protection of all the outdoor process areas, and indoor
shelters/buildings in accordance with Applicable Laws.
Refer to the Specification for fire and gas system in Appendix B, for additional
details.
4.10.22.5
Fire and Gas System Panels for Buildings

Building fire alarm control panel (FACP) shall communicate with the ICSS-FGS
through ethernet or modbus/TCP IP.


A-32

--------------------------------------------------------------------------------





4.10.22.6
Alarm Management System (AMS)

Contractors shall develop, design and install the AMS following
ANSI/ISA–18.2-2016 Management of Alarm Systems for the Process Industries to
improve and manage safety, quality, and productivity of the facility.


Contractor shall follow all the Alarm Management Lifecycle stages per
ANSI/ISA–18.2-2016 Management.


Contractor shall develop an Alarm Philosophy for the Liquefaction Project and
conduct alarm rationalization studies for alarms generated in ICSS and in
packages equipment.


Contractor shall develop and deliver:

a)
Master alarm database per ANSI/ISA–18.2-2016

b)
A fully developed and configured Software Package for the facility.

An effective alarm management system ensures that deviations from desired
state/mode are communicated effectively to and prioritized for the console
operator. The alarm system is primarily for the console operators and
configuration of the alarm system to focus on operation needs.
The AMS shall capture alarm and events of all ICSS systems/sub-systems and
chronologically log the events in an event database. It shall be possible to
export the event database to various other applications for analysis.
The ALMS shall have the following minimum requirements:


a)
Alarm Metrics, Benchmark and Analyze the alarms in given period

b)
Alarm Shelving

c)
Dynamic Alarming

d)
First Out multi-alarm suppression

e)
During start-up, the Operators shall be able to Shelve the process areas and
equipment not in service.

The AMS shall be configured using Enhanced and Advanced Alarming techniques to
shelve alarms when rotary equipment is not running, i.e. low current or low
speed shall be disabled when the equipment is not running. Contractor shall
identify those alarms during the Alarm rationalization studies. AMS shall have
Dynamic Flood Suppression


AMS and alarms in general shall comply with ANSI/ISA–18.2-2016 metrics in
section 16.9 Alarm Performance Metric Summary


A-33

--------------------------------------------------------------------------------





4.10.22.7
Instrument Asset Management System (IAMS)

This system shall be provided by the BPCS OEM (Original equipment manufacturer).
SIS to BPCS HART protocol demodulation shall be provided by the SIS OEM.
Propane and mixed refrigerant compressors and all the other packaged equipment
shall be supplied with IAMS connectivity thru HART multiplexers.
The primary function of the system is to maintain data on plant Equipment such
that Equipment maintenance requirements can be identified prior to the failure
of the units.
4.10.22.8
Public Address and General Alarm System (PAGA)

A field-proven design of the PAGA system shall be provided to inform personnel
of an abnormal situation and support safe evacuation of the LNG Facility.


The PAGA System provides specific alarm tones, pre-recorded or live voice
messages, to all or selected areas of the facility by use of loudspeakers. In
areas with a high ambient noise level, flashing lights (beacons) complement
voice messages and audible alarms.


Alarms can be initiated either manually from any one of the dedicated access
panels or automatically from the Fire and Gas Detection System and/or Emergency
Shutdown System main panel. Voice messages can be generated either from the
microphones at dedicated access panels or from telephones in the facility.


PAGA system shall be provided for indoors and outdoors locations.
4.10.22.9
Machine Condition Monitoring System (MCMS)

A permanent on-line MCMS shall be provided by Contractor to continuously monitor
the performance and condition of all critical rotating Equipment, such as the
refrigeration compressors, their gas turbine drivers, and other
pumps/compressors installed in the LNG Trains and the common support facilities.
The primary function of this system is to safeguard critical Equipment through
motion detection measurements; collection of equipment performance data to
predict any abnormalities and provide early notification of deterioration and
unit condition changes.
Part of the function of this system is the diagnosis of machine performance and
assistance in the predictive maintenance for selected Equipment.
Hardware and software required for the MCMS shall be supplied by Contractor.
Data collection and archiving shall be in rack mounted servers located in indoor
cabinets with local HMI.
Contractor to provide five (5) licenses for sole use by Owner.


A-34

--------------------------------------------------------------------------------





4.10.22.10
Programmable Logic Controller Network (PLC)

The primary function of this system is to provide package equipment control
system applications. Communication networks shall also be used for maintenance
as well as for local control. The control and maintenance network for PLCs shall
be independent.
All the PLCs shall be supplied with HART multiplexers for analog input/output
signals, HART multiplexers shall be connected to the Asset Management System
(AMS). The propane and mixed refrigerant compressor control systems supplied by
GE Oil & Gas shall also be connected to the AMS.
Anti-surge controllers shall have the same control and maintenance networks as
the PLCs.
4.10.22.11
LNG Tank Gauging System (TGS)

A LNG Tank Gauging System (TGS) shall be provided to provide overfill protection
and stratification monitoring, with alarms to warn of potential rollover
conditions. The TGS shall have the capability of measuring / providing tank
level, temperature and density profiles over the tank height plus provide
calculation data for tank inventory. The TGS shall be designed as a fully
redundant system and data communication to the BPCS shall be redundant.
4.10.22.12
Anti-Surge System

Anti-Surge Systems shall be provided where specified in the mechanical
datasheets. Contractor shall coordinate activities with Vendors that provide
compressors, anti-surge valves, flow measurement devices (orifice and venturies)
to ensure that the anti-surge system is installed and tuned to the design
requirement of the compressors and the LNG Facility.
4.10.22.13
Maintenance Network associated with package equipment

The primary function of this system is to communicate with the IAMS and PLC
systems. The system will be programmed and configured to provide online trouble
shooting capabilities for various systems.
4.10.22.14
Truck Scale System (TSS) (Weigh Station)

The primary function of this system is to weigh the product trucks prior to and
after loading/unloading to determine the weight of their shipping cargo. The TSS
shall interface with the BPCS using ethernet or modbus TCP/IP or OPC, data shall
be collected in the historian.
4.10.22.15
Plant Information Management System (PIMS)

The primary function of this system is to provide many different types of LNG
Facility information to desktop applications.
Contractor shall supply a desktop PC on the operating console and configure it
to the LAN.


A-35

--------------------------------------------------------------------------------





4.10.22.16
Analyzer Management and Data Acquisition System (AMADAS)

An analyzer management and data acquisition system shall be provided to measure
the performance, availability and maintainability of a broad variety of all
process analyzers and other critical instruments inside analyzer shelters.
AMADAS shall be used to optimize the performance of the gas chromatographs,
process analyzers, and help in determining when maintenance is required.
Contactor shall update the Specification for the Packaged Analyzer Systems to
include the AMADAS requirements as part of the Work.
4.10.22.17
Control Network

Contractor shall be responsible for the control network for the LNG Facility.
Contractor shall continue detailed design of the ICSS- Block Diagrams as
referenced in Appendix B, and shall incorporate details of Supplier packaged
Equipment, details of the ICSS Supplier selected scope, and Specifications into
the design of the control network.
The control network shall be detail designed by Contractor in coordination with
its Vendors and their networking and telecommunications SMEs.
The fiber optic communications network shall be the primary media for
communication for the LNG Facility control network. Separate cabinets shall be
provided for the ICSS system (not to be combined with the telecommunications
cabinets) with dedicated ICSS patch panels and including switches, routers and
media converters for the ICSS system. All communications systems shall be
redundant.
The fiber optic communication network shall also be designed with a minimum of
50% spare capacity at Substantial Completion for fiber optic cable fibers and
all fibers will be terminated in patch panels in accordance with the
Specification “Telecommunications Design Criteria” referenced in Appendix B.
4.10.23
Operator Training Simulator (OTS)

In accordance with the requirements listed in Appendix P, the OTS shall be
provided as outlined below:
[***].
4.10.24
Special Tools and Software

Contractor shall supply all the special tools required to calibrate, connect and
configure all control systems that are part of the LNG Facility. This shall
include tough books (field hardened) and tools suitable for Class 1 Div. 2 for
PLCs and GC troubleshooting, Hart Handhelds, Gas Calibration Kits for Gas
Detectors, Pressure Calibration Handhelds, Device Net/Modbus Handhelds, PLCs,
and configuration software. Any special tools included as part of the control
system purchase orders will be turned over to Owner as per the requirements of
the Agreement.


A-36

--------------------------------------------------------------------------------





All software and licenses provided shall be accompanied by their original
installation media (CD, DVD, USB) where applicable and installation certificate
where applicable. and The software, licenses and installation certificates
provided to Owner shall be sufficient for Owner to re-install in new computers
in case of failure of the original devices.
Contractor shall request each Supplier to generate a list containing all
software information, licenses, operating systems information, special tools,
laptops, printers, handhelds and any software, special tools or ship loose item
provided by Supplier.
Contractor shall compile a list of all software, special tools, USB dongles
licensing drivers, original installation drives (CDs, DVDs, Hard drives, USBs),
laptops and documentation, for transfer to Owner prior to Substantial
Completion.
This list shall contain, as a minimum, the following information
a)
Package/System equipment

b)
Project PO number, in case vendor has a different PO number, this needs to be
included

c)
Vendor information, including contact information

d)
Item description, Software or license description

e)
Manufacture/developer of the good provided

f)
Model, Serial number, Software Version, year of release as applicable for each
good

g)
If the good is a license or software, Contractor shall describe in what fashion
was the software provided, i.e. USB, CD media, DVD media, certificate from
manufacture with serial number information for registration over internet or
phone.

h)
Project reference documentation.


4.11
ELECTRICAL

The electrical system shall be designed to provide:
•
Safety for operations and maintenance personnel

•
Reliability and flexibility

•
A coordinated protection system

•
Equipment properly rated for continuous operations

•
Adequate short circuit ratings (interrupting capacity)

•
Adequate and coordinated insulation levels



A-37

--------------------------------------------------------------------------------





4.11.1
Electrical Equipment

The electrical systems to be engineered, procured, constructed, and commissioned
by the Contractor include:
•
230 kV transmission lines from Entergy’s Sandling substation interface point,
including OPGW from Entergy’s demarcation point

•
230 kV GIS switchgear or GIS switchyard in the plant with associated equipment
and interface to Entergy’s Sandling substation

•
230/34.5 kV Transformers

•
Distribution transformers (Oil filled and Dry type)

•
Pre-fabricated powerhouses

•
34.5kV, 13.8kV, 4.16kV, 480V switchgears and MCCs as applicable

•
AC UPS systems

•
DC Systems for Electrical control and protection

•
Lighting / Small Power Transformers & Panelboards

•
Indoor and outdoor lighting, including area and street lighting

•
Cables

•
Metal enclosed Cable Bus

•
Raceway systems including cable trays & channel

•
ENMCS system

•
Grounding systems

•
Lightning protection systems

•
Aircraft warning lights

•
Junction boxes and local control stations

•
Electrical heat tracing systems

•
Any other equipment / systems / materials required to provide safe functioning
and proper interface with the plant Electrical systems.

•
Essential Power System

•
Cathodic Protection System

•
Power factor correction

The Essential power generation system shall provide back-up power for essential
loads. Contractor shall develop a load list for essential users and size the
system accordingly. The results of a preliminary analysis indicates that the
system shall consist of three (3) Essential Power generators. These generators
shall be diesel engine driven generators each with minimum nominal rating of 3MW
Prime, 4160 V, 3-phase, 60 Hz and 0.8 pf, dedicated load centers,


A-38

--------------------------------------------------------------------------------





MCCs, auto transfer switches (ATS) and any other electrical components required
for an operational standby power supply system. Rating of the generators shall
be verified by the Contractor at the time of purchase.
The electrical system shall be designed to permit safe, logical and sequential
energization of the system, both during initial startup of the plant and during
restarting the plant after any power blackouts. An energization sequence /
narrative detailing the above shall be submitted by the Contractor to the Owner
for review.
4.11.2
Electrical Deliverables

Contractor shall produce all electrical engineering and design Deliverables
listed in Attachment A‑1 and required to accurately and sufficiently describe
the distribution system layout and associated details.
4.11.3
One Line Diagrams

One-line diagrams to be developed by Contractor as part of the Work are listed
in Attachment A‑1. Contractor shall develop detailed one line diagrams. The
following ratings will be confirmed by study/calculations and incorporated
during engineering:
•
Transformer Ratings

•
Switchgear and MCC Continuous Ratings

•
Switchgear and MCC Short Circuit Ratings

•
Essential Power System Ratings and Requirements

•
Continuous Ratings and Short Circuit Ratings of Any Other Electrical
Distribution System Component

Contractor shall produce an overall one line diagram delineating each powerhouse
and shall consider provisions for future expansions during engineering.
4.11.4
Electrical System Study

Contractor shall carry out an electrical system studies using ETAP software.
Contractor shall ensure that the following studies/calculations are executed:
•
Load Flow Studies including power Factor Correction Study

•
Fault Current Studies

•
Motor Starting Conditions

•
Harmonic Distortion Studies

•
Arc-Flash Study

•
Grounding Studies



A-39

--------------------------------------------------------------------------------





•
Cable Sizing Calculations including thermal calculations for the under-ground
duct banks

•
Protection Coordination Study

•
Electrical Load List

•
Electrical Equipment List

•
CT & VT sizing calculations as needed and saturation curves as supplied by
Vendors

•
UPS sizing in the form of a load list

•
Typical lighting calculations

•
Lightning protection risk assessment study

•
Relay setting

•
Relay configuration files as submitted by Vendors

•
Battery and charger calculations as submitted by Vendors

4.11.5
Uninterruptable Power Supplies (UPS)

Contractor shall design the UPS System in accordance with PIP ELSAP04 and
Project datasheets.
4.11.6
DC Power Supplies Including Switchgears

DC power supply system including switchgear will be provided by the Powerhouse /
substation Supplier who shall determine the DC power supply system requirements,
engineer and design, procure, install, commission and verify the operation of
all DC power supply systems including those used for operating switchgears, and
transformers.
The Suppliers shall prepare detailed one-line diagrams for all DC power supply
systems. Suppliers shall size batteries and chargers and verify that minimum
voltages are maintained as specified and required by the Suppliers. Redundant
battery chargers shall be provided for DC power supply system(s).
4.11.7
Electrical Heat Tracing

Contractor shall design, procure, install and verify the correct operation of
the electrical heat tracing system including dedicated distribution panels
located throughout the LNG Facility.
4.11.8
Electrical Equipment Powerhouses / Buildings

Contractor shall perform engineering and develop Drawings for electrical
equipment powerhouses / buildings to meet the requirements of the LNG Facility
as set forth in the Agreement.
The power houses and electrical buildings shall be designed and constructed in
accordance with the requirements of the Specification PIP ELSSG11 and the
Project datasheets.


A-40

--------------------------------------------------------------------------------





4.11.9
Cable Routing/Cable Trays

Contractor shall develop the cable routing/cable tray Drawings and a cable
database.
Contractor shall furnish and install a complete raceway system, which shall
include channel, conduits, flexible conduits, cable trays, under-ground ducts,
wire-ways, cabinets and boxes, and all other materials and devices required to
provide a complete system for support and protection of electrical conductors.
4.11.10
Essential Power Supply System

The essential power supply system shall be rated for operation at 4160/480 V and
shall act as a hub for local essential (e.g. lighting, power, instrument, HVAC,
UPS) power needs.
4.11.11
Arc-Flash Labeling

Contractor shall label all electrical enclosures/panels in accordance with
Contractor’s Arc-Flash Study.
4.11.12
Electrical Interface Coordination

Contractor shall be responsible for interface activities between various systems
and equipment, verifying and establishing interface processes during Vendor
document review, for efficient functionality of systems after field installation
and hook-up to the power supply systems.

4.12
TELECOMMUNICATIONS

Contractor shall follow and provide telecommunication systems as required in the
Site Security Plan as listed in Appendix Q and the Specifications for such Work
as listed in Appendix B.
Telecommunications system shall include the following sub-systems:
•
Telecommunication infrastructure (fiber optic cables, ethernet cables, coaxial
cables, electrical cables; Electrical installations, and any other activity
related to Telecommunication);

•
VoIP Telephone System;

•
Plant Business LAN;

•
Security LAN;

•
Hot-Lines;

•
Closed Circuit TV System (CCTV System);

•
Public Address and Intercom System (PA/I);

•
Access Control/Security System;

•
Intrusion Detection System;



A-41

--------------------------------------------------------------------------------





•
Trunked Radio System;

•
Marine VHF Radio System

Contractor shall produce all Telecoms engineering and design Deliverables
required to accurately and sufficiently describe the telecoms systems listed
above as set forth in Attachment A-1.
Contractor’s engineering package shall include the following types of
Deliverables:
•
Specifications

•
Manufacturers’ Datasheets

•
Cable Schedule

•
Cable Routing Plans

•
FAT/SAT Test Procedures

•
Power and Heat Load Calculations

•
Telecom Equipment List

•
Site Equipment Location Plans

•
Equipment and Installation Details

•
Wiring Diagrams

•
General Arrangement Drawings

•
Telecom Equipment Location Plans

•
Equipment Room Layouts

•
Equipment Elevations

•
Cable Termination Diagrams

•
System Block Diagrams

•
Radio Coverage Studies

•
PA/I Coverage Study



Contractor shall integrate any required related system to the Telecom GPS Master
Clock such as the PAGA, access control system and security systems as required
in this Appendix A, Appendix B and the Site Security Plan per Appendix Q.
Contractor shall determine the locations of telecommunications outlets
throughout the buildings in the LNG Facility. Wifi shall be provided inside
buildings per the telecommunication block diagrams and outside as necessary to
provide wifi coverage for the truck weigh station.
Contractor shall supply telecommunication systems as listed in the
“Telecommunication Design Criteria” Specification as referenced and the
block-diagrams in Appendix B:


A-42

--------------------------------------------------------------------------------





Equipment
Infrastructure-All Systems
Fiber Optic Cable and Copper Cable
Conduit/Cable Tray
All Electrical Installations
All mechanical and civil works and installations related to Telecommunication
systems
UPS and batteries
All Junction Boxes (indoors and outdoors)
Fiber Optic Patch panels
Cat6 Patch Panels
Racks/Enclosures including electrical power
Engineering and Deliverables
Telephone VoIP system
IP PBX
VoIP Switches
VoIP Servers
VoIP Phones (/Prefabricated Power Houses and Building)
Ethernet RJ45 Sockets (wall jacks) for all buildings
Conference Phones
Conference Room Equipment
Engineering and Deliverables (with input from Owner for Owner’s supplied
equipment)
Networking Devices for LAN
Core Switches
Distribution Switches
Access Switches
Switches with SFP ports and STP pluggable connectors
Cisco Wireless Access Points (WAPs)
WAP Controllers
Firewalls for all Telecommunications systems provided by Contractor that
interfaces with Business LAN
Racks/Enclosures for Owner use (with input from Owner)
Rack Mounted Power Distribution Units/Strips (PDUs)
Ethernet RJ45 Sockets (wall jacks, floor, ceiling for WAP and conference rooms,
etc.)
Ethernet and Fiber Optic patch cable to networking devices
Master telecom GPS clock with antenna installation, software and synchronization
of systems provided by Contractor
Engineering and Deliverables (with input from Owner for Owner’s supplied
equipment)
Hot Lines
Hotlines and Associate Equipment
Engineering and Deliverables
CCTV
All CCTV cameras
Printers for the security CCTV system
 
Servers with redundant power supply and redundant storage units
Workstations for Operations (Process CCTV)



A-43

--------------------------------------------------------------------------------





Equipment
Workstations for Security and CCTV
Software Licenses
Engineering and Deliverables
PAGA
PAGA System
Speakers/beacons outdoor
Speakers indoor
PAGA access panels
Engineering and Deliverables
Access Control/Security System
Core Switches
Distribution Switches
Access Switches
Switches with SFP ports and STP pluggable connectors
Access control panels
Magnetic or strike locks for doors
Cards Readers
Servers and Workstations and Monitors for Access Control
Automated personnel turnstiles 
Intercommunications stations
Engineering and Deliverables
Intrusion Detection System
Fiber optic intrusion detection system
Engineering and Deliverables
Permanent Radio System
Radio Tower
Antennas and Repeaters
Radio system components
Radios Handhelds with batteries, batteries chargers and accessories
Fixed Radios (for Operations)
Fixed Marine Radios
Engineering and Deliverables



4.12.1
Racks/Enclosures for Owner use

Contractor shall reserve physical space for Owner to Install their Business LAN
active Equipment in all building locations where telecommunications are
provided, Cabinets shall be ready to be used, fully wired and power up.
4.12.2
Fiber Optic Cable Network (FOCN)

Contractor shall engineer, design, procure, install, test, and provide all
associated Deliverables for the FOCN in accordance with Attachment A-1.


A-44

--------------------------------------------------------------------------------





4.12.3
Telecommunication Testing

Contractor shall perform all tests as listed in the Specification for
”Installation and Testing of Telecommunications Cables” referenced in
Appendix B. Contractor shall develop testing procedures for the performance of
such tests.
Contractor shall also develop and submit FAT/SAT testing procedures for all
telecommunication systems and components provided.
Telecommunications systems integrator personnel shall be on Site and at the shop
for execution of acceptance testing as defined in Appendix T-1.

4.13
SITE SECURITY

Contractor shall design and install the Site security systems in compliance with
the requirements for Site security as listed in the Site Security Plan as
referenced in Appendix Q and the Specifications referenced in Appendix B.
The Site security system shall be provided that will include the following:
•
Intrusion Detection and Assessment system

•
Security CCTV system (combination of fixed and Point-Tilt-Zoom cameras)

•
Security Access Control System (buildings, guard houses, jetty areas)

•
Lighting including lighting of the berm, the fence, and the surrounding area

•
Fence System

•
Biometric checking system

•
Gates and wedge barriers for vehicular access points


4.14
FIRE PROTECTION & SAFETY SYSTEMS

Contractor shall engineer, design, procure, install, inspect and commission all
Equipment, instrumentation and materials required for the fire and gas
detection, and fire protection systems for the LNG Trains and the Common
Facilities in accordance with applicable Specifications and Applicable Codes and
Standards, including 49 CFR 193 and NFPA 59A, and Appendix B. Contractor, as a
minimum, shall complete the Vendor and DECN Hazard and Operability (HAZOP)
study, and define the required protection method during the EPC phase of the
Project.
The residual risks shall be mitigated via fire & gas (FGS) system and fire
protection means.


A-45

--------------------------------------------------------------------------------





The fire detection and protection basis of engineering shall be on guidelines
provided in the “Loss Prevention Philosophy” listed in Appendix B.
FGS detector location layouts shall be designed based on identified sources and
the associated cause and effect to be implemented into the facility Integrated
Control and Safety System (ICSS).
Firefighting means shall be provided throughout the LNG Facility to quickly
extinguish or control any fire incident at its incipient stage with the suitable
agent, including but not limited to, water, foam, dry chemical, carbon dioxide
or other gaseous extinguishing systems.
An underground firewater network shall be designed to supply firewater where
required. The fire water network shall be sized according to the fire water
demand calculated during the EDSA and verified as part of the Work. Two
firewater storage tanks sized for a minimum of two (2) hours of operation each
shall be provided. Two (2 x 50%) diesel firewater pumps and 1 x 50% electric
motor driven fire water pump is provided. Tug boat connections shall be provided
to pump river water into the system as back up to the fresh fire water system.
All fire protection equipment shall be UL/FM approved.
Contractor shall also identify the areas which hazardous material may come in
contact with personnel and provide safety shower and eyewash stations not more
than 50 ft from the risk source.
Contractor shall develop P&IDs, Equipment data sheets, and location Drawings for
the LNG Trains during engineering. Contractor shall verify fire water line
sizes, pipe Specifications and all system hydraulics.
4.14.1
F&G Cause and Effect Diagrams

Contractor has developed Fire and Gas Cause & Effects Diagrams to incorporate
interlock and shutdown logics as per the Fire Zones, Project P&IDs, Building
Fire Control Panels, Equipment Process Data Sheets.
Contractor shall complete the development of the Fire and Gas cause and effect
diagrams, following criteria as shown below:
a.
Consistency of fire and gas protection across OSBL and ISBL.

b.
Standardization between areas

c.
Utilization of standard cause and effect terminology used in the LNG industry

d.
Utilization of packaged Equipment fire and gas cause and effect and fire and gas
detectors.

e.
Recommendations from the HAZOP and LOPA studies



A-46

--------------------------------------------------------------------------------






4.15
LNG LOADING, WARM LNG TANKER GAS-UP AND COOL-DOWN

Contractor shall engineer, design, procure, install, and commission all
necessary LNG Loading Equipment and facilities to allow for warm LNG Tanker
gas-up and cool-down, on the Berth, and associated vapor handling in a safe
manner.
The following scenarios are to be considered:
•
Preparation for ship arrival

•
Operation with Off-Spec Vapor Return from the LNG tanker during the Gas-Up and
Cooldown Operation.

•
BOG management during ship loading

As part of the Liquefaction Project, the south Berth shall accommodate the
gas-up and cool-down requirements as listed in this Appendix A and in
Appendix B.

4.16
MARINE

Marine design shall be in accordance with the Specifications and requirements in
Appendix B.
4.16.1
Marine Facilities

The marine facilities include:
•
LNG Loading Berth: one south Berth capable of berthing tankers from 125,000 m3
to 266,000 m3 (QMAX) capacity, with a design loading rate of 12,000 m3/hr.

•
Access trestle supporting a pipe rack and roadway providing access to the berths

•
Material Offloading Facility (MOF) consisting of a quayside structure to import
Equipment and Contractor Equipment during performance of the Work

•
Contractor shall construct at least one Pioneer Dock; if Contractor elects to
construct additional pioneer docks, it shall do so at its own cost and in
compliance with all Owner Permits.

•
Ship turning basin and LNG berthing basin, including navigational aids and
dredging including pre-turnover dredging of shoaling and maintenance dredging.
The dredging depth shall be defined as what is outlined in the Specification for
“Dredging Works, Marine Facilities Design Criteria for LNG Loading Berths” and
“Marine Facilities Design Criteria for Material Offloading Facility” as
referenced in Appendix B.

•
Shore protection at the Berth pocket, MOF dredging slope and turning basin east
bank slope.

4.16.2
Marine Analyses

The design of the marine structures for the jetties shall meet all requirements
according to the Applicable Codes and Standards and shall consider the likely
failure mechanisms.
As part of the marine facilities design, the following analysis shall be
performed:


A-47

--------------------------------------------------------------------------------





•
Basin and berth geometry

•
Shore protection analysis and design

•
LNG berth topside equipment

•
Surge and drift analysis

•
Dredging requirement

•
Mooring load analysis in accordance with OCIMF – Mooring Equipment Guidelines
(Fourth Edition 2018). Static and dynamic mooring studies to determine the
optimum mooring arrangement for the Berth.

4.16.3
Marine Berth and LNG Loading Platform

Contractor shall engineer, design, procure, fabricate, and install the marine
Berth and loading platform in accordance with the Specifications and Applicable
Codes and Standards provided in Appendix B, as applicable.
The Berth shall consist of a pile supported LNG Loading platform, breasting
dolphins, mooring dolphins, and a trestle with combination pipe rack / roadway
connecting to the onshore LNG Facility.
4.16.4
Ship Turning Basin and Berth Pocket Layout

The ship turning basin in the Sabine-Neches Waterway and LNG Berth basin
arrangements have been assessed by the “Fast-Time Desktop Navigation
Simulations” and “Focused Q-Max Ship handling Simulations” as referenced in
Appendix B.
The turning basin is 1700 ft, which is 1.5 times the overall length of the
largest ship with the fleet of design vessels. Contractor shall review and
validate the results of the navigation simulation with respect to the Site
conditions, including bathymetry, berth layout, environmental conditions and
other factors. The berth pockets and turning basin shall accommodate the maximum
allowable ship motion as specified in the guidelines PIANC, International
Association of Ports and Harbors. The design depth of the berths should take
into account various factors, in addition to the maximum draft of the design
vessel and required under keel clearance.
4.16.5
Dredging and Disposal

Contractor shall be responsible for all dredging requirements for the Berths,
Berth basin, MOF, and Pioneer Doc. The Berth basin shall be based on the
criteria specified in the in the Marine Facilities Design Criteria for LNG
Loading Berths (PAL-T0-MAR-DEC-24-GEN-0001) and the Marine Facilities Design
Criteria for Material Offloading Facility (PAL-T0-MAR-DEC-80-GEN-0001).
Contractor shall be responsible for the disposal of such dredged material in
accordance with Applicable Law and the Permits and otherwise at the approved and
permitted disposal locations as specified in the Marine Facilities Design
Criteria for LNG Loading Berths (PAL-T0-MAR-


A-48

--------------------------------------------------------------------------------





DEC-24-GEN-0001) and the Marine Facilities Design Criteria for Material
Offloading Facility (PAL-T0-MAR-DEC-80-GEN-0001).
4.16.6
Shore Protection Design

Shore protection shall be designed for the LNG Berth pocket, MOF dredging slope,
and Turning Basin East Bank in accordance with CIRIA, PIANC, and USACE Coastal
Engineering Manual guidelines.
4.16.7
Navigation Aids

Navigation aids shall be provided as required to allow safe ship navigation for
the LNG Facility. The aids to navigation shall be in accordance with the
International Association of Lighthouse Authorities (IALA) Maritime Buoyage
System B. The location, color, and intensity for these navigation lights shall
be in compliance with U.S. Coast Guard regulations.
The location of navigation sector lights and range buoys are outlined in the
Marine Drawings and the “Project Specification for Aids to Navigation”
identified in Appendix B and shall be confirmed with the Sabine Pilots
Association.
4.16.8
Material Offloading Facility (MOF)

Contractor may elect to use the Sabine-Neches Waterway and connected water ways
to bring in large Equipment and heavy construction materials to the Site during
construction. Contractor shall construct a MOF at the location as shown on the
overall site plan, as part of the Work. The MOF layout and function are to be
designed to receive roll-on / roll-off / lift-on / lift-off vessels as approved
by the U.S. Army Corps of Engineers and the U.S. Coast Guard, which will not
include tug berth capability. The MOF shall be designed for use by Owner
following Substantial Completion of Stage I. Contractor shall design the MOF in
accordance with the Agreement, and shall construct the MOF, including sheet
piling, dredging and piling. Contractor shall also construct a heavy haul road
from the MOF location to the Site to allow transport of heavy loads.

4.17
TIE INS

The design of the LNG Facility shall allow for the isolation/removal of the
entire scope of the LNG Tank and supporting Facility as well as the 2nd Berth
and support facilities.
The LNG Facility design shall include tie-ins for future expansion of Train 3 to
ensure continuous operations of the LNG Facility, in accordance with the
“Pre-Investment Plan” as referenced in Appendix B.

4.18
TECHNICAL DEVIATION AND MANAGEMENT OF CHANGE PROTOCOLS

Any technical deviations shall be handled in accordance with Section 2.25.4 of
the Agreement.


A-49

--------------------------------------------------------------------------------






5.0
ENGINEERING SUPPORT GROUPS


5.1
REGULATORY

Contractor shall designate a single individual to act as the coordinator to
support preparation of the technical components of FERC package submissions and
coordinate with Owner with respect to other Permit submissions. The coordinator
shall also participate in coordination meetings with Owner, including
Governmental Authorities as necessary, and manage the FERC technical package
tracking sheet.
Per section 4.4.2.1 of the FEIS, Contractor shall plan for the ICWW crossing of
a dredge pipeline, in accordance with the applicable Owner Permit, in the case
that it becomes a requirement for the Project.
Contractor shall provide training to Contractor personnel working on the Site
and/or ship canal to stop work in the vicinity of any threatened or endangered
species and notify Owner’s Environmental Inspector. During the performance of
the Work, Contractor must continuously observe the potential impact of the Work
to the environment and wildlife. Contractor shall comply with Section 4.6.1.3 of
the FEIS. Contractor shall utilize nesting inhibitors within on-site
Construction parking areas such as installation of colorful pennant strings,
etc. If manatees are present within the impacted Project waters, Contactor must
comply with the requirements of Section 4.7.3 of the FEIS.
The Traffic Impact Assessment conducted by Contractor under the EDSA shall serve
as the basis of a Traffic Management Plan. Contractor shall develop and
implement a Traffic Management Plan in compliance with FERC Order condition
number 23 for use in connection with the Work. Contractor shall update such plan
from time to time to ensure continuing compliance with FERC requirements.
All construction activities shall be conducted in accordance with the
requirements of the applicable air quality standards provided under the Owner
Permits.
In accordance with Section 2.10 of the Agreement, Contractor shall satisfy the
requirements of the conditions of the FERC Order except to the extent described
in Section 13 of this Appendix A or as clarified in Appendix J-3.
Without limiting the generality of the foregoing, with respect to the
requirements for a quantitative analysis under Condition 106 of the FERC Order,
Contractor shall, as part of the Work, prepare and submit the following
Deliverables to Owner:
•
Fire Protection Evaluation Report (including firewater demand calculations)

•
Fire Water Layout Drawings

•
Passive Fireproofing Layout



A-50

--------------------------------------------------------------------------------





•
Passive Fire Protection Schedule

These Deliverables will detail locations and Equipment utilizing active and
passive fire protection, Supplier data for the thickness of passive fire
protection, as well as calculations demonstrating flow rates and durations of
any fire water, as well as compliance with API 2510.

5.2
IT/IS & DOCUMENT CONTROL

Contractor shall provide documentation for the Work as required by the
Agreement, Appendix U and Attachment U-1 to Appendix U.

5.3
PROJECT HANDOVER

Contractor will develop a records retention and turnover plan (RRTP) that will
identify the various document types and disposition of same at Project close-out
with requirements, formats, and timing to comply with Appendix U, and the
Document Management Plan as referenced in Appendix W.

5.4
PROJECT CONTROLS

As part of the Work, Contractor shall utilize project controls tools and
personnel to appropriately monitor, track and report on the progress of the
Project as set forth in the Project Controls Plan as part of Appendix W, the
Project Execution Plan and Appendix S.

6.0
PROCUREMENT, MATERIALS MANAGEMENT & LOGISTICS

Contractor shall requisition, bid, evaluate, purchase, inspect, expedite,
customs clear, deliver, store, manage, and preserve the equipment and materials
required for the complete fabrication, erection, construction, installation,
commissioning, testing, and operation of the LNG Facility as defined in
Agreement.

6.1
PROCUREMENT PLAN

Contractor’s Procurement & Contracting Strategy Management Plan and Logistics &
Materials Management Plan, which are each part of the Project Execution Plan,
Appendix W to the Agreement, address procurement, Supplier and Subcontractor
management, expediting, materials management, logistics and related data and
reporting.
Where practical, in procurement of Equipment packages, Contractor shall develop
a plan to maximize the commonality of Equipment and components.


A-51

--------------------------------------------------------------------------------






6.2
PURCHASE ORDER AND SUBCONTRACTS MANAGEMENT

Contractor shall develop a comprehensive procurement and subcontracting program,
indicating planned Purchase Orders and Subcontracts together with the scope of
each Purchase Order and Subcontract and the identification of critical items.
The requirements of Section 2.7 of the Agreement shall be complied with during
all procurement and subcontracting activities.

6.3
PROCUREMENT AND SUBCONTRACTING REPORTING

Contractor shall provide procurement and subcontracting reporting in accordance
with the Agreement, Appendix S, and Appendix W.

6.4
OWNER PARTICIPATION DURING SUPPLIER POST-AWARD MEETINGS:

Owner shall be allowed to participate in post-award kickoff meetings with
selected Vendors. Such participation is only required with the Supplier that has
been selected by Contractor’s bid evaluation process, are only for the
significant Equipment listed below and are only for the technical portion of
such meeting. The intent of such participation is to review the Supplier
technical scope of work and responsibilities under the applicable Purchase
Order.
•
Amine contactor internals

•
Amine regenerator internals

•
Molecular sieve dehydrators

•
Demethanizer internals

•
Mercury removal beds

•
H2S scavenger

•
LNG tank in-tank pumps

•
Expander/compressors

•
Booster compressors

•
EFG compressors

•
BOG compressors

•
Ground flare

•
Cold recovery exchanger

•
Air coolers

•
Thermal oxidizer

•
LNG Loading Arms



A-52

--------------------------------------------------------------------------------





•
Main Cryogenic Heat Exchanger

•
Powerhouses

•
Main Step-down Transformers

•
Distribution Transformers

•
230kV GIS

•
230kV Overhead line


6.5
EXPEDITING

Contractor shall develop an expediting plan which defines the levels of
expediting, which largely depends on the type of Purchase Orders, the
requirements of critical Supplier data, current market conditions and the
applicable Supplier’s fabrication location. Such plan shall become part of the
Project Execution Plan set forth in Appendix W.
Contractor shall report the status of purchase requisitions, inquiries, orders,
shop fabrications, expediting, inspection and delivery of Equipment, instruments
and materials in accordance with Appendix S. Reporting should include data on
“Received on Site” dates and “Required on Site” dates to demonstrate support of
the construction/installation sequence as required in Appendix S-2.

6.6
LOGISTICS AND MATERIALS MANAGEMENT

Contractor shall perform the Work in accordance with its Logistics & Materials
Management Plan as included in Appendix W.
6.6.1
Logistics

The delivery location of Liquefaction Project Equipment is dependent on material
type, required on Site dates, and other logistical considerations. Contractor
shall ensure logistics of Equipment deliveries, fabrications, inspections, and
transfers are done in a safe and timely manner.
Shipping instructions shall be prepared and issued to the extent possible as
part of the applicable Purchase Orders and shall, among other things, comply
with the provisions of the Agreement.
6.6.2
Home Office Materials Management

Contractor shall provide a Home Office Materials Management plan which will
outline detailed planning, milestone control and monitoring of materials
activities for each requisition. The plan shall be developed based on the CPM
Schedule, taking into account lead times for activities and materials as well as
construction priorities.


A-53

--------------------------------------------------------------------------------





6.6.3
Site Materials Management

Contractor shall inspect all Equipment as soon as practicable upon receipt and
at delivery to the area where the Work is being performed. Contractor shall take
appropriate measures for immediate repair or replacement of damaged materials.
Contractor shall address the following:
•
Material receiving

•
Material tracking (which may include using bar codes or other equivalent
technology)

•
Equipment and material storage

•
Record of condition of Equipment and materials received at the Site

•
Preventative maintenance (further described below)

•
Inspection of materials upon receipt at Site

•
Material controls

•
Shortage and damage reports

•
Storage locations including lay down control, layout and sizing, warehousing and
climate controlled storage (as necessary)

•
Surplus materials control

6.6.4
Inspection

Contractor shall provide a Quality Surveillance Plan and Inspection and Test
Plans, that satisfies the requirements of the Project Quality Plan, codes,
Specifications, Drawings, procedures and the Agreement as part of the Work.
Quality is essential to the inspection process, therefore Contractor will
require that all supplier documentation/records are generated, maintained and
included in the details of all inspections/surveillances performed to the extent
required under the Agreement. Level of Inspections shall also consider equipment
criticality, order complexity, and country of origin.

6.7
EQUIPMENT PRESERVATION PLAN

Contractor shall comply with its Equipment preservation plan, as described in
Appendix W. This plan identifies the requirements for preservation from
purchase, through delivery to site, receipt at jobsite, storage at jobsite,
installation at jobsite through LNG Facility start-up (CSU requirement). This
plan shall be updated as required during the Work as required as detailed design
activities are completed.
Contractor’s responsibilities for all Equipment includes inspections,
expediting, and participation in testing, delivery, handling and preservation of
Equipment in accordance with manufacturer’s Specifications while in transit,
while in storage on Site, and after installation up to Substantial Completion of
the Stage in which such Equipment is installed.


A-54

--------------------------------------------------------------------------------






7.0
CONSTRUCTION


7.1    HEALTH, SAFETY, SECURITY AND ENVIRONMENT (HSSE)
Contractor is committed to an incident and injury-free environment for all
personnel on the Liquefaction Project. Through education and training, the work
force will be made aware of the hazards associated with constructing a facility
of this magnitude and how to avoid and deal with them in a safe and productive
manner. This objective shall be achieved through implementation of Contractor's
approved HSSE Program as referenced in Appendix Q. Contractor’s HSSE Program
will include Owner's goals of ZERO injuries. This includes a high standard of
Site Safety, Occupational Health Security and Environmental Management, with
these requirements also being maintained by all Subcontractors and other
personnel working at the Site.

7.2     QUALITY ASSURANCE AND QUALITY CONTROL
Contractor has developed a Quality Assurance Plan as set forth in Appendix R to
the Agreement. As part of the Work, Contractor shall also develop a Construction
Quality Control Program which is consistent with the requirement in this
Appendix A and is based on a craft philosophy that stresses "doing it right the
first time" and “Build it Clean, Built it Tight” concepts, as well as an
aggressive inspection program coupled with the total involvement of craft
personnel.

7.3    SCOPE OF CONSTRUCTION
The Contractor will construct all temporary infrastructure necessary to support
the construction effort including heavy haul roads, offices, warehouses, and
other needed facilities as listed in the Construction Execution Plan set forth
in Appendix W.
For LNG Jetty construction, a sheet pile wall will be installed around the
loading platform to allow land-based construction of the loading platform.
Installation of such sheet pile wall is planned to be completed prior to
commencement of the dredging of the berth pocket. The sheet pile wall will be
left in place once construction of LNG Jetty is complete.
Contractor shall be responsible for mud control on Site, including use of wheel
wash stations, dust control and construction debris clean-up on Site, including
street sweeping equipment, to mitigate excessive mud and debris on Highway 87.
Contractor will supply all pre-construction provisions to the Site and the Work
Site including preparation of the Site and the Work Site for all construction
activities. Site prep work, including clearing and grubbing, raising the Site,
and the construction of the pioneer dock and associated material handling
equipment.
Contractor shall identify and mark gas wells that it locates on the Site and
provide protective bollards around each such well. Existing utility lines and
pipelines adjacent to the existing Highway 87 will be abandoned in place by
third party owners or Owner’s Other Contractors. Contractor shall remove and
dispose of the abandoned pipelines within the Site from Oilfield


A-55

--------------------------------------------------------------------------------





Road and south to the edge of the Site (see Attachment A-4 of this Appendix A
for approximate coordinates and length of pipelines to be removed), up to a
maximum depth of sixty feet (60’)). Some of the utilities may require demolition
by Contractor as needed to construct the LNG Facility. Existing and abandoned
wells shall be lowered (as in the Berth area) and plugged by third parties.
Contractor has developed a construction execution plan as part of the Project
Execution Plan (PEP). The construction objectives of the Liquefaction Project
are as follows;
a.
Targeting zero lost time accidents and zero recordable injuries.

b.
Creating a safe working environment through the identification and elimination
of hazardous conditions and unsafe acts.

c.
Emphasizing quality to produce a best in class product.

d.
Minimizing impact to the environment during construction and meeting the
requirements of Applicable Laws.

e.
Completing all the construction activities in a safe manner within the
prescribed schedule requirements and to the requisite level of quality.

f.
Making full, effective use of GECP and (CECP) Construction Environmental Control
Plan

g.
Provide a competent and trained and motivated work force committed to the
Liquefaction Project construction objectives.

h.
Create a working environment that involves all members and recognizes the
contribution of every individual and promotes positive employee relations.

i.
Be a good neighbor in our communities throughout the construction phase and
conduct our business in a professional and ethical manner at all times and in
compliance with Owner policies and the Social Management Plan as included in
Appendix W.

j.
Employ the practice of continuous improvement throughout the course of the
Liquefaction Project, fostering a practice of transparency and collaboration
between Owner, Contractor and workers to improve Contractor’s construction
team’s performance throughout the Liquefaction Project.

Contractor’s night time noise limit at the Noise Level Receptor shall be in
compliance with FERC’s Guidance Manual Section 4.9.2.3. Specifically, the
night-time construction noise limit would be 10 dB above the background levels
at the Noise Level Receptor.


A-56

--------------------------------------------------------------------------------






7.4    WORK PERMITS
Contractor shall make timely arrangements and be responsible for issuing the
necessary work permits for any work that is conducted by Contractor, its
Suppliers and their respective representatives. Contractor shall produce and
implement a procedure for Contractor and its Suppliers compliance with the
requirements of the Contractor HSSE Program and permitting process, including
LOTO, PTW, Flange Isolations, etc.
Where applicable, Contractor shall ensure that no Work proceeds until the
appropriate safe work permit has been issued. Contractor shall understand all
aspects of the safe work permit prior to starting the Work. In addition, the
Contractor shall communicate the safe work permit information to all personnel
performing such Work prior to starting the Work.
Contractor shall construct the Liquefaction Project based on Contractor’s
standard procedures that includes the concept of “Build it Clean/Keep it Clean”
that minimizes the potential for contaminating the Equipment and piping with
construction debris, abandoned tools and materials.
Contractor shall develop a Pre-Commissioning plan for blowing or flushing the
piping to remove residual water and debris with acceptance criteria. The plan
shall indicate spools to remove and other openings that shall remain open until
the lines are flushed.

7.5    TRAFFIC PLAN AT SITE
Contractor shall develop a comprehensive Traffic Management Plan for the
Liquefaction Project to assure prompt and safe access to the Site for all
persons performing the Work, while minimizing disruption to regular activities
or scheduled events in the surrounding areas and will be based on Traffic Impact
Analysis that is approved by the applicable Governmental Authority.
  
The traffic management / control plan shall address the requirements of the
surrounding communities, as well as other applicable considerations:
(a) off-site parking for construction personnel and transport of such personnel
to the Site; (b) deliveries of major Equipment to the Site; and (c) any traffic
control requirements of any Governmental Authority.


The traffic management Plan includes the following:
•
Recommended routings for delivery of equipment and materials to the project
site.

•
Heavy Equipment delivery routes and any special measures to be undertaken to
prepare the route for deliveries.

•
Types of equipment to be used for transportation of materials.

•
It will promote safe and organized transportation of the workers to and from the
site.

•
Capabilities of the port loading facilities.

•
Maximum shipping envelopes will be addressed for barge and road deliveries.



A-57

--------------------------------------------------------------------------------





•
Transportation companies with knowledge of the general region will be
identified.

•
How traffic will safely enter and exit the Site at the main entrance during peak
demand periods.

Contractor will utilize temporary traffic control and a temporary light system
as potential mitigations, and has excluded in this Scope of Work any other
traffic mitigation measures, such as the design or construction of
acceleration/deceleration or turning lanes on the existing or relocated Highway
87.

7.6    CONSTRUCTABILITY
As part of the construction strategy, Contractor shall provide constructability
support during early engineering activities and the procurement phase of the
Work. Contractor shall provide constructability input to make optimal use of
construction knowledge (including development of the subcontracting and
construction plans, and model reviews). Plans shall describe how Contractor’s
constructability input will be obtained and implemented during engineering,
fabrication and on-Site construction.
A constructability program will be developed for use during the Work that
incorporates elements of a traditional constructability program and is designed
to embrace a broad scope of safety, cost and schedule savings ideas. The program
will be construction, start-up and operations driven to help simplify the
design. The reviews will focus on a design that keeps construction, operations
and maintenance activities in mind but meets the Specifications.
The program will promote and encourage creativity, innovation and teamwork among
the participants. Construction personnel from Contractor will actively
participate in the engineering design review optimizing constructability,
safety, ease of construction, rate of construction, etc. Contractor shall
consider items such as:
•
Shop fireproofing vs. field fireproofing

•
Vessel internals assembly in shop

•
Installation of all paint coating of Equipment in shop

•
Determine amount of vessel insulation prior to erection

•
Pipe and platform installation on vessels prior to erection

•
Maximize the extent of shop fabrication and testing of piping

•
Consider semi-automatic welding process on straight run pipe and on fabricated
spools where feasible

•
Standardize foundation sizes for reuse of forms

•
Prefabrication of concrete manholes or sumps prior to installation

•
Standardize bottom of foundation elevations

•
Minimize or eliminate irregular foundation shapes



A-58

--------------------------------------------------------------------------------





•
Identify the type and extent of grouting for vessels, skids and compressors,
considering supplier recommendations.

•
Consider prefabrication of manholes, valve boxes, sumps etc.

•
Where practical perform dissimilar welds in the shop

•
Design and order valves early to avoid delays

•
Reduce number of welding procedures and qualifications

•
Provide anchor bolt templates from Suppliers on vessels over 12 ft in diameter

•
Ship air coolers preassembled, with instructions and necessary provisions for
field installation.

•
Standardize size of rebar to reduce number of sizes

•
Use of embedded plates on vertical concrete surfaces instead of anchor bolts to
eliminate precise bolting positions

•
Prefabrication of analyzer houses

•
Locate column splices just above platforms to eliminate scaffolding installation

•
Standardize pipe supports for ease of installation

•
Locate spring supports for installation at platform levels to avoid scaffolding
installation

•
Consider special internal cleaning, prior to erection, of pipe to lube oil
flushed to reduce the flushing time

•
Review lessons learned from similar projects of this nature

•
Consider use of common scaffold supplier and erector

Contractor shall hold regular constructability meetings during the design phase.

7.7    LABOR SURVEY AND LABOR RELATIONS
Contractor delivered a Labor Study as listed in Attachment A-3. Such study
surveyed workforce and crafts that are forecasted to be available during the
time of construction and included Contractor’s analysis of potential labor
concerns. The study identified the available qualified labor in the area, the
expected regions from which the labor would be sourced, the specific crafts and
numbers of qualified available personnel or anticipated shortages. As part of
the Work, the study shall be updated by Contractor at least annually.
Contractor shall use a suitable screening method in the recruitment of all labor
so that personnel on the Site and the Work Site are in good health, are suitable
for their planned work duties and can successfully participate in the Site
safety and Injury free programs. Contractor shall maintain records at the Work
Site of all persons screened for work.


A-59

--------------------------------------------------------------------------------






7.8    SECURITY
Contractor has established appropriate security measures to maintain the
security of the Site and the Work Site and protect the Work in accordance with
the “Site Security Plan” as part of Appendix Q. Contractor shall comply with the
Site Security Plan.
Contractor’s Site Security Plan addresses site entry and identification
requirements; temporary and permanent fencing; code of conduct on Site employee
termination and removal; guard services.

7.9    FIELD CHANGES; DEFECTS
Contractor shall implement a “design change proposal” procedure for the
identification and resolution of any proposed changes to the design during the
construction phase of the Work. This Field Design Change Control procedure shall
identify the reasons why the change is required and the proposed change. The
Field Design Change Control procedure shall describe how all changes are
controlled through engineering and how all agreed changes are incorporated into
the Drawings. A register of design changes and design queries shall be
maintained during the construction phase. All design changes implemented at Site
shall be captured in the As-Built documentation and submitted to Owner for
record as required in Appendix U.
During prefabrication, pre-assembly and installation of goods at the Site,
Contractor shall keep a register of Defects identified by its own QA/QC
inspection team, or by Owner or any other Person in accordance with Contractor’s
procedures. All such identified Defects shall be rectified in accordance with
the Section 2.21 and Article 10 of the Agreement.

7.10    HSSE RISK ASSESSMENT
Risk Assessment Hazard and Effects Management Process methodology shall be used
to identify and assess Health & Safety and Environmental Hazards during field
erection and testing up to start up. These hazards may be identified at any
stage of the Work; e.g., Owner data, existing Drawings, site survey
investigations, design and constructability reviews, or information that may
emerge during the construction, commissioning and start-up phases.
Once potential hazards are identified, the health and safety risks must be
assessed. The assessment shall characterize the risk in terms of severity and
probability.
From the risk assessment, a method statement shall be developed, which at best
would eliminate the risk or would contain the risk to an acceptable level. If
the Work is similar to other Work that has already been assessed for risk, the
original assessment may be modified to suit the specific circumstances. The
Project Risk Register shall be maintained by the Contractor through all phases
and shall be made accessible to the Owner.
All risk assessments, (together with associated job specific method statements)
generated throughout the duration of the Work shall be retained by:


A-60

--------------------------------------------------------------------------------





•
Contractor’s jobsite manager; and

•
Contractor safety management

Contractor shall carry out full risk assessments in regard to all of its
construction operations.

7.11    HEAVY LIFT AND TRANSPORTATION
Contractor shall conduct rigging studies for all lifts over 50 tons, multiple
crane lifts, or lifts exceeding 90% of the crane capacity unless a lower %
capacity is required in accordance with Applicable Law. Each such study shall be
prepared by Contractor and made available to Owner at its request. The rigging
studies for all lifts over 50 tons, multiple crane lifts, or lifts exceeding 90%
of the crane capacity (unless a lower % capacity is required in accordance with
Applicable Law) shall be prepared and certified by a competent Rigging Engineer
and included in the Rigging Execution Plan as part of the Construction Execution
Plan referenced in Appendix W. The study shall include the following:
a.
Check and verify certified weight and dimensions of the load to be lifted.

b.
Cranes shall be inspected and certified for the purpose for which they will be
used.

c.
Dimensional plan and elevation Drawings, showing all stages of movement of the
load from initial to final installed position.

d.
Angles of chain blocks or wire rope slings during the operation and method of
attachment to the load and supporting steelwork or structure.

e.
Details of skid beams, channels and packing arrangements under beams or
channels.

f.
Method statement for entire lifting operation, indicating how the Construction
Equipment will be installed, load erected and Construction Equipment removed.

g.
Itemized check list for the entire lifting operation.

h.
Center of gravity calculations for Equipment.

i.
Crane model.

j.
Crane configuration.

k.
Crane capacity at working radius and required boom length including copy of the
crane chart for which information was taken.

l.
Required sizes and capacities of slings, shackles and lifting beams including
all certifications for these items.

m.
Verification of lifting points on the load to be lifted.



A-61

--------------------------------------------------------------------------------





n.
Structural calculations if lifting frames/beams are to be used.

o.
Crane accessibility and placement for the lift.

p.
Possible interference from erected items and structures.

q.
Load bearing of the crane and bearing capacity of the ground.

r.
Underground and/or overhead installations that may affect lift and protective
measures as required.


7.12    SITE FACILITIES AND LOGISTICS
7.12.1    Temporary Sanitation Facilities
Contractor shall provide adequate toilets and washing facilities for all
visitors, employees, Owner and Suppliers at the Work Site. These facilities
shall be strategically located close to Contractor designated major Work areas
and / or parking lots, office buildings, trailers, and tents. Waste from these
facilities shall be collected and transported to an offsite treatment plant.
Contractor shall establish and maintain clean conditions on the Site and the
Work Site during the Project for all visitors, employees, Owner / Contractor
personnel and the Subcontractors. Temporary sanitation facilities will include
maintained hand washing stations adequately replenished with water, hand cleaner
and paper towels, and emptied trash receptacle. Contractor will maintain a clean
work site with temporary sanitation facilities well-organized trash collection
and removal. Contractor shall provide segregated male and female facilities with
locks for privacy.
7.12.2    Temporary Construction Power and Utilities
Contractor shall provide temporary distribution facilities to extend utilities
from the point(s) of outlet designated by the applicable utility service
provider to the point(s) of use required by the Contractor to perform any
construction activities or the support thereof.
Upon Substantial Completion of each Stage of the Work, Contractor shall remove
all temporary and/or construction power, materials, facilities and equipment
used in connection with the extension of any permanent utilities and repair any
damage caused as a result in accordance with the Agreement. Underground
utilities (i.e., temporary power cable and temporary water lines) shall be
de-commissioned, capped and left in place. Contractor shall maintain records of
all utilities both above and underground throughout the construction phase. Any
temporary underground piping and electrical cabling not removed after completion
of work, shall be de-energized, capped, and marked on Underground Drawings to
indicate the As-Built version of the system left in place.
The temporary construction power distribution system shall be designed, paid for
and installed by Contractor.


A-62

--------------------------------------------------------------------------------





Contractor shall provide and maintain all temporary electrical facilities on the
Site and the Work Site.
Contractor shall design, provide, and install all necessary generation,
transformation, and distribution of construction power required to perform the
Work.
All cords leads or electric power equipment shall be designed and maintained in
accordance with the Applicable Codes and Standards and shall be used in
accordance with the Contractor HSSE Program.
Water from the Sabine-Neches waterway will be used by Contractor and/or its
Subcontractors as “construction water” for dust control, cement slurry,
earthwork and the LNG tank hydrotest provided that such use is approved and
permitted by Governmental Authorities.

7.13    TEMPORARY FACILITIES
Contractor shall provide all temporary facilities used during the Work, as
required by the Agreement. The temporary facilities for the Liquefaction Project
shall be designed to adequately support the needs of Contractor, Subcontractors
and the Liquefaction Project. Access, egress, drainage, utilities, parking, cool
down zones, lunch areas, lightning protection areas, lay down areas, off or
on-site temporary laydown yards, temporary climate controlled building,
warehouse and temporary utility routings shall all be reviewed for a safe,
functional, and environmentally sensitive installation. Planning associated with
the erection of these facilities must receive a high priority at the outset of
the Project.
A temporary facilities plan has been developed by Contractor and is referenced
in Appendix W. Such plan addresses offices and facilities, underground
utilities, parking, construction water, construction waste, temporary laydowns,
and removal of facilities. Contractor shall comply with its temporary facilities
plan.
Contractor shall supply the following Temporary facilities to accommodate
Owner’s field personnel (peak at 94 personnel) in accordance with Contractor’s
Temporary Facilities Plan (PAL-PJT-CON-PLN-00-GEN-0003;
26196-100-G90-GAM-00002):
- one main office complex;
- two satellite field offices; and
- related communication infrastructure (open internet connection, desk phones).

7.14    TOOLS AND EQUIPMENT
All construction Equipment and tools shall be supplied by Contractor. A “Tools
and Construction Equipment Inspection Program” shall be developed as part of the
Work which shall meets all


A-63

--------------------------------------------------------------------------------





statutory requirements, the Specifications listed in Appendix B, be in good
working condition, be well maintained and be protected in accordance with the
Agreement.
Safety harnesses, safety lines, Self-Retracting lines shall also be subject to
the inspection program.

7.15     FIELD EXECUTION
Contractor shall be responsible for the management of all activities at the Site
and the Work; in particular for safety, construction progress, and the quality
of the Work performed by Contractor, its Subcontractors, and all Supplier
personnel.

7.16     BORROW PITS
Contractor shall prepare a Site Fill Materials Plan. Contractor shall also
identify any borrow pits identified for use and/or the proposed supplier of fill
materials for the Site or the Work Site as needed to meet the Liquefaction
Project’s design requirements. Contractor is responsible to assure the borrow
pit is permitted for use by applicable Governmental Authorities. Contractor is
to make any necessary contractual arrangements, including for mud management,
with borrow pit Suppliers and shall pay all costs therewith.

7.17     DISPOSAL SITES
Contractor will maintain options to dispose stripped materials. The disposal
locations will be either the laydown area 2 on the Site or at off-site
locations. Contractor shall prepare a Spoils Disposal Plan as part of the Work.
Contractor shall also identify all offsite locations proposed for spoils
disposal of materials for Site or Work Site preparation. Contractor is
responsible to assure any offsite disposal location utilized by Contractor is
permitted for use by applicable Governmental Authorities. Contractor’s storm
water pollution prevention plan (SWPPP) shall be implemented at the onsite
disposal area.



7.18
LINE AND EQUIPMENT LABELING

Contractor shall label all lines and Equipment in accordance with the
PAL0-PIP-SPE-0021 – Identification and Labeling of Piping Systems.



8.0
COMMISSIONING, COMPLETION, AND ACCEPTANCE

Contractor shall prepare and submit a detailed commissioning and start-up plan
to Owner for review and comments as required by the Agreement.


A-64

--------------------------------------------------------------------------------





Contractor shall develop procedures that define Contractor’s strategy to limit
flaring of natural gas during pre-commissioning, commissioning and start-up
phases. GECP shall be applied by the Contractor in developing these procedures.
Contractor’s commissioning and start-up plan may utilize Contractor’s standard
procedures and work processes to execute commissioning and start-up activities,
as modified to address all project specific requirements, and in any event shall
include detailed procedures for all, commissioning and start-up activities for
each system and subsystem. Pre-commissioning includes inspections, cleaning and
other activities which are carried out after construction completion for a given
system/subsystem is achieved, at ambient temperature and without the presence of
process fluids. Catalyst and chemicals will be charged where practical to do so.
Commissioning includes tests, inspections and adjustments carried out after
pre-commissioning activities for a given system/subsystem are completed, as far
as practical, and prior to the introduction of hydrocarbons (Feed Gas) in
accordance with the Agreement. Contractor’s commissioning and start-up plan
shall include forms, document flow, schedule, certification scheme, status
monitoring method and commissioning and start-up requirements checklists for
each system and subsystem.
Prior to Ready for Start-Up (RFSU), Contractor and Owner shall jointly conduct a
pre-safety start-up review. Procedures should also be made available that
clearly define the HSSE, compliance, emergency response requirements and the
roles and responsibilities of all team Members at Site, which also includes
Owner personnel.
Any temporary piping and instrumentation shall be removed prior to conducting
Performance and Functional Tests.

8.1
TRAINING OF O&M PERSONNEL

During the EPC period, the Contractor will develop a Training Program in
accordance with Appendix P.
The Contractor shall develop O&M related documentation required for
pre-commissioning, commissioning, start-up and operations of all system and
sub-systems of the LNG Facility as required by the Agreement.
Contractor shall develop and provide an Operator Training Simulator (OTS)
suitable for training Owner’s Operating Personnel in accordance with
Section 4.10.23 of this Appendix A and Appendix P.

8.2
COMMENCEMENT OF COMMISSIONING & START-UP

Contractor shall commence commissioning and start-up activities in accordance
with the Agreement. Contractor shall execute all Work required for commissioning
and start-up of each Stage.


A-65

--------------------------------------------------------------------------------





Contractor shall provide a commissioning manager and a commissioning team. The
commissioning team shall have a major interface with the construction team so
that commissioning is completed in the correct sequence by system, all
commissioning inspections and tests are conducted in accordance with the
Agreement, and all required certificates and documents are completed for
turnover.
After the completion of the Training Program, the Owner’s Operating Personnel
will work under the supervision of the Contractor’s Commissioning & Start-Up
team to participate in pre-commissioning, commissioning, start-up and subsequent
operations activities, until Substantial Completion and handover of each Stage
of the LNG Facility to the Owner.
Prior to the introduction of Hydrocarbons or other operating fluids, the
Contractor and Owner’s Operating Personnel will conduct a Pre-Start-up Safety
Review (PSSR) for the facility to ensure that all Systems and Sub-Systems are
ready for Operation.

9.0
OPERATIONAL INTERFACES

Contractor shall familiarize itself with all construction interfaces and carry
out the on-site activities, including construction, hot taps, start-up,
commissioning and testing, in a safe and efficient manner.
•
Key Interfaces and Tie-ins

-
Feed Gas Supply

-
Imported Power Supply

-
Potable Water Supply

-
Nitrogen Supply

-
Sanitary waste disposal

-
Telecommunications


10.0
SIMOPS

Contractor shall Implement a SIMOPS process, in accordance with the SIMOPS plan
in Appendix W, including a SIMOPS risk screening workshop, in the early phases
of the Liquefaction Project to allow planning and sequencing of activities to
eliminate risks associated with performing certain activities simultaneously.
The early planning shall give an insight as to which activities shall be more
suited to work together.
The following steps shall be considered to document hazards and associated
mitigation measures:
•
SIMOPS Risk screening workshop

•
SIMOPS Activity Hazard Identification and Risk Assessment



A-66

--------------------------------------------------------------------------------





•
Risk Management

Contractor shall develop SIMOPS activity specific work plans for each specific
work activities identified in the SIMOPS risk screening workshop. The SIMOPS
activity specific work plan shall include, but not be limited to, the following:
•
Description of the scope of work to be covered by their organization relative to
the SIMOPS

•
Roles and responsibilities – including organization and reporting lines/
requirements

•
Procedures and controls

•
SIMOPS risk and mitigations

•
Work Method Statements as required

•
JHA / STARRT card requirements

•
Contingency plans

•
Emergency response Plan

•
Establishment of who has overall charge of the work

An Activity Specific Work Package shall be prepared for activities recorded on a
SIMOPS register. The work package shall contain the pertinent activity-specific
information for each of the SIMOPS.

11.0
PERFORMANCE TESTING

Please refer to Appendix G and Section 9.7 of the Agreement

12.0
SHIP ARRIVAL & CARGO TRANSFER

Contractor may have to cease all construction activities on the Berth when an
LNG Tanker is approaching, or is in the process of being loaded or unloaded, and
departing.
When an LNG Tanker approaches the Berth, an announcement will be made via the
LNG Facility’s paging system to warn personnel of the approaching LNG Tanker and
to stop performing all Work in the affected areas. Contractor will be advised of
the practicality and timing of resuming such Work.



13.0
SCOPE OF WORK EXCLUSIONS



A-67

--------------------------------------------------------------------------------





The below listed items are excluded from Contractor’s Scope of Work:
•
Landscaping associated with the completed LNG Facility;

•
Shoreline protection between the MOF and the North Berth and between the South
Berth and the south end of LNG Facility;

•
Any required vapor cloud dispersion modelling;

•
Acquisition of frequency license of the ship/marine radios for communication
between ship and shore in the jetty marine building;

•
After Substantial Completion of a Stage, the supply of finished surface gravel
fill to maintain such Stage and drainage through the stormwater system of such
Stage;

•
Supply of general office furniture, cubicles, and office tools required for the
workshop and warehouse for the LNG Facility;

•
Supply of all laboratory equipment and laboratory instrument management systems
(LIMS) for the laboratory; and

•
Compensation to Texas Parks and Wildlife Department for lost recreational
opportunities related to seasonal hunting and the relocation of the existing WMA
access road and construction of the alternate access road connecting to the
relocated SH 87.

•
With respect to the following items as required under the referenced FERC Order
conditions:

[***].




A-68